Exhibit 10.1

 

 

 

 

AMENDED AND RESTATED

 

CONTRIBUTION AGREEMENT

 

by and between

 

ANTERO RESOURCES CORPORATION

 

and

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

1

Section 1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

CONTRIBUTION

 

13

Section 2.1

 

Contribution

 

13

Section 2.2

 

Consideration

 

13

Section 2.3

 

Closing

 

13

Section 2.4

 

Revenues and Expenses

 

14

 

 

 

 

 

ARTICLE III

 

CONTRIBUTOR’S REPRESENTATIONS AND WARRANTIES

 

14

Section 3.1

 

Organization and Good Standing

 

14

Section 3.2

 

Authority; Authorization of Agreement

 

15

Section 3.3

 

No Violations

 

15

Section 3.4

 

Title; No Liens

 

16

 

 

 

 

 

ARTICLE IV

 

ANTERO MIDSTREAM’S REPRESENTATIONS AND WARRANTIES

 

16

Section 4.1

 

Organization and Good Standing

 

16

Section 4.2

 

Authority; Authorization of Agreement

 

16

Section 4.3

 

No Violations

 

16

 

 

 

 

 

ARTICLE V

 

COVENANTS

 

17

Section 5.1

 

Asset Transfer; Conduct of Business

 

17

Section 5.2

 

Records

 

17

Section 5.3

 

Bonds

 

17

Section 5.4

 

Required Consents; Carved-Out Assets

 

17

Section 5.5

 

Customary Post-Closing Consents

 

18

 

 

 

 

 

ARTICLE VI

 

TAX MATTERS

 

19

Section 6.1

 

Tax Matters

 

19

 

 

 

 

 

ARTICLE VII

 

ASSUMPTION; DISCLAIMER

 

19

Section 7.1

 

Assumption by NewCo

 

19

Section 7.2

 

Disclaimer

 

20

 

 

 

 

 

ARTICLE VIII

 

WATER OPTION; PIPELINE PARTICIPATION

 

21

Section 8.1

 

Option in Favor of Antero Midstream

 

21

Section 8.2

 

Right of First Offer

 

22

Section 8.3

 

Pipeline Participation

 

23

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

23

Section 9.1

 

Notices

 

23

Section 9.2

 

Assignment; Successors in Interest

 

23

Section 9.3

 

Governing Law

 

23

Section 9.4

 

Consent to Jurisdiction, Etc.; Waiver of Jury Trial

 

24

Section 9.5

 

Severability

 

24

Section 9.6

 

Counterparts

 

24

Section 9.7

 

No Third-Party Beneficiaries

 

24

Section 9.8

 

Amendment; Waiver

 

24

Section 9.9

 

Entire Agreement

 

24

 

--------------------------------------------------------------------------------


 

Section 9.10

 

Further Cooperation

 

25

Section 9.11

 

Transaction Costs

 

25

Section 9.12

 

Construction

 

25

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1                                              Gathering and
Compression Assets:

Systems

Gathering and Compression Easements

Gathering and Compression Lands and Gathering and Compression Leases

Compressor Stations

Gathering and Compression Equipment

Gathering and Compression Related Contracts

Gathering and Compression Permits

Gathering and Compression Conveyed IP

 

Exhibit A-2                                              Water Assets:

Non-Hydrocarbon Systems

Water Easements

Water Lands and Water Leases

Water Equipment

Water Related Contracts

Water Permits

Water Conveyed IP

 

Exhibit B-1                                              Excluded Assets

 

Exhibit B-2                                              Retained Liabilities

 

Exhibit B-3                                              Retained third party
midstream agreements

 

Exhibit C                                                         Form of
Gathering Agreement

 

Exhibit D                                                         Form of ROFO
Agreement

 

Exhibit E                                                          Form of Water
Services Agreement

 

Exhibit F                                                           Form of
License Agreement

 

Exhibit G                                                         Required
Consents

 

Exhibit H                                                        Excluded Wells

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is dated the
10th day of November, 2014, by and between Antero Resources Corporation, a
Delaware corporation (“Contributor”), and Antero Midstream Partners LP, a
Delaware limited liability company and successor by conversion to Antero
Resources Midstream LLC (“Antero Midstream”). Contributor and Antero Midstream
are sometimes hereinafter referred to individually as a “Party” and collectively
as the “Parties.”

 

WHEREAS, the Parties entered into a Contribution Agreement dated October 16,
2013, and the Parties intend to amend and restate such Contribution Agreement in
its entirety as set forth herein;

 

WHEREAS, Contributor owns 100% of the common economic interests in Antero
Midstream (which excludes the special membership interest, which is owned by
Antero Resources Midstream Management LLC) and 100% of the membership interests
(the “Membership Interests”) in Antero Midstream LLC, a Delaware limited
liability company (“NewCo”);

 

WHEREAS, NewCo shall acquire all of the Gathering and Compression Assets (as
defined below) and shall assume certain Liabilities (as defined below) pursuant
to an assignment and assumption of the Gathering and Compression Assets and
Liabilities by Contributor to NewCo that is anticipated to take place following
the date of this Agreement and before Closing, and to be deemed effective as of
the Effective Time (as defined below) (the “Asset Transfer”);

 

WHEREAS, Contributor intends to contribute to Antero Midstream the Membership
Interests, and Antero Midstream intends to accept the Membership Interests in
accordance with this Agreement; and

 

WHEREAS, Contributor intends to grant to Antero Midstream an option to acquire
and a right of first offer with respect to the Water Assets (as defined below).

 

NOW, THEREFORE, based on the mutual covenants and agreements herein, the Parties
agree that the above-described Contribution Agreement shall hereby be amended
and restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  In this Agreement,
capitalized terms have the meanings provided in this Section 1.1. All references
to Sections refer to Sections in this Agreement and all references to Exhibits
refer to Exhibits attached to this Agreement, each of which is made a part
hereof.

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such first Person. The term “control” and its
derivatives with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other voting interests, by contract or otherwise. Notwithstanding the foregoing,
Antero Midstream, Contributor and NewCo shall not be deemed to be Affiliates of
each other.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

--------------------------------------------------------------------------------


 

“Antero Midstream” has the meaning set forth in the introductory paragraph.

 

“Asset Taxes” means sales, use, ad valorem, property, excise or similar Taxes
based upon the operation or ownership of the Gathering and Compression Assets
but excluding, for the avoidance of doubt, (a) Income Taxes and (b) Transfer
Taxes.

 

“Asset Transfer” has the meaning set forth in the introductory paragraph.

 

“Asset Transfer Date” means the date on which the Asset Transfer closes
(notwithstanding which, it is acknowledged that the Asset Transfer shall be
deemed effective as of the Effective Time).

 

“Assignment” has the meaning set forth in Section 2.3(a)(i).

 

“Bonds” has the meaning set forth in the definition of Excluded Assets.

 

“Business Day” means any day except Saturday, Sunday or any day on which banks
in the United States are required to be or are customarily closed.

 

“Carved-Out Asset” has the meaning set forth in Section 5.4(a).

 

“Closing” means the consummation of the contribution of the Membership Interests
contemplated by this Agreement.

 

“Closing Date” means the date on which Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Units” means common units representing limited partner interests in
Antero Midstream (following its conversion to a limited partnership).

 

“Compressor Stations” has the meaning set forth in the definition of Gathering
and Compression Assets.

 

“Contributor” has the meaning set forth in the introductory paragraph.

 

“Customary Post-Closing Consents” means (a) consents, notices, approvals,
waivers, authorizations and filings from or to (as applicable) Governmental
Authorities that are customarily obtained or made (as applicable) after closing
in connection with transactions similar to the Asset Transfer and (b) any
consents, approvals, waivers and authorizations of Governmental Authorities or
other third parties that cannot be unreasonably withheld by the relevant Person.

 

“Effective Time” means 00:01 a.m. (Central Time) on December 1, 2013.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1471 et
seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; and all similar Laws of any Governmental Authority having
jurisdiction over the Gathering and Compression Assets in question addressing
pollution or protection of human health, safety, natural resources or the
environment, Releases or threatened Releases of, or exposure to, Hazardous
Materials, or

 

2

--------------------------------------------------------------------------------


 

otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, handling, transport or disposal of Hazardous Materials
and all amendments to such Laws.

 

“Excluded Assets” means all right, title and interest of Contributor and its
Affiliates in and to any assets, properties, agreements and interests not
included in the definitions of Gathering and Compression Assets or Water Assets,
including:

 

(a)                                 the Upstream Assets;

 

(b)                                 all systems primarily used or intended for
the gathering or transportation of Hydrocarbons produced from the Excluded
Wells;

 

(c)                                  all of Contributor’s (and its Affiliates’)
corporate minute books, financial records and other business records to the
extent such books and records are related to Contributor’s (or any of its
Affiliates’) business generally or are otherwise not directly related to the
Gathering and Compression Assets or Water Assets;

 

(d)                                 all claims for refunds, credits, loss
carryforwards and similar Tax assets with respect to (i) Asset Taxes allocated
to Contributor pursuant to Section 6.1(b), (ii) Income Taxes of Contributor or
any of its Affiliates or (iii) any Taxes attributable to any of the assets or
properties described in this definition;

 

(e)                                  all personal computers and associated
peripherals and all radio and telephone equipment (and licenses related
thereto);

 

(f)                                   all of Contributor’s (and its Affiliates’)
computer software, patents, trade secrets, copyrights, names, trademarks, logos
and other intellectual property (except the Gathering and Compression Conveyed
IP or Water Conveyed IP), and all interests of the Contributor in and to the
License Agreement;

 

(g)                                  all documents and instruments of
Contributor (or any of its Affiliates) that may be protected by an
attorney-client privilege (other than title opinions and reports on status of
title, in each case, with respect to title to any of the Gathering and
Compression Assets or Water Assets);

 

(h)                                 all offices of Contributor and all personal
property located therein;

 

(i)                                     all of the bonds, letters of credit,
guarantees, deposits and other pre-payments posted by Contributor or any of its
Affiliates with any Governmental Authorities or any other third parties
(“Bonds”);

 

(j)                                    all trade credits, receivables and all
other proceeds, income or revenues attributable to the Gathering and Compression
Assets or Water Assets with respect to any period of time prior to the Effective
Time, or attributable to any of the assets and properties described in this
definition with respect to any period of time;

 

(k)                                 all accounts (including bank accounts) and
all cash on hand;

 

(l)                                     any policy or agreement of insurance or
indemnity agreement and any proceeds or awards therefrom;

 

3

--------------------------------------------------------------------------------


 

(m)                             all assets of Antero Resources Midstream
Management LLC and all assets of any Person that directly or indirectly holds
any interest in Antero Resources Midstream Management LLC; and

 

(n)                                 any assets that relate to both the fresh
water distribution and upstream businesses of Contributor, including, but not
limited to, any of such assets set forth on Exhibit B-1.

 

(o)                                 all assets described on Exhibit B-1.

 

“Excluded Wells” means the wells specified on Exhibit H.

 

“Gathering Agreement” means a natural gas gathering agreement between
Contributor and NewCo, effective as of the Effective Time, in substantially the
form set forth in Exhibit C.

 

“Gathering and Compression Assets” means all assets in respect of the gathering
and compression business of Contributor on the Asset Transfer Date, including
the following:

 

(a)                                 all systems held by Contributor or an
Affiliate of Contributor on the Asset Transfer Date for the gathering or
transportation of Hydrocarbons, including the systems described on Exhibit A-1
(the foregoing, collectively, the “Systems”);

 

(b)                                 all easements, surface use agreements,
servitudes, third party permits, licenses, surface leases, sub-surface leases,
rights-of-way, grazing rights, logging rights and other similar interests
relating to surface operations or for use or occupancy of the surface or the
subsurface applicable to the Systems or the Compressor Stations, including the
instruments and agreements described on Exhibit A-1 (the foregoing,
collectively, the “Gathering and Compression Easements”), to the extent
reasonably determined by NewCo to be assignable;

 

(c)                                  all fee and leasehold interests in real
property that relate primarily to the ownership or operation of the assets
described in the other clauses of this definition, including the fee and
leasehold interests described on Exhibit A-1 (the Gathering and Compression
Easements and the interests described in this clause (c), collectively, the
“Gathering and Compression Lands”, and the leases under which the leasehold
interests described in this clause (c) are, collectively, the “Gathering and
Compression Leases”);

 

(d)                                 all owned compressor stations used on the
Systems, including the compressor stations described on Exhibit A-1, and
physical possession of any leased compressor stations, including pursuant to any
Gathering and Compression Related Contract (the foregoing, collectively, the
“Compressor Stations”);

 

(e)                                  all owned Gathering and Compression
Personal Property, including the facilities and equipment described on
Exhibit A-1, and physical possession of any leased Gathering and Compression
Personal Property, including pursuant to a Gathering and Compression Related
Contract (the foregoing, collectively, the “Gathering and Compression
Equipment”);

 

(f)                                   all Gathering and Compression Related
Contracts, to the extent reasonably determined by NewCo to be assignable (which
shall specifically include all of Contributor’s and its Affiliates rights and
claims under that certain Option to

 

4

--------------------------------------------------------------------------------


 

Purchase Equity Interest in Rover Pipeline LLC dated as of June 20, 2014 by and
between Contributor and Energy Transfer Partners, L.P. and that certain
Participation Agreement dated as of June 20, 2014 by and between Contributor and
Series B of M3 Appalachia Operating, LLC, as amended (collectively, the
“Pipeline Projects”));

 

(g)                                  all Hydrocarbons comprising line pack or
line fill in any part of the Systems at the Effective Time;

 

(h)                                 all Permits issued to or held by Contributor
or any of its Affiliates in connection with Contributor’s or its Affiliates’
ownership or operation of the other assets described in this definition,
including those Permits described on Exhibit A-1 (the foregoing, collectively,
the “Gathering and Compression Permits”), to the extent reasonably determined by
NewCo to be assignable;

 

(i)                                     all of Contributor’s and its Affiliates
rights, claims and causes of action (including warranty and similar claims that
may be made against a third party vendor under a master service agreement or any
other Gathering and Compression Related Contract) to the extent, and only to the
extent, that such rights, claims or causes of action (i) are associated with the
Gathering and Compression Assets and relate to the period of time from and after
the Effective Time or (ii) relate to the liabilities to be assumed by NewCo
pursuant to the Asset Transfer (excluding any such rights, claims and causes of
action that arise from or are related to the ownership by Contributor or its
Affiliates of, or the rights of Contributor or its Affiliates in respect of, the
Excluded Assets) (the foregoing, collectively, the “Gathering and Compression
Claims”), to the extent reasonably determined by NewCo to be assignable;

 

(j)                                    all prepaid expenses (other than Taxes)
attributable to the Gathering and Compression Assets that are paid by or on
behalf of Contributor or its Affiliates and are attributable to the periods of
time on and after the Effective Time, including prepaid utility charges;

 

(k)                                 the Gathering and Compression Conveyed IP;
and

 

(l)                                     all of Contributor’s and its Affiliates’
files, records and data directly and primarily relating to the items described
in the preceding clauses above on the Asset Transfer Date, including title
records (including title opinions and curative documents), surveys, maps and
drawings, operating data and records, maintenance records, and correspondence,
including any Intellectual Property (other than Trademarks) held by Contributor
therein, except (i) to the extent the transfer, delivery or copying of such
records may be restricted by contract with a third party or subject to a fee;
(ii) all documents and instruments of Contributor that may be protected by the
attorney-client privilege; and (iii) all accounting and Tax files, books,
records, Tax Returns and Tax work papers related to such items (the foregoing,
collectively, the “Gathering and Compression Records”).

 

Notwithstanding the foregoing, “Gathering and Compression Assets” shall not
include any Excluded Assets or any Water Assets.

 

“Gathering and Compression Claims” has the meaning set forth in the definition
of Gathering and Compression Assets.

 

5

--------------------------------------------------------------------------------


 

“Gathering and Compression Conveyed IP” means the Intellectual Property
described in Exhibit A-1, including all rights, claims and causes of action for
past, present and future infringement and misappropriation of the Gathering and
Compression Conveyed IP, including the right to seek injunctive relief and
damages, and to collect and retain same.

 

“Gathering and Compression Easements” has the meaning set forth in the
definition of Gathering and Compression Assets.

 

“Gathering and Compression Equipment” has the meaning set forth in the
definition of Gathering and Compression Assets.

 

“Gathering and Compression Lands” has the meaning set forth in the definition of
Gathering and Compression Assets.

 

“Gathering and Compression Leases” has the meaning set forth in the definition
of Gathering and Compression Assets.

 

“Gathering and Compression Permits” has the meaning set forth in the definition
of Gathering and Compression Assets.

 

“Gathering and Compression Personal Property” means the equipment, structures,
fixtures, improvements, equipment, storage tanks, pipelines, manifolds, casing,
tubing, pumps, motors, machinery, compression equipment, flow lines, processing
and separation facilities and other items of every kind and nature located at or
on the Compressor Stations or the Gathering and Compression Lands or primarily
used or held for use in connection with the Gathering and Compression Assets at
the Asset Transfer Date.

 

“Gathering and Compression Records” has the meaning set forth in the definition
of Gathering and Compression Assets.

 

“Gathering and Compression Related Contracts” means those gathering,
transportation and marketing agreements, hydrocarbon storage agreements,
operating agreements, balancing agreements, facilities or equipment leases,
interconnection agreements, service and parts agreements and all other contracts
to which Contributor or an Affiliate of Contributor is a party on the Asset
Transfer Date, that relate primarily to the ownership or operation of the
Gathering and Compression Assets and that will be binding on NewCo or any of the
Assets after the Asset Transfer Date, including the contracts set forth on
Exhibit A-1, but excluding any contract that is an Excluded Asset.

 

“Governmental Authority” means any federal, state, local, municipal or other
governments; any governmental, quasi-governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.

 

“Hazardous Materials” means any substance that, by its nature or its use, is
regulated or as to which liability might arise under any Environmental Law
including any:  (a) chemical, product, material, substance or waste defined as
or included in the definition of “hazardous substance,” “hazardous material,”
“hazardous waste,” “restricted hazardous waste,” “extremely hazardous waste,”
“solid waste,” “toxic waste,” “extremely hazardous substance,” toxic substance,”
“toxic pollutant,” “contaminant,” “pollutant,” or words of similar meaning or
import found in any Environmental Law; (b) Hydrocarbons, petroleum products,
petroleum substances, natural gas, condensate, crude oil or any components,
fractions, or derivatives thereof or oil and gas exploration and production
waste; and (c) asbestos containing materials, polychlorinated biphenyls,
radioactive materials, urea formaldehyde foam insulation, or radon gas.

 

6

--------------------------------------------------------------------------------


 

“Hydrocarbons” means oil and gas and other hydrocarbons produced in association
therewith (whether in liquid or gaseous form), or any combination thereof, and
any minerals produced in association therewith.

 

“Income Taxes” means any federal, state, local or foreign Taxes measured by or
imposed on net income, gross revenue or receipts, including franchise or similar
Taxes.

 

“Intellectual Property” means (a) patents and patent applications; (b) trade
secrets and confidential information, (c) copyrights, registered and
unregistered; and (d) trademarks, service marks, trade names, trade dress, and
domain names (“Trademarks”).

 

“Investment Bank” has the meaning set forth in Section 8.1(b)(ii).

 

“Laws” means any and all applicable laws, statutes, ordinances, Permits,
decrees, writs, injunctions, orders, codes, judgments, principles of common law,
rules or regulations that are promulgated, issued or enacted by a Governmental
Authority having jurisdiction, and includes Environmental Laws.

 

“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, assessments, liabilities, obligations, losses, damages, penalties,
fines and other costs and expenses (including reasonable attorneys’ fees and
other legal costs and expenses), including any of the foregoing arising out of
or otherwise attributable to personal injury or death, property damage,
environmental damage or remediation, or violation of Environmental Law.

 

“License Agreement” means a license agreement in respect of certain intellectual
property rights of Contributor, between Contributor and NewCo, effective as of
the Effective Time, in substantially the form set forth in Exhibit F.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, defect, restriction or other encumbrance in respect of such
asset.

 

“Material Adverse Effect” means any change, inaccuracy, effect, event, result,
occurrence, condition or fact (for the purposes of this definition, each, an
“event”) (whether foreseeable or not and whether covered by insurance or not)
that has had or would be reasonably likely to have, individually or in the
aggregate with any other event or events, a material adverse effect on the
business of NewCo or the Gathering and Compression Assets; provided, however,
that a Material Adverse Effect shall not include such material adverse effects
resulting from (a) general changes in Hydrocarbon prices; (b) general changes in
industry, economic, financial or political conditions or markets; (c) changes in
conditions or developments generally applicable to the oil and gas industry, in
any area or areas where the Gathering and Compression Assets are located;
(d) acts of God, including hurricanes, storms and other natural disasters;
(e) acts or failures to act of Governmental Authorities; or (f) civil unrest or
similar disorder, terrorist acts, any outbreak of hostilities of war.

 

“Membership Interests” has the meaning set forth in the introductory paragraph.

 

“NewCo” has the meaning set forth in the introductory paragraph.

 

“Non-Hydrocarbon Systems” has the meaning set forth in the definition of Water
Assets.

 

“Operating Expenses” means all operating expenses (including costs of insurance
but excluding Asset Taxes) and capital expenditures incurred in the ownership
and operation of the Gathering and Compression Assets.

 

7

--------------------------------------------------------------------------------


 

“Party” and “Parties” have the meanings set forth in the introductory paragraph.

 

“Permit” means any permit, license, certificate, consent, approval, waiver,
exemption, variance, authorization, registration and any similar item required
under any Law or issued by any Governmental Authority.

 

“Permitted Liens” means, with respect to any Gathering and Compression Asset:

 

(a)                                 any Governmental Authority or other third
party consent, notice, approval, waiver, authorization or filing required in
respect of such Gathering and Compression Asset in connection with the Asset
Transfer, including the Required Consents in respect of any Carved-Out Asset and
the Customary Post-Closing Consents;

 

(b)                                 the dedications and any other Liens under
the Gathering Agreement, the ROFO Agreement and the Shared Use Agreements;

 

(c)                                  rights reserved to or vested in a
Governmental Authority having jurisdiction to control or regulate such Gathering
and Compression Asset in any manner whatsoever and all Laws of such Governmental
Authorities;

 

(d)                                 Liens for Taxes, assessments and similar
charges that are (i) not yet due or (ii) being contested in good faith by
appropriate proceedings;

 

(e)                                  mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Liens arising or incurred in the ordinary course of
business that are not yet due and payable;

 

(f)                                   Easements, Leases and Permits affecting
such Asset, and ponds, lakes, waterways, canals, ditches, reservoirs, equipment,
pipelines, utility lines, railways, streets, roads and structures on, over or
through such Asset, in each case, to the extent the same do not materially
affect or impair the ownership, operation or use of such Asset (either as owned,
operated or used immediately before the Asset Transfer Date, or as contemplated
to be built out and owned, operated and used by NewCo following the Asset
Transfer Date);

 

(g)                                  any undetermined or inchoate liens or
charges constituting or securing the payment of expenses that were incurred
incidental to operation or use of such Asset;

 

(h)                                 the terms and conditions of the instruments
creating the Asset, if applicable; and

 

(i)                                     Liens created by any third party owner
of the Lands.

 

“Person” means an individual, partnership, corporation, limited liability
company, trust, Governmental Authority or other entity.

 

“Pipeline Projects” has the meaning set forth in the definition of Gathering and
Compression Assets.

 

“Primary Offering” has the meaning set forth in the Registration Rights
Agreement between Contributor and Antero Midstream entered into on the date
hereof.

 

8

--------------------------------------------------------------------------------


 

“Proposed Transaction” has the meaning set forth in Section 8.2(b).

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Required Consents” means (a) the consents, notices, approvals, waivers,
authorizations and filings set forth on Exhibit G and (b) any Governmental
Authority or other third party consent, notice, approval, waiver, authorization
or filing that is material to the consummation of the Asset Transfer.

 

“Retained Liabilities” means (a) any and all Income Taxes imposed on Contributor
or any of its Affiliates; the Asset Taxes allocable to Contributor pursuant to
Section 6.1(b); any Taxes imposed on or with respect to the Excluded Assets; and
any and all other Taxes imposed on or with respect to the Gathering and
Compression Assets for any taxable period (or portion thereof) ending before the
Effective Time; and (b) the Liabilities described on Exhibit B-2.

 

“Right of First Offer” has the meaning set forth in Section 8.2(a).

 

“ROFO Agreement” means a right of first offer agreement relating to natural gas
processing and certain other services between Contributor and NewCo, effective
as of the Effective Time, in substantially the form set forth in Exhibit D.

 

“ROFO Notice” has the meaning set forth in Section 8.2(b).

 

“ROFO Response” has the meaning set forth in Section 8.2(b).

 

“Shared Use Agreements” has the meaning set forth in Section 2.3(b)(iv).

 

“Straddle Period” means any Tax period beginning before and ending at or after
the Effective Time.

 

“Systems” has the meaning set forth in the definition of Gathering and
Compression Assets.

 

“Tax” and “Taxes” means (a) all taxes, assessments, fees, unclaimed property and
escheat obligations, and other charges of any kind whatsoever imposed by any
Governmental Authority, including any federal, state, local and/or foreign
income tax, surtax, remittance tax, presumptive tax, net worth tax, special
contribution tax, production tax, value added tax, withholding tax, gross
receipts tax, windfall profits tax, profits tax, ad valorem tax, personal
property tax, real property tax, sales tax, goods and services tax, service tax,
transfer tax, use tax, excise tax, premium tax, stamp tax, motor vehicle tax,
entertainment tax, insurance tax, capital stock tax, franchise tax, occupation
tax, payroll tax, employment tax, unemployment tax, disability tax, alternative
or add-on minimum tax and estimated tax, (b) any interest, fine, penalty or
additions to tax imposed by a Governmental Authority in connection with any item
described in clause (a), and (c) any liability in respect of any item described
in clauses (a) or (b) above, that arises by reason of a contract, assumption,
transferee or successor liability, operation of Law (including by reason of
participation in a consolidated, combined or unitary Tax Return) or otherwise.

 

“Tax Return” means any report, return, information statement, election,
document, estimated tax filing, declaration or other filing provided to any
Governmental Authority in respect of Taxes including any attachments thereto and
amendments thereof.

 

“Trademarks” has the meaning set forth in the definition of Intellectual
Property.

 

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.

 

9

--------------------------------------------------------------------------------


 

“Transfer Taxes” has the meaning set forth in Section 6.1(a).

 

“Upstream Assets” means all assets held by Contributor or an Affiliate of
Contributor at any time in respect of the upstream business of Contributor and
its Affiliates, including all interests of Contributor or its Affiliates:

 

(a)                                 in and to any oil and gas wells and leases,
including all mineral interests, royalty interests, overriding royalty
interests, production payments, other payments out of or measured by the value
of oil and gas production, net profits interests, carried interests, farmout or
farmin rights, options, subleases, and all other rights and interests that
Contributor or its Affiliates have in and to any oil and gas leases, any lands
pooled or unitized therewith and any oil and gas wells;

 

(b)                                 in and to (i) any Hydrocarbons, carbon
dioxide or water or other non-Hydrocarbons in and under, or which may be
produced and saved from or attributable to, the leases or lands referred to in
clause (a), or any interests pooled or unitized therewith; and (ii) any water
the subject of any water rights agreement between Contributor and any third
party;

 

(c)                                  other than any line fill and line pack that
is expressly included in the Gathering and Compression Assets or Water Assets,
all Hydrocarbons in storage or existing in stock tanks, pipelines and/or plants
(including inventory) on the Systems and all carbon dioxide, water and other
non-Hydrocarbons in storage or existing in stock tanks, pipelines and/or plants
(including inventory) on the Non-Hydrocarbon Systems;

 

(d)                                 with respect to the use and occupancy of the
surface of and the subsurface depths under the lands and leases referred to in
clause (a), and rights of ingress and egress and similar rights and interests
pertaining to, situated on or used in connection with such lands and leases,
except, in the case of surface and access rights, to the extent such surface
rights comprise a part of the Gathering and Compression Lands and Water Lands;

 

(e)                                  in and to any oil, gas or mineral
unitization, pooling, operating and communitization agreements, joint venture
agreements, farmin and farmout agreements, exploration agreements, exchange
agreements, declarations, orders, rules, regulations or other official acts of
any Governmental Authority and the units created thereby, including all units
voluntarily formed or formed under orders, regulations, rules or other official
acts of any Governmental Authority having jurisdiction;

 

(f)                                   in and to all surface and subsurface
personal property, equipment, machinery, fixtures, movable and immovable
property and improvements on or appurtenant to the leases, lands or wells
described in clause (a), or used or obtained in connection with the exploration,
development or operation of such leases, lands or wells, including any trucks
and cars, drilling/workover rigs and rolling stock and all equipment, pipe and
inventory that is not currently being used or currently designated for use in
connection with the ownership or operation of the Gathering and Compression
Assets or Water Assets (whether located on or off the Gathering and Compression
Assets or Water Assets); and

 

10

--------------------------------------------------------------------------------


 

(g)                                  in and to (i) the Gathering Agreement and
the ROFO Agreement, and (ii) all agreements with third parties for midstream
services, including the agreements set forth on Exhibit B-3.

 

“Water Assets” means all assets in respect of the fresh water distribution
business of Contributor, including the following:

 

(a)                                 all assets and systems held by Contributor
or an Affiliate of Contributor for the gathering or transportation of water,
carbon dioxide or other non-Hydrocarbons, or the treatment, transportation,
handling or disposal of waste water or other fluid waste, including the systems
described on Exhibit A-2 (the foregoing, collectively, the “Non-Hydrocarbon
Systems”);

 

(b)                                 all easements, surface use agreements,
servitudes, third party permits, licenses, surface leases, sub-surface leases,
rights-of-way, grazing rights, logging rights and other similar interests
relating to surface operations or for use or occupancy of the surface or the
subsurface applicable to the Non-Hydrocarbon Systems, including the instruments
and agreements described on Exhibit A-2 (the foregoing, collectively, the “Water
Easements”), to the extent reasonably determined by Contributor to be
assignable;

 

(c)                                  all fee and leasehold interests in real
property that relate primarily to the ownership or operation of the assets
described in the other clauses of this definition, including the fee and
leasehold interests described on Exhibit A-2 (the Water Easements and the
interests described in this clause (c), collectively, the “Water Lands”, and the
leases under which the leasehold interests described in this clause (c) are,
collectively, the “Water Leases”);

 

(d)                                 all of the Water Personal Property,
including the facilities and equipment described on Exhibit A-2 (the foregoing,
collectively, the “Water Equipment”);

 

(e)                                  all Water Related Contracts, to the extent
reasonably determined by Contributor to be assignable;

 

(f)                                   all Permits issued to or held by
Contributor or any of its Affiliates in connection with Contributor’s or its
Affiliates’ ownership or operation of the other assets described in this
definition, including those Permits described on Exhibit A-2 (the foregoing,
collectively, the “Water Permits”), to the extent reasonably determined by
Contributor to be assignable;

 

(g)                                  all of Contributor’s and its Affiliates
rights, claims and causes of action (including warranty and similar claims that
may be made against a third party vendor under a master service agreement or any
other Water Related Contract) to the extent, and only to the extent, that such
rights, claims or causes of action (i) are associated with the Water Assets and
relate to the period of time from and after the acquisition of the Water Assets
by Antero Midstream or (ii) relate to the liabilities to be assumed by Antero
Midstream pursuant to any purchase of the Water Assets (excluding any such
rights, claims and causes of action that arise from or are related to the
ownership by Contributor or its Affiliates of, or the rights of Contributor or
its Affiliates in respect of, the Excluded Assets) (the foregoing, collectively,
the “Water Claims”), to the extent reasonably determined by Contributor to be
assignable;

 

11

--------------------------------------------------------------------------------


 

(h)                                 all prepaid expenses (other than Taxes)
attributable to the Water Assets that are paid by or on behalf of Contributor or
its Affiliates and are attributable to the periods of time on and after the
acquisition of the Water Assets by Antero Midstream, including prepaid utility
charges;

 

(i)                                     the Water Conveyed IP; and

 

(j)                                    all of Contributor’s and its Affiliates’
files, records and data directly and primarily relating to the items described
in the preceding clauses above, including title records (including title
opinions and curative documents), surveys, maps and drawings, operating data and
records, maintenance records, and correspondence, including any Intellectual
Property (other than Trademarks) held by Contributor therein, except (i) to the
extent the transfer, delivery or copying of such records may be restricted by
contract with a third party or subject to a fee; (ii) all documents and
instruments of Contributor that may be protected by the attorney-client
privilege; and (iii) all accounting and Tax files, books, records, Tax Returns
and Tax work papers related to such items (the foregoing, collectively, the
“Water Records”).

 

Notwithstanding the foregoing, “Water Assets” shall not include any Excluded
Assets or any Gathering and Compression Assets.

 

“Water Claims” has the meaning set forth in the definition of Water Assets.

 

“Water Conveyed IP” means (a) all Intellectual Property (other than Trademarks)
owned by Contributor primarily relating to the operation of the Non-Hydrocarbon
Systems and (b) the Intellectual Property described in Exhibit A-2, including
all rights, claims and causes of action for past, present and future
infringement and misappropriation of the Water Conveyed IP, including the right
to seek injunctive relief and damages, and to collect and retain same.

 

“Water Easements” has the meaning set forth in the definition of Water Assets.

 

“Water Equipment” has the meaning set forth in the definition of Water Assets.

 

“Water Lands” has the meaning set forth in the definition of Water Assets.

 

“Water Leases” has the meaning set forth in the definition of Water Assets.

 

“Water Option” has the meaning set forth in Section 8.1(a).

 

“Water Permits” has the meaning set forth in the definition of Water Assets.

 

“Water Personal Property” means the equipment, structures, fixtures,
improvements, equipment, storage tanks, pipelines, manifolds, casing, tubing,
pumps, motors, machinery, flow lines and other items of every kind and nature
located at or on the Water Lands or primarily used or held for use in connection
with the Water Assets.

 

“Water Records” has the meaning set forth in the definition of Water Assets.

 

“Water Related Contracts” means those transportation agreements, operating
agreements, balancing agreements, facilities or equipment leases,
interconnection agreements, service and parts agreements and all other contracts
to which Contributor or an Affiliate of Contributor is a party, that relate
primarily to the ownership or operation of the Water Assets and that will be
binding on Antero

 

12

--------------------------------------------------------------------------------


 

Midstream or any of the Water Assets after the acquisition by Antero Midstream ,
including the contracts set forth on Exhibit A-2, but excluding any contract
that is an Excluded Asset.

 

“Water Services Agreement” means a water services agreement between Contributor
and NewCo in substantially the form set forth in Exhibit E.

 

ARTICLE II
CONTRIBUTION

 

Section 2.1                                    Contribution.  Subject to the
terms and conditions of this Agreement, Contributor shall contribute and Antero
Midstream shall accept, the Membership Interests, free and clear of all Liens.

 

Section 2.2                                    Consideration.  In consideration
of the contribution of the Membership Interests under this Agreement, upon the
completion of any Qualified Public Offering (as such term is defined in the
Limited Liability Company Agreement of Antero Midstream) or any Primary
Offering, Contributor shall be entitled to receive, including pursuant to a
distribution in redemption of Common Units, all or a portion of the proceeds of
such Qualified Public Offering or Primary Offering, as applicable, as
reimbursement for the capital expenditures (a) incurred by Contributor with
respect to the Gathering and Compression Assets prior to the Asset Transfer Date
or (b) (i) incurred by Contributor or (ii), if incurred by NewCo, deemed to be
incurred by Contributor for U.S. federal income tax purposes, with respect to
the Gathering and Compression Assets after the Asset Transfer Date and before
the Closing, but in each case only to the extent that the proceeds of such
Qualified Public Offering or Primary Offering, as applicable, exceed the amount
of capital needed by Antero Midstream as reasonably determined by Antero
Resources Midstream Management LLC.

 

Section 2.3                                    Closing.  The Closing shall take
place at the offices of Vinson & Elkins LLP, 1001 Fannin, Suite 2500, Houston,
TX 77002 at 9:00 a.m. (Central Time) on the date on which Antero Midstream
elects that Closing shall occur. At the Closing:

 

(a)                                 Antero Midstream shall deliver the following
to Contributor:

 

(i)                                     an original executed counterpart of an
assignment of membership interests (the “Assignment”) to effect the contribution
of the Membership Interests as contemplated by this Agreement; and

 

(ii)                                  any other items that are required by this
Agreement to be executed and/or delivered by Antero Midstream on the Closing
Date or are reasonably necessary or desirable to effect the consummation of the
contribution of the Membership Interests to Antero Midstream.

 

(b)                                 Contributor shall deliver the following to
Antero Midstream:

 

(i)                                     an original executed copy of the
Assignment;

 

(ii)                                  an executed certificate of non-foreign
status described in Treasury Regulation §1.1445-2(b)(2);

 

(iii)                               original executed counterparts of the
Gathering Agreement, the ROFO Agreement, and the License Agreement duly executed
by Contributor and NewCo and effective as of the Effective Date;

 

(iv)                              original executed counterparts of such shared
use agreements and other instruments relating to the Contributor and Antero
Midstream’s continued access to, and use of,

 

13

--------------------------------------------------------------------------------


 

respectively, the Gathering and Compression Assets and the retained assets of
Contributor (including the Water Assets) (collectively, the “Shared Use
Agreements”), as may be reasonably required by Antero Midstream in order for
Antero Midstream to develop, construct, own and operate the Gathering and
Compression Assets and the related business going forward, and for Contributor
to continue to own and operate its retained business; and

 

(v)                                 any other items that are required by this
Agreement to be executed and/or delivered by Contributor on the Closing Date or
are reasonably necessary or desirable to effect the consummation of the
transactions contemplated hereby.

 

Section 2.4                                    Revenues and Expenses.

 

(a)                                 Except as expressly provided otherwise in
Section 7.1 or otherwise in this Agreement, Contributor or its applicable
Affiliate shall remain entitled to all of the rights of ownership (including the
right to all proceeds) and shall remain responsible for all Operating Expenses,
in each case attributable to the Gathering and Compression Assets for the period
of time prior to the Effective Time.  Except as expressly provided otherwise in
Section 7.1, NewCo shall be entitled to all of the rights of ownership
(including the right to all proceeds), and shall be responsible for all
Operating Expenses, in each case attributable to the Gathering and Compression
Assets from and after the Effective Time.

 

(b)                                 If any Party (or NewCo) receives monies
that, in accordance with the principles set forth in Section 2.4(a), belong to
the other Party (or NewCo), then the receiving party shall, within 30 days after
the end of the month in which such amounts were received, pay such amounts to
the proper party. If any Party (or NewCo) pays monies for Operating Expenses
which are the obligation of the other Party (or NewCo), then such other Party
(or NewCo, as applicable) shall, within 30 days after the end of the month in
which the applicable invoice and proof of payment of such invoice were received,
reimburse the party that paid such Operating Expenses. If a Party (or NewCo)
receives an invoice of an expense or obligation which is owed by the other Party
(or NewCo), such party receiving the invoice shall promptly forward such invoice
to the party obligated to pay the same. If an invoice or other evidence of an
obligation is received by a Party (or NewCo), which is partially an obligation
of both Contributor and NewCo, then the Parties and NewCo shall consult among
themselves, and each shall promptly pay its portion of such obligation to the
obligee.

 

(c)                                  Each of Contributor, Antero Midstream and
NewCo shall be permitted to offset any Operating Expenses owed by such party to
any other party pursuant to this Section 2.4 against revenues owing by that
party to the first party pursuant to this Section 2.4, but not otherwise.

 

ARTICLE III
CONTRIBUTOR’S REPRESENTATIONS AND WARRANTIES

 

Contributor represents and warrants to Antero Midstream the following as of the
date of this Agreement, as of the Asset Transfer Date and as of Closing (except
to the extent that a specific date is referred to, in which case Contributor
represents and warrants to Antero Midstream that such statement is correct as of
such specific date):

 

Section 3.1                                    Organization and Good Standing. 
Contributor is a corporation, duly organized and validly existing under the Laws
of the State of Delaware. NewCo is a limited liability company, duly formed and
validly existing under the Laws of the State of Delaware. Each of Contributor
and NewCo is duly licensed or qualified to do business as a foreign corporation,
and is in good standing, in all jurisdictions in which such qualification is
required by Law, except where the failure to qualify would not have a Material
Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

Section 3.2                                    Authority; Authorization of
Agreement.  Contributor has all requisite power and authority to consummate the
Asset Transfer on the Asset Transfer Date and has all requisite power and
authority to execute and deliver this Agreement and the documents contemplated
hereby to be executed and delivered by Contributor, to consummate the
transactions contemplated by this Agreement and such documents and to perform
all of its obligations herein and therein.  This Agreement constitutes, and such
documents, when executed and delivered by Contributor, shall constitute, and all
documents effecting the Asset Transfer will constitute, the valid and binding
obligation of Contributor, enforceable against it in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency or
other Laws relating to or affecting the enforcement of creditors’ rights and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

Section 3.3                                    No Violations.

 

(a)                                 Except for (x) any Customary Post-Closing
Consents and (y) any Required Consents in respect of any Carved-Out Assets:
(a) there are no consents, notices, approvals, waivers, authorizations and
filings or other prohibitions on assignment that are applicable to the Asset
Transfer; and (b) Contributor’s execution and delivery of any documents relating
to the Asset Transfer, and the consummation of the Asset Transfer, shall not (as
of the Asset Transfer Date):

 

(i)                                     conflict with or require the consent,
approval, waiver or authorization of, or the notice or filing to, any Person
under any of the terms, conditions or provisions of the organizational documents
of Contributor or NewCo;

 

(ii)                                  violate any provision of, or require any
consents, notices, approvals, waivers, authorizations and filings under, any
Laws (excluding Environmental Laws) applicable to Contributor or NewCo except
(in each case) where such violation or the failure to make or obtain such
consents, notices, approvals, waivers, authorizations and filings would not have
a Material Adverse Effect;

 

(iii)                               conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consents, notices,
approvals, waivers, authorizations and filings under any Related Contract,
except where such conflict, breach or default would not have a Material Adverse
Effect; or

 

(iv)                              result in the creation or imposition of any
Lien upon one or more of the Gathering and Compression Assets except where such
Lien would not have a Material Adverse Effect.

 

(b)                                 In respect of the contribution of the
Membership Interests (a) there are no consents, notices, approvals, waivers,
authorizations and filings or other prohibitions on transfer that are applicable
to the contribution of the Membership Interests by Contributor to Antero
Midstream as contemplated by this Agreement; and (b) Contributor’s execution and
delivery of any documents relating to the contribution of the Membership
Interests, and the consummation of the contribution of the Membership Interests,
shall not:

 

(i)                                     conflict with or require the consent,
approval, waiver or authorization of, or the notice or filing to, any Person
under any of the terms, conditions or provisions of the organizational documents
of Contributor or NewCo;

 

(ii)                                  violate any provision of, or require any
consents, notices, approvals, waivers, authorizations and filings under, any
Laws (excluding Environmental Laws) applicable to

 

15

--------------------------------------------------------------------------------


 

Contributor or NewCo except (in each case) where such violation or the failure
to make or obtain such consents, notices, approvals, waivers, authorizations and
filings would not have a Material Adverse Effect;

 

(iii)                               conflict with, result in a breach of,
constitute a default under or constitute an event that with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consents, notices,
approvals, waivers, authorizations and filings under any Related Contract,
except where such conflict, breach or default would not have a Material Adverse
Effect; or

 

(iv)                              result in the creation or imposition of any
Lien upon the Membership Interests except where such Lien would not have a
Material Adverse Effect.

 

Section 3.4                                    Title; No Liens.  Contributor is
the sole legal and beneficial owner of the Membership Interests.  Except for
Permitted Liens and Liens that will be released at Closing, there are no Liens
upon all or any part of the Membership Interests or upon any of the Gathering
and Compression Assets.

 

ARTICLE IV
ANTERO MIDSTREAM’S REPRESENTATIONS AND WARRANTIES

 

Antero Midstream represents and warrants to Contributor the following as of the
date of this Agreement and as of Closing (except to the extent that a specific
date is referred to, in which case Antero Midstream represents and warrants to
Contributor that such statement is correct as of such specific date):

 

Section 4.1                                    Organization and Good Standing. 
Antero Midstream is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Delaware.  Antero Midstream
is duly licensed or qualified to do business as a foreign entity and is in good
standing in all jurisdictions in which it is required by Law except where the
failure to qualify would not have a material adverse effect on the business,
financial condition or results in operations of Antero Midstream or any of its
subsidiaries taken as a whole or have a material adverse effect on Antero
Midstream’s ability to consummate the transactions contemplated by, or to
perform its obligations under, this Agreement.

 

Section 4.2                                    Authority; Authorization of
Agreement.  Antero Midstream has all requisite power and authority to execute
and deliver this Agreement and the documents contemplated hereby to be executed
and delivered by Antero Midstream, to consummate the transactions contemplated
by this Agreement and such documents and to perform all of its obligations
herein and therein.  This Agreement constitutes, and such documents, when
executed and delivered by Antero Midstream, shall constitute, the valid and
binding obligation of Antero Midstream, enforceable against Antero Midstream in
accordance with its and their terms, except as such enforceability may be
limited by bankruptcy, insolvency or other Laws relating to or affecting the
enforcement of creditors’ rights and general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

Section 4.3                                    No Violations.  Antero
Midstream’s execution and delivery of this Agreement and the documents
contemplated hereby to be executed and delivered by Antero Midstream, and the
consummation of the transactions contemplated by this Agreement and such
documents do not:

 

(a)                                 conflict with or require the consent,
approval, waiver or authorization of, or the notice or filing to, any Person
under any of the terms, conditions or provisions of the organizational documents
of Antero Midstream;

 

16

--------------------------------------------------------------------------------


 

(b)                                 violate any provision of, or require any
consents, notices, approvals, waivers, authorizations and filings under any Laws
(excluding Environmental Laws) applicable to Antero Midstream; or

 

(c)                                  conflict with, result in a breach of,
constitute a default under or constitute an event that, with notice or lapse of
time, or both, would constitute a default under, accelerate or permit the
acceleration of the performance required by, or require any consents, notices,
approvals, waivers, authorizations and filings under:  (i) any material
agreement or any mortgage, indenture, loan, credit agreement or other agreement
evidencing indebtedness for borrowed money to which Antero Midstream is a party
or by which Antero Midstream (or any of its assets) is bound, except (in each
case) where such conflict, breach or default would not materially affect Antero
Midstream’s ability to consummate the transactions contemplated hereby or
thereby or (ii) any order, judgment or decree of any Governmental Authority.

 

ARTICLE V
COVENANTS

 

Section 5.1                                    Asset Transfer; Conduct of
Business.  As soon as reasonably practicable after the date of this Agreement
and before Closing, Contributor shall cause the Asset Transfer to be completed
(with a deemed effective time as of the Effective Time). In addition, from the
date of this Agreement until the Closing:

 

(a)                                 Contributor shall, and shall cause NewCo to,
operate its business (solely as it relates to the Gathering and Compression
Assets) in the ordinary course, except in respect of (i) operations necessary to
respond to or alleviate the imminent or immediate endangerment of the health or
safety of any individual or the environment or the safety or operational
condition of any of the Gathering and Compression Assets, (ii) actions and
operations necessary to develop, construct and hookup any midstream assets of
NewCo, Contributor or their respective Affiliates that are under development or
construction as of the date of this Agreement, or that become under development
or construction between the date of this Agreement and Closing, or (iii) any
actions expressly consented to in writing by Antero Midstream; and

 

(b)                                 Contributor shall not, and shall cause its
Affiliates not to, assign or otherwise dispose of, or agree to assign or
otherwise dispose of, all or any part of the Membership Interests, or create any
Lien on all or any part of the Membership Interests.

 

Section 5.2                                    Records.  Contributor shall use
commercially reasonable efforts to make available or deliver to Antero Midstream
or NewCo all of the Gathering and Compression Records as soon as practicable
after the Closing Date, to the extent not so delivered in connection with the
Asset Transfer.  Contributor shall have no obligation to deliver any Gathering
and Compression Records to Antero Midstream or NewCo that include information
relating to Excluded Assets. Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, Contributor may retain a copy of
any or all of the Gathering and Compression Records.

 

Section 5.3                                    Bonds.  Contributor will cause
NewCo to put into place a replacement for each Bond relating to the Gathering
and Compression Assets directly with the relevant Governmental Authority or
other third party, as of the Asset Transfer Date.

 

Section 5.4                                    Required Consents; Carved-Out
Assets.

 

(a)                                 In respect of any Asset that is not assigned
to NewCo on the Asset Transfer Date, including any Gathering and Compression
Asset to which a Required Consent applies and for which such

 

17

--------------------------------------------------------------------------------


 

Required Consent is not obtained before the Asset Transfer Date (each such
Gathering and Compression Asset, a “Carved-Out Asset”):

 

(i)                                     Contributor shall, on the Asset Transfer
Date, deliver to NewCo such documents and take such actions as Antero Midstream,
acting reasonably, determines necessary or desirable to give to NewCo the
benefit of the Carved-Out Asset and to cause NewCo to be responsible for all of
the liabilities associated therewith (which may include Contributor holding
title to such Carved-Out Asset in trust for NewCo, Contributor sub-leasing,
sub-contracting or licensing such Carved-Out Gathering and Compression Asset to
NewCo, NewCo assuming the pre-Effective Time Liabilities of Contributor under
the Gathering and Compression Related Contracts to the extent required for an
assignment of such Gathering and Compression Related Contracts to be effective,
or any other arrangement);

 

(ii)                                  unless and until such Carved-Out Asset is
contributed pursuant to paragraph (iii) or (iv) below or otherwise by mutual
agreement of the Parties, from and after the Asset Transfer Date:

 

(A)                               Contributor shall (up to Closing) and Antero
Midstream shall (after Closing) cause NewCo to perform all obligations of
Contributor under such Carved-Out Asset; and

 

(B)                               if such Carved-Out Asset is a Gathering and
Compression Claim, Gathering and Compression Easement, Gathering and Compression
Lease, Gathering and Compression Related Contract or Gathering and Compression
Permit, Contributor shall take no action (and shall make no omission) the taking
(or omission, as applicable) of which would be reasonably likely to (1) comprise
or cause a breach, violation or default of or under such Gathering and
Compression Claim, Gathering and Compression Easement, Gathering and Compression
Lease, Gathering and Compression Related Contract or Gathering and Compression
Permit or (2) in respect of a Gathering and Compression Permit, cause its
revocation, cancellation, suspension or adverse modification;

 

(iii)                               if such Carved-Out Asset requires a Required
Consent, from and after the Asset Transfer Date, each Party shall, and
Contributor shall (up to Closing) and Antero Midstream shall (after Closing)
cause NewCo to use its commercially reasonable endeavors to cooperate with the
other Party and NewCo in seeking to obtain such Required Consent and, in the
event that such Required Consent is obtained, then, as soon as reasonably
practicable (and no later than the tenth Business Day) after such Required
Consent is obtained, Contributor shall contribute such Carved-Out Asset to NewCo
for no additional consideration; and

 

(iv)                              from and after the Asset Transfer Date, each
Party shall, and Contributor shall (up to Closing) and Antero Midstream shall
(after Closing) cause NewCo to use its commercially reasonable endeavors to
cooperate with the other Party and NewCo in taking all other actions as may be
reasonably required by either Party to cause such Carved-Out Asset to become
assignable, if possible, and, in the event that such Carved-Out Asset becomes
assignable, then, as soon as reasonably practicable (and no later than the tenth
Business Day) thereafter (assuming prior receipt of Required Consents),
Contributor shall contribute such Carved-Out Asset to NewCo for no additional
consideration.

 

Section 5.5                                    Customary Post-Closing Consents. 
From and after the Asset Transfer Date, each Party shall, and Contributor shall
(up to Closing) and Antero Midstream shall (after Closing), cause NewCo to use
its commercially reasonable endeavors to cooperate with the other Party in
seeking to obtain each Customary Post-Closing Consent in connection with the
Asset Transfer to the extent not previously obtained.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI
TAX MATTERS

 

Section 6.1                              Tax Matters.

 

(a)                                 Transfer Taxes.  To the extent that any
transfer, sales, purchase, use, stamp, registration or other similar Taxes
(collectively, “Transfer Taxes”) are payable as a result of the transactions
contemplated by this Agreement or the Asset Transfer, such Transfer Taxes shall
be borne and timely paid by Contributor.  Contributor and Antero Midstream, as
appropriate, shall, and Contributor shall (up to Closing) and Antero Midstream
shall (after Closing) cause NewCo to, at the expense of Contributor, file, to
the extent required by applicable Laws, all necessary Tax Returns and other
documentation with respect to such Taxes, and, if required by applicable Laws,
Contributor, NewCo and Antero Midstream, as appropriate, will join in the
execution of any such Tax Return or other documentation of the other.

 

(b)                                 Asset Taxes.  Contributor shall bear all
Asset Taxes attributable to (A) any Tax period ending prior to the Effective
Time and (B) the portion of any Straddle Period ending immediately prior to the
Effective Time. Antero Midstream shall bear all Asset Taxes attributable to
(A) any Tax period beginning at or after the Effective Time and (B) the portion
of any Straddle Period beginning at the Effective Time.  For purposes of
determining the allocation of Asset Taxes for Straddle Periods, (i) Asset Taxes
that are imposed in connection with any sale or other transfer or assignment of
property (real or personal, tangible or intangible) shall be allocated between
the portion of such Straddle Period ending immediately prior to the Effective
Time and the portion of such Straddle Period beginning at the Effective Time
based on the portion of the Straddle Period in which the transaction giving rise
to such Asset Taxes occurred, and (ii) Asset Taxes that are ad valorem, property
or other Asset Taxes imposed on a periodic basis pertaining to a Straddle Period
shall be allocated between the portion of such Straddle Period ending
immediately prior to the Effective Time and the portion of such Straddle Period
beginning at the Effective Time by prorating each such Asset Tax based on the
number of days in the applicable Straddle Period that occur before the Effective
Time, on the one hand, and the number of days in such Straddle Period that occur
at or after the Effective Time, on the other hand.

 

(c)                                  Tax Cooperation.  The Parties shall
cooperate fully, and Contributor (before Closing) and Antero Midstream (after
Closing) shall cause NewCo to cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns and
any audit, litigation or other proceeding with respect to Taxes relating to the
Gathering and Compression Assets.  Such cooperation shall include the retention
and (upon another Party’s request) the provision of records and information that
are relevant to any such Tax Return or audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement. The
Parties agree to retain all books and records with respect to Tax matters
pertinent to the Gathering and Compression Assets relating to any taxable period
beginning at the Effective Time until the expiration of the statute of
limitations of the respective taxable periods and to abide by all record
retention agreements entered into with any Governmental Authority.

 

ARTICLE VII
ASSUMPTION; DISCLAIMER

 

Section 7.1                              Assumption by NewCo.  The Parties
acknowledge that, in connection with the Asset Transfer, NewCo is expected to
assume and agree to fulfill, perform, pay and discharge (or cause to be
fulfilled, performed, paid and discharged) all Liabilities, known or unknown,
with respect to the Gathering and Compression Assets to the extent arising on or
after the Effective Time; provided that the

 

19

--------------------------------------------------------------------------------


 

Parties acknowledge that NewCo shall not assume any Liabilities of Contributor
resulting from, relating to or arising out of the Retained Liabilities or, for
the avoidance of doubt, relating to or arising out of the Excluded Assets. From
and after Closing, Contributor shall indemnify Antero Midstream and NewCo in
respect of all Retained Liabilities and all Liabilities relating to or arising
out of the Excluded Assets.

 

Section 7.2                                    Disclaimer.

 

(a)                                 EXCEPT AS AND TO THE EXTENT EXPRESSLY SET
FORTH IN ARTICLE III AND IN THE ASSIGNMENT, (I) CONTRIBUTOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED AND
(II) CONTRIBUTOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO ANTERO MIDSTREAM OR ITS EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT
MAY HAVE BEEN PROVIDED TO ANTERO MIDSTREAM BY ANY OFFICER, DIRECTOR, EMPLOYEE,
AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF CONTRIBUTOR).

 

(b)                                 EXCEPT AS AND TO THE EXTENT EXPRESSLY SET
FORTH IN ARTICLE III AND IN THE ASSIGNMENT, CONTRIBUTOR EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO
ANY OF THE GATHERING AND COMPRESSION ASSETS OR THE MEMBERSHIP INTERESTS, (II)
ANY ESTIMATES OF THE VALUE OF THE GATHERING AND COMPRESSION ASSETS OR THE
MEMBERSHIP INTERESTS OR FUTURE REVENUES GENERATED BY THE GATHERING AND
COMPRESSION ASSETS, (III) THE CONDITION, QUALITY, SUITABILITY OR MARKETABILITY
OF THE GATHERING AND COMPRESSION ASSETS, (IV) THE CONTENT, CHARACTER OR NATURE
OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED
BY CONTRIBUTOR OR THIRD PARTIES WITH RESPECT TO THE GATHERING AND COMPRESSION
ASSETS, AND (V) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE TO ANTERO MIDSTREAM OR ITS EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE ASSET TRANSFER OR THE 
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING THERETO. EXCEPT AS AND TO THE EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE III AND IN THE ASSIGNMENT, CONTRIBUTOR FURTHER DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY,
FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY ASSETS, RIGHTS OF A
PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, IT
BEING ACKNOWLEDGED BY THE PARTIES THAT, EXCEPT AS AND TO THE EXTENT OTHERWISE
PROVIDED IN ARTICLE III OR IN THE ASSIGNMENT, NEWCO SHALL BE DEEMED TO HAVE
OBTAINED THE GATHERING AND COMPRESSION ASSETS PURSUANT TO THE ASSET TRANSFER IN
THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE)
AND THAT ANTERO MIDSTREAM HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS OF THE
GATHERING AND COMPRESSION ASSETS AS ANTERO MIDSTREAM DEEMS APPROPRIATE.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Environmental Matters.

 

(i)                                     CONTRIBUTOR HAS NOT MADE ANY
REPRESENTATION OR WARRANTY TO ANTERO MIDSTREAM, AND THE PARTIES ACKNOWLEDGE THAT
CONTRIBUTOR HAS NOT MADE ANY REPRESENTATION OR WARRANTY TO NEWCO, REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS,
THE RELEASE OR THREATENED RELEASE OF HAZARDOUS MATERIALS INTO THE ENVIRONMENT,
EXPOSURE TO HAZARDOUS MATERIALS, OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE GATHERING AND COMPRESSION ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE
SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY.

 

(ii)                                  Notwithstanding Section 7.2(c)(i):

 

(A)                               With effect from Closing, Contributor shall
indemnify and hold harmless Antero Midstream from and against all Liabilities
arising under Environmental Law to the extent resulting from Contributor’s
operation or ownership of the Gathering and Compression Assets and occurring
before the Effective Time;

 

(B)                               With effect from Closing, Antero Midstream
shall cause NewCo to indemnify and hold harmless Contributor from and against
all Liabilities arising under Environmental Law in respect of the Gathering and
Compression Assets to the extent arising on or after the Effective Time.

 

(d)                                 THE PARTIES AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 7.2 ARE “CONSPICUOUS”
DISCLAIMERS FOR THE PURPOSE OF SUCH APPLICABLE LAW.

 

ARTICLE VIII
WATER OPTION; PIPELINE PARTICIPATION

 

Section 8.1                                    Option in Favor of Antero
Midstream.

 

(a)                                 Antero Midstream shall have the option (the
“Water Option”), for a period of two years following the date of this Agreement,
to purchase, in its sole discretion, the Water Assets at fair market value.

 

(b)                                 Consideration and Procedures.

 

(i)                                     If Antero Midstream exercises the Water
Option by means of delivering a written exercise notice to Contributor, within
30 days following the delivery of such notice to Contributor, Contributor must
propose to Antero Midstream, in writing, a purchase price for the Water Assets,
which Antero Midstream may accept or reject in its sole discretion. If Antero
Midstream rejects such purchase price, Antero Midstream and Contributor shall
engage in good faith negotiations to decide upon a mutually agreeable purchase
price for the Water Assets.

 

(ii)                                  If Antero Midstream is unable to agree
with Contributor on a mutually acceptable purchase price after good faith
negotiations by both Parties pursuant to Section 8.1(b)(i), Contributor will
nominate three independent investment banking firms and Antero Midstream will
select one of those firms (the “Investment Bank”) to determine the fair market
value of the Water Assets. Once

 

21

--------------------------------------------------------------------------------


 

the Investment Bank submits its valuation, Antero Midstream will have the right,
but not the obligation, to purchase the Water Assets at the price determined by
the Investment Bank.

 

(iii)                               Antero Midstream may pay the purchase price
for the Water Assets in cash or in Common Units. If Antero Midstream elects to
pay the purchase price in Common Units, the Common Units will be valued at a 5%
discount to the volume-weighted average price of the Common Units during the ten
trading days prior to the date of the agreement pursuant to which Antero
Midstream is to acquire the Water Assets.

 

(c)                                  Until the expiration of the Water Option,
Contributor may not Transfer any Water Asset without Antero Midstream’s prior
written consent (other than to an Affiliate of Contributor who agrees in writing
that such Water Asset remains subject to the provisions of this Section 8.1 and
assumes the obligations under this Section 8.1 with respect to such Water
Asset).

 

(d)                                 If Antero Midstream exercises the Water
Option and purchases the Water Assets, Contributor and NewCo shall enter into
the Water Services Agreement and shall negotiate, in good faith, to make such
revisions as necessary to the Services Agreement between the Parties, dated of
even date herewith, to provide for Contributor to provide services thereunder
with respect to the Water Assets.

 

Section 8.2                                    Right of First Offer.

 

(a)                                 Contributor hereby grants to Antero
Midstream a right of first offer (the “Right of First Offer”) beginning two
years following the date of this Agreement on the Water Assets to the extent
that Antero Midstream has not previously exercised the Water Option and
Contributor proposes to Transfer any Water Asset (other than to an Affiliate of
Contributor who agrees in writing that such Water Asset remains subject to the
provisions of this Section 8.2 and assumes the obligations under this
Section 8.2 with respect to such Water Asset).

 

(b)                                 Procedures.

 

(i)                                     If Contributor proposes to Transfer any
Water Asset (other than to an Affiliate as described in Section 8.2(a)) (a
“Proposed Transaction”), Contributor shall, prior to entering into any such
Proposed Transaction, first give notice in writing to Antero Midstream (the
“ROFO Notice”) of its intention to enter into such Proposed Transaction. The
ROFO Notice shall include any material terms, conditions and other details as
would be reasonably necessary for Antero Midstream to make a responsive offer to
enter into the Proposed Transaction with Contributor, which terms, conditions
and details shall include any material terms, condition or other details
Contributor would propose to provide to non-Affiliates in connection with the
Proposed Transaction. Antero Midstream shall have 15 days following receipt of
the ROFO Notice to propose an offer to enter into the Proposed Transaction with
Contributor (the “ROFO Response”). The ROFO Response shall set forth the terms
and conditions (including the purchase price Antero Midstream proposes to pay
for the Water Asset and the other terms of the purchase) pursuant to which
Antero Midstream would be willing to enter into a binding agreement for the
Proposed Transaction. If no ROFO Response is delivered by Antero Midstream
within such 15-day period, then Antero Midstream shall be deemed to have waived
its Right of First Offer with respect to such Water Asset, and Contributor shall
be free to enter into a Proposed Transaction with any third person on terms and
conditions determined in the sole discretion of Contributor.

 

(ii)                                  If Antero Midstream submits a ROFO
Response, Antero Midstream and Contributor shall negotiate, in good faith, the
terms of the purchase and sale of the ROFO Asset for 10 days following the
receipt of the ROFO Response by Contributor. If Contributor and Antero Midstream

 

22

--------------------------------------------------------------------------------


 

are unable to agree on such terms during such 10-day period, Contributor may
Transfer the ROFO Asset to any third person on terms and conditions determined
in the sole discretion of Contributor.

 

(c)                                  If Antero Midstream purchases the Water
Assets pursuant to the Right of First Offer, Contributor and NewCo shall enter
into the Water Services Agreement and shall negotiate, in good faith, to make
such revisions as necessary to the Services Agreement between the Parties, dated
of even date herewith, to provide for Contributor to provide services thereunder
with respect to the Water Assets; provided, however, that if Antero Midstream
purchases less than all of the Water Assets, the Parties shall negotiate, in
good faith, appropriate modifications to the Water Services Agreement.

 

Section 8.3                                    Pipeline Participation.  If
Contributor intends to, has the option to or otherwise proposes to enter into
any arrangements to become an equity owner in a regional pipeline project
(including projects similar to the Pipeline Projects), Contributor shall, in
lieu of entering into any such transaction, direct the ability to participate in
any such transaction to Antero Midstream.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

Section 9.1                                    Notices.  All notices,
communications and deliveries under this Agreement will be made in writing
signed by or on behalf of the Party making the same, will specify the Section of
this Agreement pursuant to which it is given or being made, and will be
delivered personally or by facsimile transmission or sent by registered or
certified mail (return receipt requested) or by nationally recognized overnight
courier (with evidence of delivery and postage and other fees prepaid) as
follows:

 

If to Antero Midstream:

 

Antero Resources Midstream LLC

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (303) 357-7315

 

 

 

If to Contributor:

 

Antero Resources Corporation

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (303) 357-7315

 

or to such other representative or at such other address or facsimile number of
a Party as such Party may furnish to the other Parties in writing. Any such
notice, communication or delivery will be deemed given or made upon the date of
receipt by the applicable Party.

 

Section 9.2                                    Assignment; Successors in
Interest.  No assignment or transfer by any Party of its rights and obligations
under this Agreement will be made except with the prior written consent of the
other Party. This Agreement will be binding upon and will inure to the benefit
of the Parties and their successors and permitted assigns, and any reference to
a Party will also be a reference to a successor or permitted assign. For the
avoidance of doubt, the conversion of a Party to a different legal form or the
merger of a Party with a newly-formed entity for the principal purpose of
converting such Party to a different legal form shall not be deemed an
assignment of any rights or obligations under this Agreement.

 

Section 9.3                                    Governing Law.  This Agreement
will be governed by and construed and enforced in accordance with the Laws of
the State of Colorado, excluding any choice of Law rules which may direct the
application of the Laws of another jurisdiction.

 

23

--------------------------------------------------------------------------------


 

Section 9.4                                    Consent to Jurisdiction, Etc.;
Waiver of Jury Trial.  Each of the Parties hereby irrevocably consents and
agrees that any dispute arising out of or relating to this Agreement or any
related document shall exclusively be brought in the courts of the State of
Colorado, in Arapahoe County or the federal courts located in the District of
Colorado.  The Parties agree that, after such a dispute is before a court as
specified in this Section 9.4 and during the pendency of such dispute before
such court, all actions with respect to such dispute, including any
counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court.  Each of the Parties hereby waives, and agrees not
to assert, as a defense in any legal dispute, that it is not subject thereto or
that such dispute may not be brought or is not maintainable in such court or
that its property is exempt or immune from execution, that the dispute is
brought in an inconvenient forum or that the venue of the dispute is improper. 
Each Party agrees that a final judgment in any dispute described in this
Section 9.4 after the expiration of any period permitted for appeal and subject
to any stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Laws. 
THE PARTIES HEREBY WAIVE IRREVOCABLY ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR
ANY DOCUMENT CONTEMPLATED HEREIN OR OTHERWISE RELATED HERETO.

 

Section 9.5                                    Severability.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction will, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
To the extent permitted by Law, the Parties waive any provision of Law which
renders any such provision prohibited or unenforceable in any respect.

 

Section 9.6                                    Counterparts.  This Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute but one and the
same instrument. Facsimile or scanned and emailed transmission of any signed
original document or retransmission of any signed facsimile or scanned and
emailed transmission will be deemed the same as delivery of an original.

 

Section 9.7                                    No Third-Party Beneficiaries. 
Nothing expressed or implied in this Agreement is intended, or will be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement, except that, from and after
Closing, NewCo shall be deemed a third party beneficiary of this Agreement
solely for the purpose of enforcing Section 2.4 and the indemnitees that are
expressed to be in its favor.

 

Section 9.8                                    Amendment; Waiver.

 

(a)                                 Any amendment, extension or waiver of any
provision of this Agreement will be valid only if set forth in an instrument in
writing signed by both Contributor and Antero Midstream.

 

(b)                                 A waiver by a Party of the performance of
any covenant, agreement, obligation, condition, representation or warranty will
not be construed as a waiver of any other covenant, agreement, obligation,
condition, representation or warranty. A waiver by any Party of the performance
of any act will not constitute a waiver of the performance of any other act or
an identical act required to be performed at a later time.

 

Section 9.9                                    Entire Agreement.  This Agreement
and the documents executed pursuant to this Agreement supersede all
negotiations, agreements and understandings between the Parties with respect to
the subject matter of this Agreement and constitute the entire agreement between
the Parties.

 

24

--------------------------------------------------------------------------------


 

Section 9.10                             Further Cooperation.  From and after
the Closing Date, each of the Parties shall deliver to the others such further
information and documents and shall execute and deliver to the others such
further instruments and agreements as the other Party shall reasonably request
to consummate or confirm the transactions provided for in this Agreement, to
accomplish the purpose of this Agreement.

 

Section 9.11                             Transaction Costs.  Except as otherwise
provided herein, each Party will be responsible for its own legal fees and other
expenses incurred in connection with the negotiation, preparation, execution or
performance of this Agreement.

 

Section 9.12                             Construction.

 

(a)                                 This Agreement has been freely and fairly
negotiated between the Parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any Law will be deemed also to refer to such Law as
amended, modified, succeeded or supplemented from time to time and in effect at
any given time, and all rules and regulations promulgated thereunder, unless the
context requires otherwise. The words “include,” “includes,” and “including” do
not limit the preceding terms or words and shall be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. Unless the context otherwise requires, the terms “day” and “days” mean
and refer to calendar day(s). The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited.

 

(b)                                 The titles, captions and table of contents
contained in this Agreement are inserted in this Agreement only as a matter of
convenience and for reference and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision of this Agreement.

 

Signature Page Follows

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first set forth above.

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

By:

Antero Resources Midstream Management LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

SIGNATURE PAGE TO

AMENDED AND RESTATED CONTRIBUTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

GATHERING AND COMPRESSION ASSETS

 

Systems

 

Any low pressure and high pressure pipeline gathering systems gathering natural
gas from Contributor in the following counties and states:

 

Washington, PA;

 

Doddridge, WV;

 

Harrison, WV;

 

Tyler, WV;

 

Ritchie, WV;

 

Noble, OH;

 

Monroe, OH;

 

Guernsey, OH; and

 

Belmont, OH,

 

excluding facilities owned by Summit, Crestwood, E2 Energy Services, ETC, M3,
EQT, and MarkWest.

 

EXHIBIT A-1

 

1

--------------------------------------------------------------------------------


 

Gathering and Compression Easements

 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

WEST VIRGINIA

Clarksburg Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum of Surface Use Agreement

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

1/23/2009

 

7-285-51

 

2/18/2009

 

1427/937

 

Harrison

Amendment and Ratification of Surface Use Agreement

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

7/20/2011

 

07-285-51

 

7/27/2011

 

1473/1335

 

Harrison

Amendment and Ratification of Surface Use Agreement

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

4/11/2012

 

07-285-51

 

5/2/2012

 

1489/927

 

Harrison

Ike & Mike Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum of Surface Facility Easement

 

Mike Ross, Inc. & I. L. Morris

 

Antero Resources Appalachian Corporation

 

2/5/2010

 

7-285-16

 

2/19/2010

 

1442/686

 

Harrison

Pike Fork Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum of Amended and Restated Surface Use Lease and Appurtenant Rights of
Way

 

Rendal J. Dotson & Sandra G. Dotson

 

Antero Resources Bluestone LLC

 

7/22/2011

 

20-9 & 16

 

12/19/2011

 

295/169

 

Doddridge

Salem Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum of Surface Facility Easement

 

Willis Lee Matthey & Forest Warner Mathhey

 

Antero Resources Appalachian Corporation

 

5/1/2010

 

18-262-1

 

11/13/2012

 

1501/28

 

Harrison

Jarvisville Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surface Facility Easement

 

Clarence E. Sperry, L. Diane Sperry, Janet L. Sperry

 

Antero Resources Appalachian Corporation

 

5/30/2010

 

20-324-1, 20-344-1

 

6/27/2011

 

1472/1124

 

Harrison

Tichenal Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memorandum of Compressor Facility Easement

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

 

Antero Resources Appalachian Corporation

 

5/10/2009

 

20-403-4

 

6/24/2009

 

1433/1198

 

Harrison

Amendment and Ratification of Compressor Facility Easement

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

 

Antero Resources Appalachian Corporation

 

5/7/2011

 

20-403-4

 

3/23/2011

 

1465/268

 

Harrison

 

2

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

BlueStone Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Agreement

 

Neva A. Ritter, Debra Kay Cantrell, Mark Cantrell, Judy Rose Gardner, Lionel
Gardner

 

Bluestone Energy Partners

 

5/1/2008

 

18-280-2

 

12/30/2008

 

1426/338

 

Harrison

Male Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surface Use Agreement

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

1/23/2009

 

7-285-51

 

N/A

 

N/A

 

Harrison

Amendment and Ratification of Surface Use Agreement

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

7/20/2011

 

7-285-51

 

7/27/2011

 

1473/1335

 

Harrison

Victoria Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Agreement

 

Norman I. Sines and Victoria D. Sines

 

Antero Resources Corporation

 

8/1/2013

 

Grant Dist., Doddridge Co., WV; TM/P: 10/2

 

N/A

 

N/A

 

Doddridge

Memorandum of Lease

 

Norman I. Sines and Victoria D. Sines

 

Antero Resources Corporation

 

8/1/2013

 

Grant Dist., Doddridge Co., WV; TM/P: 10/2

 

8/2/2013

 

311/545

 

Doddridge

Barnes Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ground Lease

 

Ronald G. Barnes

 

Antero Resources Appalachian Corporation

 

6/4/2013

 

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

 

N/A

 

N/A

 

Doddridge

Memorandum of Ground Lease Agreement

 

Ronald G. Barnes

 

Antero Resources Appalachian Corporation

 

6/4/2013

 

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

 

10/15/2013

 

315/384

 

Doddridge

 

3

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

West Union Lateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permanent Easement Agreement (Pipelines)

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The Lawrence L.
James Living Trust Dated July 18, 1996; and William Patrick James

 

Antero Resources Appalachian Corporation

 

12/5/2012

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

12/6/2012

 

304/242

 

Doddridge

Permanent Easement Agreement (Electrical-Communication Lines)

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The Lawrence L.
James Living Trust Dated July 18, 1996; and William Patrick James

 

Antero Resources Appalachian Corporation

 

12/5/2012

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

12/6/2012

 

304/249

 

Doddridge

Permanent Easement Agreement

 

William Patrick James

 

Antero Resources Appalachian Corporation

 

7/27/2012

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

9/11/2013

 

312/431

 

Doddridge

Pennington North Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permanent Easement Agreement [Gas-Water Pipeline(s)]

 

Dean R. Pennington and Martha A. Pennington

 

Antero Resources Corporation

 

8/15/2013

 

Grant Dist., Doddridge County, WV; TM/P: 16/21

 

8/15/2013

 

311/124

 

Doddridge

North Canton Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permanent Easement Agreement

 

Shawn A. Glaspell

 

Antero Resources Corporation

 

10/14/2013

 

McClellan Dist., Doddridge Co., WV; TM/P: 11/34

 

10/17/2013

 

315/501

 

Doddridge

Agreement

 

John H. McClain

 

Antero Resources Corporation

 

10/17/2013

 

McClellan Dist., Doddridge Co., WV; TM/P: 11/25, 26, and 26.1

 

N/A

 

N/A

 

Doddridge

 

4

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

New Milton Compressor Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Road Easement Agreement

 

John H. McClain, Roger A. McClain, II, Roger A. McClain, by Bryan E Ash, his
attorney-in-fact, and Stacy L. McClain, II

 

Antero Resources Corporation

 

7/19/2013

 

New Milton Dist., Doddridge Co., WV; TM/P: 8/40

 

7/19/2013

 

310/263

 

Doddridge

White Oak Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Easement Agreement

 

Mary Frances Harms, Nancy Louise Antill, Timothy R. O’Neill, Kathleen R. Hooven,
Sharon S. O’Neill (formerly known as Sharon S. O’Neill Stainken), Karah Leigh
Loftin, Kelcie Janeen Loftin, Daniel J. O’Neill, Romarlo, LLC, a Georgia limited
liability company, Sean T. O’Neill and The O’Neill Family Trust, by Betty
O’Neill Newsom and Daniel J. O’Neill, its Trustees; c/o Daniel J. O’Neill

 

Antero Resources Appalachian Corporation

 

5/23/2012

 

Union Dist., Ritchie Co., WV; TM/P: 14/10; 14/13.1; 14/3

 

6/28/2012

 

316/981

 

Ritchie

Mountain Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

Permanent Easement Agreement

 

Hattie Markle Jones

 

Antero Resources Appalachian Corporation

 

12/6/2012

 

Meade Dist., Tyler Co., WV; TM/P: 15/5

 

8/19/2013

 

423/723

 

Tyler

OHIO

Batesville Compressor Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Agreement

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Corporation

 

8/1/2013

 

36-0021031.000

 

N/A

 

N/A

 

Noble

Option and Permanent Easement Agreement

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Appalachian Corporation

 

6/18/2013

 

36-0021031.000

 

9/23/2013

 

231/679

 

Noble

Memorandum of Lease Agreement

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Corporation

 

8/1/2013

 

36-0021031.000

 

9/23/2013

 

231/674

 

Noble

Lease Agreement

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

8/1/2013

 

36-0021039.000 and 36-0021042.000

 

N/A

 

N/A

 

Noble

Permanent Easement Agreement (Pipelines)

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

8/1/2013

 

36-0021039.000 and 36-0021042.000

 

9/23/2013

 

231/696

 

Noble

Permanent Easement Agreement (Access)

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

8/1/2013

 

36-0021039.000 and 36-0021042.000

 

9/23/2013

 

231/712

 

Noble

Permanent Easement Agreement (Utilities)

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

8/1/2013

 

36-0021039.000 and 36-0021042.000

 

9/23/2013

 

231/704

 

Noble

Memorandum of Lease Agreement

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

8/1/2013

 

36-0021039.000 and 36-0021042.000

 

9/23/2013

 

231/690

 

Noble

Crum Compressor Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Option Agreement and Permanent Easement Agreement

 

Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker and Terry Quaye Hague

 

Antero Resources Appalachian Corporation

 

6/1/2013

 

31-0021106 & 31-0051218

 

1/29/2014

 

239/729

 

Noble

 

6

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

Upper Hill Compressor Station

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lease Agreement

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

2/12/2013

 

37-0011295.000 and 37-0021294.000

 

N/A

 

N/A

 

Noble

Permanent Easement Agreement (Pipelines)

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

2/12/2013

 

37-0011295.000 and 37-0021294.000

 

3/5/2013

 

219/726

 

Noble

Permanent Easement Agreement (Access)

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

2/12/2013

 

37-0011295.000 and 37-0021294.000

 

3/5/2013

 

219/734

 

Noble

Permanent Easement Agreement (Utilities)

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

2/12/2013

 

37-0011295.000 and 37-0021294.000

 

3/5/2013

 

219/742

 

Noble

 

7

--------------------------------------------------------------------------------


 

Instrument Date

 

Grantor

 

Grantee

 

Execution
Date

 

Tax ID /
Parcel ID

 

Recording
Date

 

Book/Page/
Film No.

 

County

Memorandum of Lease Agreement

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

2/12/2013

 

37-0011295.000 and 37-0021294.000

 

3/5/2013

 

219/719

 

Noble

 

8

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CLINE

 

FLUHARTY, MICHAEL D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

6/14/2013

 

6-15-1

 

8/19/2013

 

311/188 #181734

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COASTAL HILLTOP

 

NICHOLSON, MILTON DEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/29/2011

 

6-12-30

 

10/24/2012

 

303/572 #167994

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COASTAL HILLTOP

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

7/2/2012

 

6-12-17

 

10/5/2012

 

303/302 #167312

 

GRANTOR’S PRIOR WRITTEN CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ERWIN VALLEY

 

HINTERER, DOLORES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/26/2012

 

6-19-2

 

10/3/2012

 

303/234 #167162

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ERWIN VALLEY

 

BURTON, VIVIAN E. & DELANEY, LORETTA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/28/2011

 

6-15-12

 

4/10/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ERWIN VALLEY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2012

 

6-19-12
6-19-11
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ERWIN VALLEY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT AGREEMENT

 

9/14/2012

 

6-19-12
6-19-11
6-19-1

 

11/27/2012

 

304/115 #168875

 

NOT REQUIRED

 

DODDRIDGE

 

9

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

HWY 50 XING
CANTON WATER

 

KEY OIL COMPANY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/19/2013

 

8-12-50

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

HWY 50 XING
CANTON WATER

 

KEY OIL COMPANY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/19/2013

 

8-12-51

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

HWY 50 XINGCANTON WATER

 

BIG “D” ENTERPRISES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/24/2013

 

8-12-798-12-808-13-148-13-16

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

IKE

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

5/28/2013

 

6-11-1

 

12/6/2013

 

318/549 #188590

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

IKE

 

YEAGER, CHARLES, III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/17/2013

 

6-11-4

 

9/9/2013

 

312/314 #182763

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

KRAMER

 

KRAMER, CELEITA A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

8-9-4

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

3-13-17

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

10

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

3-13-17

 

3/5/2014

 

321/443 #194713

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/19/2012

 

3-13-17

 

9/19/2013

 

313/233 #183425

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LEMLEY

 

MOUNT SALEM REVIVALGROUNDS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/12/2013

 

3-13-10.1

 

N/A

 

N/A

 

NO REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LEMLEY

 

MOUNT SALEM REVIVAL
GROUNDS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/12/2013

 

3-13-10.1

 

PENDING

 

PENDING

 

NO REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LOWTHER

 

MCCLAIN, ROGER A., ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LOWTHER

 

LOWTHER, KENNETH, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/23/2013

 

6-8-4

 

12/6/2013

 

318/528 #188586

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LOWTHER

 

BOWYER, NOMA SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/9/2013

 

6-8-5

 

12/6/2013

 

318/521 #188585

 

NOT REQUIRED

 

DODDRIDGE

 

11

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

LOWTHER

 

KEPLINGER, DALE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/11/2013

 

6-8-17

 

12/6/2013

 

318/514 #188584

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MCGILL

 

CLARK, TERESA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

5/28/2013

 

1-10-19

 

9/4/2013

 

312/204 #182515

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

LEMASTERS, BARBARA KAY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

ROBERTS, MABELKIMBALL, BOREMANKIMBALL, MARVINGRIFFIN, VIRGINIALEMASTERS,
BARBARAKIMBALL, CHARLESKIMBALL, JOSEPHKIMBALL, MICHAEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

GRIFFIN, VIRGINIA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

KIMBALL, BOREMAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

KIMBALL, JOSEPH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

12

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

KIMBALL, MARVIN G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

KIMBALL, MICHAEL S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MOORE AND CANTON WATER

 

GRAY, FREDERICK AND ALLISON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

3/9/2012

 

3-16-2.1

 

3/28/2012

 

297/586   #161378

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

MEANS, KEVIN M. AND CINDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/18/2013

 

6-8-36

 

4/18/2013

 

312/456 #182973

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

COMSTOCK IRREVOCABLE TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

7/16/2013

 

6-8-39

 

9/11/2013

 

312/446 #182971

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEN

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

LUOTTO, JOHN A

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/18/2013

 

6-11-2

 

9/19/2013

 

313/215 #1836421

 

NOT REQUIRED

 

DODDRIDGE

 

13

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

METER & VALVE SITE RIGHT OF WAY AGREEMENT

 

6/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD RIGHT OF WAY AGREEMENT

 

6/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE AGREEMENT

 

8/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

COMSTOCK IRREVOCABLE TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/7/2013

 

6-8-39

 

1/9/2014

 

319/47 #190609

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

5-17-12

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

12/8/2012

 

5-17-12

 

9/16/2013

 

426/270 #77765

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

4/24/2014

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

14

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PENNINGTON NO.

 

MORRIS, IKE ( I L )

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/2013

 

6-7-1

 

1/9/2014

 

319/608 #190621

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PENNINGTON NO.

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/28/2013

 

6-11-1

 

12/6/2013

 

318/549 #188590

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PRATT LAT

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMAMENT EASEMENT

 

11/8/2012

 

3-8-3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PRATT LAT

 

HIGGINBOTHAM, PAMELA ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EXTENSION OF OPTION

 

11/6/2012

 

3-8-6

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PRATT LAT

 

PRATT, CLARENCE O. AND JUANITA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMAMENT EASEMENT

 

5/23/2012

 

3-8-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PRATT LAT

 

PRATT, CLARENCE O. AND JUANITA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EXTENSION OF OPTION

 

11/8/2012

 

3-8-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

15

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

REVIVAL

 

WILLIAMS, JERRY L. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2012

 

3-13-9

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

REVIVAL

 

MOUNT SALEM REVIVAL GROUNDS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/17/2012

 

3-13-15.1

 

3/15/2014

 

321/436 #194712

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

REVIVAL

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/10/2012

 

3-13-17
3-13-21
3-13-22

 

11/5/2013

 

316/616 #186375

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

REVIVAL

 

WILLIAMS, LARRY G. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/15/2012

 

3-13-9.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RJ SMITH

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

3-5-30.1

 

 

 

 

 

NONE REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROBERT WILLIAMS

 

WILLIAMS, ROBERT C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/25/2013

 

1-15-6.4

 

1/9/2014

 

319/525 #190606

 

NONE REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROY

 

WRIGHT, JAMES N. & TAMMY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/15/2012

 

5-11-20

 

OPTION ONLY

 

OPTION ONLY

 

NOT REQUIRED

 

DODDRIDGE

 

16

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROY

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

10/15/2012

 

5-11-5.2

 

1/9/2014

 

319/582 #190615

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROY

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

5-11-5; 5-11-5.2;
5-11-5.3

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROY

 

FERREBEE, DAVID & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

10/11/2012

 

5-5-5
5-5-12

 

9/11/2013

 

312/416 #182964

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROY

 

FERREBEE, DAVID & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2012

 

5-5-5; 5-5-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

RELEASE AND AGREEMENT TO CHANGE LOCATION OF EASEMENT

 

1/15/2013

 

6-19-11
6-19-12

 

3/5/2014

 

321/411 #194706

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

3/19/2012

 

6-19-11
6-19-12
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

3/19/2012

 

6-19-11
6-19-12
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

 

17

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SUA

 

MANCUSO, ANTHONY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

10/6/2011

 

1-10-3

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SUA

 

BARNES, RONALD G

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT (PIPEYARD)

 

6/9/2012

 

6-1-10.03

 

10/15/2013

 

315/384 #184756

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

VOGT

 

JOELYNN FAMILY PRESERVATION

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/20/2012

 

1-9-7

 

2/22/2013

 

305/289 #172463

 

NONE REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WHITEHAIR

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/2/2012

 

6-12-17

 

10/5/2012

 

303/302  #167312

 

REQUIRED WITH WRITTEN CONSENT

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEN

 

6/19/2013

 

6-4-31
6-4-31.1

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

NICHOLSON, RICHARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

3/15/2013

 

6-12-33

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

2/14/2012

 

6-12-34

 

3/2/2012

 

297/273

 

NOT REQUIRED

 

DODDRIDGE

 

18

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANKER PIPELINE AREA AGREEMENT

 

6/28/2012

 

6-12-34

 

9/9/2013

 

312/286

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

DEED AND EASEMENT AGREEMENT

 

1/24/2012

 

6-12-34

 

3/2/2012

 

297/256

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MCCLAIN, ROGER ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

6/19/2013

 

6-8-40

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

2/15/2013

 

7-11-1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

HAYES, SHIRLEY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/26/2013

 

5-12-3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MOORE, EMMA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/24/2013

 

5-18-4

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

3/7/2013

 

8-19-25

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

19

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/9/2013

 

2-1-10.1; 2-1-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

PENNINGTON, DEAN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

3/20/2013

 

3-16-21
3-17-28

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

GLASPELL, SHAWN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/20/2013

 

5-11-34; 5-11-34.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SUA

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/6/2012

 

18-282-62

 

 

 

 

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SUA

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/6/2012

 

18-282-62

 

 

 

 

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MATHEY, WILLIS LEE, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

5/1/2010

 

18-262-1

 

11/13/2011

 

1501/28

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

LEASE

 

10/13/2011

 

20-361-10

 

40856

 

1479/616
#201100055303

 

NOT REQUIRED

 

HARRISON

 

20

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

LEASE

 

10/13/2011

 

20-361-10

 

40856

 

1479/616
#201100055303

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

12/16/2011

 

20-361-11

 

4/2/2012

 

1486/976
#201200015178

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT AGREEMENT (ROAD)

 

3/16/2012

 

20-361-11

 

41001

 

1486/981
#201200015181

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

HURST, CLARA MAE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

3/10/2009

 

20-403-4

 

6/24/2009

 

1433/1196
#200900020750

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

ROSS, MIKE AND IKE MORRIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

2/5/2010

 

7-285-16

 

2/19/2011

 

1442/686

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MALE, KIMBERLY A

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

1/24/2009

 

7-285-51

 

2/18/2009

 

1427/937

 

NOT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

MONROE FAMILY FARM, LTD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEENT

 

7/2/2013

 

21-008020.000

 

3/6/2014

 

267/340-346
#201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

21

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

MCDOUGAL, RICK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT

 

10/17/2012
 OPT EXT. 5/4/13

 

21-009025.0000

 

 

 

 

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90 DAYS, IF AND WHEN ANY ASSIGNMENT TO A
NON-AFFILIATE OR NONSUBSIDIARY TO GRANTEE; FAILURE SHALL NOT AFFECT
TRANSFERABILITY OF VALIDITY OF EASEMENT

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

BRIGGS, BOBBY & CANDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2012
 OPT EXT. 5/4/13

 

21-009003.0000

 

3/6/2014

 

267/306-313
 #201400073988

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

MCDOUGAL, RICK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2012
 OPT EXT. 5/4/13

 

21-009025.0000
21-008013.0000

 

3/6/2014

 

267/332-339
 #201400073989

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90 DAYS, IF AND WHEN ANY ASSIGNMENT TO A
NON-AFFILIATE OR NONSUBSIDIARY TO GRANTEE; FAILURE SHALL NOT AFFECT
TRANSFERABILITY OF VALIDITY OF EASEMENT

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/21/2013

 

21-008014.0000

 

3/11/2014

 

267/306-312
 201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

22

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/9/2013

 

21-009008.00021-009007.000

 

3/6/2014

 

267/314-322 #201400073987

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

10/4/2013
 OPT ETX SIGNED 9/20/13

 

21-018007.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

9/13/2013
 OPT EXT SIGNED

 

21-0100060.000
 21-0100070.000
 20-0100030.000
 20-0100040.000
 20-0100020.000
 21-0100080.000
 21-0100050.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

WILLS, SHELBA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2012

 

20-010001.000
21-011006.000

 

6/12/2013

 

244/541-548
 #201300068539

 

NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

RUBEL, JEFFERY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/2012

 

20-0100160.000
20-010010.0000
20-0110020.000

 

6/12/2013

 

244/576-583
  #201300068542

 

NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

RUBEL, JEFFERY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODFICATION OF OPTION/EASEMENT AGREEMENT

 

3/19/2013

 

20-0100160.000
20-010010.0000
20-0110020.000

 

6/12/2013

 

244/584-592
  #201300068543

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

WILLS, SHELBA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

5/21/2013

 

20-010001.000
20-017001.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

23

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

DAVIDSON, CARRIE ET ALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/11/2013

 

20-011001.000

 

6/12/2013

 

244/553-575
 #201300068451

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90 DAYS IF, AS AND WHEN ANY ASSIGNMENT OF
THE PIPELINE EASEMENT OCCURS TO ANY NON-AFFILIATE OR NON-SUBSIDIARY OF GRANTEE.
HOWEVER, FAILURE TO PROVIDE GRANTOR SUCH NOTICES SHALL NOT AFFECT THE
TRANSFERABILITY OR VALIDITY OR ENFORCEMENT OF THIS EASEMENT

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

ESCHLIMAN, MARY M. & JOHN D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

20-014005.0000
20-014011.0000

 

9/19/2013

 

252/682-689
 #201300070487

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

SCOTT, MARY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

20-015010.000
20-016010.000

 

6/12/2013

 

244/602-610
  #201300068546

 

NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BIEDENBACH, ARTHUR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/2/2013

 

20-0150160.000

 

6/12/2013

 

244/621-630
 #201300068548

 

NOT REQUIRED

 

MONROE

 

24

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

OLIVER, JOHN N. , SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/19/2013

 

20-015005.000

 

6/12/2013

 

244/657-664 #201300068552

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

20-0150120.000

 

6/12/2013

 

244/689-696
  #201300068556

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

6/2/2013

 

20-0150120.000

 

6/12/2013

 

244/697-700
  #201300068557

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/5/2013

 

20-015012.000

 

9/19/2013

 

252/690-694
 #201300070488

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

3/29/2013

 

20-016005.1
20-016005
20-017006
21-011010

 

9/19/2013

 

252/668-678 201300070485

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

HEFT, JR., URBAN LEWIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/26/2013

 

21-011012.000

 

6/12/2013

 

244/673-680
  #201300068552

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BLACKSTONE, DAVID & NICOLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

21-016008.000
20-016004.000

 

6/12/2013

 

244/681-688
 #20130006855

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

25

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BLACKSTONE, DAVID & NICOLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

4/18/2013

 

20-016008.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

DICK, CORNELIUS & CAROLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

22-001002
20-015003
20-015003.1

 

6/12/2013

 

244/649-656
 #201300068551

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

HILL, LINDA K. & SCHWABEN, KATHY J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

22-002009.000

 

6/12/2013

 

244/593-601 #201300068545

 

NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BETTS FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/7/2013

 

22-0020040.000
20-0140080.000

 

6/12/2013

 

244/611-620
 #201300068547

 

NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

DICK, JOSEPH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/30/2012

 

22-002010.000
22-002001.0000

 

6/12/2013

 

244/641-648
 #201300068550

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/17/2013

 

20-0100040000; 20-0100020000; 20-0100030000; 21-0100050000; 21-0100060000;
21-0100070000; 21-0100080000

 

6/12/2013

 

244/701-708
 #201300068558

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

BURKHART, LEONARD E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2013

 

200150070000
220010040000

 

6/12/2013

 

244/631-640
 #201300068549

 

NOT REQUIRED

 

MONROE

 

26

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

REUSSER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

5/14/2013

 

200160050000
 210160051000
210110100000

 

9/19/2013

 

252/663-667
 #20130007084

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

DRAKE, JEFF & GREGG

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/23/2012

 

05-0021098.000

 

10/9/2012

 

211/779-788
 #201200056315

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

WILLIAMSON, NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/19/2012

 

05-0021101.000

 

10/9/2012

 

211/771-778
 #201200056314

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

HILL, SCOTT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

7/27/2012

 

05-0021106.000

 

10/12/2012

 

212/107-116
 #201200056431

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

HILL, SCOTT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2012

 

05-0021106.000
 05-0050836.000

 

10/9/2012

 

211/762-770
 #201200056313

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COOPER, SAMMY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

05-0021179.000

 

10/9/2012

 

211/789-796 #201200056316

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COOPER, SAMMY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/25/2012

 

05-21179.000

 

10/12/2012

 

212/101-106
 #20120005630

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

27

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/16/2013

 

31-0021267.000

 

7/26/2013

 

227/1125-1128
 #201300060466

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/16/2012

 

31-0021267.000
 31-0021268.000

 

7/26/2013

 

227/1112-1124
 #201300060467

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/15/2013

 

31-0021267.000
 31-0021268.000

 

7/26/2013

 

227/1121-1124
 #201300060465

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/13/2012

 

31-0021267.001

 

7/26/2013

 

227/1129-1136
 #201300060467

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/19/2013

 

31-0021267.001

 

7/26/2013

 

227/1137-1140
 #210300060468

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/20/2013

 

31-0021269.003

 

7/26/2013

 

227/1098-1105
 #201300060462

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

1/20/2013

 

31-0021269.003

 

7/26/2013

 

227/1106-1111
 #201300060463

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

28

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

1/20/2013

 

31-0021269.007

 

7/26/2013

 

227/1106-1111
 #201300060463

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCCESS EASEMENT

 

6/21/2013

 

31-0021274.000

 

7/26/2013

 

227/1088-1092 #201300060460

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT -

 

6/21/2013

 

31-0021274.000

 

7/26/2013

 

227/1093-1097
 #201300060461

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/19/2013

 

31-0021275.000

 

7/26/2013

 

227/1080-1087
 #201300060459

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

BLAKNEY, MATTHEW

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/25/2012

 

31-0021276.000

 

7/26/2013

 

227/1077-1079
 #201300060458

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

NEUHART, JOHN PAUL JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/8/2012

 

31-0021331.000
 32-21311.000

 

7/26/2013

 

227/951-960
 #201300060436

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/5/2013

 

31-0051214.001

 

4/23/2013

 

222/493-498
 #201300059911

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

29

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/5/2013

 

31-0051214.001

 

4/23/2013

 

227/897-904
 #201300060429

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/10/2013

 

31-0051214.001

 

7/26/2013

 

227/905-911
 #201300059110

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/13/2013

 

31-0051214.002

 

7/26/2013

 

227/1168-1173 #201300060473

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

6/19/2013

 

31-0051214.002

 

7/26/2013

 

227/1174-1177
 #201300060473

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/9/2012

 

31-0051214.002
 31-0021267.003

 

7/26/2013

 

227/1147-1155
 #201300060470

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/6/2013

 

31-0051214.002
 31-0021267.003

 

7/26/2013

 

227/1160-1167
 #201300060472

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/19/2013

 

31-0051214.002
31-0021267.003

 

7/26/2013

 

227/1156-1159
 #201300060471

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

30

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/13/2013

 

31-0051214.005

 

4/23/2013

 

222/480-484
 #201300059107

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2013

 

31-0051214.005

 

9/19/2013

 

231/267-274
 #201300061253

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

31-0051214.005

 

9/19/2013

 

231/285-292
 #201300061256

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

NEUHART, GENE BRENT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/8/2012

 

32-0021311.003

 

7/26/2013

 

227/943-950
 #201300060453

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

RICH, CARL & JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/11/2013

 

32-0021313.000

 

7/26/2013

 

227/935-942 #201300060434

 

NOT REQUIRED; GRANTOR NOTIFY GRANTEE OF ASSIGNMENT AND CONTACT INFORMATION
WITHIN 90 DAYS, IF AND WHEN ASSIGNMENT DOES OCCUR WITH OR NONSUBSDIARY OR
NON-AFFILIATE OF GRANTEE,

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

DETTRA, TODD & TABITHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2013

 

32-0021315.000

 

7/26/2013

 

227/1030-1037
 #201300060451

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

31

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

DETTRA, LANNY & SUSAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/21/2012

 

32-0021315.002

 

7/26/2013

 

227/1056-1063
 #201300060455

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

LEACH, LARRY T. JR. & TRUDI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2013

 

32-0021315.007

 

7/26/2013

 

227/1043-1050
 #201300060453

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/2/2013

 

32-0021323.000
37-0011332.000

 

7/26/2013

 

227/912-919
 #201300060431

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

HILL, JEFFREY S., TRUSTEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/11/2013

 

37-0011330.000
37-0011332.000

 

7/26/2013

 

227/920-927 #201300060432

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

31-0021340.000

 

4/23/2013

 

222/713-720
 #201300059143

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/7/2012

 

31-0021340.000

 

4/23/2013

 

222/721-725
 #201300059144

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/2/2013

 

31-0021340.000

 

4/23/2013

 

222/726-731
 #201300059145

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

32

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

31-0021356.000

 

4/23/2013

 

222/732-738 #201300059146

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASMENT

 

11/9/2012

 

31-0021356.000

 

4/23/2013

 

222/739-743
  #201300059147

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/4/2012

 

31-0021357.000

 

4/23/2013

 

222/744-751 #201300059148

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

10/25/2012

 

31-0021357.000

 

4/23/2013

 

222/752-745
  #201300059149

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/22/2012

 

31-0021358.000

 

4/23/2013

 

222/755-763
 #201300059150

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

10/27/2012

 

31-0021358.000

 

4/23/2013

 

222/764-765
 #201300059151

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PEMANENT EASEMENT AGREEMENT

 

5/30/2013

 

31-0021233.000

 

10/8/2013

 

233/97-105
 #201300061693

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

33

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PEMANENT EASEMENT AGREEMENT

 

5/30/2013

 

31-0021235.000

 

10/8/2013

 

233/97-105 #201300061693

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021235.000

 

10/8/2013

 

233/106-109
 #201300061694

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021235.000
31-0051215.000
31-0021233.000

 

10/8/2013

 

233/106-109
 #201300061694

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

FRAKES, I. ROLFE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021237.000
31-21236.000
31-21230.000

 

3/7/2014

 

242/609

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

FRAKES, I. ROLFE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/16/2012

 

31-0021237.000
31-21236.000
31-21230.000

 

5/30/2014

 

241/335-343
 #201400063676

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021240.000

 

10/8/2013

 

233/78-82
 #201300061689

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/16/2012

 

31-0021240.000

 

10/8/2013

 

233/66-77
#201300061688

 

NOT REQUIRED

 

NOBLE

 

34

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021240.000

 

10/8/2013

 

233/78-82
 #201300061689

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2013

 

31-0021262.000

 

10/8/2013

 

233/49-53
 #201300061685

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2012

 

31-0021262.000

 

10/8/2013

 

233/40-48
 #201300061684

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

6/10/2013

 

31-0021262.000

 

10/8/2013

 

233/49-53
 #201300061685

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

7/18/2013

 

31-0021262.000

 

10/8/2013

 

233/54-56
 #201300061686

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/30/2013

 

31-0021267.001

 

7/26/2013

 

227/1141-1146
 #201300060469

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

REEVES, RODNEY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT (EXHIBIT)

 

9/13/2013

 

31-0021267.001

 

10/8/2013

 

233/28-31
 #20130061682

 

NOT REQUIRED

 

NOBLE

 

35

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

31-0021267.001

 

10/8/2013

 

233/32-39
 #201300061683

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

MILLER, LOIS JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

31-0021270

 

12/3/2013

 

236/330
#201300062509

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

MILLER, LOIS JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

31-0021270

 

12/3/2013

 

236/330
#201300062509

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0051215.000

 

10/8/2013

 

233/106-109
 #201300061694

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

ADAMIK, THOMAS & JACQUELINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/22/2012

 

31-0051216.000

 

10/8/2013

 

233/124-131 #201300061698

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

9/13/2013
 OPT EXT SIGNED

 

23-0021137.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

EXTENDED THROUGH 9/29/2015

 

31-0021340.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

36

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

EXTENSION THROUGH 10/5/2015

 

31-0021356.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

4/15/2013

 

36-0021039.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

12/19/2012

 

37-0021195.000
 37-0021194.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/30/2013

 

31-0021366.000

 

4/23/2013

 

222/526-536
 #201300059115

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

RICH

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2013

 

31-0021369.000

 

4/23/2013

 

222/512-519
 #201300059113

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

RICH

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

11/12/2012

 

31-0021369.000

 

4/23/2013

 

222/520-525 #201300021253

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, ARDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

31-0021353.000

 

12/3/2013

 

236/426-433
 #201300062524

 

NOT REQUIRED

 

NOBLE

 

37

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, ARDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

8/6/2013

 

31-0021353.000

 

12/3/2013

 

236/434-438
 201300062525

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, ROBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

31-0021354.000
31-0021355.000

 

12/3/2013

 

236/414-421
 #201300062522

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, ROBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/29/2013

 

31-0021355.000

 

12/3/2013

 

236/422-425
 #201300062523

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, JACK, TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

7/1/2013

 

31-0021359.000

 

12/3/2013

 

236/439-446
 #201300062526

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, JACK, TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

31-0021359.000

 

12/3/2013

 

236/439-446
 #201300062526

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

ROE, RUBY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

01-0021352.000

 

4/1/2014

 

244/548
 201400064351

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

ROE, RUBY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/2/2013

 

01-0021352.000

 

4/1/2014

 

244/557
 201400064352

 

NOT REQUIRED

 

NOBLE

 

38

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

CARPENTER, SAHWN Q. & HERBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/23/2013

 

01-0021355.000

 

4/1/2014

 

244/537
 201400064349

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

CARPENTER, MAX ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/30/2013

 

01-0050092.000

 

4/1/2014

 

244/563 201400064353

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

CARPENTER, MAX ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/30/2013

 

01-0050092.000

 

4/1/2014

 

244/563
 201400064353

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROE

 

DOLLSION, RICHARD & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

01-21324.000

 

4/1/2014

 

244/530
 201400064348

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

ZALEHA, ANDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/22/2013

 

07-0021147.000

 

4/23/2013

 

222/699-706
 #201300059141

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

07-0021148.000

 

4/23/2013

 

222/791-798
 #201300059155

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

07-0021148.000
31-0051154.000
07-0021148.000

 

4/23/2013

 

222/791-798
 #201300059155

 

NOT REQUIRED

 

NOBLE

 

39

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

3/4/2013

 

31-0021358.000

 

4/23/2013

 

222/812-815
 #201300059158

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/26/2013

 

31-0021358.000

 

7/26/2013

 

227/990-993
 #201300060443

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/4/2012

 

31-0021370.000
31-0021358.000

 

4/23/2013

 

222/803-811
 #201300059157

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

31-0051154.000

 

4/23/2013

 

222/791-798
 #201300059155

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/27/2013

 

31-0051154.000

 

4/23/2013

 

222/799-802 #201300059156

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/1/2013

 

31-0021264.000

 

4/23/2013

 

222/457-463
 #201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WAYNE

 

TRAILWAY INVESTMENTS, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/25/2012

 

31-0051214.001

 

4/23/2013

 

222/485-492
 #201300059109

 

NOT REQUIRED

 

NOBLE

 

40

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

31-0051214.005

 

4/23/2013

 

222/447-456
 #201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/1/2013

 

31-0051214.005

 

4/23/2013

 

222/457-463 #201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/29/2012

 

31-0051214.005

 

4/23/2013

 

222/464-469
 #201300059105

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CAMPBELL

 

ANTILL - O’NEIL HEIRS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

DEED AND EASEMENT

 

5/23/2012

 

10-14-3.1
10-14-10

 

6/28/2012

 

322/41

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

ROBINSON, LISA D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2012

 

3-13-24

 

1/30/2014

 

324/416
#201400000499

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

11/3/2012

 

3-13-20; 3-13-19;
3-13-21

 

1/30/2014

 

324/294
#201400000482

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

3-13-20; 3-13-19;
3-13-21

 

1/30/2014

 

324/484
#201400000509

 

NOT REQUIRED

 

RITCHIE

 

41

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

JACKSON, KENNETH H. JR. & NANCY SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/23/2012

 

3-19-9.1

 

1/30/2014

 

324/304
#201400000484

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

IRELAND

 

ANTILL/O’NEILL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT AGREEMENT

 

5/23/2012

 

10-14-10
10-14-3.1
10-14.3

 

6/28/2012

 

316/987
#201200002133

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

MCKINNEY, FRED & SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/18/2012

 

10-8-5

 

9/11/2013

 

322/992
#201300004220

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

MCKINNEY, FRED & SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT (ADDITIONAL LINE)

 

11/20/2012

 

10-8-5

 

9/11/2013

 

322/992
#201300004220

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

MCKINNEY, FRED &SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/18/2012

 

10-8-5

 

9/11/2013

 

322/1006
#201300004222

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

LANGFORD, JACK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-8-6

 

10/2/2012

 

318/642
#201200004721

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

LANGFORD, JACK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-8-6

 

8/21/2013

 

322/699
#201300003939

 

NOT REQUIRED

 

RITCHIE

 

42

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-8-7

 

9/24/2013

 

323/10 #201300004412

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

10-8-7

 

5/28/2013

 

321/742
#2013000002519

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

10-8-7

 

5/28/2013

 

321/742
#2013000002519

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-9-110-9-1.110-9-1.2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-9-1.1

 

12/2/2012

 

318/651
#201200004723

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

1/18/2012

 

10-9-1.1

 

1/30/2014

 

324/299
#201400000483

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

CAMPBELL, JOHN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/30/2012

 

10-9-10.1

 

9/11/2013

 

322/1006
#201300004222

 

NOT REQUIRED

 

RITCHIE

 

43

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

RICHARDS

 

CAMPBELL, JOHN, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT (ADDITIONAL LINE)

 

11/15/2012

 

10-9-10.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

JACKSON, CRAIG ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

3-20-1

 

1/31/2014

 

324/559
#201400000549

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

SHAHAN, RICHARD A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2013

 

3-20-4

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

MCCULLOUGH, ELSIE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/2/2012

 

39527

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

HURST, JEFFERY & BRENDA K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

3-14-11

 

1/30/2014

 

324/435
#201400000502

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

VAUGHAN, STEVEN EUGENE & MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/25/2012

 

3-13-12; 3-13-13

 

2/24/2014

 

326/91
#2014942

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

WELLS, ROGER D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

12/29/2012

 

3-13-18.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

 

44

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

3-13-19; 3-13-20;
3-13-21

 

1/30/2014

 

324/484
#201400000509

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/4/2012
EXTENSION 12/4/2013

 

3-13-8; 3-13-8.1;
3-13-8.2

 

8/21/2013

 

322/703
#201300003940

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

BUTCHER, FLOYD T. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/1/2013

 

3-14-11.10

 

1/30/2014

 

324/449
#201400000504

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

JACKSON, STEVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/18/2013

 

3-14-22
3-14-9

 

1/30/2014

 

324/409
#201400000498

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

CUNNINGHAM, S.A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

11/21/2012

 

3-20-5
3-20-5.1
3-20-5.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

CUNNINGHAM, S.A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

4/3/2013

 

3-20-5; 3-20-5.1; 3-20-5; 3-20-6

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

JACKSON, NORMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/14/2013

 

3-4-33

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

45

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

JACKSON, STEVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/20/2013

 

3-14-9

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

WILLIAMSON, ANDREW, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE ACCESS ROAD

 

1/14/2012

 

10-14-3.2

 

9/4/2014

 

330/877 #20144967

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KNIGHT, TRACY C., ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

1/13/2012

 

10-14-3.3
10-9-21

 

1/30/2014

 

324/311
#201400000485

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KLEIN, BENITA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

6/11/2013

 

3-8-1.1

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

KLEIN, BENITA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

2/27/2014

 

3-8-1.1

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

YOLANDA

 

WILLIAMSON, ANDREW & YOLANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

1/14/2012

 

10-14-3.2

 

2/7/2013

 

318/951
#201300000530

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

YOLANDA

 

WILLIAMSON, ANDREW & YOLANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

1/3/2013

 

10-14-3.2

 

2/7/2013

 

318/960
#201300000532

 

NOT REQUIRED

 

RITCHIE

 

46

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ZINN

 

ZINN, ERNEST E.  III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2013

 

3-14-20
3-14-20.2
3-14-20.1

 

4/15/2013

 

319/460
#201300001717

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COASTAL

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

7/18/2012

 

3-2-4.2
5-17-03

 

9/5/2013

 

425/167 #77237

 

GRANTOR’S PRIOR WRITTEN CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

HOSKINS, L. GENE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

12/11/2012

 

1-14-1; 1-14-2
1-14-2.1; 1-14-3
1-11-23
1-11-24

 

3/20/2014

 

439/617 #84752

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

PIERCE, LEWIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

12/20/2012

 

3-9-23.1

 

9/4/2014

 

330/870 #20144966

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

SNIDER, TERRY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2012

 

6-13-19

 

8/19/2013

 

423/774   #76558

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/16/2012

 

6-13-22

 

8/19/2013

 

423/744   #76554

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/1/2013

 

6-13-22

 

9/16/2013

 

426/255 #77763

 

NOT REQUIRED

 

TYLER

 

47

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

VALVE SITE

 

11/15/2012

 

6-13-14
6-13-15
6-13-16
6-13-17
6-13-18

 

8/21/2013

 

424/43   #76613

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/12/2013

 

6-13-15; 6-13-16;
6-13-17; 6-13-18

 

8/21/2013

 

424/50   #76614

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/8/2013

 

6-13-40
6-13-22

 

8/19/2013

 

423/763   #76556

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

WOLFE, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/2/2013

 

6-12-40

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

JONES, HATTIE M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

6/20/2013

 

6-15-5

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

 

48

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SUA - GROUND LEASE

 

KIRK K. MILLER PROPERTIES LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT - PIPEYARD LEASE

 

10/1/2012

 

23-0085347.001, 23-0085343.002, 23-0085343.001, 23-0085345.001, 23-0079320.001,
23-0079308.001

 

NOT RECORDED

 

 

 

LESSEE SHALL NOT ASSIGN ITS INTEREST IN THIS LEASE OR SUBLEASE THE PREMISES
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

ROBINSON

 

ROBISON, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

11/6/2012

 

700-001-00-00-0024-00

 

 

 

 

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

ROBINSON

 

KELLER, JACK W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

3/24/2012

 

700-001-00-00-0028-02

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

ROBINSON

 

ROSS, DALE T. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

3/9/2012

 

700-004-00-00-0009-00
700-004-00-00-0011-00

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

DOTSON, RENDAL, ET UX

 

ANTERO RESOURCES BLUESTONE CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

7/22/2011

 

20-920-16

 

12/19/2011

 

295/169

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

SAMER, MATTHEW
UNDERWOOD, DUSTIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/21/2013

 

5-29-33

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

49

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

BARKER, LAWRENCE, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/26/2013

 

5-28-35

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

FRANKLIN, JEAN
FRANKLIN, THOMAS
FRAKNLIN, RANDALL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/3/2013

 

5-29-2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

CAYTON, PAUL D., TRUSTEE OF THE OAKS LAND TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-30-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

SWIGER, HOWARD LEE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/17/2013

 

5-30-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

JAMES, RUSSELL F. & LAURIE A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

5-30-22

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

PENNINGTON, DEAN R.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASMENT AGREEMENT

 

10/30/2013

 

5-25-43
5-25-43.1
5-25-43.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

HAYES, KENNETH, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

5-28-34.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

50

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

PRATT, RONALD L. AND ROSETTA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

5-29-23
5-29-23.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-29-23.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/14/2013

 

5-29-23.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/14/2013

 

5-29-23.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

STEPHENSON, MARGARET K., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-29-23.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

STEPHENSON, MARGARET K., ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/14/2013

 

5-29-23.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

JAMES, FRANK & ARETTA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/15/2014

 

5-30-21
5-30-22.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

51

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

MINNICK, TINA MARIE DAVIS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/11/2013

 

5-30-4
5-30-5.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BOBCAT TO EQT

 

UNDERWOOD, RODNEY O. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-30-65-30-6.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

SCHAFER, MARY JANE, ET VIR

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENTAND CONFIDENTIALITY AGREEMENT

 

10/4/2013

 

3-10-33

 

8/1/2014

 

332/187 #206508

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

SINES, NORMAN I., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

10/6/2013

 

3-10-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

HILL, JAMES A

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/22/2011

 

3-10-15
3-10-9

 

12/22/2011

 

295/263 #158687

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

CURRAN, LYNDA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENTAND CONFIDENTIALITY AGREEMENT

 

10/4/2013

 

3-10-23.2
3-10-33.2

 

8/1/2014

 

332/182 #206506

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

HILL, JAMES

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

11/22/2011

 

3-10-8
3-10-9
3-10-14
 3-10-15
 3-10-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

52

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

MCMILLAN, RICHARD C

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

9/12/2013

 

3-6-26.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

MCMILLAN, NOLA SUE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

9/13/2013

 

3-6-26.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

TEMPOARY ROAD ACCESS EASEMEN AGREEMENT

 

11/15/2013

 

3-9-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

11/15/2013

 

3-9-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ACCESS EASEMENT AGREEMENT

 

11/29/2013

 

3-9-2.1

 

8/1/2014

 

332/192 #206509

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON NORTH

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2013

 

5-23-1

 

10/17/2013

 

315/501 #184947

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON NORTH COMPRESSOR SITE

 

FLEECE, SAMUEL J. ET UX

 

ANTERO RESOURCES CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

9/4/2013

 

5-20-21

 

N/A

 

N/A

 

CONSENT REQUIRED
CONSENT SIGNED 11/15/2013

 

DODDRIDGE

 

53

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COMPRESSOR

 

GLASPELL, MARY L

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/12/2013

 

5-19-3
5-19-3.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COMPRESSOR SITE

 

PENNINGTON, DEAN

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR COMPRESSOR SITE

 

10/4/2013

 

5-25-43.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CRISLIP TO MCCLAIN

 

DEVOL, NORMAN G

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

8/27/2013

 

6-8-41

 

1/9/2014

 

319/613 #190622

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CRISLIP TO MCCLAIN

 

BOW, CHARLES T

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/26/2013

 

6-12-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CRISLIP TO MCCLAIN

 

COMSTOCK & SILVESTRE TRUSTS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

9/7/2013

 

6-12-2

 

1/9/2014

 

319/547 #190609

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

SMITH, ANTHONY R. & TABITHA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

#################

 

1-9-32

 

10/3/2014

 

336/140 #212358

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

PIERCE, DALE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

1-8-39

 

10/3/2014

 

336/156 #212360

 

NOT REQUIRED

 

DODDRIDGE

 

54

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

FRAME, MARY H.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2013

 

1-8-41

 

10/3/2014

 

336/198 #212367

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

FRAME, MARY H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/13/2013

 

1-8-41

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

THOMPSON, HENRY L. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

1-11-7

 

10/3/2014

 

336/189 #212366

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

PHILLIPS, ROBERT E. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2013

 

1-12-7

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

DOTSON, ALLEN ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

7/29/2013

 

1-9-23

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

HEARTWOOD FOREST FUND IV LIMITED PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-11-4
1-11-6

 

10/3/2014

 

336/133 #212357

 

WRITTEN CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

BRITTON, ROBERT L. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/27/2013

 

1-11-9; 1-11-9.2

 

10/3/2014

 

336/173 #212362

 

NOT REQUIRED

 

DODDRIDGE

 

55

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

SHEETS, ERIC D. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/5/2013

 

1-12-8; 1-12-9; 1-9-52

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

MCCLOY, ALVADORE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2013
EXTENSION 12/14/2013

 

1-8-31; 1-9-22

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

HOLLAND, KIMBERLEE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

1-9-24; 1-9-24.1; 1-9-25.1

 

9/30/2013

 

336/164 #212361

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON HOLLAND

 

ANKENEY, JOHN D. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/15/2013

 

1-9-32.1

 

10/3/2014

 

336/181 #212363

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

FRITZ

 

DOTSON, LARRY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

8-22-4

 

OPTION ONLY

 

OPTION ONLY

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

FRITZ

 

HORTON, JUDY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

1-15-20

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

FRITZ

 

HORTON, JUDY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

3/29/2014

 

1-15-20

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

56

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

FRITZ

 

MUMMA, CARROLL W., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

8-22-5.6

 

OPTION ONLY

 

OPTION ONLY

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/28/2012

 

1-7-20
(1-6-43)

 

2/8/2013

 

305/118 #171727

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

BURR, GLENN E. AND NAOMI L.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/9/2013

 

3-18-37

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

LACKEY, ROY A. AND IWANA J.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-39

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

LACKEY, ROY A. AND IWANA J.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/11/2013

 

3-18-39

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

VAN SCOY, NORMA YEATER

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-18-43

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

HARPER, DANNY R.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/14/2014

 

3-18-49

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

57

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/19/2013

 

3-21-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

SURFCE FACILITY EASEMENT AGREEMENT

 

12/19/2013

 

3-21-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

ASH, LESTER

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/6/2014

 

3-14-22.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

WEBB, TERESA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-15-14
3-18-8

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

58

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

PERKINS OIL & GAS INC.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-4
3-18-27
3-18-28

 

3/25/2014

 

327/96 #201400001557

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-18-4.1
3-18-24

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

59

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2013

 

3-18-4.6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/10/2013

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/10/2013

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

LAMBERNEDIS, DAVID N. & JENNIFER A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/16/2013

 

3-18-7.5

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MARKWEST TO BOBCAT

 

DAVIS, RONALD L. & CINDY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/4/2013

 

3-21-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

LORKOVICH, LEONA, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

10/2/2014

 

336/117 #212308

 

NOT REQUIRED

 

DODDRIDGE

 

60

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

LORKOVICH, LEONA W.
BANASZAK, SHIRLEY
WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3/5/2002

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

COSTILOW, CHARLES N.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

3-5-6

 

10/2/2014

 

336/109 #212307

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

KIRKPATRICK, LOIS JANE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/9/2013

 

3-5-12

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MELODY

 

SPENCER,CARLAS ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/10/2013

 

3-5-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MIDCANTON CS

 

SMITH,TAMELA

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR COMPRESSOR SITE

 

7/1/2014

 

1-2-6

 

 

 

 

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MISERY

 

LORKOVICH, LEONA W.
BANASZAK, SHIRLEY
WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

10/2/2014

 

336/117 #212308

 

NOT REQUIRED

 

DODDRIDGE

 

61

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MISERY

 

COSTILOW, CHARLES N.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

3-5-6

 

10/2/2014

 

336/109 #212307

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MISERY

 

JORDAN FAMILY PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/30/2013

 

3-5-7
3-5-8
3-5-15

 

PENIDNG

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NASH

 

HAUG, ROBERT M., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

8-9-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NASH

 

MILLER, DOUG ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/18/2013

 

8-9-3
8-9-1

 

12/6/2013

 

318/564 #188593

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

PHILLIPS, RAMONETTA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

6-8-37
6-8-37.1

 

9/17/2013

 

313/64 #183246

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON

 

PHILLIPS, RAMONETTA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

7/13/2013

 

6-8-37
6-8-37.1

 

9/17/2013

 

313/292 #183435

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO CRISLIP

 

COX, DENVER W., JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

6-8-38 & 6-12-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

62

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MDPT

 

BARR, JR., JAMES T. AND BERNICE

 

ANTERO RESOURCES CORPORATION

 

TEMPOARY WORKSPACE AGREEMENT

 

12/11/2013

 

6-12-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MDPT

 

BARR, JR., JAMES T. AND BERNICE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/11/2013

 

6-12-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

BOW, CHARLES T. & LANORA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/26/2013

 

6-12-2

 

1/9/2014

 

319/539 #190608

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

BARR, JAMES THEODORE, JR.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

6-12-10

 

3//20/2014

 

321/399 #194704

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

BARR, JAMES THEODORE, JR.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/5/2013

 

6-12-10

 

3/20/2014

 

321/399 #194704

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

WHITEHAIR, ELTON D. & JUDITH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/15/2013

 

6-12-18
6-12-19

 

1/9/2014

 

319/532 #190607

 

NOT REQUIRED

 

DODDRIDGE

 

63

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NEW MILTON TO MIDPT

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-12-34
6-12-39

 

4/2/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NIMORWICZ

 

MUTSCHELNAUS, CLARENCE W. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

8/16/2013

 

4-5-14

 

9/19/2013

 

313/319 #183439

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, MARY L

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/11/2013

 

5-11-33

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/11/2013

 

5-11-34

 

8/25/2014

 

333/10 #208481

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE

 

8/23/2013

 

5-11-34

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

ARCHER, TOMMY L.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

5-12-37

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

COLLINS, THOMAS A.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/10/2013

 

5-12-38

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

64

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

MCCLURE, NELSON M., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

5-18-50

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

5-23-1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

SIMMONS, CRAIG A., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-11-4

 

8/25/2014

 

333/1 #208480

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

BROOKOVER, CHESTER E.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/29/2013

 

5-17-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

METHENY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE AN EASEMENT

 

11/5/2013

 

5-10-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

ARBOGAST, MARY K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-11-10

 

8/25/2014

 

332/652 #208450

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

SUMMERS, ROBERT E ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

5-12-22

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

65

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

SWIGER, LARRY D.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/13/2013

 

5-11-24

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

ELK LICK CHURCH OF GOD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2013

 

5-11-13
5-11-13.1

 

8/25/2014

 

332/660 #208451

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

HARDGROVE, MARK E.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

5-11-22.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2013

 

5-11-34; 5-17-3.2
5-17-3.3
5-17-3.4
5-17-19
5-17-20

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION AGREEMENT

 

10/5/2012

 

5-11-5
5-11-5.2
5-11-5.3

 

8/25/2014

 

332/685 #208457

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

FERREBEE, BETTY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/27/2013

 

5-11-7
5-11-7.1

 

8/25/2014

 

332/644 #208449

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

BRAUN, JERRY E., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/16/2013

 

5-18-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

66

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

BATES, WILLIAM L. AND MARY L.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2013

 

5-19-22.3
5-19-24

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

RUDDER, GRACE OLIVE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/21/2013

 

5-5-11.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTH CANTON CONNECTOR

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/11/2014

 

9-5-10.1

 

PENDING

 

PENDING

 

WRIITEN CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTON

 

NORTON, GARRY R.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

6-19-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTON

 

COX, DENVER W., JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT & PERMANENT EASEMENT AGREEMENT

 

10/7/2013

 

6-15-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NORTON

 

COX, RALPH AND DELORIS

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/18/2013

 

6-15-14
6-15-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PENNINGTON NO.

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/26/2013

 

6-11-1

 

9/9/2013

 

313/276 #183432

 

NO REQUIRED

 

DODDRIDGE

 

67

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PENNINGTON NORTH

 

MORRIS, I. L.(IKE)

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

11/7/2013

 

6-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PENNINGTON SO

 

MORRIS, IKE ( I L )

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

6-7-1

 

12/6/2013

 

318/539 #188588

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIKES FORK

 

BORING, CLAUDIA D.
SECKMAN, DWAINE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

 

11/24/2013

 

5-24-36

 

N/A

 

N/A

 

CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIPEYARD

 

MANCUSO, ANTHONY

 

ANTERO RESOURCES CORPORATION

 

GROUND LEASE AGREEMENT

 

9/18/2013

 

1-10-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

R.J. SMITH

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/2/2013

 

3-5-30.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

R.J.SMITH

 

PRATT,DENZIL F ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD AGREEMENT

 

9/4/2013

 

3-5-10

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

R.J.SMITH

 

PRATT,DENZIL F ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE
AGREEMENT

 

9/4/2013

 

3-5-10

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

68

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROBERT WILLIAMS

 

HILEY, ROGER L ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/4/2013

 

1-15-8

 

12/6/2013

 

31/507 #188583

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROBERT WILLIAMS

 

PRIMM, LOREN, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2013

 

1-15-17

 

1/9/2014

 

319/556 #190610

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROCK RUN

 

DAVIS, JONATHAN L. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

1-7-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

ROCK RUN

 

DAVIS, JONATHAN L., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

1-4-35
1-4-36

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

TERRY SNIDER CS

 

JONES, HATTIE MARKLE

 

ANTERO RESOURCES CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

10/25/2013

 

6-15-5

 

10/25/2013

 

429-763 #79644

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

VICTORIA TO EQT

 

ARCHER, JOHN SAMUEL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/19/2013

 

5-23-15

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

CARDER, GALENA DAWN AND DOROTHY J. DAVIS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2013

 

6-4-38

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

69

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

THE COMSTOCK IRREVOCABLE TRUST & THE SILVESTRE IRREVOCABLE TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013

 

6-8-39

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/25/2013

 

6-8-5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/17/2013

 

6-8-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

BURBRIDGE, ERMAN DALE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2014

 

6-8-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/15/2013

 

6-8-7

 

9/17/2013

 

313/94 #183248

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/25/2013

 

6-8-7

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

ROSS, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION OF PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

6-4-12
6-4-12.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

70

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

KELLY, DAVID K ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/4/2013

 

6-4-316-4-31.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

NICHOLSON, ROY K., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

6-4-32 & 6-4-37

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WILLARD

 

PHILLIPS, KRISTEN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION OF PERMANENT EASEMENT AGREEMENT

 

8/8/2013

 

6-8-6.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

BORING, CLAUDIA D.
SECKMAN, DWAINE

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

11/24/2013

 

5-24-36

 

 

 

 

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

12/6/2013

 

1-6-1

 

 

 

 

 

 

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

NORMAN I. SINES AND VICTORIA D. SINES

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE AGREEMENT

 

8/1/2013

 

3-10-2

 

8/2/2013

 

311/545

 

90 DAY NOTIFICATION IF TO NON-AFFILIATE OR NON-SUBSIDIARY

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

NORMAN I. SINES AND VICTORIA D. SINES

 

ANTERO RESOURCES CORPORATION

 

LEASE AGREEMENT

 

8/1/2013

 

3-10-2

 

 

 

 

 

90 DAY NOTIFICATION IF TO NON-AFFILIATE OR NON-SUBSIDIARY

 

DODDRIDGE

 

71

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MCCLAIN, JOHN

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/10/2013

 

5-11-25; 5-11-26;
5-11-26.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

GLASPELL, SHAWN

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/11/2013

 

5-11-34; 5-11-34.2

 

PENDING

 

 

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

GLASPELL, MARY

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

9/12/2013

 

5-12-7; 5-12-7.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

JARVISVILLE TO EQT

 

BENNETT, LAWRENCE E., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

11/1/2013

 

20-344-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

JARVISVILLE TO EQT

 

ROBINSON, JAMES L., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/28/2013

 

20-344-19.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

JARVISVILLE TO EQT

 

MOUNTAIN LAKES LLC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/11/2013

 

20-364-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIPEYARD

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES CORPORATION

 

GROUND LEASE

 

2/24/2014

 

18-282-62

 

 

 

 

 

NO CONSENT REQUIRED

 

HARRISON

 

72

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

NIMORWICZ

 

WILLIAMS, TILLMAN LEE

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

8/28/2013

 

18-341-1
4-5-20

 

9/19/2013

 

313/312 #183438

 

NO CONSENT REQUIRED

 

HARRISON, DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MONROE LATERAL

 

BRIGGS, BOBBY D. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/30/2013

 

21-009003.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

BOND LATERAL

 

CRUM, CARLA (GRELLES) ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

11/9/2013

 

31-0051218.000

 

4/1/2014

 

244/606
 #201400064356

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

BOND LATERAL

 

CRUM, CARLA (GRELLES) ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

11/9/2013

 

31-51218.000

 

4/1/2014

 

244/599-605
 #201400064355

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

BOND LATERAL

 

ALESHIRE, ILANA G.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

11/20/2013

 

31-51219.000

 

4/1/2014

 

244/606-613
 #201400064356

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

CRUM LATERAL

 

OLIVER, KENNETH

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

CYNTHIA LATERAL

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021287.000

 

10/8/2013

 

236/344-350 #201300062511

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

73

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

CYNTHIA LATERAL

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021287.000
31-0021240.000

 

10/8/2013

 

233/57-65
 #201300061687

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

DEVOLLD LATERAL

 

HARBAUGH, ERNEST

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/14/2013

 

07-0021143.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

DEVOLLD LATERAL

 

COOK, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/4/2013

 

07-0021187.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

8/3/2013

 

31-0021267.000

 

9/19/2013

 

231/298-301
 #201300061258

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

7/22/2013

 

31-0051214.005

 

9/19/2013

 

231/275-276
 #201300061254

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

DETTRA, TODD & TABITHA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.000

 

7/26/2013

 

227/1038-1042
 #201300060452

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

DETTRA, LANNY & SUSAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.002

 

7/26/2013

 

227/1064-1068
 #201300060456

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

74

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

HILL CS LAT

 

LEACH, LARRY T. JR. & TRUDI

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.007

 

7/26/2013

 

227/1051-1055
 #201300060454

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

JR LATERAL

 

BYLER, JACOB ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/12/2013

 

01-0021317.001

 

3/7/2014

 

242/667
 #201400063991

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

JR LATERAL

 

BYLER, BENJAMIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/12/2013

 

01-0021317.003

 

3/7/2014

 

242/682
 #201400063993

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

JR LATERAL

 

WYSCARVER, JAMES C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

01-0021317.005
 01-0021317.006

 

3/7/2014

 

242/675
 #201400063992

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

JR LATERAL

 

NEWELL, JAMES M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/13/2013

 

01-0050044.000

 

3/7/2014

 

242/690
 #201400063994

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/12/2013

 

31-0021358.000

 

7/26/2013

 

227/986-989
 #20300060422

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021233.000
 31-0051215.000

 

10/8/2013

 

233/119-123
 #201300061697

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

75

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021235.000

 

10/8/2013

 

233/113-118
 #2013000061696

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

7/15/2013

 

31-0021240.000

 

10/8/2013

 

233/86-91
 #210300061691

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0021240.000

 

10/8/2013

 

233/92-96
 #201300061692

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/9/2013

 

31-0021240.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

BATES, JOHN, TRUSTEE ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/9/2013

 

31-0021262.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0051169.000

 

10/8/2013

 

233/92-96
 #201300061692

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0051169.000

 

10/8/2013

 

233/92-96
 #201300061692

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

76

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

NILA

 

SMITH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACITY AGREEMENT AND PERMANENT ACCESS ROAD

 

2/23/2014

 

07-0021146.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

NILA

 

SMITH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/9/2013

 

07-0021146.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

NILA

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

8/8/2013

 

31-0051154.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

COBLENTZ, JOE

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/16/2013

 

01-0021199.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021075.000
 23-0051062.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021075.000
 23-0051062.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021126.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

77

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

HAMONANGAN BROTHERS, INC.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021139.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

LEASE AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/696

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/712

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/704

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/690

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

11/18/2013

 

01-0021366.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

78

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013

 

31-0021366.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

ROBERT

 

MILEY, RAYMOND ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021358.000

 

12/3/2013

 

236/447-454
 #201300062527

 

NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SMIERCIAK LATERAL

 

SMIERCIAK, LOUIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/20/2013

 

01-0021369.006

 

2/14/2014

 

241/327
 201400063675

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SNODE LATERAL

 

WATSON, MARCIE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/19/2013

 

07-0021163.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SNODE LATERAL

 

SNODE, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/23/2013

 

07-0021182.001
 07-0021186.002
 07-0021168.001
 07-0021183.001
 07-0021182.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

SNODE LATERAL

 

SLEVIN, JAMES C.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/27/2013

 

07-0051077.000
 07-0021172.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OH

 

WILSON LATERAL

 

HAMONANGAN BROTHERS, INC.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

12/18/2013

 

23-0021139.000

 

2/12/2014

 

241/69
 201400063613

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

79

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

DEWBERRY, LINDA C. AS TRUSTEE OF THE LINDA C DEWBERRY TRUST

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

11/23/2013

 

3-19-49

 

9/4/2014

 

330/889 #20144669

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

KEISTER, BOBBY JO ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

3-19-8

 

1/30/2014

 

324/442
#201400000503

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

SELLERS, LOREN AND LENISE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/15/2013

 

3-13-19.1

 

1/30/2014

 

324/456
#201400000505

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CHARLENE

 

WILLIAMS GUY R. & MARY KATHERINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2013

 

3-13-21.6; 3-13-21.7

 

1/30/2014

 

324/423
#201400000500

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

EDWIN

 

MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

3-37-3

 

3/25/2014

 

327/81 #20141555

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

EDWIN

 

PEALE, ANITA G. and MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/14/2014

 

3-37-3

 

9/4/2014

 

330/913
#201400004974

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

EDWIN

 

WILLIAMS, EDWIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

3-37-5

 

9/4/2014

 

330/918 #20144975

 

NO CONSENT REQUIRED

 

RITCHIE

 

80

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

EDWIN

 

WILLIAMS, EDWIN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/14/2013

 

3-37-5.1

 

9/4/2014

 

330/906 #20144973

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

MACKAY

 

MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/23/2013

 

3-37-3
3-37-3.2
3-37-10

 

3/25/2014

 

327/81
#201400001555

 

NO CONSENT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

WILLIAMS GUY R. & MARY KATHERINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2013

 

3-13-21.6; 3-13-21.7

 

1/30/2014

 

324/423
#201400000500

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

8/2/2013

 

3-13-8, 3-13-8.1,
3-13-8.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

8/2/2013

 

3-13-8.1
3-13-8.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WALNUT WEST

 

DAVIS, LEWIS PHILLIP & NORMA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-14-3; 3-14-4; 3-14-6; 3-14-12

 

1/30/2014

 

324/476
#201400000508

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WEST MOUNTAIN

 

WAGGONER,EDDY D. Et Ux

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2013

 

3-13-19
3-13-20
3-19-21

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

 

81

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

CHARITY GAS, INC.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

9/9/2013

 

10-5-16

 

 

 

 

 

 

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WVCS

 

MCCULLOUGH, TED A.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/19/2013

 

3-8-1.3

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

DOTSON

 

MORRIS, I. L.(IKE)

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/7/2013

 

3-37-1
1-11-8

 

1/31/2014

 

324/546
#201400000547

 

NO CONSENT REQUIRED

 

RITCHIE AND DODDRIDGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

CANTON NORTH AND CANTON WATER

 

TENNANT, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/2/2013

 

5-17-15

 

9/6/2013

 

425/213 #77273

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

COMPRESSOR

 

LEHMAN, KATHRYN S.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/13/2013

 

10-6-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

LEASEBURG, WILLIAM C., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/14/2013

 

1-8-2

 

3/26/2014

 

440/17 #3/26/2014

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

SECKMAN, LLOYD C.SECKMAN, RANDALL J.SECKMAN, JEFFREY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

12/29/2013

 

1-4-3

 

9/4/2014

 

454/393 #92000

 

NOT REQUIRED

 

TYLER

 

82

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

SECKMAN, RANDALL J ET

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

8/22/2013

 

1-4-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

BEEM, TYRONE, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/28/2013

 

1-11-4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

JONES, ALFRED LYNN

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR PERMANENT EASEMENT AGREEMENT

 

11/16/2013

 

3-4-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND V.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/1/2013

 

1-4-13

 

9/4/2014

 

454/386 #91998

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

CHARITY GAS, INC

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/5/2014

 

10-5-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

BURKHART, THOMAS L

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/31/2013

 

2-27-24

 

3/26/2014

 

440/10 #84990

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

DAWSON, GARY D., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-12-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

83

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

MCCRAY, JOSEPH L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/8/2013

 

1-11-11.1
1-12-31

 

2/24/2014

 

437/700 #83751

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

HEINTZMAN, PATRICIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

1-11-16.1
1-11-22
1-14-1.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

DAWSON, GARY D., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-11-18 AND 1-12-25

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

HERRING, MARY ELLEN ADKINS, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

1-11-5
1-8-7.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

DAWSON, GARY D., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-12-28
1-15-26
1-15-27

 

N/A

 

N/A

 

 

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

HALL, GARY L. & KATHADINA T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2014

 

1-12-31.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

FERGUSON, ROGER

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

12/30/2013

 

1-4-10.2

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

 

84

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

SEDERS, SUSAN L SLIDER, JAMES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-10.7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND, ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

1-4-13.1

 

N/A

 

N/A

 

 

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

GRAFF, JOHN H.  & FRANCES J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/29/2013

 

1-4-151-8-23

 

9/16/2013

 

426/262 #77764

 

NOT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

GRAFF, JOHN H.  & FRANCES J.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD

 

3/6/2014

 

1-4-15
1-8-23

 

N/A

 

N/A

 

 

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

WEESE, ROGER P

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

WEESE, RONALD P ET

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-9.1
1-4-9.2
1-4-9.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

WEESE, BETTY AND RONALD

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/30/2014

 

1-4-9.1
1-4-9.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

85

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

MONROE, EDNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-1
1-8-3.4
1-8-5
1-8-6.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

ESTLACK, E.THOMAS AND CRYSTALEE T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/12/2013

 

1-8-24.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

MONROE, EDNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-3.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

MONROE, TERRY LEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-6
1-8-6.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-4-10
3-4-10.1
3-4-10.2
3-4-27
3-4-27.1

 

3/25/2014

 

327/96 #201400001557

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

PIERCE, LEWIS, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/6/2013

 

3-9-23.1

 

3/25/2014

 

327/111
#201400001559

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT

 

CLARK, RICHARD L.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

7/16/2013

 

5-6-35.1

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

 

86

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

PIERPOINT EXT

 

FERGUSON, ROGER

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT

 

8/25/2013

 

1-4-10.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

WEIGLE EAST

 

SECKMAN, LLOYD C., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND RIGHT-OF-WAY AGREEMENT

 

10/2/2013

 

1-4-3

 

N/A

 

N/A

 

 

 

TYLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DUNN JOSEPH

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE

 

1/27/2010

 

700-002-00-00-0011-00

 

6/22/2012

 

201218457

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

ZEMBA, LUDWIG ET UX

 

ANTERO RESOURCES CORPORATION

 

TAP SITE

 

12/1/2010

 

700-003-00-00-0004-00

 

5/25/2011

 

201113827

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

ZEMBA, LUDWIG ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE

 

8/11/2010

 

700-003-00-00-0004-00

 

5/25/2011

 

201113826

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE

 

6/24/2009

 

700-004-00-00-0008-00
 700-004-00-00-0042-02
 700-004-00-00-0025-01

 

7/1/2009

 

200918333

 

UNKNOWN, NOT MENTIONED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DOERFLER, FREDERICK G. ET UX & DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

TAP SITE/PIPELINE RIGHT OF WAY

 

6/29/2009

 

700-004-00-00-0008-00 700-004-00-00-0042-02 700-004-00-00-0025-01

 

5/25/2011

 

201113832

 

NOT REQUIRED

 

WASHINGTON

 

87

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/7/2009

 

700-004-00-00-0008-00
 700-004-00-00-0042-02
 700-004-00-00-0025-01

 

5/25/2011

 

201113829

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

HOPKINS, MARTA C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/28/2009

 

700-004-00-00-0025-09

 

5/25/2011

 

201113830

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

WEST PIKE RUN
 TOWNSHIP SUPERVISORS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

700-004-00-00-0026-00

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

STATHERS, GEORGE JR. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2012

 

700-004-00-00-0026-01

 

9/17/2013

 

201328086

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DOERFLER, WILLIAM C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

700-004-00-00-0028-00

 

9/17/2013

 

201328092

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

DOERFLER, WILLIAM C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

10/18/2012

 

700-004-00-00-0028-00

 

9/17/2013

 

201328099

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

WILLIAMS, RONALD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2012

 

700-004-00-00-0028-08

 

9/17/2013

 

201328087

 

NOT REQUIRED

 

WASHINGTON

 

88

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

8/8/2012

 

700-004-00-00-0028-09

 

6/28/2012

 

201205645

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD/ EASEMENT MODIFICATION

 

10/18/2012

 

700-004-00-00-0028-09

 

9/17/2013

 

201328085

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2013

 

700-004-00-00-0028-09
 700-004-00-00-0028-10

 

9/17/2013

 

201328084

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA

 

DUNN

 

HRUTKAY, MARK J. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/8/2011

 

700-004-00-00-0059-00

 

9/17/2013

 

201328085

 

NOT REQUIRED

 

WASHINGTON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

LAMB, JOHN N ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

39599

 

 

 

 

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

MATTHEW , ROY J

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/18/2005

 

18-2603-43

 

3/18/2005

 

1374-571#200500006327

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

SPENCER, FREDERICK A JR (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/18/2008

 

18-2603-62

 

9/25/2008

 

1422-559
#200800026739

 

 

 

HARRISON

 

89

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

DOLLY, MARY S

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

1/12/2009

 

18-261-13
18-281-10

 

1/29/2009

 

1427-129
#200900002766

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

DOLLY, MARY S

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

1/12/2009

 

18-261-13
18-281-10

 

1/29/2009

 

1427-129
#200900002766

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

MATTHEY, WILLIS LEE

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-4

 

3/23/2009

 

1428-758
200900009616

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

MATTHEY, WILLIS LEE

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-4

 

3/23/2009

 

1428-758
200900009616

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

HICKMAN, IVA S ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-5

 

3/23/2009

 

1428-761
#200900009618

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

HICKMAN, IVA S ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-5

 

3/23/2009

 

1428-761
#200900009618

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

POSTLEWAIT, RONALD W II ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

2/15/2013

 

18-261-6

 

4/16/2013

 

1509-652#201300017600

 

 

 

HARRISON

 

90

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

DEHAVEN, WARREN R ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-280.1.1

 

4/16/2007

 

1402-651-653
#200700006287

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

TRAVIS, CHARLES ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-280-1

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

TRAVIS, CHARLES ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-280-1

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

SAMER, MATTHEW T ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/7/2008

 

18-280-1.2

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

SAMER, MATTHEW T ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/7/2008

 

18-280-1.2

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

RITTER, NEVA (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/21/2008

 

18-280-2

 

11/6/2008

 

1424-724
#200800031429

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

RITTER, NEVA (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/21/2008

 

18-280-2

 

11/6/2008

 

1424-724
#200800031429

 

 

 

HARRISON

 

91

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

DIOCESE OF WHEELING-CHARLESTON

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-281-11

 

 

 

 

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

VARNER, KENNETH L

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-281-12

 

 

 

 

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

CITY OF SALEM

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

6/22/2009

 

18-281-1318-281-1418-281-1518-281-1718-281-3018-281-52

 

7/10/2009

 

1434-532#200900022676

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

CITY OF SALEM

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

6/23/2009

 

18-281-13
18-281-14
18-281-15
18-281-17
18-281-30
18-281-52

 

7/10/2009

 

1434-532
#200900022676

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

CORNELL, ANTHONY P ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

5/28/2008

 

18-281-19

 

1/18/2011

 

1461-1075
#201100001737

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

CORNELL, ANTHONY P ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

5/28/2008

 

18-281-19

 

1/18/2011

 

1461-1075
#201100001737

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

BLUESTONE ENERGY PARTNERS

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-281-22

 

4/14/2008

 

1416-685
#200800009057

 

 

 

HARRISON

 

92

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

STOUT, RICHARD T.

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-281-22

 

4/14/2008

 

1416-685
#200800009057

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

GRIFFIN, DONNIE F

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-281-23

 

12/30/2008

 

1426-348
#200800036292

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

GRIFFIN, DONNIE F

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-281-23

 

12/30/2008

 

1426-348#200800036292

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

GORBY, BILLY LEE ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

12/3/2008

 

18-281-32.1

 

12/30/2008

 

1426-363
#200800036297

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

GORBY, BILLY LEE ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

12/3/2008

 

18-281-32.1

 

12/30/2008

 

1426-363
#200800036297

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

FOX, NATHAN G

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-113

 

 

 

 

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

BAILEY, DAVID D

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

10/1/2009

 

18-282-12
18-282-32.2

 

11/20/2009

 

1439-223
#200900038130

 

 

 

HARRISON

 

93

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

BAILEY, DAVID D

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

10/2/2009

 

18-282-12
18-282-32.2

 

11/20/2009

 

1439-223
#200900038130

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

KINNEY, CLYDE JR

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-282-15

 

12/30/2008

 

1426-357
#200800036295

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

KINNEY, CLYDE JR

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-282-15

 

12/30/2008

 

1426-357
#200800036295

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

HAUGHT, ROBERT J ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-35

 

 

 

 

 

 

 

HARRISON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WV

 

BLUESTONE

 

STAMM, JEFFREY O

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-55

 

 

 

 

 

 

 

HARRISON

 

94

--------------------------------------------------------------------------------


 

Gathering and Compression Lands and Gathering and Compression Leases

 

Gathering and Compression Lands:

 

1.              Tyler County, WV Lands

 

PARCEL NO. 1:  All that certain tract or parcel of land situate in Centerville
District, Tyler County, West Virginia, and more particularly bounded and
described as follows:

 

Beginning at an iron pin in the center of Conaway Run Road along the east side
of a 39.178 acre tract across from the bridge over Conaway Run; thence in  a
westerly direction 330 feet to a concrete block set in the ground; thence in a
southeasterly direction 100 feet to a concrete block set in the ground; thence
in an easterly direction 330 feet to an iron pin in the center of Conaway Run
Road; thence in a northwesterly direction to the place of beginning, containing
.759 acre, more or less.

 

The above property is the same tract or parcel of land conveyed to Antero
Resources Corporation by Helen M. Ruble and Ira E. Ruble, wife and husband, by
deed dated February 26, 2014, and of record in the Office of the Clerk of the
County Commission of Tyler County, West Virginia, in Deed Book No. 437, at
page 800.

 

PARCEL NO. 2:  All that certain tract or parcel of land situate in Centerville
District, Tyler County, West Virginia, and more particularly bounded and
described as follows:

 

Beginning at a fence corner, corner to Ash 31 acres 46 poles tract; thence S 54°
47’ W 278.0’ to a 3/4” x 34” rebar; thence S 66° 09’ W. 119.0’ to a 1” pipe;
thence S 70° 54 W. 330.2’ to a 3/4 x 34” rebar; thence N. 38° 30’ W. 1138.5’ to
a 28” dying W.O. in fence corner on ridge; thence N. 56° 13’ E. 914.2’ to a 1”
pipe; thence S. 82° 06’ E. 673.2’ to a 1” pipe; thence N. 86° 58’ E. 285.8’ to a
railroad spike set in pavement; thence S. 6° 43’ E. 469.2’ to a railroad spike
set in road center 21.5’ from Kenneth Johnston’s mailbox; thence S. 5° 14’ E.
403.4’ to a railroad spike set in road center; thence S. 13° 15’ W. 208.4’ to a
railroad spike set in road center; thence N. 54° 51’ W. 201.7’ to a concrete
marker; thence S. 45° 51’ W. 172.4’ to a concrete marker; thence S. 49° 01’ W.
113.1’ to a concrete marker; thence N. 36° 45’ W. 122.7’ to the place of
beginning, containing 39.178 acres, more or less, as shown upon a plat of record
in the Office of the Clerk of the County Commission of Tyler County, West
Virginia, in Deed Book No. 290, at page 684;

 

EXCEPTING AND RESERVING, THEREFROM, HOWEVER, THE FOLLOWING TWO PARCELS OF LAND:

 

EXCEPTION PARCEL ONE:

 

The property conveyed by Paul D. Braniff and C. Warrenetta Braniff to Helen M.
Ruble by deed dated May 9, 1995, and of record in Deed Book No. 311, at page 14,
described as follows:

 

BEGINNING at an iron pin in the center of Conaway Run Road along the east side
of the above described 39.178 acre tract across from the bridge over Conaway
Run; thence in a westerly direction 330 feet to a concrete block set in the
ground; thence in a southeasterly direction 100 feet to a concrete block

 

95

--------------------------------------------------------------------------------


 

set in the ground; thence in a easterly direction 330 feet to an iron pin in the
center of Conaway Run Road; thence in a northwesterly direction to the place of
beginning, containing .759 acre, more or less.

 

EXCEPTION PARCEL TWO:

 

The property conveyed by Paul D. Braniff and C. Warrenetta Braniff to David D.
Chipps by deed dated June 24, 1991, and of record in Deed Book No. 290, at
page 682, described as follows:

 

BEGINNING at a concrete block set in the ground, corner to Canfield, and shown
as point “F” on the plat of the above-described property dated June 12, 1983;
thence in a southeasterly direction 201.7 feet to a concrete block set in the
road bank and shown as point “E” on the aforesaid plat; thence in a
northeasterly direction 286 feet along Conaway Run Road to an iron pin in the
center of said road; thence in a northwesterly direction 110 feet to a concrete
block set in the bank of Conaway Run; thence in a southwesterly direction along
Conaway Run 219 feet to the place of beginning, containing .90 acre, more or
less.

 

The above property is the same tract or parcel of land conveyed to Antero
Resources Corporation by Edna Monroe by deed dated February 17, 2014, and of
record in said Clerk’s Office in Deed Book No. 437, at page 803.

 

PARCEL NO. 3:  All that certain tract or parcel of land situate in Meade
District, Tyler County, West Virginia, and more particularly described as
follows:

 

Beginning at a gum in the Monroe Road, on the top of a ridge; thence N 47 E 14
1/2 poles to the forks of the road; thence with the county road N 21 1/2 W 19
1/2 poles to a dead hickory; thence N 43 1/2 W 48 poles to a stone, corner to
lands of Eli Markle and A. Broadwater; thence with Broadwater’s line N 50 W 32
poles to a stone, Barker’s corner; thence with Barker’s line S 48 1/2 W 36 poles
to a stone and pointers in Barker’s line; thence S 54 E 100 poles to the place
of beginning, containing eighteen (18) acres of land, more or less.

 

The above property is the same tract or parcel of land conveyed to Antero
Resources Corporation by Hattie Markle Jones by deed dated October 23, 2013, and
of record in said Clerk’s Office in Deed Book No. 429, at page 763.

 

96

--------------------------------------------------------------------------------


 

2.              Doddridge County, WV Lands

 

PARCEL NO. 1:  The following described tract or parcel of land situate on the
waters of Buckeye Creek and near U.S. Route 50 in Grant District, Doddridge
County, West Virginia, and being more particularly described as follows:

 

Beginning at a 1” x 30” iron rebar with aluminum cap set (for the purposes of
this Parcel No. 1, the “1” iron rebar set”) this survey on a line common to Dean
R. & Martha A. Pennington’s 62.63 Acre tract (Tax Map 16 Parcel 21) and J.
Nelson Sr. & Ellen J. Sullivan’s 89 Acre tract (Tax Map 17 Parcel 17), which
said 1” iron rebar with cap bears S 23°19’27”E 379.28’ from a calculated point
located near a two-way fence corner (white oak called for but not found) at a
corner common to said Dean R. & Martha A. Pennington and Richard L. & Gloria J.
Jett’s 157.27 Acre tract (Tax Map 16 Parcel 19), thence with said Dean R. &
Martha A. Pennington and said J. Nelson Sr. & Ellen J. Sullivan for one line:

 

S 23°19’27”E 597.06’ to a 1” iron rebar set, thence leaving said J. Nelson Sr. &
Ellen J. Sullivan and through the lands of said Dean R. & Martha A. Pennington
for twelve lines:

 

S 74°34’12”W 86.08’ to a 1” iron rebar set, thence

 

S 22°48’56”W 83.00’ to a point, thence

 

S 66°10’02”W 89.00’ to a point, thence

 

N 68°02’15”W 68.00’ to a point, thence

 

S 49°32’02”W 50.83’ to a point, thence

 

S 68°09’47”W 43.50’ to a point, thence

 

S 83°56’43”W 40.05’ to a point, thence

 

N 43°19’03”W 45.37’ to a point, thence

 

N 00°12’37”E 134.99’ to a point, thence

 

N 55°45’56”W 111.42’ to a point, thence

 

N 39°06’52”W 107.06’ to a 1” iron rebar set, which said 1” iron rebar set bears

 

S 17°03’52”E 249.73’ from a calculated point near a fence corner (stone called
for but not found),

 

thence N 39°52’40”E 518.44’ to the place of beginning and containing an area of
4.88 acres, more or less, as surveyed by Richard L. Haveron, P.S. #833, prepared
August 14, 2013, and shown on a plat entitled “Plat of Partition Survey for
Antero Resources Corporation of Proposed Pennington Compressor Station, Proposed
Access Easement, & Proposed Permanent Pipeline Easement,” and of record in the
Office of the Clerk of the County Commission of Doddridge County, West Virginia,
in Deed Book No. 311, at page 123;

 

together with an easement forty feet in width for a road, more particularly
described as follows:

 

97

--------------------------------------------------------------------------------


 

Beginning at a point located on the northerly R/W line of County Route 50/24
within the lands of Dean R. and Martha A. Pennington (Tax Map 20 Parcel 1)
thence leaving said County Route and through said land parcel (20/1) for two
lines:

 

With a curve to the right, having a radius of 120.01’, an arc length of 40.47’,
and a chord bearing of N 21°30’02” E, and a chord length of 40.28’ to a point,
thence

 

N 31°09’46” E 105.01’ to a point located in the other lands of said Dean R. and
Martha A. Pennington (Tax Map 17 Parcel 28), thence through said lands of Dean
R. and Martha A. Pennington (Tax Map 17 Parcel 28) for seventeen lines:

 

With a curve to the right, having a radius of 119.99’, an arc length of 68.23’,
and a chord bearing of N 47°27’09” E, and a chord length of 67.32’ to a point,
thence

 

With a curve to the left, having a radius of 169.99’, an arc length of 88.57’,
and a chord bearing of N 48°48’58” E, and a chord length of 87.57’ to a point,
thence

 

N 33°53’27” E 67.97’ to a point, thence

 

With a curve to the left, having a radius of 120.00’, an arc length of 115.56’,
and a chord bearing of N 06°18’13” E, and a chord length of 111.14’ to a point,
thence

 

With a curve to the left, having a radius of 300.01’, an arc length of 158.70’,
and a chord bearing of N 36°13’46” W, and a chord length of 156.86’ to a point,
thence

 

N 51°23’02” W 105.20’ to a point, thence

 

With a curve to the left, having a radius of 300.06’, an arc length of 90.48’,
and a chord bearing of N 60°01’26” W, and a chord length of 90.14’ to a point,
thence

 

N 70°49’28” W 22.61’ to a point, thence

 

With a curve to the right, having a radius of 120.00’, an arc length of 77.39’,
and a chord bearing of N 54°30’30” W, and a chord length of 76.06’ to a point,
thence

 

N 36°02’02” W 95.19’ to a point, thence

 

With a curve to the left, having a radius of 120.04’, an arc length of 38.54’,
and a chord bearing of N 45°14’07” W, and a chord length of 38.37’ to a point,
thence

 

N 54°26’06” W 109.81’ to a point, thence

 

N 51°43’00” W 11.38’ to a point, thence

 

N 48°59’58” W 134.65’ to a point, thence

 

With a curve to the right, having a radius of 300.09’, an arc length of 65.55’,
and a chord bearing of N 42°44’25” W, and a chord length of 65.42’ to a point,
thence

 

N 36°28’47” W 543.94’ to a point, thence

 

98

--------------------------------------------------------------------------------


 

With a curve to the left, having a radius of 99.48’, an arc length of 128.20’,
and a chord bearing of N 73°18’11” W, and a chord length of 119.51’ to a point
within other lands of Dean R. and Martha A. Pennington (Tax Map 16 Parcel 21),
thence continuing through said parcel for one line:

 

N 20°23’56” W 47.49’ to a point within said Tax Map 17 Parcel 28, thence
continuing through said parcel for one line:

 

With a curve to the left, having a radius of 142.00’, an arc length of 72.72’,
and a chord bearing of N 35°04’08” W, and a chord length of 71.93’ to a point
within said Tax Map 16 Parcel 21, thence continuing through said Tax Map 16
Parcel 21 for five lines:

 

N 49°44’17” W 92.65’ to a point, thence

 

With a curve to the right, having a radius of 358.01’, an arc length of 155.88’,
and a chord bearing of N 37°15’55” W, and a chord length of 154.65’ to a point,
thence

 

N 24°47’31” W 72.20’ to a point, thence

 

With a curve to the left, having a radius of 150.01’, an arc length of 71.94’,
and a chord bearing of N 38°31’47” W, and a chord length of 71.25’ to a point,
thence

 

N 52°16’06” W 20.66’ to a point on a line of a proposed partition of property
surveyed concurrently herewith, which bears S 22°48’56” W 52.97’ from a 1” x 30”
iron rebar with aluminum cap set (for the purposes of this Parcel No. 1, the “1”
iron rebar set”).

 

This property and easement were conveyed to Antero Resources Corporation by Dean
R. Pennington and Martha A. Pennington, his wife, by deed dated August 15, 2013,
and of record in the Office of the Clerk of the County Commission of Doddridge
County, West Virginia, in Deed Book No. 311, at page 117.

 

PARCEL NO. 2:  All of the following described real estate situate, lying and
being along the waters of Long Run and Hugle Run and along County Route 26 in
Central District, Doddridge County, West Virginia, and more particularly bounded
and described as follows:

 

Beginning at a 1” iron rebar with 2 ½” aluminum cap set (hereafter called 1”
rebar with cap set) within The Lawrence L. James Living Trust’s 107.0 acre tract
(TM 6 Par. 6), which said point bears N 31º52’04” W 1,166.32’ from a 24” Black
Walnut snag at a fence corner, which said point bears N 35º04’51” E 494.64’ from
a 5/8” iron rebar with cap found, thence through said 107.0 acre tract for two
lines:

 

N 13º04’42” W 337.67’ to a 1” rebar with cap set, thence

 

N 34º39’12” W 217.56’ to a point located on a line common to said 107.0 acre
tract and to Thelma James’ 212.0 acre tract (TM 3 Par. 15), which said point
bears S 54º48’42” E 91.73’ from Well # 47-17-4132 located within said 212.1 acre
tract, thence with said 107.0 acre tract and said 212.1 acre tract for four
lines:

 

S 81º01’36” E 1,357.61’ to a 1” rebar with cap set, thence

 

S 81º01’48” E 110.17’ to a 1” rebar with cap set, thence

 

99

--------------------------------------------------------------------------------


 

S 84º46’48” E 50.40’ to a 1” rebar with cap set, thence

 

S 48º35’03” E 230.52’ to a 1” rebar with cap on the westerly right-of-way of
line of County Route 26, thence leaving said 212.1 acre tract and through said
107.0 acre tract and with said westerly right-of-way of line of County Route 26
for fifteen lines:

 

S 12º14’38” W 20.37’ to a point, thence

 

S 03º47’48” W 79.93’ to a point, thence

 

S 20º37’19” W 270.97’ to a point, thence

 

S 14º07’23” W 69.34’ to a point, thence

 

S 25º55’01” W 51.82’ to a point, thence

 

S 25º58’33” W 60.73’ to a point, thence

 

S 26º43’52” W 50.74’ to a point, thence

 

S 28º42’44” W 41.61’ to a point, thence

 

S 30º56’49” W 42.13’ to a point, thence

 

S 35º31’40” W 57.19’ to a point, thence

 

S 39º46’05” W 39.39’ to a point, thence

 

S 44º06’22” W 48.80’ to a point, thence

 

S 42º40’42” W 45.71’ to a point, thence

 

S 42º40’42” W 1.87’ to a point, thence

 

S 38º18’42” W 28.17’ to a 1” rebar with cap set, which bears N 57°37’37” E
567.38’ from a 24” black walnut snag at a fence corner found at a corner of said
107 acre tract, thence leaving said westerly right-of-way of line of County
Route 26 and continuing through said 107.0 acre tract for thirteen lines:

 

N 48º34’50” W 68.48’ to a point, thence

 

N 39º03’08” W 34.23’ to a point, thence

 

N 34º14’55” W 56.09’ to a point, thence

 

N 42º23’46” W 39.19’ to a point, thence

 

N 53º13’00” W 46.62’ to a point, thence

 

N 48º55’18” W 31.18’ to a point, thence

 

N 43º21’46” W 33.57’ to a point, thence

 

100

--------------------------------------------------------------------------------


 

N 42º03’23” W 55.50’ to a point, thence

 

N 44º58’26” W 57.17’ to a point, thence

 

N 42º20’06” W 72.22’ to a point, thence

 

N 42º30’12” W 70.18’ to a point, thence

 

N 39º32’04” W 55.33’ to a 1” rebar with cap set, thence

 

N 70º32’02” W 712.00’ to the place of beginning, containing an area of 22.45
Acres, more or less, as surveyed by Allegheny Surveys, Inc. of Bridgeport, West
Virginia, in October 2012, shown on a plat entitled “Plat of Partition Survey
for Antero Resources Appalachian Corporation of Proposed James Compressor
Station”.

 

This property was conveyed to Antero Resources Appalachian Corporation by Doris
J. Bee and Debbie Hileman, as Second Successor Trustees of The Lawrence L. James
Living Trust Dated July 18, 1996, and William Patrick James by Deed dated
November 15, 2012, and of record in said Clerk’s Office in Deed Book No. 304, at
page 235.

 

PARCEL NO. 3:  All that certain tract or parcel of land situate near West
Virginia County Route 26 (Long Run Road), in Central District, Doddridge County,
West Virginia, more particularly bounded and described as follows:

 

Beginning at a 1” rebar with cap found in a fence line at a corner common to
Lawrence L James Living Trust (Tax Map 6 Parcel 6, Will Book 33 Page 226),
Thelma B James (Tax Map 3 Parcel 15, Deed Book 260 Page 65) and Antero Resources
Appalachian Corporation (Tax Map 6 P/O Parcel 6, Deed Book 304 Page 235);

 

Thence, with said Antero for three (3) lines, South 34 degrees 39 minutes 13
seconds East, a distance of 217.44 feet to a 1” rebar with cap found;

 

Thence, South 13 degrees 04 minutes 42 seconds East, a distance of 147.90 feet
to a 1” rebar with cap found;

 

Thence, South 13 degrees 01 minutes 07 seconds East, a distance of 189.83 feet
to a 1” rebar with cap found;

 

Thence, leaving said Antero and with two (2) new lines of division though said
James (Tax Map 6 Parcel 6), North 70 degrees 30 minutes 17 seconds West, a
distance of 297.52 feet to a point;

 

Thence, North 03 degrees 04 minutes 15 seconds East, a distance of 418.38 feet
to a point, which bears South 81 degrees 04 minutes 48 seconds East, a distance
of 47.53 feet from a 1” rebar with cap found;

 

Thence, with the fence line dividing said James Living Trust (Tax Map 6, Parcel
6) and said James (Tax Map 3, Parcel 15), South 81 degrees 01 minutes 53 seconds
East, a distance of 58.90 feet to the Point of Beginning, containing 2.00 acres,
more or less, as surveyed by Richard L. Haveron, P.S. #833, in July 2013, and
shown on a plat entitled “Exhibit for

 

101

--------------------------------------------------------------------------------


 

Antero Resources Corporation, Showing Proposed 2.00 Acre Conveyance on the lands
of The Lawrence L. James Living Trust”.

 

This property was conveyed to Antero Resources Corporation by Doris J. Bee and
Debbie Hileman, as Second Successor Trustees of The Lawrence L. James Living
Trust Dated July 8, 1996, and William Patrick James by Deed and Agreement dated
August 8, 2013, and of record in said Clerk’s Office in Deed Book No. 311, at
page 35.

 

PARCEL NO. 4:  All of the following described real estate situate on the waters
of Meathouse Fork, New Milton District, Doddridge County, West Virginia, and
more particularly described as follows:

 

Beginning at a point now set on the lands of Roger A. McClain, II and John H.
McClain (Tax Map 08 Parcel 40, Deed Book 288 Page 303), which bears, South 14
degrees 53 minutes 00 seconds East, a distance of 251.69 feet from a White Oak
with three hacks found on a corner common to said McClain parcel and a parcel of
land now or formerly owned by Dale W. II and Melissa Keplinger (Surv.) (Tax Map
8 Parcel 18, Deed Book 236 Page 546);

 

Thence, through said McClain for nineteen (19) new lines, South 88 degrees 48
minutes 19 seconds East, a distance of 253.71 feet to a point;

 

Thence, South 31 degrees 36 minutes 53 seconds East, a distance of 192.80 feet
to a point;

 

Thence, South 17 degrees 45 minutes 38 seconds East, a distance of 108.83 feet
to a point;

 

Thence, South 36 degrees 03 minutes 14 seconds East, a distance of 365.42 feet
to a point;

 

Thence, South 09 degrees 55 minutes 11 seconds West, a distance of 142.11 feet
to a point;

 

Thence, South 00 degrees 42 minutes 12 seconds East, a distance of 206.75 feet
to a point;

 

Thence, South 89 degrees 35 minutes 17 seconds West, a distance of 185.55 feet
to a point;

 

Thence, North 47 degrees 19 minutes 10 seconds West, a distance of 187.46 feet
to a point;

 

Thence, South 39 degrees 29 minutes 49 seconds West, a distance of 245.69 feet
to a point;

 

Thence, North 61 degrees 19 minutes 07 seconds West, a distance of 98.83 feet to
a point;

 

Thence, South 69 degrees 58 minutes 05 seconds West, a distance of 128.73 feet
to a point;

 

Thence, South 65 degrees 06 minutes 19 seconds West, a distance of 121.50 feet
to a point;

 

Thence, North 82 degrees 16 minutes 52 seconds West, a distance of 249.01 feet
to a point;

 

Thence, North 07 degrees 55 minutes 58 seconds East, a distance of 320.36 feet
to a point;

 

Thence, North 70 degrees 52 minutes 14 seconds East, a distance of 107.79 feet
to a point;

 

Thence, North 58 degrees 35 minutes 04 seconds East, a distance of 128.26 feet
to a point;

 

Thence, North 44 degrees 22 minutes 33 seconds East, a distance of 137.32 feet
to a point;

 

102

--------------------------------------------------------------------------------


 

Thence, North 03 degrees 27 minutes 20 seconds East, a distance of 341.93 feet
to a point;

 

Thence, North 34 degrees 05 minutes 14 seconds East, a distance of 162.46 feet
to the Point of Beginning, containing 15.07 acres, MORE OR LESS;

 

together with an easement for a road thirty feet (30’) wide, more particularly
described as follows:

 

Beginning at a point in West Virginia County Route 25, also known as Meathouse
Fork Road, which bears, North 12 degrees 57 minutes 22 seconds West, a distance
of 306.21 from an existing well head, API# 047-017-05113, located on the lands
of Roger A. McClain, II and John H. McClain (Tax Map 08 Parcel 40, Deed Book 288
Page 303);

 

Thence, leaving said county route and through said McClain for twenty-nine (29)
courses, South 40 degrees 18 minutes 26 seconds West, a distance of 219.33 feet
to a point;

 

Thence, with a curve to the left, having a radius of 150.00 feet and a chord
bearing of South 18 degrees 44 minutes 14 seconds West for a distance of 110.29
feet to a point;

 

Thence, South 02 degrees 49 minutes 59 seconds East, a distance of 78.36 feet to
a point;

 

Thence, with a curve to the right, having a radius of 150.00 feet and a chord
bearing of South 00 degrees 48 minutes 55 seconds West for a distance of 19.09
feet to a point;

 

Thence, South 04 degrees 27 minutes 49 seconds West, a distance of 251.17 feet
to a point;

 

Thence, with a curve to the right, having a radius of 100.00 feet and a chord
bearing of South 18 degrees 52 minutes 39 seconds West for a distance of 49.78
feet to a point;

 

Thence, South 33 degrees 17 minutes 29 seconds West, a distance of 258.02 feet
to a point;

 

Thence, with a curve to the right, having a radius of 140.00 feet and a chord
bearing of South 64 degrees 24 minutes 41 seconds West for a distance of 144.71
feet to a point;

 

Thence, North 84 degrees 28 minutes 07 seconds West, a distance of 68.08 feet to
a point;

 

Thence, with a curve to the right, having a radius of 75.00 feet and a chord
bearing of North 21 degrees 35 minutes 20 seconds West for a distance of 133.51
feet to a point;

 

Thence, North 41 degrees 17 minutes 28 seconds East, a distance of 18.59 feet to
a point;

 

Thence, with a curve to the left, having a radius of 140.00 feet and a chord
bearing of North 06 degrees 59 minutes 05 seconds East for a distance of 157.81
feet to a point;

 

Thence, North 27 degrees 19 minutes 17 seconds West, a distance of 134.04 feet
to a point;

 

Thence, with a curve to the right, having a radius of 500.00 feet and a chord
bearing of North 25 degrees 14 minutes 05 seconds West for a distance of 36.41
feet to a point;

 

Thence, North 23 degrees 08 minutes 54 seconds West, a distance of 224.37 feet
to a point;

 

103

--------------------------------------------------------------------------------


 

Thence, with a curve to the left, having a radius of 500.00 feet and a chord
bearing of North 28 degrees 08 minutes 53 seconds West for a distance of 87.15
feet to a point;

 

Thence, North 33 degrees 08 minutes 52 seconds West, a distance of 36.59 feet to
a point;

 

Thence, with a curve to the right, having a radius of 300.00 feet and a chord
bearing of North 29 degrees 38 minutes 37 seconds West for a distance of 36.67
feet to a point;

 

Thence, North 26 degrees 08 minutes 21 seconds West, a distance of 113.61 feet
to a point;

 

Thence, with a curve to the left, having a radius of 120.00 feet and a chord
bearing of North 39 degrees 47 minutes 03 seconds West for a distance of 56.62
feet to a point;

 

Thence, North 53 degrees 25 minutes 45 seconds West, a distance of 68.05 feet to
a point;

 

Thence, with a curve to the right, having a radius of 200.00 feet and a chord
bearing of North 38 degrees 40 minutes 55 seconds West for a distance of 101.82
feet to a point;

 

Thence, North 23 degrees 56 minutes 04 seconds West, a distance of 161.01 feet
to a point;

 

Thence, with a curve to the left, having a radius of 200.00 feet and a chord
bearing of North 34 degrees 32 minutes 14 seconds West for a distance of 73.60
feet to a point;

 

Thence, North 45 degrees 08 minutes 23 seconds West, a distance of 80.10 feet to
a point;

 

Thence, with a curve to the left, having a radius of 90.00 feet and a chord
bearing of North 76 degrees 47 minutes 31 seconds West for a distance of 94.46
feet to a point;

 

Thence, South 71 degrees 33 minutes 21 seconds West, a distance of 124.97 feet
to a point;

 

Thence, with a curve to the left, having a radius of 90.00 feet and a chord
bearing of South 40 degrees 15 minutes 45 seconds West for a distance of 52.67
feet to the Point of Terminus, which bears, South 30 degrees 03 minutes 12
seconds East, a distance of 282.89 feet from a White Oak with three hacks found
on a corner common to said McClain parcel and a parcel of land now or formerly
owned by Dale W. II and Melissa Keplinger (Surv.) (Tax Map 8 Parcel 18, Deed
Book 236 Page 546).

 

This tract or parcel of land and easement were conveyed to Antero Resources
Corporation by John H. McClain, et al., by Deed and Easement Agreement dated
July 19, 2013, and of record in said Clerk’s Office in Deed Book No. 310, at
page 254.

 

PARCEL NO. 5: A parcel of land situate on the waters of McElroy Creek and along
County Route 5 in McClellan District, Doddridge County, West Virginia and being
more particularly described as follows:

 

Beginning at a 1” iron rebar with 2 ½” aluminum cap set (hereafter called 1”
rebar with cap set) on a line common to John H. McClain’s 34.60 acre tract (Tax
Map 11 Parcel 25) and Shawn A. Glaspell’s 265.27 acre tract (Tax Map 11 Parcel
34), which said point bears N 51º52’56” W 71.55’ from a 20” Sycamore found at a
corner common to said 34.60 acre tract and 265.27 acre tract, thence through
said 265.27 acre tract for three lines:

 

104

--------------------------------------------------------------------------------


 

S 35º01’02” W 534.05’ to a 1” rebar with cap set, thence

 

S 73º19’45” W 679.09’ to a 1” rebar with cap set, thence

 

N 80º48’37” W 113.22’ to a found 5/8” rebar, bent, in County Route 5, at a
corner common to said 265.27 acre tract and Michael W. and Jodi A. Swiger’s 4.50
acre tract (Tax Map 11 Parcel 34.1), which said rebar bears

 

N 79º28’06” E 95.88’ from a found 5/8” rebar at another common corner to said
265.27 acre tract and said 4.50 acre tract,  thence with said 4.50 acre tract
for one line and with said 265.27 acre tract for nine lines:

 

N 12º28’06” E 245.37’ to a point in the center of McElroy Creek, thence with
center of said creek for eight lines:

 

N 75º35’09” E 98.00’ to a point, thence

 

N 52º56’32” E ’ 139.53’ to a point, thence

 

N 43º42’48” E 123.51’ to a point, thence

 

N 24º56’08” E 113.65’ to a point, thence

 

N 27º41’56” E 181.26’ to a point, thence

 

N 51º22’48” E 171.19’ to point, thence

 

N 66º33’27” E 198.23’ to a point, thence

 

N 33º25’28” E 44.51’ to a point at a corner common to said 34.60 acre tract and
265.27 acre tract, thence with said 34.60 acre tract and 265.27 acre tract for
two lines:

 

S 35º22’56” E passing through a 1” rebar with cap set at 63.78’ for a total
distance of 310.26’ to a 1” rebar with cap set, thence

 

S 51º52’56” E 91.80’ to the place of beginning, containing an area of 10.76
Acres, more or less, as surveyed by Kenneth J. Plum, P.S. 2216, of Allegheny
Surveys of Bridgeport, WV, on September 16, 2013, and shown on a plat entitled
“Plat of Partition Survey for Antero Resources Corporation on The Lands of Shawn
A. Glaspell,” of record in said Clerk’s Office in Deed Book No. 315, at
page 500;

 

and being the same property conveyed to Antero Resources Corporation by Shawn A.
Glaspell by deed dated October 14, 2013, and of record in said Clerk’s Office in
Deed Book No. 315, at page 497.

 

PARCEL NO. 6:  All the following described tracts or parcels of land situate on
the waters of McElroy Creek near Riggins Run, McClellan District, Doddridge
County, West Virginia, and bounded and described as follows, to-wit:

 

FIRST TRACT:  BEGINNING at a gum and white oak on the bank of the Creek, corner
to Isaac Underwood, and running thence N. 52 E. 56 poles to a stone in the
creek; thence S. 62 1/2 E. 40 poles to a stone in the creek; thence S. 25 W. 82
poles to a white oak bush; thence N. 40 W. 75 poles to the beginning, containing
Twenty-four and one-third (24-1/3) acres, more or less.

 

105

--------------------------------------------------------------------------------


 

SECOND TRACT: BEGINNING at a stone, a corner in the line of I. N. Underwood, and
running thence with two of his lines, S. 39 E. 16 poles to a stone where a
hickory was supposed to stand; thence S. 62 E. 33 poles to a stone with beech
pointers; thence N. 20 E. 86 poles to a stone in the William Ash line, in the
creek; thence with his lines, N. 61 1/2 W. 38 1/2 poles to a stone, corner to
widow’s dower tract in the Samuel Ash Estate; and thence with a line of same, S.
25 1/4 W. 79 poles to the beginning, containing Twenty-three and one-eighth
(23-1/8) acres, more or less.

 

THIRD TRACT:  BEGINNING at a Black Walnut Tree standing on the East bank of said
creek, a corner in Autis Bakers line, and running thence down said creek, S. 7
1/2 W. 8.9 poles to a sycamore, thence S. 25 W. 9.4 poles to a Bambush, thence
S. 23 W. 7.2 poles to a Willow, thence S. 2 W. 7.4 poles to a Syck. stump, S. 2
1/2 E. 9.5 poles to a Bambush, thence S. 11 W. 9.4 poles to an Ash, thence S. 11
E. 10.7 poles to a Willow, thence S. 4 W. 10.7 poles to a Willow, thence S. 30
1/2 E. 9.2 poles to a stake, thence S. 28 W. 6.2 poles to a stake, thence S. 44
W. 6.4 poles to a Sycamore, and now it is understood that these eleven lines is
and does hereby include a strip about four rods wide following near the center
of said creek, which is added to the area of said land, and making near the
center of said creek, thence running up Bau Lick Run, S. 33 1/2 E. 12 poles to a
sycamore, thence S. 50 E. 9.9 poles to a sycamore, thence N. 69 E. 8 1/4 poles
to a White Walnut, thence N. 66 1/2 E. 10.2 poles to a Beech, thence N. 81 E.
12.1 poles to a Water Beech, thence N. 74 1/2 E. 12 poles to a Beech, thence N.
81 E. 12 poles to a sycamore, thence S. 81 1/2 E. 10.1 poles to an Elm, thence
N. 81 1/2 E. 17.4 poles to a Walnut, S. 57-1/4 E. 4.8 poles to a Small Hickory,
S. 85 1/2 E. 9.6 poles to a White Walnut, thence S. 84 E. 8.6 poles to a
Buckeye, thence S. 80 1/2 E. 10.1 poles to a walnut, thence S. 82 E. 3-3/4 poles
to a walnut, S. 72 E. 12 poles to a stone in Bau Lick Run, a corner to land of
R. J. Ash, and others, thence N. 65 W. 94 poles to a Hickory (down); thence N.
42 W. 70 poles to the place of beginning, containing 34.6 acres, be the same
more or less.

 

This property was conveyed to Antero Resources Corporation by John H. McClain by
deed dated October 14, 2013, and of record in said Clerk’s Office in Deed Book
No. 316, at page 389.

 

3.     Ritchie County, WV Lands

 

PARCEL NO. 1:  A certain parcel of land situate along the waters of Little White
Oak Creek and near County Route 9 in the Union District, Ritchie County, West
Virginia, and being more particularly described as follows:

 

Beginning at a 1” iron rebar with 2-1/2” aluminum cap set (1” Rebar hereafter)
located in the lands of O’Neill Family Trust, et al 218.57 Acre tract (Tax Map
14 Parcel 10) which said point bears N 72º55’21” E 1052.62’ from a 1/2” iron pin
with pointers found at a corner to Betty O’Neill Newsom’s 54.65 Acre tract (Tax
Map 14 Parcel 3.1), thence through the said O’Neill Family Trust, et al 218.57
Acre tract (Tax Map 14 Parcel 10) for ten lines:

 

S 86º57’42” E 280.44’ to a 1” rebar set, thence

 

N 73º54’57” E 218.88’ to a 1” rebar set, thence

 

S 11º21’05” E 230.00’ to a 1” rebar set, thence

 

S 53º38’55” W 92.00’ to a 1” rebar set, thence

 

106

--------------------------------------------------------------------------------


 

S 22º38’55” W 277.00’ to a 1” rebar set, thence

 

S 11º21’05” E 265.00’ to a 1” rebar set, thence

 

S 28º38’55” W 194.00’ to a 1” rebar set, thence

 

S 77º38’55” W 109.02’ to a 1” rebar set, which bears N 58º26’35” E 1772.22’ from
a 5/8” iron rebar located at a corner common to the said O’Neill Family Trust,
et al 218.57 Acre tract, thence continuing through said O’Neill Family Trust, et
al 218.57 Acre tract

 

N 15º28’29” W 247.49’ to a point, thence

 

N 11º21’05” W 718.83’ to the Point of Beginning containing 6.91 acres, more or
less, as surveyed by Allegheny Surveys, Inc. of Bridgeport, West Virginia in
March of 2012, and shown on a plat entitled “Plat of Partition Survey for Antero
Resources Appalachian Corporation of Proposed White Oak Compressor Station &
Ingress/Egress Easement”;

 

together with an easement thirty feet (30’) in width for a road, more
particularly described as follows:

 

Beginning at a point located on a line common to O’Neill Family Trust, et al
218.57 Acre tract (Tax Map 14 Parcel 10) and Nathaniel Hendricks 1 acres and 71
sq. Rod tract (Tax Map 14 Parcel 11.4), thence leaving said Nathaniel Hendricks
1 acres and 71 sq. Rod tract and through said O’Neill Family Trust, et al 218.57
Acre tract for twenty lines:

 

With a curve to the right, having a radius of 90.00’, an arc length of 119.44’,
a chord bearing of

 

S 77º03’34” W, and a chord length of 110.87’ to a point, thence

 

With a curve to the left, having a radius of 934.32’, an arc length of 60.87’, a
chord bearing of

 

N 65º45’27” W, and a chord length of 60.86’ to a point, thence

 

With a curve to the left, having a radius of 219.15’, an arc length of 106.95’,
a chord bearing of

 

N 83º54’40” W, and a chord length of 105.89’ to a point, thence

 

With a curve to the left, having a radius of 405.86’, an arc length of 158.33’,
a chord bearing of

 

S 72º55’44” W, and a chord length of 157.33’ to a point, thence

 

S 59º26’44” W 41.16’ to a point, thence

 

S 56º32’33” W 41.12’ to a point, thence

 

S 58º07’57” W 49.59’ to a point, thence

 

S 59º04’41” W 18.59’ to a point, thence

 

107

--------------------------------------------------------------------------------


 

S 61º38’23” W 24.24’ to a point, thence

 

S 61º16’46” W 22.53’ to a point, thence

 

S 60º29’51” W 19.19’ to a point, thence

 

S 58º03’55” W 15.27’ to a point, thence

 

With a curve to the left, having a radius of 277.97’, an arc length of 93.82’, a
chord bearing of

 

S 48º10’37” W, and a chord length of 93.38’ to a point, thence

 

S 43º14’08” W 40.79’ to a point, thence

 

S 45º18’08” W 29.84’ to a point, thence

 

S 45º55’15” W 17.30’ to a point, thence

 

S 47º18’11” W 53.09’ to a point, thence

 

With a curve to the left, having a radius of 553.24’, an arc length of 115.68’,
a chord bearing of

 

S 42º27’34” W, and a chord length of 115.47’ to a point, thence

 

With a curve to the left, having a radius of 749.14’, an arc length of 99.89’, a
chord bearing of

 

S 33º14’41” W, and a chord length of 99.82’ to a point, thence continuing
through said O’Neill Family Trust, et al 218.57 Acre tract.

 

S 27º51’12” W 163.91’ to a point which bears S 86º57’42” E 181.71’ from a 1”
iron rebar with a 2-1/2” aluminum cap, set at the northwesterly corner of the
aforementioned 6.91 acres, more or less, conveyed by said deed.

 

This tract or parcel of land and said easement were conveyed to Antero Resources
Appalachian Corporation by Mary Frances Harms, et al., by Deed and Easement
Agreement dated June 4, 2012, and of record in the Office of the Clerk of the
County Commission of Ritchie County, West Virginia, in Deed Book No. 316, at
page 956; and being the same tract or parcel of land described in a Quitclaim
Corrective Deed dated June 29, 2012, and of record in said Clerk’s Office in
Deed Book No. 317, at page 107, to Antero Resources Appalachian Corporation from
Timothy R. O’Neill; in a Quitclaim Corrective Deed dated June 29, 2012, and of
record in said Clerk’s Office in Deed Book No. 317, at page 109, to Antero
Resources Appalachian Corporation from Mary Frances Harms; and in a Quitclaim
Corrective Deed dated June 29, 2012, and of record in said Clerk’s Office in
Deed Book No. 317, at page 111, to Antero Resources Appalachian Corporation from
Kathleen R. Hooven.

 

PARCEL NO. 2:  A certain parcel of land situate along the waters of Little White
Oak Creek and near County Route 9 in the Union District, Ritchie County, West
Virginia and being more particularly described as follows:

 

Beginning at a 1” iron rebar with 2 ½” aluminum cap found (hereafter called 1”
rebar with cap found) located at a corner common to the O’Neill Family Trust’s
211.66 acre tract (Tax

 

108

--------------------------------------------------------------------------------


 

Map 14 Parcel 10) and Antero Resources Appalachian Corporation’s 6.91 acre tract
(Tax Map 14 Parcel 10.1), which said point bears N 11º21’05” W 230.00’ from a 1”
iron rebar found located at a corner common to said 211.66 acre tract and said
6.91 acre tract, thence with said  211.66 acre tract and said 6.91 acre tract
for one line:

 

S 73º54’57” W 175.00’ to a 1” iron rebar with 2 ½” aluminum cap set (hereafter
called 1” rebar with cap set), which said point bears N 73º54’57” E 43.88’ from
a 1” iron rebar found located at a corner common to said 211.66 acre tract and
said 6.91 acre tract, thence leaving said 6.91 acre tract and through said
211.66 acre tract for three lines:

 

N 16º05’03” W 125.00’ to a 1” rebar with cap set, thence

 

N 73º54’57” E 175.00’ to a 1” rebar with cap set, thence

 

S 16º05’03” E 125.00’ to the Point of Beginning containing 0.50 acres (21,875.0
Sq. Ft.), more or less, as surveyed by Bradley D. Miller, PS. 2167, of Allegheny
Surveys, Inc. of Bridgeport, West Virginia, in May of 2013, and shown on a plat
entitled “Plat of Additional Partition Survey for Antero Resources Appalachian
Corporation of Proposed White Oak Compressor Station,”

 

together with an easement thirty feet (30’) in width for a road, the center line
of said easement being more particularly described in a deed recorded in said
Clerk’s Office in Deed Book No. 316, at page 956.

 

This property and easement were conveyed to Antero Resources Appalachian
Corporation by Mary Frances Harms, et al., by Deed and Easement Agreement dated
June 12, 2013, and of record in said Clerk’s Office in Deed Book No. 322, at
page 41.

 

4.              Monroe, OH Land

 

Situated in the State of Ohio, County of Monroe, Township of Seneca, being in
the southeast quarter of the southeast quarter of Section 3, Range 7 West,
Township 7 North, of “The Old Seven Ranges Survey”, being part of a tract of
land conveyed to  Lynn and Yvonne Reusser, (by a deed recorded in Vol. 200, Pg.
809 of the Monroe County records), Parcel Number 20-014002, and being bounded
and described as follows:

 

Beginning at a 5/8” Rebar found at the southeast corner of the northeast quarter
of the southeast quarter of Section 3.  Said monument being a common corner to
the properties now or formerly owned by John D. Eschliman (Vol. 201/ Pg. 322),
Charlotte McCoy (Vol. 120, Pg. 718), and this Monroe, OH Land herein described.

 

Thence, from said Point of Beginning, leaving said quarter-quarter Section line
and said Eschliman property, and with said McCoy property and the east line of
Section 3,

 

S 00° 14’ 08’ W, 484.02’ to a 5/8” Rebar found on the east line of Section 3 and
at the southwest corner of Section 33 and the northwest corner of Section 32
(T-6, R-6).  Said monument being a common corner to a property in Section 32 now
or formerly owned by Lynn and Yvonne Reusser (Vol. 200, Pg. 809), said McCoy
property and this Monroe, OH Land herein described, thence, with the west line
of said Section 32 and the east line of Section 3,

 

S 00° 14’ 08’ W, 850.50’ to a 5/8” Rebar found.  Said monument being the
southeast corner of Section 3 and the northeast corner of Section 2 in T-7, R-7,
and being the northeast corner of a property now or formerly

 

109

--------------------------------------------------------------------------------


 

owned by Neil and Susan Kammiller (Vol. 176, Pg. 598), thence, along the south
line of Section 3, the north line of Section 2 and the north line of said
Kammiller property, and a part of the north line of a property now or formerly
owned by Judy Russell and Louis Dick (Vol. 194, Pg. 867),

 

S 89° 54’ 23” W, 1,303.66’ to a #5 Rebar set.  Said monument being a common
corner of a property now or formerly owned by John D. Eschliman (Vol. 171, Pg.
1015), and this Monroe, OH Land herein described, thence, leaving said Russell
and Dick property and with the east line of said Eschliman property,

 

N 01° 44’ 48” W, 490.41’ to a #5 Rebar set in the centerline of Township Road
66, (30 foot width).  Said point being a common corner to a property now or
formerly owned by Carolyn Dick (Vol. 72, Pg. 877), said Eschliman property and
this Monroe, OH Land herein described, thence, leaving said Eschliman property
and along the easterly lines of said Carolyn Dick, and with said centerline as
follows:

 

N 47° 12’ 46” E, 335.37’ to a #5 Rebar set, thence,

 

N 41° 26’ 14” E, 142.20’ to a #5 Rebar set, thence,

 

N 31° 59’ 46” E, 92.33’ to a #5 Rebar set, thence,

 

N 15° 32’ 08” E, 452.33’ to a #5 Rebar set.  Said point being a common corner to
said Eschliman property (Vol. 201, Pg. 322) and this Monroe, OH Land herein
described, thence, along the north line of the southeast quarter of the
southeast quarter of Section 3,

 

S 89° 51’ 16” E, 813.80’ to the Point of Beginning, containing 33.96 acres, more
or less, Parcel Number 20-014002, of which 0.36 acre lies in the right of way of
Township Road 66, as surveyed under the supervision of Patrick W. Fogarty,
Professional Surveyor Number 7945 in December of 2012.

 

5.              Harrison County, WV Lands

 

All that certain tract or parcel of land situate on the waters of Isaac’s Creek,
Union District, Harrison County, West Virginia, more particularly bounded and
described as follows:

 

Commencing at a point at the intersection of the westerly right of way of Route
38/3 and the northerly right of way of a non-exclusive forty foot wide easement
for ingress and egress, from which a found 5/8-inch rebar with Allegheny Surveys
cap on the easterly right of way of  Route 38/3 bears N 53°40’55” E 96.02 feet;
thence leaving the said westerly right of way of Route 38/3 and with the
northerly right of way of the forty foot wide easement through the remaining
lands of Hurst for one course and distance

 

S 72°19’58” W 184.97 feet to a set 5/8-inch rebar with Shumate cap at the true
point of beginning; thence continuing with the northerly right of way of the
forty foot wide easement and new division lines through the lands of Hurst for
three courses and distances

 

S 72°19’58” W 192.64 feet to a set 5/8-inch rebar with Shumate cap; thence

 

N 81°20’38” W, passing through a set 5/8-inch rebar with Shumate cap at 219.09
feet, a distance of 376.81 feet in all to a set railroad spike; thence

 

N 65°27’11” W 110.36 feet to a set 5/8-inch rebar with Shumate cap; thence
leaving the said northerly right of way of the forty foot wide easement and with
new division lines through the remaining lands of Hurst for five courses and
distances

 

110

--------------------------------------------------------------------------------


 

N 21°04’43” E 243.47 feet to a set 5/8-inch rebar with Shumate cap; thence

 

N 47°20’05” E 147.52 feet to a set 5/8-inch rebar with Shumate cap; thence

 

N 68°40’24” E, passing through a set 5/8-inch rebar with Shumate cap at 165.88
feet, a distance of  324.44 feet in all to a set 5/8-inch rebar with Shumate
cap; thence

 

S 70°59’13 E, passing through a set 5/8-inch rebar with Shumate cap at 167.50
feet, a distance of 355.44 feet in all to a set 5/8-inch rebar with Shumate cap;
thence

 

S 25°27’57” W 413.63 feet to the place of beginning, containing 7.00 acres of
land, more or less.

 

The above property is the same tract or parcel of land conveyed to Antero
Resources Corporation by Clara Mae Hurst and Peggy Lou Hurst by Deed, Easement
and Agreement dated December 12, 2013, and of record in said Office of the Clerk
of the County Commission of Harrison County, West Virginia, in Deed Book
No. 1524, at page 444.

 

111

--------------------------------------------------------------------------------


 

Compressor Stations

 

Owned Compressor Stations:

 

 

 

Compressor Station Description

 

State

1.

 

White Oak Compressor Station

 

WV

2.

 

Pennington Temp Compressor Station

 

WV

3.

 

New Milton Compressor Station

 

WV

4.

 

Mountain Compressor Station

 

WV

5.

 

Edna Monroe CS Site Review

 

WV

6.

 

Canton North Compressor Station

 

WV

7.

 

Nichols Compressor Station

 

WV

8.

 

Mid-Canton Compressor Station

 

WV

9.

 

West Mountain Compressor Station

 

WV

10.

 

West White Oak Compressor Station

 

WV

11.

 

Male Pad Compression Station (Temporary)

 

WV

12.

 

South Fork I Compressor Station

 

OH

13.

 

South Fork II Compressor Station

 

OH

14.

 

South Fork III Compressor Station

 

OH

 

112

--------------------------------------------------------------------------------


 

Gathering and Compression Equipment

 

High Pressure Lines

 

Description

 

State

20” HP HILL TO REUSSER P/L

 

OH

BATESVILLE 20” HP LATERAL

 

OH

CRUM 20” HP LATERAL

 

OH

MILEY 16” HP LATERAL

 

OH

JRV/SPRY HP SALES LINE

 

WV

WHITE OAK PIPELINE

 

WV

WEST UNION 16” HP &20” LP P/LS

 

WV

TOM’S FORK HP PIPELINE

 

WV

CANTON EAST 16” HP DISCHARGE

 

WV

NEW MILTON LATERAL

 

WV

MIDPOINT 16” HP CONNECTOR

 

WV

JARVISVILLE TO EQT HP 12” P/L

 

WV

MTN HIGH PRESSURE

 

WV

BOBCAT TO EQT HP LATERAL

 

WV

VICTORIA CS TO EQT HP 16” HP

 

WV

NORTH CANTON 16” HP LATERAL

 

WV

ANNIE TO MONROE 20” HP LATERAL

 

WV

SNAKE RUN 16” HP LATERAL

 

WV

STARK TO SUMMIT 12” HP DISCH

 

WV

KARL EXPRESS HP LOOP

 

WV

 

Low Pressure Lines

 

Description

 

State

LP P/L FROM MILEY 5H TO PLANT

 

OH

20” HILL CS LP LATERAL

 

OH

UTICA ROBERT 20” LP PIPELINE

 

OH

MYRON 20” LP GATH P/L

 

OH

ERVIN LP LATERAL P/L

 

OH

20” REUSSER CS LP LATERAL

 

OH

BATESVILLE 20” LP LATERAL

 

OH

OHIO HILL PAD TO DOMINION P/L

 

OH

MILEY 5H PAD TO COLUMBIA P/L

 

OH

12” LP CARPENTER LATERAL

 

OH

20” SCHROEDER LATERAL

 

OH

ROE 16” LP GATHERING P/L

 

OH

LORADITCH 16” LP GATH P/L

 

OH

WILSON 20” LP LATERAL

 

OH

URBAN 16” LP LATERAL

 

OH

SCHULTZ 16” LP LATERAL

 

OH

MONROE 16” LP LATERAL

 

OH

WARNER 20” LP LATERAL

 

OH

CRUM 20” LP LATERAL

 

OH

 

113

--------------------------------------------------------------------------------


 

Description

 

State

UTICA BOND 16” LP LATERAL

 

OH

JR 12” LP LATERAL

 

OH

NILLA 16” LP LATERAL

 

OH

UTICA BISHOP 20” LP LATERAL

 

OH

UTICA ANDES 20” LP LATERAL

 

OH

UTICA BUCKHART 12” LP LATERAL

 

OH

UTICA HEFT 20” LP LATERAL

 

OH

UTICA KURTZ 16” LP LATERAL

 

OH

UTICA KUHNS 20” LP LATERAL

 

OH

DEVOLLD 20” LP LATERAL

 

OH

FARNSWORTH 16” LP LATERAL

 

OH

KILBURN 16” LP LATERAL

 

OH

BATES 16” LP LATERAL

 

OH

KRUPA 16” LP LATERAL

 

OH

KIRKWOOD LP LATERAL

 

OH

ROOSEN 16” LP LATERAL

 

OH

SCOTT 16” LP LATERAL

 

OH

TROYER 16” LP LATERAL

 

OH

BETTS 16” LP LATERAL

 

OH

MELVIN LP LATERAL

 

OH

CALIFORNIA GATHERING

 

WV

CALIFORNIA TAP

 

WV

SALEM TAP

 

WV

JARVISVILLE SOUTH GATHERING

 

WV

JARVISVILLE SOUTH TAP

 

WV

SALEM TO ETC CONNECTION

 

WV

CLARKSBURG TO ETC CONNECTION

 

WV

CLARKSBURG TO SALEM PIPELINE

 

WV

CANTON LATERAL

 

WV

CANTON GATHERING

 

WV

MOORE PIPELINE

 

WV

TIECHNAL TO ZINNIA PIPELINE

 

WV

POWELL LATERAL

 

WV

WHITEHAIR PIPELINE

 

WV

ERWIN HILLTOP PIPELINE

 

WV

ERWIN VALLEY PIPELINE

 

WV

YOLANDA PIPELINE

 

WV

JOHN CAMPBELL SOUTH PIPELINE

 

WV

LOCKHART HEIRS PIPELINE

 

WV

RICHARD GARY PIPELINE

 

WV

JON DAVIS LATERAL

 

WV

VOGT LATERAL

 

WV

LEATHERMAN LATERAL

 

WV

MOUNTAIN 16” LP

 

WV

HAMILTON 16” LP GATH LINE

 

WV

EDDY 16” LP GATH LINE

 

WV

MCGILL LATERAL

 

WV

PRIMM 16” & 20” GATH LINE

 

WV

 

114

--------------------------------------------------------------------------------


 

Description

 

State

ANNIE HORIZONAL 16” LP GATH

 

WV

RJ SMITH 16” LP GATH LINE

 

WV

CANTON EAST 20” LP GATH PL

 

WV

CLINE 12” LP GATH LINE

 

WV

MISERY 16” LP GATH LINE

 

WV

NASH 16” LP GATH LINE

 

WV

MELODY 16” LP GATH LINE

 

WV

MOUNTAIN NORTH 20” LP LATERAL

 

WV

REVIVAL 16” LP GATH LINE

 

WV

CHESTNUT 16” LP GATH LINE

 

WV

YVONNE 16” LP GATH LINE

 

WV

CHARLENE 16” LP LATERAL

 

WV

PIERPOINT 20” LP PIPELINE

 

WV

PEARL JEAN 12” LP LATERAL

 

WV

PRIMM WEST 20” LP GATH PL

 

WV

DIANE DAVIS 16” LP CON LINE

 

WV

MOUNTAIN 20” LP LATERAL

 

WV

WILLARD 16” LP LATERAL

 

WV

LUMBERPORT SALES PIPELINE

 

WV

CANTON TARGA 1 LATERAL

 

WV

CANTON TARGA 2 LATERAL

 

WV

LANGFORD PIPELINE

 

WV

GLASS PIPELINE

 

WV

JOHN RICHARDS PIPELINE

 

WV

LEMLEY 16” LP GATH LINE

 

WV

TERRY SNIDER 16” LP GATH LINE

 

WV

HARTLY 16” LP GATH LINE

 

WV

PENNINGTON NORTH 16” GATH LINE

 

WV

NORTH CANTON 20” LP LATERAL

 

WV

PENNINGTON SOUTH 16” LP LAT

 

WV

IKE 16” LP LATERAL

 

WV

ROCK RUN 16” LP LATERAL

 

WV

WALNUT WEST 16” LP LATERAL

 

WV

NORTON 16” LP LATERAL

 

WV

FRITZ 16” LP LATERAL

 

WV

DEETS 16” LP LATERAL

 

WV

WOLF PEN 16” LP LATERAL

 

WV

HEASTER 16” LP LATERAL

 

WV

JACKSON 16” LP LATERAL

 

WV

COFOR 16” LP LATERAL

 

WV

SANCHO 16” LP LATERAL

 

WV

OSBORNE 16” LP LATERAL

 

WV

JAMES WEBB 16” LP LATERAL

 

WV

NOLAND 16” LP LATERAL

 

WV

KELLY 16” LP LATERAL

 

WV

PAUL SMITH 16” LP LATERAL

 

WV

STRICKLING 16” LP LATERAL

 

WV

IRELAND NORTH 16” LP LATERAL

 

WV

 

115

--------------------------------------------------------------------------------


 

Description

 

State

MIDDLE 16” LP LATERAL

 

WV

JOSEPH GUM LP LATERAL

 

WV

NALLEY LP LATERAL

 

WV

BALLI 16” LP LATERAL

 

WV

BISON 16” LP LATERAL

 

WV

BUCK RUN 16” LP LATERAL

 

WV

DRAKE 16” LP LATERAL

 

WV

MULVAY 16” LP LATERAL

 

WV

SITLER 16” LP LATERAL

 

WV

 

Other

 

Description

 

State

UTICA ROW ACQUISITION

 

OH

UTICA ENGINEERING

 

OH

UTICA METER TUBE INVENTORY

 

OH

EQUIPMENT CAP. OHIO GTH

 

OH

OH PIGGING EXPENSE

 

OH

NICHOLS CS SUCTION & DISCH PLS

 

WV

WV PIGGING EXPENSE

 

WV

GATH EQUIPMENT INV

 

WV

CHECK VALVE

 

WV

BALL VALVE

 

WV

WEST UNION ROW ACQUISITION

 

WV

WHITE OAK P/L WELL HOOKUP ROW

 

WV

GASKINS ETC METER STATION

 

WV

SEPARATOR INVENTORY

 

WV

2012 METER TUBE INVENTORY - AR

 

WV

TIECHNAL FLOW CONTROL STATION

 

WV

DOERFLER GLYCOL CONTACTOR TWR

 

WV

ULTRASONIC METER RUN @EQT TAP

 

WV

SHERWOOD GAS PLANT INTERCONNEC

 

WV

PIKE FORK TAP

 

WV

CLARKSBURG TAP

 

WV

 

Condensate Lines

 

Description

 

State

4” CONDENSATE GATH PIPELINE

 

OH

BATESVILLE AREA CONDENSATE SYS

 

OH

CRUM AREA CONDESATE SYSTEM

 

OH

DOTSON HOLLAND 16” CON LINE

 

WV

 

116

--------------------------------------------------------------------------------


 

Gathering and Compression Related Contracts

 

1.              Option to Purchase Equity Interest in Rover Pipeline LLC dated
as of June 20, 2014 by and between Antero Resources Corporation and Energy
Transfer Partners, L.P.

 

2.              Participation Agreement dated as of June 20, 2014 by and between
Antero Resources Corporation and Series B of M3 Appalachia Operating, LLC

 

117

--------------------------------------------------------------------------------


 

Gathering and Compression Permits

 

Gathering and Compression Permits with the following agencies:

 

Agency

 

Description of Permits/Certifications

Army Corp of Engineers (“ACOE”)

 

Any ACOE permit verification for Section 404 Clean Water Act. Permit
verification can include Nationwide Permit Nos. 12, 14, or 39 for any work,
including construction and dredging, in the Nation’s navigable waters. Also
known as a Pre-Construction Notification (PCN).

US Fish and Wildlife Service (“USFWS”)

 

Any Permit/Consultation regarding RTE (rare, threatened, endangered species;
e.g., Indiana Bats, freshwater mussels) for Ohio and West Virginia.

West Virginia Department of Natural Resources, Wildlife Resources Division

 

Any Permit/Consultation regarding RTE (rare, threatened, endangered species;
e.g., Indiana Bats, freshwater mussels).

West Virginia State Historic Preservation Office (“SHPO”)

 

Any Permit/Cultural Resource Consultation required for all projects submitted to
the ACOE.

West Virginia Department of Environmental Protection (“WVDEP”)

 

Any WVDEP General Water Pollution Control Permit regarding the discharge of
stormwater runoff associated with oil and gas related construction activities.

West Virginia Department of Natural Resources Office of Land and Streams

 

Any permits for right-of-entry or crossing for any stream activities associated
with projects, including stream crossings (boring or not), rail crossings,
wetlands, mussel streams, etc.

West Virginia Division of Highways

 

Permitting covering construction in/around road crossings (boring or
open-cutting a roadway) and project access roads/entrance locations.

West Virginia County Floodplain Offices

 

Any permit approvals for projects within each county floodplain and for all
projects in or not in floodplain.

Ohio Department of Natural Resources Wildlife Resources Impact Assessment

 

Permits related to searches of the Ohio Natural Heritage Database and other
relevant databases to determine if the project is located within any officially
designated wilderness areas or wilderness preserves and to ascertain if there
were any threatened or endangered species within the proposed project ROW or on
contiguous properties.

Ohio State Historic Preservation Office

 

Permitting related to reviews identifying Phase 1 Surveys or archaeological
sites within the project ROW.

Ohio Environmental Protection Agency (“OEPA”)

 

Individual Section 401 Water Quality Certifications (“WQC”) from the state; ACOE
404 Permits.

Ohio County Floodplain Offices

 

Permitting related to consultation required if project is located within a
100-year floodplain.

 

to include the following operating permits:

 

 

 

Compressor Station

 

State

 

Landowner/
Lessor

 

Permit

 

Agency

1.

 

White Oak

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3002A, Plant ID No. 085-00023 SERIES 13 Permits for
Construction, Modification, Relocation and Operation of Stationary Sources of
Air Pollutants, Notification Requirements,

 

WVDEP Division of Air Quality

 

118

--------------------------------------------------------------------------------


 

 

 

Compressor Station

 

State

 

Landowner/
Lessor

 

Permit

 

Agency

 

 

 

 

 

 

 

 

Temporary Permit, General Permit, and Procedure for Evaluation

 

 

2.

 

 

 

 

 

 

 

Antero — Permit No. WVG611615 Multi-Sector Stormwater General Permit

 

WVDEP Office of Water and Waste Management

3.

 

Bluestone

 

WV

 

Antero Resources

 

Air Permit

 

N/A

4.

 

New Milton

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3106, Plant ID No. 017-00060 SERIES 13Permits for
Construction, Modification, Relocation and Operation of Stationary Sources of
Air Pollutants, Notification Requirements, Temporary Permit, General Permit, and
Procedure for Evaluation

 

WVDEP Office of Water and Waste Management

5.

 

Antero Male Station

 

WV

 

Antero Resources

 

Antero — Permit No. G30-D171, Plant ID No. 033-00201 Class II General Permit
G30-D Registration to Construct

 

WVDEP Division of Air Quality

6.

 

Antero Pennington North Station

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3080, Plant ID No. 017-00056 SERIES 13 Permits for
Construction, Modification, Relocation and Operation of Stationary Sources of
Air Pollutants, Notification Requirements, Temporary Permit, General Permit, and
Procedure for Evaluation

 

WVDEP Division of Air Quality

7.

 

Antero Mountain Station

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3166, Plant ID No. 095-00033 SERIES 13 Permits for
Construction, Modification,

 

WVDEP Division of Air Quality

 

119

--------------------------------------------------------------------------------


 

 

 

Compressor Station

 

State

 

Landowner/
Lessor

 

Permit

 

Agency

 

 

 

 

 

 

 

 

Relocation and Operation of Stationary Sources of Air Pollutants, Notification
Requirements, Temporary Permit, General Permit, and Procedure for Evaluation

 

 

8.

 

Antero North Canton Station

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3167, Plant ID No. 017-00084 SERIES 13 Permits for
Construction, Modification, Relocation and Operation of Stationary Sources of
Air Pollutants, Notification Requirements, Temporary Permit, General Permit, and
Procedure for Evaluation

 

WVDEP Division of Air Quality

9.

 

Antero Monroe Station

 

WV

 

Antero Resources

 

Antero - Permit No. R13-3184, Plant ID No. 095-00037 SERIES 13 Permits for
Construction, Modification, Relocation and Operation of Stationary Sources of
Air Pollutants, Notification Requirements, Temporary Permit, General Permit, and
Procedure for Evaluation

 

WVDEP Division of Air Quality

 

120

--------------------------------------------------------------------------------


 

Gathering and Compression Conveyed IP

 

None.

 

121

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

WATER ASSETS

 

Non-Hydrocarbon Systems

 

Any systems held for the gathering or transportation of water, carbon dioxide or
other non-hydrocarbons, or the treatment, transportation, handling or disposal
of waste water or other fluid waste in the following counties and states:

 

Doddridge County, WV;

 

Harrison County, WV;

 

Tyler County, WV;

 

Ritchie County, WV;

 

Pleasants County, WV;

 

Monroe County, OH;

 

Noble County, OH;

 

Guernsey County, OH;

 

Belmont County, OH;

 

Harrison County, OH.

 

EXHIBIT A-2

 

1

--------------------------------------------------------------------------------


 

Water Easements

 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Lake Water Impoundment

 

WV

 

Antero Resources Appalachian Corporation

 

Big United Methodist Church

 

Access Road Agreement

 

9

 

12

 

Greenbrier

 

Doddridge

 

3/4/2013

 

0.27

 

Access Road Agreement, Memo of Access Road Agreement

 

3/4/2013

 

Doddridge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Timothy R O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/5/2012

 

218.57

 

Memo of WI Agmt, WI Agreement

 

11/5/2012

 

Ritchie

 

11/26/2012

 

318/416

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Timothy R O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/5/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/11/2013

 

Ritchie

 

2/20/2013

 

318/1068-1069

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

Memo of Water Tank Pad, Water Tank Pad Agreement

 

1/19/2013

 

Ritchie

 

2/20/2013

 

318/1066-1067

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

Memo of WI Agmt, WI Agreement

 

11/6/2012

 

Ritchie

 

11/26/2012

 

318/413

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/12/2013

 

Ritchie

 

2/20/2013

 

318/1082-1084

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/11/2013

 

Ritchie

 

2/20/2013

 

318/1085-1087

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/14/2013

 

Ritchie

 

2/20/2013

 

318/10710-1072

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

Tank pad agreement, memo of tank pad agreement

 

1/14/2013

 

Ritchie

 

 

 

 

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/7/2013

 

Ritchie

 

2/20/2013

 

318/1073-1075

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

1/9/2013

 

Ritchie

 

2/20/2013

 

318/1076-1078

 

2

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Jason S Harshbarger and Michelle D Harshbarger

 

Water Impoundment and Compensation

 

15

 

14

 

Union

 

Ritchie

 

12/6/2012

 

134

 

WI, Memo of WI

 

12/6/2012

 

Ritchie

 

1/9/2013

 

318-773/774

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Jason S Harshbarger and Michelle D Harshbarger

 

Water Impoundment and Compensation

 

15

 

14

 

Union

 

Ritchie

 

12/8/2012

 

136

 

Amendment to Water Impoundment Agreement

 

4/22/2014

 

Ritchie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Jason S Harshbarger and Michelle D Harshbarger

 

Water Impoundment and Compensation

 

15

 

14

 

Union

 

Ritchie

 

12/9/2012

 

137

 

Permanent Easement Agreement

 

4/22/2014

 

Ritchie

 

6/17/2014

 

329/978-992

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nimorwicz West Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Tillman Lee Williams

 

Water Impoundment and Compensation

 

1

 

341

 

Tenmile

 

Harrison

 

4/1/2013

 

55.5

 

Road Access Agreement

 

5/11/2012

 

Harrison

 

6/18/2012

 

1496/586

Nimorwicz West Water Impoundment

 

 

Antero Resources Appalachian

 

Tillman Lee Williams

 

Water Impoundment and Compensation

 

1

 

341

 

Tenmile

 

Harrison

 

4/1/2013

 

55.5

 

Memo of WI and WI Agmt

 

4/1/2013

 

Harrison

 

7/23/2013

 

1515-637

Nimorwicz West Water Impoundment

 

 

Antero Resources Appalachian

 

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

 

Water Impoundment and Compensation

 

2

 

341

 

Tenmile

 

Harrison

 

4/23/2013

 

101.34

 

FWI, Memo of FWI

 

4/23/2013

 

Harrison

 

5/30/2013

 

1512-988; 1512-992

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinter Heirs North Water Impoundment

 

WV

 

Antero Resources Appalachian

 

David & Vivian Burton and Richard and Loreta Delaney

 

Water Impoundment and Compensation

 

12

 

15

 

New Milton

 

Doddridge

 

12/20/2012

 

231.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pearl Jean North Water Impoundment

 

 

 

Antero Resources Appalachian

 

Dean R Pennington and Martha A Pennington

 

WATER IMPOUNDMENT AGREEMENT

 

21/28/1/51

 

16/17/20/20

 

Grant

 

Doddridge

 

2/8/2013

 

62.63/42.13/0.65/0.1

 

WI, memo of WI

 

2/8/2013

 

Doddridge

 

3/18/2013

 

305-558

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Elton D Whitehair & Judith Whitehair

 

Water Impoundment and Compensation

 

18

 

12

 

New Milton

 

Doddridge

 

8/14/2012

 

105.86

 

Water Impoundment Agmt

 

8/14/2012

 

Doddridge

 

8/28/2012

 

275/454

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Elton D Whitehair & Judith Whitehair

 

Water Impoundment and Compensation

 

18

 

12

 

New Milton

 

Doddridge

 

8/14/2012

 

105.86

 

Letter Agreement

 

10/10/2012

 

 

 

 

 

 

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Elton D Whitehair & Judith Whitehair

 

Water Impoundment and Compensation

 

18

 

12

 

New Milton

 

Doddridge

 

8/14/2012

 

105.86

 

Letter Agreement

 

1/24/2013

 

Doddridge

 

NA

 

NA

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Rush Lynn Hickman & Judith Ann Hickman

 

Water Impoundment and Compensation

 

33

 

12

 

New Milton

 

Doddridge

 

7/16/2012

 

88.15

 

Water Impoundment Agreement, Memo of WIA

 

7/16/2012

 

Doddridge

 

7/25/2012

 

302/85

 

3

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Bonnell Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

James Theodore Barr Jr & Bernice JoAnn Barr

 

Water Impoundment and Compensation

 

10

 

12

 

New Milton

 

Doddridge

 

8/6/2012

 

116.67

 

Water Impoundment & Memo of WIA

 

8/6/2012

 

Doddridge

 

8/21/2012

 

302/440

Bonnell Water Impoundment

 

 

Antero Resources Appalachian Corp

 

James Theodore Barr Jr & Bernice JoAnn Barr

 

 

 

10

 

12

 

New Milton

 

Doddridge

 

8/6/2012

 

116.67

 

Water Tank Pad Agmt, Memo of Water Tank Pad Agmt

 

10/23/2012

 

Doddridge

 

11/8/2012

 

304-3

Bonnell Water Impoundment

 

 

Antero Resources Appalachian Corp

 

James Theodore Barr Jr & Bernice JoAnn Barr

 

 

 

10

 

12

 

New Milton

 

Doddridge

 

8/6/2012

 

116.67

 

Water Impoundment & Memo of WIA

 

8/6/2012

 

Doddridge

 

8/21/2012

 

302/440

Bonnell Water Impoundment

 

 

Antero Resources Appalachian Corp

 

James F Bonnell & Jacqueline S Bonnell

 

Water Impoundment and Compensation

 

15

 

12

 

New Milton

 

Doddridge

 

5/12/2003

 

25.36

 

Water Impoundment, Memo of WI

 

9/20/2012

 

Doddridge

 

10/25/2012

 

303/602

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Horizontal Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

 

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

Temp Above Ground water line agmt

 

9/24/2012

 

Ritchie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Horizontal Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

 

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

Pipeline Easement and ROW

 

7/2/2013

 

Ritchie

 

NA

 

NA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Horizontal Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

Water Impoundment

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

Water Impoundment, Memo of WI

 

10/17/2013

 

Ritchie

 

12/2/2013

 

323/569-571

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Timoth R O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/5/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

Antero Resources Appalachian Corp

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

Antero Resources Appalachian Corp

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

SEE HARSHBARGDER SOUTH

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

Antero Resources Appalachian Corp

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

Antero Resources Appalachian Corp

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Harshbarger North Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

 

 

 

 

 

 

 

 

 

Harshbarger North Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Jason S Harshbarger and Michelle D Harshbarger

 

Water Impoundment and Compensation

 

15

 

14

 

Union

 

Ritchie

 

12/6/2012

 

134

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bee Lewis Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Lewis Paul Bee

 

 

 

6

 

19

 

West Union

 

Doddridge

 

8/4/2012

 

70.8

 

WI Agreement and Memo of WI Agreement

 

8/5/2013

 

Doddridge

 

9/13/2013

 

312-700

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bee Lewis Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Key Oil Company

 

 

 

7

 

19

 

West Union

 

Doddridge

 

2/19/2013

 

27

 

Water Impoundment, Memo of WI

 

2/19/2013

 

Doddridge

 

3/18/2013

 

305-534

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinter Heirs South Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

David & Vivian Burton and Richard and Loreta Delaney

 

 

 

12

 

15

 

New Milton

 

Doddridge

 

12/20/2012

 

231.49

 

FWI, Memo of FWI

 

6/23/2011

 

Doddridge

 

8/12/2011

 

017/129

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinter Heirs South Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

David & Vivian Burton and Richard and Loreta Delaney

 

 

 

12

 

15

 

New Milton

 

Doddridge

 

12/20/2012

 

231.49

 

Water Impoundment Agreement, Memo of WI Agreement

 

12/20/2012

 

Doddridge

 

2/25/2013

 

305-383

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marsden Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Richard E Marsden & Wilma J Marsden

 

 

 

16

 

4

 

Greenbrier

 

Doddridge

 

3/-/2012

 

386

 

Tank Pad and Water Line Agreement, Memo of Tank Pad and Water Line Agreement

 

4/30/2013

 

Doddridge

 

6/3/2013

 

309-381

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marsden Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Richard E Marsden & Wilma J Marsden

 

 

 

16

 

4

 

Greenbrier

 

Doddridge

 

3/-/2012

 

386

 

Water Impoundment, Memo of Water Impoundment

 

5/20/2014

 

Doddridge

 

7/23/2014

 

331-436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nimorwicz East Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Tilman Lee Williams

 

Water Impoundment and Compensation

 

1

 

341

 

Tenmile

 

Harrison

 

4/1/2013

 

55.5

 

SEE NIMORWICZ W

 

 

 

 

 

 

 

 

Nimorwicz East Water Impoundment

 

 

Antero Resources Appalachian Corp

 

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

 

Water Impoundment and Compensation

 

2

 

341

 

Tenmile

 

Harrison

 

4/23/2013

 

101.34

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

James Webb Fresh Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

James E Webb

 

Water Impoundment and Compensation

 

3

 

15

 

Central

 

Doddridge

 

5/8/2013

 

84.89

 

WI, memo of WI

 

5/8/2013

 

Doddridge

 

6/3/2013

 

309-363

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

 

 

Antero Resources Corporation

 

Mt Salem Revival Grounds

 

Water Impoundment Agreement

 

10 and 10.1

 

13

 

Grant

 

Doddridge

 

10/15/2013

 

75.13

 

Temp Above Ground Waterline Agmt

 

2/21/2014

 

Doddridge

 

 

 

 

Lemley Water Impoundment

 

 

 

Antero Resources Corporation

 

Mt Salem Revival Grounds

 

 

 

10 and 10.1

 

13

 

Grant

 

Doddridge

 

10/15/2013

 

75.13

 

WI Agreement and Memo of WI Agreement

 

10/15/2013

 

Doddridge

 

12/5/2013

 

318-452

Lemley Water Impoundment

 

 

 

Antero Resources Corporation

 

Jefferey D Hill, Craig A Hill, and Phillip N Hill

 

SUA and Compensation

 

11/11.2/11.3/35

 

13

 

Grant

 

Doddridge

 

10/2/2013

 

59.08/50/5.59/2.2

 

Water Impoundment Agreement and Memorandum of Water Impundment Agreement

 

10/4/2013

 

Doddridge

 

12/5/2013

 

318-444

Lemley Water Impoundment

 

 

 

Antero Resources Corporation

 

Brian D Lemley/Rick A Lemaster & Christy M Lemaster

 

SUA and Compensation

 

11/11.2/11.3/35

 

13

 

Grant

 

Doddridge

 

11/12/2013

 

59.08/50/5.59/2.2

 

Memo of Water Impoundment, Water Impoundment

 

11/12/2013

 

Doddridge

 

1/23/2014

 

320-99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Melody Water Impoundment

 

 

 

Antero Resources Corporation

 

Robert J Smith and Cindy L Smith

 

Water Impoundment Agreement

 

9

 

4

 

Grant

 

Doddridge

 

 

 

112

 

Water Impoundment Agreement, Memo of Water Impoundment Agreement

 

3/6/2014

 

Doddridge

 

4/15/2014

 

328-524

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Melody Water Impoundment

 

 

 

Antero Resources Corporation

 

Larry M Sams and Carolyn A Sams

 

SUA and Compensation

 

3&4/5/8

 

4

 

Grant

 

Doddridge

 

7/10/2013

 

21.63/25/15

 

WI Agreement and Memo of WI Agreement

 

7/16/2013

 

Doddridge

 

9/13/2013

 

312-694

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spiker Water Impoundment

 

WV

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Doddridge/Tyler

 

1/21/2014;3/18/14

 

435-472;322-61

 

6

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Doddridge/Tyler

 

1/21/2014/3/18/14

 

435-488;322-55

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Doddridge/Tyler

 

1/21/2014;3/18/14

 

435-484;322-69

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Doddridge/Tyler

 

1/21/2014;3/18/14

 

435-480;339-566

 

7

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Doddridge/Tyler

 

1/21/2014;3/18/14

 

435-476;322-65

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Amendment to Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Amendment to Water Impoundment Agreement

 

3/10/2014

 

Doddridge

 

NA

 

NA

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Amendment to Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Amendment to Water Impoundment Agreement

 

3/10/2014

 

Doddridge

 

NA

 

NA

 

8

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Amendment to Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Amendment to Water Impoundment Agreement

 

3/10/2014

 

Doddridge

 

NA

 

NA

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Amendment to Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Amendment to Water Impoundment Agreement

 

3/10/2014

 

Doddridge

 

NA

 

NA

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

Amendment to Water Impoundment Agreement

 

1.1

 

3

 

New Milton

 

Doddridge

 

3/10/2014

 

290.67

 

Amendment to Water Impoundment Agreement

 

3/10/2014

 

Doddridge

 

NA

 

NA

Spiker Water Impoundment

 

 

 

Antero Resources Corporation

 

Sue Ann Spiker and John Spiker

 

Water Impoundment Agreement

 

1

 

3

 

New Milton

 

Doddridge

 

10/15/2013

 

872.83

 

Water Impoundment Agmt, Memo of Water Impoundment

 

10/15/2013

 

Tyler/Doddridge

 

1/21/2014;3/18/14

 

435-470;322-59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heaster Water Impoundment

 

 

 

Antero Resources Corporation

 

Ray Edward Adkins and Susan P Adkins

 

Water Impoundment

 

3

 

3

 

Centerville

 

Tyler

 

9/16/2013

 

100

 

WI Agreement and Memo of WI Agreement

 

9/16/2013

 

Tyler

 

12/23/2014

 

433-608

 

9

--------------------------------------------------------------------------------


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument
No.

East Law

 

OH

 

Antero Resouces Appalacian Corporation

 

Myron & Cynthia Law OR 103 P 593 31-21233,000

 

 

 

 

 

31-0021235.000;31-21233.000

 

Section 15, Seneca Township

 

Noble

 

4/25/2013

 

2.69

 

WI Agreement and Memo of WI Agreement

 

4/25/2013

 

Noble

 

6/3/2013

 

225/32-34

East Law

 

 

Antero Resources Appalachian Corporation

 

Myron & Cynthia Law & John C aw OR 138 P 593 31 21235,00

 

 

 

 

 

 

 

 

 

Seneca Township, Noble

 

 

 

7.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traska

 

OH

 

Antero Resources Corporation

 

Frank Traksa and Charise A Traska

 

Water Impoundment and Compensation

 

 

 

01-21433.000

 

Section 21, Beaver Township

 

Noble

 

8/6/2013

 

25.212

 

Amendment to FWI, Amendment to Memo

 

7/18/2014

 

Noble

 

10/6/2014

 

254/825-826

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Antero Resources Corporation

 

Frank Traksa and Charise A Traska

 

Water Impoundment

 

 

 

01-21433.000

 

Section 23 Beaver Township

 

Noble

 

8/6/2013

 

25.212

 

WIA, Memo WIA

 

8/6/2013

 

Noble OH

 

9/27/2013

 

231/963

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lasko

 

OH

 

Antero Resources Corporation

 

Timothy George Lasko

 

Water Impoundment Agreement

 

 

 

31-00244/31-00-246

 

Range 2, Section Lot 38 Richland Township

 

Guernsey

 

9/23/2013

 

71.32

 

WIA, Memo WIA

 

9/23/2013

 

Guernsey, Oh

 

12/10/2013

 

510/2253-2254

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hill

 

 

 

Antero Resources Corporation

 

The Hill Principle Protection Trust

 

Water Impoundment

 

 

 

32.21323.000

 

Section 18, Seneca Township

 

Noble

 

3/18/2014

 

107.5

 

Water Impoundment, Memo of WI, W9

 

3/18/2014

 

Noble

 

7/14/2014

 

250/404-405

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hill

 

 

 

Antero Resources Corporation

 

Jeffery S. Hill, Trustee of the Wilford S. Hill Heystone Inheritance Trust

 

Water Impoundment

 

 

 

37-11330.000

 

Seection 18, Seneca Towhnship

 

Noble

 

4/28/2014

 

41.37

 

FWI, Memo of FWI

 

4/28/2014

 

Noble

 

7/14/2014

 

250/406-407

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hothem 1

 

OH

 

Antero Resources Corporation

 

Hothem Family Properties

 

Water Impoundment and Compensation Agreement FW 1

 

 

 

Section 30 37-00365/37-00364 Book: 278/936-937

 

Section 30, Malagao Township

 

Belmont

 

5/23/2014

 

51

 

Water Impoundment, Memo, Hothem FWI 1&2

 

5/23/2014

 

Monroe

 

7/7/2014

 

278/936-937

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hothem 3

 

OH

 

Antero Resources Corporation

 

Hothem Family Properties

 

Water Impoundment and Compensation Agmt FW 3

 

 

 

Section 30 37-00365/37-00364, 278/796-797

 

Sectio 30, Somerset Township

 

Belmont

 

5/23/2014

 

40

 

Water Impoundment, Memo, Hothem FWI 3

 

5/23/2014

 

Belmont

 

7/7/2014

 

488/796-797

 

10

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BARNESVILLE LINE

 

WEISEND, DAVID L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/04/2013

 

20-015001.0000

 

24/03/2014

 

268/822
#201400074422

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WILLS, SHELBA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/12/2012

 

20-015008.0000
20-015008.0000

 

24/03/2014

 

269/814
201400074420

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

ROE, DELLANO

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/04/2013

 

210120000000

 

24/03/2014

 

269/830
#201400074423

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/04/2013

 

20-015012.0000

 

24/03/2014

 

269/806
#201400074420

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

HEFT, RUBY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/03/2013

 

200170000000

 

12/06/2013

 

244/665-672
#201300068553

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/10/2012

 

200170000000

 

24/04/2013

 

240/1002-1009
#201300067756

 

NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

01/11/2012

 

200170000000

 

24/04/2013

 

240/1010-1014
#210300067757

 

NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF SURFACE FACILITY

 

23/05/2013

 

200170000000

 

12/06/2013

 

244/709-711
#201300068559

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

17/05/2013

 

200170000000

 

12/06/2013

 

244/712-714
#201300068560

 

NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

COBLENTZ, MARVIN D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/10/2012

 

200170000000

 

24/04/2013

 

240/1015-1022
#201300067758

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

14/05/2013

 

200170060000
200160050000
210160051000
210110100000

 

19/09/2013

 

252/663-667
#20130007084

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DANIEL A. & ROSE G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/10/2012

 

21-001010.0000
21-001009.0000

 

24/09/2013

 

253/26-35
#201300070590

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DANIEL A. & ROSE G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

09/03/2013

 

21-001010.0000

 

24/09/2013

 

253/41-45
#201300070593

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DAN D. & SALLY G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/02/2013

 

21-001013.0000

 

24/09/2013

 

OR253/53-60
#201300070595

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BOYD, HARRY & HOLLY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

21-002017.000

 

24/09/2013

 

253/46-52
#201300070594

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

HOCHSTETLER, JAKE & SARAH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/01/2013

 

21-002008.0000

 

24/09/2013

 

253/69-76
#201300070597

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

MILLER, JONAS & BARBARA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2012

 

21-002005.0000

 

24/09/2013

 

253/77-84
#201300070598

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

11

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

ERVIN

 

CARPENTER, JAMES DALE & RICHARD ALAN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

21-002006.0000
21-008002.0000

 

24/09/2013

 

253/94-102
#201300070600

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

12/02/2013

 

21-009008.000
21-009007.000

 

24/04/2012

 

240/981-987
#201300067753

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

05/05/2013

 

21-009008.000
21-009007.000

 

06/06/2013

 

244/715-719
#201300068561

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

LEACH, ERIN M. & DERRICK

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

15/03/2013

 

21-009001.000
21-00918.0000

 

24/09/2013

 

253/36-40
#201300070592

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

LEACH, ERIN M. & DERRICK

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/07/2012

 

21-009001.000
21-00918.0000

 

13/02/2014

 

265/669-676
#201400073545

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DAVID & FANNIE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/01/2013

 

21-002004.000
21-001002.000

 

24/09/2013

 

253/61-68
#201300070596

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

SCHEESER, ELIZABETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/01/2013

 

21-002002.2000
21-002002.0000
21-002002.1000

 

03/12/2013

 

259/224-227
#201300072119
259/228-26
#201300072120

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/02/2013

 

21-009008.000
21-009007.000

 

24/09/2013

 

253/85-93
#201300070599

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN LINE

 

LEACH, ERIN M. (FORMERLY REX)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

26/09/2013

 

21-009001.0000
21-00918.0000

 

26/09/2013

 

265/677-678
#201400073546

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

URBAN LATERAL

 

HEFT, URBAN LEWIS JR.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

06/10/2013

 

210110000000

 

14/02/2014

 

265/754-756
#201400073570

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/02/2013

 

20010006000

 

24/04/2013

 

240/980-988
#201300067754

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/02/2013

 

200170000000

 

24/04/2013

 

240/980-988
#201300067754

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/06/2012

 

210090000000

 

24/04/2013

 

240/952-960
#201300067749

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/06/2012

 

210090000000

 

24/04/2013

 

240/952-960
#201300067749

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

20/06/2012

 

210090000000

 

24/04/2013

 

240/961-966
#201300067750

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

20/06/2012

 

210090000000

 

24/04/2013

 

240/961-966
#201300067750

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, THOMAS NEIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/06/2012

 

210090000000

 

24/04/2013

 

240/967-975
#201300067751

 

NOT REQUIRED

 

MONROE

 

12

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

RUBEL, THOMAS NEIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

26/01/2013

 

210090000000

 

24/04/2013

 

240/976-80
#201300067752

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

05/05/2013

 

210090000000

 

12/06/2013

 

244/715-
#201300068561

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

17/02/2013

 

200100020000
200100030000
200100040000
210100050000
210100060000
210100070000
210100080000

 

24/04/2013

 

240/996-1001
#201300067755

 

NOT REQUIRED

 

MONROE

OH

 

BATESVILLE

 

ERVIN, STEVEN & KATHERINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/05/2013

 

01-0021322.001

 

07/03/2014

 

242/660-666
#201400063990

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL & LORI

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/07/2013

 

36-0021026.000

 

13/02/2014

 

241/110-123
#201400063622

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, OMER ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/11/2012

 

01-0021193.000
01-0021191.000
01-0021196.000

 

08/10/2013

 

233/17-27
#201300061681

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

SLAGLE, PORTER DAVID & CHARLOTTE ELIZABETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/01/2013

 

01-0021195.001

 

03/12/2013

 

236/356-363
#20130062513

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BATES, STEVE G. & JANET, TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/12/2012

 

01-0021200.000

 

23/09/2013

 

231/471-479
#201300061295

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BATES, STEVE G. & JANET, TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

12/03/2013

 

01-0021200.000

 

23/09/2013

 

231/480-483
#201300061296

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

CARPENTER, MICKEY & DEBORAH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

01-0021211.000

 

23/09/2013

 

231/446-453;
#201300061292

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & WILLIAM

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

 

 

01-0021218.000
01-0021217.000
01-0050083.000

 

08/10/2013

 

233/132-143
#201300061699

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MILLER, HARVEY J. & ALMA D., ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/12/2012

 

01-0021223.000
01-0021222.004
01-0021224.000
01-0021223.002

 

23/09/2013

 

231/462-470
#201300061294

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, DARRELL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/10/2012

 

01-0021319.001

 

23/09/2013

 

231/493-500
#201300061299

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, DARRELL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/07/2013

 

01-0021319.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ERVIN, STEVEN & KATHERINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2012

 

01-0021322.001

 

07/03/2014

 

242/633-641
#201400063985

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

DOLLISON, RICHARD & LINDA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2012

 

01-0021324.000

 

23/09/2013

 

231/484-492; #201300061297

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

13

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

ERVIN

 

DOLLISON, RICHARD & LINDA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

20/06/2013

 

01-0021324.000

 

03/12/2013

 

236/391-395
#201300062518

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BROCK, MARK T.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/10/2012

 

01-0021325.000

 

23/09/2013

 

231/501-509 #201300061300

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/10/2012

 

01-0021326.000

 

03/12/2013

 

236/371-379
#201300062515

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

19/01/2013

 

01-0021326.000

 

03/12/2013

 

236/385-390
#201300062517

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

19/01/2013

 

01-0021326.000

 

03/12/2013

 

236/389-84
#201300062516

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & PATRICIA MORRIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/01/2013

 

01-0021344.000
01-0021217.000

 

 

 

236/400-408
#201300062520

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ROE, GARY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/02/2013

 

01-0021486.000

 

23/09/2013

 

OR231/518-525; 201300061303

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

NEUHART, TONY M. & JANICE M.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/01/2013

 

01-0021486.001

 

23/09/2013

 

231/510-517 #201300061302

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/02/2013

 

01-0021490.000
01-0021491.000

 

12/02/2014

 

241/34-46
#201400063607

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/02/2013

 

01-0021490.000
01-0021491.000

 

01/02/2014

 

241/34

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

01/03/2013

 

01-0021491.000
01-0021490.000

 

01/02/2014

 

241/43

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MILLER, JOE J. & BETTY D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/10/2012

 

01-0050070.000

 

23/09/2013

 

231/454-46;
#201300061293

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & WILLIAM

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

07/08/2013

 

01-0050083.000

 

08/10/2013

 

233/144-148
#201300061701

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ROE, KATHY ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/11/2012

 

01-0050111.000

 

08/10/2013

 

233/1-16 #201300061680

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

OLIVER, KENNETH J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

17/04/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

OLIVER, KENNETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

17/04/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

CRUM, FORAKER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

01/06/2013

 

31-0021106
31-0051218

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

CRUM, FORAKER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

01/06/2013

 

31-0021106
31-0051218

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

 

14

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ROYER, SAMUEL T. III

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

12/04/2013

 

31-0021114

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ROYER, SAMUEL III

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

12/04/2013

 

31-0021114

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

FARRAH, DAVID

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

18/04/2013

 

31-0021142.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

FARRAH, DAVID

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

18/04/2013

 

31-0021142.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

STACK, DEAN O.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

10/04/2013

 

31-0021145

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

STACK, DEAN O.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

10/04/2013

 

31-21145

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

OH-MONROE

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

21/06/2013

 

21-0080140.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, MARLENE A., TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/11/2012

 

23-0021070.000

 

06/06/2013

 

225/287-297
#201300059759

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/10/2012

 

23-0021074.000
23-0021080.000
23-0051062.000
23-0021073.000

 

23/04/2013

 

222/608-616
#210300059128

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

SHREVE, ROGER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/08/2012

 

23-0021078.000

 

23/04/2013

 

222/608-616
#210300059128

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

SHREVE, ROGER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

28/11/2012

 

23-0021078.000

 

23/04/2013

 

222/631-636
#201300059131

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

12/06/2013

 

23-0021090.000

 

26/07/2013

 

227/1015-1019
#201300060448

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/09/2012

 

23-0021090.000
23-0051012.000

 

23/04/2013

 

222/507-597
#201300059125

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

14/02/2013

 

23-0021090.000
23-0051012.000

 

23/04/2013

 

222/598-603
#201300059126

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

16/04/2013

 

23-0021090.000
23-0051012.000

 

23/04/2013

 

222/604-607
#201300059127

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/04/2013

 

23-0021090.000
23-0051012.000

 

23/04/2013

 

222/604-607
#201300059127

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MORRIS, DONALD & CARINA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/09/2012

 

23-0021125.000

 

23/04/2013

 

222/645-652
#201300059133

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

15

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

MORRIS, DONALD & CARINA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

 

11/11/2012

 

23-0021125.000

 

23/04/2013

 

222/653-658
#201300059134

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/11/2012

 

23-0021126.000

 

23/04/2013

 

222/637-644
#210300059132

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

04/06/2013

 

23-0021126.000

 

26/07/2013

 

227/994-998
#20130

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

COBLENTZ, MARVIN D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/10/2012

 

23-0021144.000

 

23/04/2013

 

222/659-666
#201300059136

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BONAR, KENNETH & AUDREY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/09/2012

 

23-0021151.000

 

23/04/2013

 

222/675-682
#201300059138

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

04/01/2013

 

23-0021160.000

 

19/09/2013

 

231/265-266
#201300061252

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

04/01/2013

 

23-0021161.000

 

19/09/2013

 

231/265-266
#201300061252

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

16/11/2012

 

23-0021161.000
23-21240.000

 

06/06/2013

 

225/306-308
#201300059761

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MCVICKER, JAMES & JANIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/11/2012

 

23-0021238.000

 

23/04/2013

 

222/691-698
#201300059140

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

THOMPSON, DENNIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/11/2012

 

23-0021238.002

 

23/04/2013

 

222/783-790
201300059154

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/12/2012

 

23-0021244.000

 

23/04/2013

 

222/683-690
#201300059139

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/12/2012

 

23-0021244.000

 

19/09/2013

 

231/263-264
#201300061251

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

HANNAHS, NORMA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/09/2012

 

23-0051016.000
23-0021125.002

 

23/04/2013

 

222/767-774
#201300059152

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/07/2012

 

23-0051017.000

 

06/06/2013

 

225/325-332
201300059675

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

 

03/03/2013

 

23-0051017.000

 

06/06/2013

 

225/333-335
#201300067749

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/07/2012

 

23-0051017.000

 

06/06/2013

 

225/325-332
201300059675

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

04/02/2013

 

23-0051062.000

 

23/04/2013

 

222/617-621
#201300059129

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

HANNAHS, DOUGLAS & BETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/09/2012

 

23-0051064.000

 

23/04/2013

 

222/775-782
201300059153

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

16

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

CAMPBELL, MICHAEL & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/10/2012

 

23-0051118.000

 

23/04/2013

 

222/783-790; #201300059154

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CAMPBELL, MICHAEL & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

26/04/2013

 

23-0051118.000

 

26/07/2013

 

227/961-965
#201300060437

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

04/01/2013

 

23-21240.000

 

19/09/2013

 

231/265-266
#201300061252

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/10/2012

 

23-21240.000
23-0021160.000

 

06/06/2013

 

225/298-305
#201300059760

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

18/05/2013

 

31-0021054.000

 

06/06/2013

 

225/282-286
#201300059758

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

18/06/2013

 

31-0021054.000

 

26/07/2013

 

227/1025-1029
#201300060450

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/10/2012

 

31-0021056.000
31-0021057.000

 

23/04/2013

 

222/563-570
#201300059120

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/02/2013

 

31-0021056.000
31-0021057.000

 

23/04/2012

 

222/571-574
#201300059121

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

26/03/2013

 

31-0021056.000
31-0021057.000

 

23/04/2012

 

222/575-578
#201300059122

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/06/2013

 

31-0021057.000

 

26/07/2013

 

227/966-970
#201300060438

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/10/2012

 

31-0021069.000
31-0021054.000
31-0051149.000
31-0021070.000

 

17/04/2013

 

222/101-109
#201300059024

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

18/06/2013

 

31-0021070.000

 

26/07/2013

 

227/1020-1024
#201300060449

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ET UX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT - ADD TRACTS

 

19/10/2012

 

31-0021071.000
31-0021101.000
31-0021126.004
31-0051132.003

 

06/06/2013

 

225/319-322
#201300059763

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ET UX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT- MULTIPLE LINES

 

01/03/2013

 

31-0021071.000
31-0021101.000
31-0021126.004
31-0051132.003

 

06/06/2013

 

225/323-324
#201300059764

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ET UX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/10/2012

 

31-0021101.000
31-0051132.003

 

06/06/2013

 

225/309-318
#201300059762

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/08/2012

 

31-0021104.000

 

23/04/2013

 

222/579-586
#201300059123

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

25/10/2012

 

31-0021104.000

 

23/04/2013

 

222/587-589
#201300059124

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

17

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

02/05/2013

 

31-0021104.000

 

26/07/2013

 

227/1004-1008
#201300060446

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

02/05/2013

 

31-0021104.000

 

26/07/2013

 

227/999-1003
#201300060445

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CAIN, DOUGLAS & DEBBIE, ET UX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2012

 

31-0021111.000

 

06/06/2013

 

225/258-268
#201300059755

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/07/2012

 

31-0021251.000

 

23/04/2013

 

222/537-544
#201300059116

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

`11/10/12

 

31-0021251.000

 

23/04/2013

 

222/545-549
#201300059117

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/07/2013

 

31-0021251.000

 

26/07/2013

 

227/971-975
#201300060439

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

13/06/2013

 

31-0021255.000
31-0051115.007

 

26/07/2013

 

227/976-980
#20130006440

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

01/02/2013

 

31-0021261.000

 

23/04/2013

 

222/470-474
#201300059106

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2012

 

31-0021261.000
31-0021255.000
31-0021264.000
31-0021038.000
31-0051115.007

 

23/04/2013

 

222/447-456
#201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

01/02/2013

 

31-0021261.000
31-0021255.000
31-0021264.000
31-0021038.000
31-0051115.007

 

23/04/2013

 

222/457-463
#201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

29/10/2012

 

31-0021264.000

 

23/04/2013

 

222/475-479
201300059107

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

13/06/2013

 

31-0021264.000

 

26/07/2013

 

227/981-985
#201300060441

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/08/2012

 

31-0021340.000

 

11/12/2012

 

215/176
#201200057194

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

28/08/2012

 

31-0021340.000

 

11/12/2012

 

215/184-188
#201200057195

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

02/02/2013

 

31-0021340.000

 

23/04/2013

 

222/726-731
 #201300059145

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

28/08/2012

 

31-0021340.000

 

11/12/2012

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

18

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/07/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

11/12/2012

 

215/145-156
#201200057190

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

25/10/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

11/12/2012

 

215/157-162
#201300057191

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

04/12/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

23/04/2013

 

222/436-441
#20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

04/12/2012

 

31-0021342.001

 

23/04/2013

 

222/436-441
#20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT ROAD ACCESS EASEMENT

 

13/02/2013

 

31-0021342.001

 

23/04/2013

 

222/442
#20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL J., JR.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/06/2012

 

31-0021343.000

 

11/12/2012

 

215/136-143
#201200057188

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

04/12/2012

 

31-0021346.000

 

23/04/2013

 

222/436-441
#20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

04/12/2012

 

31-0021347.000

 

23/04/2013

 

222/436-441
#20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

04/12/2012

 

31-0021347.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2012

 

31-0021349.000

 

17/04/2013

 

222/110-120
#201300059025

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/11/2012

 

31-0021349.000

 

17/04/2013

 

222/121-127
#201300059026

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

28/07/2013

 

31-0021349.000

 

19/09/2013

 

231/277-284
#201300061255

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/08/2012

 

31-0021356.000

 

11/12/2012

 

215/163-170
#201200057192

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

09/11/2012

 

31-0021356.000

 

11/12/2012

 

215/171-175
#201200057193

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

12/11/2012

 

31-0051028.000
31-0021369.000

 

23/04/2013

 

222/499-503
#201300059111

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/06/2012

 

31-0051028.000
31-0021369.000

 

23/04/2013

 

222/504-511
#201300059112

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & APRIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/07/2012

 

31-0051115.002

 

23/04/2013

 

222/550-557
#201300059118

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & APRIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

06/11/2013

 

31-0051115.002

 

23/04/2013

 

222/558-562
#201300059119

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

19

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

29/10/2012

 

31-0051115.007
31-0021038.000
31-0021255.000

 

23/04/2013

 

222/464-469
#201300059105

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

01/02/2013

 

31-0051214.005

 

23/04/2013

 

222/470-474
#201300059106

 

NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

ELLISON, BARBARA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

13/06/2013

 

31-0000052.000

 

13/02/2014

 

513/536-539
#201400001406

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

ELLISON, BARBARA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/02/2013

 

31-0000052.000

 

13/02/2014

 

513/528

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HALL, TIMOTHY & JULIA S.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/02/2013

 

31-0000426.000

 

13/02/2014

 

513/518-524
#201400001403

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HALL, TIMOTHY & JULIA S.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

14/03/2013

 

31-0000426.000

 

13/02/2014

 

513/525-527
#201400001404

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

18/06/2013

 

37-0011311.000

 

13/02/2014

 

241/132-137
#201400063625

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

18/06/2013

 

37-0011311.000

 

13/02/2014

 

241/138-141
#201400063626

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

SAYRE, DWAYNE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

20/04/2013

 

37-0011328.000

 

26/07/2013

 

227/928-934
#201300060433

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/02/2013

 

37-11304.001

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/02/2013

 

37-11311

 

13/02/2014

 

241/124

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/02/2013

 

37-21308.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/02/2013

 

37-29074.000
37-21318.000
37-11295.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

BROCK, MARK T.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

03/11/2012

 

01-0021325.000

 

23/09/2013

 

231/508-509
#201300061301

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

WV

 

BEE LEWIS

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

8-19-8

 

22/02/2013

 

305/333 #172479

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

05/10/2012

 

8-19-8

 

04/09/2013

 

312/192 #182512

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/10/2012

 

8-19-6
8-19-1

 

11/01/2013

 

304/556 #170546

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION FOR ADDITIONAL LINES

 

27/10/2012

 

8-19-6
8-19-1

 

11/01/2013

 

304/536 #170541

 

NOT REQUIRED

 

DODDRIDGE

 

20

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

BEE LEWIS WATER IMPOUNDMENT

 

LEWIS PAUL BEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

04/08/2012

 

6-19

 

13/09/2013

 

312/700 183144

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS WATER IMPOUNDMENT

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

19/02/2013

 

7-19

 

18/03/2013

 

305/534 173818

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2012

 

6-2-1

 

21/09/2012

 

302/696 #166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

20/02/2013

 

6-2-1

 

06/09/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/01/2012

 

6-3-1

 

21/09/2012

 

302/708 #166792

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

26/04/2013

 

6-3-1

 

19/08/2013

 

311/218 #181743

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/03/2012

 

8-23-1

 

22/02/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/02/2013

 

8-23-1

 

22/02/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

29/05/2013

 

8-23-1

 

04/09/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

GAGNON, GEORGE L & SUSAN C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

19/02/2013

 

6-3-2

 

12/09/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

GAGNON, GEORGE L. & SUSAN C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2

 

28/06/2012

 

301/588 #163918

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HOLLAND, MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/04/2012

 

8-23-2

 

19/08/2013

 

311/201 #181740

 

ASSIGNMENT WITH LANDOWNER NOTICE AND APPROVAL REQUIRED. NO ASSIGNMENT WILL BE
EFFECTIVE WITHOUT WRITTEN CONSENT FROM THE LANDOWNER, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHHELD.

 

DODDRIDGE

WV

 

BEE-HWY50

 

HOLLAND, MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUPPLEMENT

 

18/06/2013

 

8-23-2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

21

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

BEE-HWY50

 

ADRIAN, GEORGE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

08/02/2012

 

6-3-6

 

19/06/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/02/2013

 

6-3-6

 

26/07/2012

 

302/135 #164846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LACY, RALPH M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/02/2012

 

6-1-8

 

21/09/2012

 

302/690 #166788

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LACY, RALPH M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

21/02/2013

 

6-1-8

 

06/09/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

10/11/2012

 

8-19-8

 

04/09/2013

 

312/219 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/02/2012

 

8-19-8

 

21/09/2012

 

303/61 #166806

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

8-19-8

 

04/09/2013

 

312/219 #182518

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

24/04/2013

 

8-19-8

 

04/09/2013

 

312/219 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, DONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/01/2012

 

6-1-10

 

21/09/2012

 

302/702 #166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, DONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

21/02/2013

 

6-1-10

 

18/06/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/04/2012

 

8-20-14

 

26/07/2012

 

302/129 #164845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE (WATER)

 

26/04/2013

 

8-20-14

 

19/08/2013

 

311/225 #181745

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BRITTON, MICHAEL ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/03/2012

 

8-19-15

 

19/09/2013

 

303/17 #166798

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BRITTON, MICHAEL ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

24/04/2013

 

8-19-15

 

19/08/2013

 

311/222 #181744

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

PERINE, IRA H.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/01/2012

 

8-19-22

 

21/09/2012

 

303/1 #166795

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/01/2012

 

6-1-10.3

 

21/09/2012

 

303/43 #166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND EASEMENT AGREEMENT

 

14/03/2013

 

6-1-10.3

 

18/06/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

 

22

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE AGREEMENT

 

04/06/2013

 

6-1-10.3

 

15/10/2013

 

315/384 #184756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-1-3 ; 6-1-4

 

28/06/2012

 

301/610 #163923

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

6-1-3
6-1-4

 

06/09/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE W & BARBARA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

22/01/2012

 

6-3-1.1

 

26/07/2012

 

302/140 #164847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE W. & BARBARA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

08/05/2013

 

6-3-1.1

 

11/09/2013

 

312/467 #182978

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

02/05/2013

 

6-3-12
6-3-12.1

 

28/06/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

27/04/2012

 

6-3-12.1

 

28/06/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

02/05/2013

 

6-3-12.1
6-3-12

 

19/06/2013

 

309/514 #178269

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2.2

 

23/08/2013

 

311/473 #181989

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2.2

 

23/08/2013

 

311/473 #181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

26/02/2013

 

6-3-2.2

 

23/08/2013

 

311/473 #181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

CLYNE, TIMOTHY R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/01/2012

 

6-3-6.1

 

28/06/2012

 

301/621 #163925

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

CLAY, FREDDIE LEE & PATSY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/02/2012

 

8-19-23.1

 

21/09/2012

 

302/720 #166794

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

NELSON, BAILEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/02/2012

 

8-19-23.2

 

21/09/2012

 

303/10 # 166797

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

NELSON, BAILEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

27/04/2012

 

8-19-23.2

 

21/09/2012

 

303/7 #166796

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO SWISHER

 

JAMES AND JACQULINE BONNELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT

 

20/09/2012

 

12-15

 

25/10/2012

 

303-602

 

YES

 

DODDRIDGE

WV

 

BONNELL TO SWISHER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

22/03/2012

 

12-17

 

 

 

Whitehair Pad

 

YES

 

DODDRIDGE

 

23

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

BONNELL TO SWISHER

 

ELTON WHITEHAIR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

09/12/2011

 

12-18

 

30/01/2012

 

262-636

 

YES

 

DODDRIDGE

WV

 

BONNELL TO SWISHER

 

LEOAN SWISHER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

18/07/2012

 

13-9

 

02/08/2012

 

302-271

 

YES

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/05/2013

 

6-8-5

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BARR, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

12/06/2014

 

6-12-10

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BONNELL, JAMES & JACQUELINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

20/09/2012

 

6-12-15.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL WATER IMPOUNDMENT

 

JAMES THEODORE BARR JR & BERNICE JOANN BARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

06/08/2012

 

10-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

BONNELL WATER IMPOUNDMENT

 

JAMES F BONNELL & JACQUELINE S BONNELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

12/05/2003

 

15-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/02/2012

 

3-9-31

 

12/04/2012

 

299/113 #161846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/05/2013

 

3-9-31

 

19/02/2014

 

321/73 #193763

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/12/2011

 

3-13-17
3-13-21
3-13-22
8-9-6

 

28/03/2012

 

297/589 #161379

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/06/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

23/04/2013

 

306/128  #175462

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

SWENTZEL, FRANCES L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/03/2012

 

3-13-6
3-13-7
3-13-13
3-13-14

 

12/04/2012

 

299/123 #161847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

SWENTZEL, FRANCES L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

16/05/2013

 

3-13-6
3-13-7
3-13-13
3-13-14

 

19/02/2014

 

321/78 #193765

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, ETHYLN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/04/2012

 

3-6-26.9

 

03/10/2012

 

303/205 #167155

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

WILLIAMS, LARRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/03/2012

 

3-9-18
3-9-18.1
3-9-36

 

12/04/2012

 

299/129 #161848

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

WILLIAMS, LARRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

26/06/2013

 

3-9-18
3-9-18.1
3-9-36

 

02/01/2014

 

319/404 #190091

 

NOT REQUIRED

 

DODDRIDGE

 

24

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/03/2012

 

3-9-2.1

 

20/11/2012

 

304/89 #168825

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

02/06/2013

 

3-9-2.1

 

19/02/2014

 

321/52 #193756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, BRIAN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/02/2012

 

3-9-2.2

 

03/10/2012

 

303/199 #167149

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/03/2012

 

3-9-3
3-9-4
3-9-19
3-9-9

 

03/10/2012

 

303/129 #161848

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

05/07/2013

 

3-9-3
3-9-4
3-9-19
3-9-9

 

07/08/2014

 

332/334 #206961

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

FORESTER, YVONNE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/10/2011

 

3-5-3

 

12/04/2012

 

299/97 #161843

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

FORESTER, YVONNE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

01/05/2013

 

3-5-3

 

13/05/2013

 

309/239 #176394

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/09/2011

 

3-8-3

 

21/03/2012

 

297/479 #161188

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

21/06/2013

 

3-8-3

 

02/01/2014

 

319/415 #190096

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/02/2012

 

3-2-5

 

02/04/2012

 

298/354 #161480

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/02/2012

 

3-2-5

 

02/04/2012

 

298/348 #161479

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

DOAK, KENNETH WANYNE & KAREN HALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/11/2011

 

3-2-9

 

12/04/2012

 

299/86 #161841

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

SMITH, ROBERT J. & CINDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/11/2011

 

3-5-9

 

12/04/2012

 

299/108 #161845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

SMITH, ROBERT J. & CINDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

28/04/2013

 

3-5-9

 

13/05/2013

 

309/243 #176395

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

ASH, WALLACE & IDA CATHERINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/09/2011

 

3-6-24

 

21/03/2012

 

297/470
#161187

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

ASH, WALLACE & IDA CATHERINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

26/06/2013

 

3-6-24

 

06/09/2013

 

312/260 #182680

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

LUCAS, ROGER J. & CARRI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/10/2011

 

3-2-4.1

 

12/04/2012

 

299/92 #161842

 

NOT REQUIRED

 

DODDRIDGE

 

25

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

CANTON SOUTH AND CANTON WATER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/03/2012

 

3-2-4.2

 

12/04/2012

 

299/75 #161840

 

REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

PRATT, DENZIL F. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/03/2012

 

3-5-18
3-5-19
3-5-20
3-5-10

 

21/03/2012

 

297/480 #161189

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

PRATT, DENZIL F. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/04/2013

 

3-5-18
3-5-19
3-5-20
3-5-10

 

10/05/2013

 

309/223 #176284

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CHESTNUT GROVE CHURCH TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/09/2011

 

3-5-30
3-5-30.1

 

21/03/2012

 

297/457 #161184

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/11/2011

 

3-5-7
3-5-8

 

12/04/2012

 

299/102 #161844

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

28/03/2013

 

3-5-7
3-5-8

 

10/05/2013

 

309/219 #176283

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

STANLEY, TOBY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/09/2011

 

3-6-18.1

 

21/03/2012

 

297/465 #161186

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

STANLEY, TOBY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/06/2013

 

3-6-18.1

 

19/02/2014

 

321/38  #193753

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/09/2011

 

3-9-35
3-9-2.1

 

22/03/2012

 

297/463 #161201

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

01/03/2012

 

3-9-35
3-9-2.1

 

21/03/2012

 

297/463 #161185

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

16/07/2013

 

3-9-35
3-9-2.1

 

06/09/2013

 

312/260 #182680

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/09/2011

 

5-20-13.1

 

03/09/2013

 

424/826 #77107

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/06/2012

 

5-20-13.1

 

28/05/2013

 

417/20 #72895

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

25/08/2012

 

5-20-13.1

 

28/05/2013

 

417/25 #72896

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/03/2012

 

5-20-15; 5-10-4

 

30/04/2012

 

395/386 #59334

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, LOUELLA DIANE AND JONATHAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/08/2013

 

1-7-2

 

06/12/2013

 

318/500 #188582

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-12-34

 

02/04/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

 

26

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-12-34

 

02/04/2012

 

298/360 #161481

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS EASEMENT AGREEMENT

 

16/11/2012

 

6-12-34

 

19/09/2013

 

313/269 #183431

 

 

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/03/2012

 

6-12-34

 

10/04/2012

 

298/695 #161755

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

13/09/2012

 

6-12-34

 

20/11/2012

 

304/100 #168827

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

14/09/2012

 

6-12-34

 

20/11/2012

 

304/95 #168826

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FLUHARTY, MICHAEL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/02/2012

 

6-15-1

 

10/04/2012

 

299/01 #161759

 

NOTICE WITHIN 60 DAYS AFTER ASSIGNMENT

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CORNE, CHARLES W.,  JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

16/07/2012

 

6-14-16

 

12/09/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CORNE, CHARLES W.,  JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/04/2013

 

6-14-16

 

10/04/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/12/2011

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

13/05/2012

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/105 #183250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

13/05/2013

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/108 #183251

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

HAWKINBERRY, DENZIL W.,  II ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/01/2012

 

6-14-16.3

 

10/04/2012

 

298/702 #161756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CARL HINTER HEIRS;
BURTON, VIVIAN E. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/12/2011

 

6-15-13.2

 

10/04/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CARL HINTER HEIRS;
BURTON, VIVIAN E. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

12/08/2012

 

6-15-13.2

 

05/10/2012

 

303/300 #167311

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CONRAD, ROBERT G. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/02/2012

 

6-15-13.2

 

10/04/2012

 

298/717 #161758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/12/2011

 

6-15-2
6-15-3

 

10/04/2012

 

299/10 #161760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

18/06/2013

 

6-15-2
6-15-3

 

17/09/2013

 

313/56 #183244

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/01/2012

 

6-15-2.1

 

24/10/2012

 

303/578 #167995

 

NOT REQUIRED

 

DODDRIDGE

 

27

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

06/04/2012

 

6-15-2.1

 

09/12/2013

 

318/644 #188830

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

22/05/2013

 

6-15-2.1

 

17/09/2013

 

313/60 #183245

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FOREMAN WATER IMPOUNDMENT

 

BURNER LAND CO. INC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

16/07/2012

 

9-7

 

25/07/2012

 

302/83 164798

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FOREMAN WATER IMPOUNDMENT

 

DENNIS FOREMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

03/05/2012

 

10-7

 

24/05/2012

 

301/108 162979

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FOREMAN WATER IMPOUNDMENT

 

LAWRENCE J JONES AND JACQUELINE JONES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

16/08/2012

 

12.2-6

 

28/08/2012

 

275/456 165999

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FOREMAN WATER IMPOUNDMENT

 

CLEVENGER, RICHARD D. & MARGEURITE A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

03/05/2012

 

21-7

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

CLIFFORD BASH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

06/01/2012

 

32-11

 

25/02/2013

 

305/363 172511

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

BERNARD HURST JR AND CAROL HURST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

09/10/2012

 

32-11

 

08/11/2012

 

304/13 168389

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

LAURA MATUNDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

14/12/2012

 

32-11

 

25/02/2013

 

305/386 172520

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

KRISTI NICHOLSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

17/10/2012

 

32-11

 

08/11/2012

 

304/23 168394

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

CLARENCE EVERETT SPERRY AND JOSEPHINE H SPERRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

09/11/2012

 

32-11

 

05/12/2012

 

304/197 169164

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

JANET SPERRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

03/11/2012

 

32-11

 

05/12/2012

 

304/195 169163

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

DIANE SPERRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

05/11/2012

 

32-11

 

05/12/2012

 

304/199 169165

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

JEAN A NICHOLSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

10/10/2012

 

32-11

 

08/11/2012

 

304/21 168393

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

GARY L NICHOLSON AND SHIRLEY NICHOLSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

05/11/2012

 

32-11

 

05/12/2012

 

304/209 169170

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

KATHERINE TAYLOR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

30/04/2013

 

32-11

 

23/07/2013

 

310/509 180217

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HEFLIN WATER IMPOUNDMENT

 

JEFFREY J FORD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

26/10/2012

 

36-11

 

08/11/2012

 

303/723 168379

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HINTER HEIRS NORTH WATER IMPOUNDMENT

 

DAVID & VIVIAN BURTON AND RICHARD AND LORETA DELANEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

20/12/2012

 

12-15

 

25/02/2013

 

305/383 172519

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

28

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

HINTER HEIRS SOUTH WATER IMPOUNDMENT

 

DAVID & VIVIAN BURTON AND RICHARD AND LORETA DELANEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

20/12/2012

 

12-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

RACE, FRANK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/05/2013

 

8-13-18

 

09/12/2013

 

318/627 #188822

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

BLAND, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

30/03/2012

 

3-16-15.2

 

09/12/2013

 

318/647 #188832

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

BLAND, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/08/2012

 

3-16-15.2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

BALLENGER, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/05/2013

 

8-16-5
8-16-6
8-17-2
8-17-2.1

 

26/02/2014

 

321/236 #194165

 

NOT REQUIRED

 

DODDRIDGE

WV

 

JAMES WEBB FRESH WATER IMPOUNDMENT

 

JAMES E WEBB

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

08/05/2013

 

3-15

 

 

 

 

 

 

 

DODDRIDGE

WV

 

JON DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/06/2012

 

1-7-1

 

19/09/2013

 

313/263 #183430

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAKE WATER IMPOUNDMENT

 

BIG UNITED METHODIST CHURCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

04/03/2013

 

9-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

SUTTON, JEREMY AND AMANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND EASEMENT FOR ADDITIONAL PIPELINE

 

14/03/2012

 

3-19-39

 

19/06/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

SUTTON, JEREMY AND AMANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/04/2012

 

3-19-39

 

28/06/2012

 

301/615 #163924

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

POWELL, DENNIS AND MELLIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/11/2011

 

3-19-33; 3-19-32; 3-19-31.2; 3-19-31.1: 3-19-31; 3-19-10

 

11-7-2011 & 12-2-2011

 

294/579 #157890 & 295/38 #158340

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

RIVERS, HOWARD J. AND TAMMY S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/03/2012

 

6-2-11.1

 

12/09/2012

 

302/673 #166785

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2012

 

6-2-2
6-2-4
6-2-8

 

21/09/2012

 

302/682 #166787

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION FOR ADDITIONAL LINES

 

20/02/2013

 

6-2-2
6-2-4
6-2-8

 

18/09/2012

 

302/679 #166786

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/02/2013

 

6-2-2
6-2-4
6-2-8

 

21/08/2013

 

311/459 #181869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

NESLER, CHARLES E., II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/05/2012

 

6-2-7
6-4-7

 

28/06/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

NESLER, CHARLES E., II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

6-2-7
6-4-7

 

28/06/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

 

29

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

LEMLEY WATER IMPOUNDMENT

 

DENNIS S POWELL AND KAY L POWELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

07/02/2013

 

7.8-10/25-10

 

 

 

 

 

 

 

DODDRIDGE

WV

 

MARSDEN WATER IMPOUNDMENT

 

RICHARD E MARSDEN & WILMA J MARSDEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

3/-/2012

 

16-4

 

23/07/2014

 

331/436 205723

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ROBERT KEITH ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/12/2012

 

1-10-18

 

17/09/2013

 

313/19 #183234

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ROBERT KEITH ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

04/12/2012

 

1-10-18

 

17/09/2013

 

313/26 #183235

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

CLARK, TERESA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/09/2012

 

1-10-19

 

08/02/2013

 

305/104 #171725

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/07/2012

 

1-10-20

 

08/02/2013

 

305/123 #171729

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

30/10/2012

 

1-10-20

 

08/02/2013

 

305/129 #171730

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

29/05/2013

 

1-10-20

 

08/02/2013

 

305/131 #171731

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MCGILL, FRANK E. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/12/2012

 

1-9-21

 

17/09/2013

 

313/40 #183237

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/12/2012

 

1-10-18.1

 

17/09/2013

 

313/47 #183238

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

30/10/2012

 

1-10-20 & 1-10-25

 

08/02/2013

 

305/136 #171732

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/08/2012

 

1-10-27; 1-10-26; 1-10-28

 

26/08/2012

 

311/494 #182040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FLUHARTY, MICHAEL D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/02/2012

 

6-15-1

 

19/08/2013

 

311/188 #181734

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FLUHARTY, MICHAEL D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

14/06/2013

 

6-15-1

 

19/08/2013

 

311/196
#181735

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

29/10/2011

 

6-14-9

 

08/02/2013

 

305/195

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/12/2011

 

6-14-9

 

08/02/2013

 

305/190 #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

BURTON, VIVIAN E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/12/2011

 

6-15-12

 

10/04/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

 

30

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

MIDPT TO GARRY

 

WHEELER, DONNA C. & CORNE, CHARLES W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/02/2012

 

6-14-16

 

10/04/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

WHEELER, DONNA C. & CORNE, CHARLES W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

16/07/2012

 

6-14-16

 

12/09/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

13/05/2013

 

6-12-33 & 6-15-2.2

 

17/09/2013

 

313/108 #183251

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/12/2011

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/12/2011

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT

 

13/05/2012

 

6-12-33
6-15-2.2

 

17/09/2013

 

313/105 #183250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/05/2013

 

6-12-34
6-12-39

 

09/09/2013

 

312/292 #182713

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CONRAD, ROBERT G. & IRENE T. BUSCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/02/2012

 

6-15-13.2

 

10/04/2012

 

298/717 #161758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CONRAD, ROBERT G. & IRENE T. BUSCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

24/06/2013

 

6-15-13.2

 

17/09/2013

 

313/7 #183232

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/12/2011

 

6-15-2
6-15-3

 

10/04/2012

 

299/10 #161760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

18/06/2013

 

6-15-2
6-15-3

 

17/09/2013

 

313/56 #183244

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/01/2012

 

6-15-2.1

 

24/10/2012

 

303/578 #167995

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

22/05/2013

 

6-15-2.1

 

17/09/2013

 

313/60 #183245

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-15-8
6-15-9
6-12-34
6-12-39

 

02/04/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

3-16-4
3-16-1

 

12/09/2013

 

312/581 #183049

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

NOLL, JUDITH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/12/2011

 

3-13-38

 

28/03/2012

 

297/533 #161369

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

NOLL, JUDITH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

29/03/2013

 

3-13-38

 

11/09/2013

 

312/463 #182976

 

NOT REQUIRED

 

DODDRIDGE

 

31

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

MOORE AND CANTON WATER

 

HAUG, ROBERT & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

27/02/2012

 

8-9-2

 

28/03/2012

 

297/583 #161377

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

15/02/2012

 

38062

 

28/03/2012

 

297/529 #161368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

HOLDEN, PRESTON THEODORE, JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/03/2012

 

3-16-13

 

28/03/2012

 

297/539 #161370

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

HOLDEN, PRESTON THEODORE, JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

09/08/2013

 

3-16-13

 

02/01/2014

 

319/433 #190105

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

SULLIVAN, J. NELSON & ELLEN JOAN, H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

19/03/2012

 

3-17-17

 

27/04/2013

 

299/433 #162234

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

JETT, GLORIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

25/06/2013

 

3-16-19

 

28/03/2012

 

297/563 #161374

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

JETT, GLORIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

25/06/2013

 

3-16-19

 

02/01/2014

 

319/429 #190102

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

UNDERWOOD, ROGER ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/12/2011

 

3-13-29

 

28/03/2012

 

297/570 #161375

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

UNDERWOOD, ROGER ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

08/04/2013

 

3-13-29

 

19/09/2013

 

313/327 #183441

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/12/2011

 

3-13-17
3-13-21
3-13-22
8-9-6

 

28/03/2012

 

297/589 #161379

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

08/04/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

04/09/2013

 

312/214 # 182517

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

09/10/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

05/11/2013

 

316/623 #186377

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/11/2011

 

3-16-1
3-16-4

 

28/03/2012

 

297/553 #161372

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

BLAND, JAMES ET UX AND HASS, RONALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

30/03/2012

 

3-16-15.2

 

27/04/2012

 

299/437 #162235

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MERRITT, VIRGINIA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/11/2011

 

3-16-4.2

 

28/03/2012

 

297/595 #161380

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MERRITT, VIRGINIA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/05/2013

 

3-16-4.2

 

02/01/2014

 

319/419 #190097

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/12/2011

 

3-16-6
3-16-5

 

27/04/2012

 

299/427 #162233

 

NOT REQUIRED

 

DODDRIDGE

 

32

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

24/02/2012

 

3-16-6
3-16-5

 

28/03/2012

 

297/559 #161373

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/05/2013

 

3-16-6
3-16-5

 

19/02/2014

 

321/157 #193869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

17/08/2012

 

1-6-1

 

22/02/2013

 

305/300 #172471

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/04/2014

 

1-6-1

 

22/02/2013

 

305/307 #172473

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

JAMES, WILLIAM PATRICK ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/07/2012

 

1-6-6

 

19/02/2013

 

408/549 #68567

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

KELLEY, CHARLES & KIMELA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

22/07/2013

 

1-6-47; 1-6-12

 

19/09/2013

 

313/222 #183422

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

POWELL, DENNIS & MELLIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

02/05/2013

 

3-14-7 & 3-14-7.1 & 3-14-13 &3-14-14 & 3-14-14.1 & 3-14-18 & 3-14-18.1 &3-14-9 &
3-14-20 &3-14-20.1 & 3-14-20.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

ZINN, ERNEST E & PATRICIA III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/07/2012

 

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

 

21/02/2013

 

319/10 #201300000807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

ZINN, ERNEST E & PATRICIA III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT TO ADD WATER LANGUAGE TO
AGREEMENTS

 

26/12/2012

 

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

 

21/02/2013

 

319/17 #201300000808

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT TO ADD WATER LINES

 

02/10/2012

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN NORTH WATER IMPOUNDMENT

 

DEAN R PENNINGTON AND MARTHA A PENNINGTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

08/02/2013

 

21/28/1/51-16/17/20/20

 

 

 

 

 

 

 

DODDRIDGE

WV

 

PEARL JEAN SOUTH WATER IMPOUNDMENT

 

DEAN R PENNINGTON AND MARTHA A PENNINGTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

08/02/2013

 

21/28/1/51-16/17/20/20

 

 

 

 

 

 

 

DODDRIDGE

WV

 

PRIMM

 

BOYCE, CARLTON ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/01/2013

 

1-12-4

 

11/09/2013

 

312/396 #182955

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

MITCHELL, DAVID ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/01/2013

 

1-12-6

 

12/09/2013

 

312/557 #183045

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, LOREN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/02/2013

 

1-15-17

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

JONES, EVERETT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/09/2012

 

1-12-21

 

12/09/2013

 

312/571 #183047

 

NONE REQUIRED

 

DODDRIDGE

 

33

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

15/10/2012

 

1-10-27

 

26/08/2013

 

311/509 #182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

GAIN, TEDDY LEEMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

19/12/2012

 

1-15-27

 

11/09/2013

 

312/426 #182967

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

27/02/2013

 

1-10-26
1-10-27

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

21/09/2012

 

1-10-26
1-10-27

 

 

 

 

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/08/2012

 

1-10-26
1-10-27
1-10-28

 

26/08/2013

 

311/494 #182040

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

15/10/2012

 

1-10-27
1-10-28

 

26/08/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

DOTSON, PAUL E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/02/2013

 

1-12-10
1-12-12
1-12-13

 

12/09/2013

 

312/538 #183042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

DOTSON, PAUL E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

07/03/2013

 

1-12-10
1-12-12
1-12-13

 

19/09/2013

 

313/343 #183446

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

JONES, EVERETT T. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/09/2012

 

1-12-11
1-12-28
1-12-29

 

19/09/2013

 

313/302 #183436

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/10/2012

 

1-12-3
1-12-17
1-13-30

 

12/09/2013

 

312/564 #183046

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

14/12/2012

 

1-12-3
1-12-17
1-13-30

 

12/09/2013

 

312/584 #183050

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/12/2012

 

1-12-3
1-12-17
1-13-30
1-15-16.1

 

12/09/2013

 

312/516 #183039

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/07/2012

 

1-12-3
1-12-30
1-12-17

 

19/09/2013

 

313/225 #183423

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

BOYCE, CARLTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/02/2013

 

1-12-6.5

 

12/09/2013

 

312/538 #183042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

LLOYD, JR., CECIL F. & KATHRYN L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/01/2013

 

1-15-9.6

 

09/01/2014

 

319/96 #190618

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

STOUT, RICHARD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/01/2013

 

1-9-60
1-13—1

 

12/09/2013

 

312/550 #183044

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

14/12/2012

 

1-12-30

 

12/09/2013

 

312/584 #183050

 

NONE REQUIRED

 

DODDRIDGE

 

34

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

PRIMM WEST

 

WEBB, STANLEY R. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/10/2013

 

1-15-2

 

09/01/2014

 

319/570 #190612

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JAMES (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/02/2013

 

1-15-3

 

09/01/2014

 

319/563 #190611

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/02/2013

 

1-11-8
3-37-1

 

30/01/2014

 

324/491 #201400000510

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & VALVE SITE AGREEMENT

 

14/12/2012

 

1-12-3
1-12-17
1-12-30
1-15-16.1

 

12/09/2013

 

312/516 #183039

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & VALVE SITE AGREEMENT

 

04/02/2013

 

1-12-36
1-12-37

 

PENDING

 

PENDING

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, SHIRLEY JEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/06/2013

 

1-12-37.2
1-12-38

 

PENDING

 

PENDING

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

BRITTON, WILLIAM ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/01/2013

 

1-15-1.1
1-14-3
1-14-3.1

 

OPTION ONLY

 

OPTION ONLY

 

NONE REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/12/2011

 

6-14-9

 

08/02/2013

 

305/190 #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/12/2011

 

6-14-9

 

08/02/2013

 

305/190 #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIEPLINE EASEMENT

 

16/07/2012

 

6-14-9

 

08/02/2013

 

305/195 #171758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W.
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/02/2012

 

6-14-16

 

10/04/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W.
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT

 

24/04/2013

 

6-14-16

 

17/09/2013

 

313/54 #183241

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W. 
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

16/07/2012

 

6-14-16

 

12/09/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/02/2012

 

6-14-16

 

10/04/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

16/07/2012

 

6-14-16

 

12/09/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIEPLINE EASEMENT

 

24/04/2013

 

6-14-16

 

17/09/2013

 

313/54 #183241

 

 

 

DODDRIDGE

WV

 

SUA

 

I. L. (IKE) MORRIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AND COMPENSATION AGREEMENT

 

09/05/2013

 

6-7-1

 

23/07/2013

 

310/515 #180220

 

NOT REQUIRED

 

DODDRIDGE

 

35

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

TOMS FORK

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/03/2013

 

6-8-35

 

19/06/2013

 

309/530 #178273

 

REQUIRED WITH WRITTEN CONSENT

 

DODDRIDGE

WV

 

TOMS FORK

 

SUTTON, JEREMY W. & AMANDA L. H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/04/2012

 

3-19-39

 

28/06/2012

 

301/615
#163924

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SUTTON, JEREMY, W & AMANDA L., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

14/03/2013

 

3-19-39

 

14/03/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2012

 

6-2-1

 

21/09/2012

 

303/83
#166811

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT ET UX (LE)
PAESANO, LISA ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/02/2013

 

6-2-1

 

21/08/2013

 

311/459
#181869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2012

 

6-2-1

 

06/09/2013

 

302/696
#166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/02/2013

 

6-2-1

 

06/09/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MORRIS, I. L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/06/2013

 

6-7-1

 

05/11/2013

 

316/611 #186368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MORRIS, I. L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

26/06/2013

 

6-7-1

 

05/11/2013

 

316/611 #186368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2

 

19/06/2013

 

309/503 #178266

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

19/02/2013

 

6-3-2

 

12/09/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

13/05/2013

 

6-3-2

 

19/06/2013

 

309/504 #178266

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LUOTTO, JOHN S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/02/2013

 

6-11-2

 

18/06/2013

 

309/492
#178114

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MAXWELL, LEWIS F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/03/2013

 

6-11-2

 

19/06/2013

 

309/572
#178279

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2012

 

6-2-4

 

21/08/2013

 

311/466
#181870

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/02/2013

 

6-2-4

 

21/08/2013

 

311/466
#181870

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/02/2012

 

6-11-4

 

 

 

 

 

 

 

DODDRIDGE

WV

 

TOMS FORK

 

WALLACE, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/02/2013

 

6-11-5

 

09/09/2013

 

312/340 #182771

 

NOT REQUIRED

 

DODDRIDGE

 

36

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

TOMS FORK

 

ADRIAN, GEORGE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/02/2013

 

6-3-6

 

06/09/2013

 

312/253 #182679

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/02/2012

 

6-1-8

 

21/09/2012

 

302-690 166788

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

21/02/2013

 

6-1-8

 

19/09/2013

 

313/331 #183442

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, GREGORY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

03/02/2013

 

6-14-8

 

19/06/2013

 

309/583 #178281

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, GREGORY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/02/2013

 

6-14-8

 

19/06/2013

 

309/583
#178281

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/02/2013

 

6-14-8

 

19/06/2013

 

305/190 #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, DONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/01/2012

 

6-1-10

 

21/09/2012

 

302/702
#166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, DONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

21/02/2013

 

6-1-10

 

06/09/2013

 

312/273 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/03/2013

 

6-3-12

 

06/12/2013

 

318/557 #188592

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SWIGER, ROBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/02/2013

 

6-8-12

 

19/06/2013

 

309/592
#178282

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SWIGER, ROBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

12/04/2013

 

6-8-12

 

19/06/2013

 

309/592 #178282

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

DEAN, NORMA GRACE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/03/2013

 

6-3-15

 

19/09/2013

 

309/550
#178275

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

POWELL, DENNIS ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

 

 

3-19-10, 31,31.1,31.2,32,33

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/01/2012

 

6-1-10.3

 

21/09/2013

 

303/43
#166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

14/03/2013

 

6-1-10.3

 

18/06/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/02/2013

 

6-11-4; 6-11-5

 

19/06/2013

 

309/519
#178271

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

17/06/2013

 

6-11-4; 6-11-5

 

09/09/2013

 

312/314 #182763

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-1-3
6-1-4

 

06/09/2013

 

301/610
#163923

 

NOT REQUIRED

 

DODDRIDGE

 

37

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

TOMS FORK

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

15/03/2013

 

6-1-3
6-1-4

 

06/09/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2012

 

6-2-11.1

 

21/09/2012

 

302/696
#166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

22/02/2013

 

6-2-11.1

 

19/09/2013

 

313/341  #183445

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/05/2012

 

6-2-7
6-4-7

 

28/06/2012

 

301/593
#163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/05/2012

 

6-2-7
6-4-7

 

28/06/2012

 

301/593
#163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

19/02/2013

 

6-2-7
6-4-7

 

24/06/2013

 

305/565 #178646

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GOLA, DOROTHY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/02/2013

 

6-3-14
6-4-22

 

19/06/2013

 

309/557
#178276

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/02/2013

 

6-3-14
6-4-22
6-3-13

 

19/06/2013

 

309/564
#178278

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

26/06/2013

 

6-3-14
6-4-22
6-3-13

 

19/09/2013

 

313/276 #183432

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2.2

 

23/08/2013

 

311/473
#181989

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

26/02/2013

 

6-3-2.2

 

23/08/2013

 

311/479
#181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & REBECCA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

21/02/2013

 

6-3-6.1

 

19/06/2013

 

312/309 #182760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & REBECCA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/03/2013

 

6-3-6.1

 

19/06/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & DENISE DONAHOO

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/02/2013

 

6-3-7.2

 

05/11/2013

 

316/595 #186364

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SUTTON FARMS, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/06/2013

 

6-7-2.1

 

19/09/2013

 

313/237 #183426

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

DAVIS, DOROTHY J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/03/2013

 

6-8-1.1
6-8-2

 

19/06/2013

 

309/591
#178274

 

NOT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/10/2012

 

1-6-31

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

COTTRILL, BRENT AND LAURA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/06/2012

 

1-7-20

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

38

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

VOGT WATER

 

COTTRILL, BRENT S. & LAURA M

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ABOVE GROUND WATER

 

13/06/2012

 

1-6-43
1-7-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

15/10/2012

 

1-10-27; 1-10-26; 1-10-28

 

26/08/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SUTTON, JEREMY W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/04/2012

 

3-19-39

 

28/06/2012

 

301/615 #163924

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SUTTON, JEREMY W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

13/04/2013

 

3-19-39

 

19/06/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

20/02/2013

 

6-2-1

 

06/09/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/01/2012

 

6-3-1

 

21/09/2012

 

302/708 #166792

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HEASTER, CHARLES ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/03/2012

 

8-23-1

 

03/06/2013

 

309/342 177343

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2013

 

6-3-2

 

08/06/2012

 

301/588 #163918

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

19/02/2013

 

6-3-2

 

12/09/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HOLLAND, MARY ESTATE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/04/2012

 

8-23-2

 

19/08/2013

 

311/201 #181740

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

FIFER, NANCY, TR OF THE FIFER FAMILY REV TR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/02/2012

 

8-22-6

 

21/09/2012

 

303/49 #166804

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

21/02/2013

 

6-1-8

 

19/09/2013

 

313/331 #183442

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/02/2012

 

8-19-8

 

21/09/2012

 

303/61 #166806

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/11/2012

 

8-19-8

 

04/09/2013

 

312/200 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, DONALD L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/01/2012

 

6-1-10

 

21/09/2012

 

302/702 #166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, DONALD L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

21/02/2013

 

6-1-10

 

06/09/2013

 

312/267 #182682

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/04/2012

 

8-20-14

 

06/07/2012

 

302/129 #164845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SETH, JAMES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/03/2012

 

1-15-21

 

21/09/2012

 

303/23 #166799

 

NOT REQUIRED

 

DODDRIDGE

 

39

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/02/2012

 

1-15-27

 

21/09/2012

 

303/37 #166802

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

21/11/2012

 

1-15-27

 

19/09/2013

 

313/337 #183444

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

19/12/2012

 

1-15-27

 

11/09/2013

 

312/426 #182967

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/01/2012

 

1-15-26
1-15.25.1

 

12/06/2012

 

301/556 #163907

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/01/2012

 

1-15-26
1-15-25.1

 

28/06/2012

 

301/556 #163907

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

27/04/2012

 

1-15-26
1-15-25.1

 

28/06/2012

 

301/562 #163908

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CHRISTOPHER A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/01/2012

 

1-15-26.1
1-15-2.2

 

28/06/2012

 

301/599 #163921

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CUNNINGHAM, GRANT ALAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/02/2012

 

1-15-29.1
1-15-29.2

 

28/06/2012

 

301/583 #163917

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, RONALD G

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

14/03/2013

 

6-1-10.3

 

18/06/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/01/2012

 

6-1-10.3

 

21/09/2012

 

303/43 #166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2012

 

6-1-3 6-1-4

 

21/09/2012

 

302/696 #166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RILL, ELWOOD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-1-3
6-1-4

 

28/06/2012

 

301/610 #163923

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RILL, ELWOOD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

6-1-3
6-1-4

 

06/09/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/01/2012

 

6-2-11.1

 

21/09/2012

 

302/673 #166785

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

22/02/2013

 

6-2-11.1

 

19/09/2013

 

313/341 #183445

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

21/09/2012

 

302-667 #166784

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

27/04/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

19/09/2012

 

313/288 #183434

 

NOT REQUIRED

 

DODDRIDGE

 

40

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WHITE OAK

 

BLAND, ROBERT C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

21/09/2012

 

303/83 #166811

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

21/09/2012

 

302/682 #166787

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

23/08/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

21/09/2012

 

302/678 #166786

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

NESLER, CHARLES III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/05/2012

 

6-2-7;6-4-7

 

28/06/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

NESLER, CHARLES III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

19/02/2013

 

6-2-7;6-4-7

 

24/06/2013

 

305/565 #178646

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/01/2012

 

6-3-1.1

 

26/07/2012

 

302/140 #164847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/02/2012

 

6-3-1.1

 

26/07/2012

 

302/135 #164846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

14/03/2013

 

6-3-1.1

 

19/06/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

14/03/2013

 

6-3-1.1

 

19/06/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

08/05/2013

 

6-3-1.1

 

11/09/2013

 

312/467 #182978

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/03/2012

 

6-3-12; 6-3-12.1

 

28/06/2012

 

301/569 #163915

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCES AGREEMENT

 

27/04/2012

 

6-3-12; 6-3-12.1

 

28/06/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

02/05/2013

 

6-3-12; 6-3-12.1

 

19/06/2013

 

309/514  #178269

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/02/2012

 

6-3-2.2

 

23/08/2013

 

311/473 #181989

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/03/2013

 

6-3-6.1 6-3-7.2

 

19/06/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/01/2012

 

6-3-6.1; 6-3-7.2

 

28/06/2012

 

301/621 163925

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF THE PERMANENT EASEMENT AGREEMENT

 

20/03/2013

 

6-3-6.1; 6-3-7.2

 

19/06/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

 

41

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WHITE OAK

 

KELLEY, NORMA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

17/04/2012

 

6-4-2.1

 

09/12/2013

 

318/641 #188828

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TRAVIS, MARVIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

27/04/2012

 

6-4-2.5

 

09/01/2014

 

319/578 #190612

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

JAMES, ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/03/2012

 

7-1-4
7-1-5
7-1-6
7-1-7
7-1-9
7-1-10

 

21/09/2012

 

303/89 #166812

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

PERINE, PATRICIA A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/01/2012

 

8-19-22; 8-19-23; 8-19-23.3

 

21/09/2012

 

303/01 #166795

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLAY, PATSY KAY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/02/2012

 

8-19-23.1

 

21/09/2012

 

302/720 166794

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

NELSON, RUSSELL L.ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/02/2012

 

8-19-23.2

 

21/09/2012

 

303/10 #16797

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/03/2012

 

8-19-7; 8-19-13; 8-19-19

 

21/09/2012

 

303/66 #166807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

DOTSON, LARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/01/2012

 

8-22-2,3,4

 

21/09/2012

 

303/73 #166808

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

DOTSON, LARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

25/04/2012

 

8-22-2,3,4

 

25/10/2012

 

303/610 #168037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

KILEY, JACQUELINE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/01/2012

 

8-22-5.1

 

28/06/2012

 

301/628 #163926

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MUMMA, CARROLL W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/03/2012

 

8-22-5.2,5.6

 

21/09/2012

 

303/55  #166805

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MUMMA, CARROLL W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

20/11/2012

 

8-22-5.2,5.6

 

19/09/2013

 

313/333 #183443

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LOVERN, BARBARA J. TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT  ROAD ACCESS AGREEMENT

 

28/03/2012

 

8-22-5.4

 

21/09/2012

 

303/28 #166800

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

NICHOLSON, MILTON DEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/11/2011

 

6-12-30

 

24/10/2012

 

303/572 #167994

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/05/2012

 

6-12-18 & 6-12-19

 

24/10/2012

 

303/561 #167991

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

11/10/2012

 

6-12-18 & 6-12-19

 

11/09/2013

 

312/403 #182959

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/03/2012

 

6-12-18 6-12-19

 

02/04/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

 

42

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WHITEHAIR FRESHWATER IMPOUNDMENT

 

COSTAL FOREST RESOURCE COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

06/03/2012

 

17-12

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR FRESHWATER IMPOUNDMENT

 

ELTON D WHITEHAIR & JUDITH WHITEHAIR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

14/08/2012

 

18-12

 

30/01/2012

 

262/636 159745

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR FRESHWATER IMPOUNDMENT

 

RUSH LYNN HICKMAN & JUDITH ANN HICKMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

16/07/2012

 

33-12

 

25/07/2012

 

302/85 164799

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINNIA

 

CLARK, ROSALIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

RIGHT-OF-WAY AGREEMENT

 

12/06/2013

 

4-4-26

 

05/03/2014

 

321/414 #194707

 

NOT REQUIRED

 

DODDRIDGE

WV

 

 

 

MILTON D NICHOLSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

09/12/2011

 

6-12-30

 

30/01/2012

 

262/636

 

YES

 

DODDRIDGE

WV

 

 

 

RANDALL P HUTSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

08/08/2012

 

5-25-36

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

FREDA M HUTSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

08/08/2012

 

5-25-37

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

KEVIN D HUTSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

07/08/2012

 

5-25-38

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

ANNABELL RIFFLE AND TROY CUNNINGHAM

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

20/06/2012

 

1-6-41

 

10/07/2012

 

271/438

 

YES

 

DODDRIDGE

WV

 

 

 

ROBERT AND SUE COOK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

07/08/2012

 

5-25-59

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

JOHN AND SANDRA ERWIN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

25/10/2012

 

6-19-1

 

08/11/2012

 

303/719

 

YES

 

DODDRIDGE

WV

 

 

 

GEORGE AND SUSAN GAGNON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/09/2012

 

6-3-2

 

09/10/2012

 

303/321

 

YES

 

DODDRIDGE

WV

 

 

 

GEORGE G HAMILTON; GARY L HAMILTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/06/2013

 

6-10-4

 

23/07/2013

 

310/549; 310/553

 

YES

 

DODDRIDGE

WV

 

 

 

M & R INVESTMENTS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

01/04/2013

 

8-13-5

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

RENDAL AND SANDY DOTSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

06/02/2013

 

6-20-9

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

JOHN AND SANDRA ERWIN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

30/08/2012

 

6-19-10

 

09/10/2012

 

303/332

 

YES

 

DODDRIDGE

WV

 

 

 

LEWIS AND NORMA DAVIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

07/11/2012

 

3-14-12

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

DAVID AND VIVIAN BURTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

20/12/2012

 

6-15-12

 

25/02/2013

 

305/381

 

YES

 

DODDRIDGE

 

43

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

 

 

VIVIAN AND DAVID BURTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

23/06/2011

 

6-15-12

 

12/08/2011

 

017/129

 

YES

 

DODDRIDGE

WV

 

 

 

DELBERT, DONNA, AND MICHAEL LEATHERMAN AND ELIZABETH HAYDUK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

23/01/2013

 

3-16-15

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

RICHARD E. MARSDEN AND WILMA J. MARSDEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

30/04/2013

 

4-4-16

 

03/06/2013

 

309-381

 

YES

 

DODDRIDGE

WV

 

 

 

DAVID M. HARTLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

14/11/2012

 

6-12-26

 

13/12/2012

 

404/846

 

YES

 

DODDRIDGE

WV

 

 

 

ALLEN AND JANET ASH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

26/02/2013

 

6-20-26

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

JONATHAN L. DAVIS AND LOUELLA D. DAVIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

12/06/2013

 

1-7-1

 

NA

 

NA

 

YES

 

DODDRIDGE

WV

 

 

 

TROY D. CUNNINGHAM AND ANNABELLE RIFLE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

05/07/2013

 

1-6-41

 

23/07/2013

 

310/527

 

YES

 

DODDRIDGE

WV

 

 

 

JERRY NORMAN AND MICHAEL NORMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

17/10/2011

 

1-9-16

 

08/11/2011

 

294/645

 

YES

 

DODDRIDGE

WV

 

 

 

DENNIS POWELL AND MELLIE M. POWELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

21/08/2012

 

3-19-31, 31.1, 31.2,32

 

06/09/2012

 

302/559

 

YES

 

DODDRIDGE

WV

 

 

 

DENNIS POWELL AND MELLIE M. POWELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

08/11/2012

 

3-19-31, 31.1, 31.2,32

 

30/11/2012

 

304/140

 

YES

 

DODDRIDGE

WV

 

 

 

JAMES T. BARR, JR. AND BERNICE J BARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

23/10/2012

 

4-12-10,10.1

 

08/11/2012

 

304/3

 

YES

 

DODDRIDGE

WV

 

 

 

GABRIELE SMITH AKA GARIELE HOOVER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

25/02/2013

 

4-15-16,16.1,33

 

18/03/2013

 

305/530

 

YES

 

DODDRIDGE

WV

 

 

 

JAMES AND BERNICE BARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

23/10/2012

 

6-12-10,10.1

 

08/11/2012

 

304/3

 

YES

 

DODDRIDGE

WV

 

 

 

JORDAN SWIGER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

28/08/2012

 

6-12-27.1

 

09/10/2012

 

303/330

 

YES

 

DODDRIDGE

WV

 

 

 

NAOMI AND FRANK WILLIAMS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

22/08/2012

 

6-12-34,36,39

 

06/09/2012

 

302/563

 

YES

 

DODDRIDGE

WV

 

 

 

GARY AND GAYENNE CRISLIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

22/08/2012

 

6-12-34,36,39

 

09/10/2012

 

303/340

 

YES

 

DODDRIDGE

WV

 

 

 

DOROTHY DAVIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

22/08/2013

 

6-12-34,36,39

 

08/11/2012

 

304/11

 

YES

 

DODDRIDGE

WV

 

 

 

REXALL AND DEBORAH CRISLIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

24/08/2012

 

6-12-34,36,39

 

24/08/2012

 

304/343

 

YES

 

DODDRIDGE

 

44

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

 

 

DOROTHY DAVIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

23/10/2012

 

6-12-34,36,39

 

08/11/2012

 

303/725

 

YES

 

DODDRIDGE

WV

 

 

 

REXALL CRISLIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

24/10/2012

 

6-12-34,36,39

 

08/11/2012

 

304/1

 

YES

 

DODDRIDGE

WV

 

 

 

FRANK AND NAOMI WILLIAMS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

23/10/2012

 

6-12-34,36,39

 

08/11/2012

 

304/5

 

YES

 

DODDRIDGE

WV

 

 

 

GARY AND GAYENNE CRISLIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

23/10/2012

 

6-12-34,36,39

 

08/11/2012

 

304/7

 

YES

 

DODDRIDGE

WV

 

 

 

JAMES AND SHARON DEVERICKS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

27/10/2012

 

6-12-37.5

 

08/11/2012

 

303/715

 

YES

 

DODDRIDGE

WV

 

 

 

THOMAS JOHNS AND CELIA ARBOGAST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

12/11/2012

 

6-12-5,5.1,40

 

16/01/2013

 

304/651

 

YES

 

DODDRIDGE

WV

 

 

 

GARRY R. NORTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

07/02/2013

 

6-16-15; 6-19-6

 

18/03/2013

 

305/542

 

YES

 

DODDRIDGE

WV

 

 

 

ALLEN ASH, JR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

11/01/2013

 

6-25-6.1

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

 

 

DAVID AND BARBARA K THOMPSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

05/03/2013

 

McClellan District, Doddridge County(NO TM or PCL listed on Agmt)

 

N/A

 

N/A

 

YES

 

DODDRIDGE

WV

 

NIMORWICZ EAST WATER IMPOUNDMENT

 

TILMAN LEE WILLIAMS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

01/04/2013

 

1-341

 

 

 

 

 

 

 

HARRISON

WV

 

NIMORWICZ EAST WATER IMPOUNDMENT

 

ROBERT NIMORWICZ AND DONA FRAMENTO FKA DONNA M DACUNHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

23/04/2013

 

2-341

 

 

 

 

 

 

 

HARRISON

WV

 

NIMORWICZ WEST WATER IMPOUNDMENT

 

TILMAN LEE WILLIAMS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

01/04/2013

 

1-341

 

 

 

 

 

 

 

HARRISON

WV

 

NIMORWICZ WEST WATER IMPOUNDMENT

 

ROBERT NIMORWICZ AND DONA FRAMENTO FKA DONNA M DACUNHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

23/04/2013

 

2-341

 

 

 

 

 

 

 

HARRISON

WV

 

QUINN WATER IMPOUNDMENT

 

LEONARD COURTNEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

03/08/2012

 

40/001&003-383/403

 

 

 

 

 

 

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

JAMES A. VARNER SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

06/11/2012

 

322-18

 

19/11/2012

 

1501-499

 

YES

 

HARRISON

WV

 

TOMS FORK

 

STOUT, PAUL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/02/2013

 

20-361-1

 

19/09/2013

 

313/281 #183433

 

NOT REQUIRED

 

HARRISON

WV

 

 

 

VICKIE LYNN SINGLETON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

11/05/2011

 

14-265-96

 

13/05/2011

 

1469/1195

 

YES

 

HARRISON

 

45

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

 

 

KIMBERLY A. MALE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER EASEMENT

 

08/04/2009

 

7-285-49

 

NA

 

NA

 

YES

 

HARRISON

WV

 

 

 

KIMBERLY A. MALE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

07/02/2009

 

7-285-51

 

18/02/2009

 

1427/943

 

YES

 

HARRISON

WV

 

 

 

RITA A WALKER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

1116/2011

 

9-266A-2,16

 

21/11/2011

 

1480/22

 

YES

 

HARRISON

WV

 

 

 

JANET L. BAXTER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

11/05/2011

 

14-265-90,91

 

13/05/2011

 

1469/1191

 

YES

 

HARRISON

WV

 

 

 

DOROTHA J POST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

13/08/2012

 

18-242-35

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

WILLIS LEE MATHEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

26/07/2013

 

18-2708-166

 

NA

 

NA

 

YES

 

HARRISON

WV

 

 

 

WILLIAM J BOGGS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

09/07/2013

 

18-281-31

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

JOHN AND MARIANNE CLEVENGER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

16/07/2013

 

18-321-39

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

DON AND HEIDI HUFFMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

22/07/2012

 

18-324-2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

GREGORY MYERS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

24/08/2012

 

20-241-1

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

PHYLLIS SMITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

29/08/2012

 

20-242-2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

MOUNTAIN LAKES, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

13/04/2012

 

20-364-2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

FREDDIE R DAUGHERTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

22/01/2013

 

20-383-22

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

JAMES K LIGHTNER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

20/12/2012

 

20-383-24

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

ROBERT AND PATRICIA BENNETT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

04/02/2013

 

20-383-25

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

MATTHEW AND LISA D BOWYER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

17/12/2012

 

20-383-31,23

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

DAVID AND BLANCHE STUTLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

17/12/2012

 

20-383-32

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

ROBERT LEWIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

06/06/2012

 

20-383-47

 

18/06/2012

 

1493/589

 

YES

 

HARRISON

 

46

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

 

 

JAMES AND ASHLEY HEFFINGER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

05/03/2013

 

20-403-13.2

 

20/03/2013

 

1506/1307

 

YES

 

HARRISON

WV

 

 

 

EVERETT M AND SHIRLEY MYER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

19/11/2012

 

20-403-22

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

RONALD MARK HITT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

28/01/2013

 

20-403-30,31

 

21/02/2013

 

1502/802

 

YES

 

HARRISON

WV

 

 

 

CHRISTOPHER AND KIMBERLY TURNER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

28/01/2013

 

20-403-32

 

21/02/2013

 

1505/797

 

YES

 

HARRISON

WV

 

 

 

CLARA MAE AND PEGGY HURST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

01/10/2012

 

20-403-4

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

BERNARD, CLARA MAE, AND PEGGY HURST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

17/10/2012

 

20-403-4

 

19/11/2012

 

1501/530

 

YES

 

HARRISON

WV

 

 

 

DAVID AND LISA A GAINES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

02/12/2013

 

20-403-4.2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

CHARLES N TYREE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

04/02/2013

 

20-404-30.1

 

21/02/2013

 

1505/800

 

YES

 

HARRISON

WV

 

 

 

RONALD C FRAGMIN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

1/28/2013

 

20-404-39

 

21/02/2013

 

1505/790

 

YES

 

HARRISON

WV

 

 

 

JAMES IVAN MCDONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

28/01/2013

 

20-424-1; 20-424-14

 

21/02/2013

 

1505/805

 

YES

 

HARRISON

WV

 

 

 

BRENDA AND MICHAEL TUCKWILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

11/03/2013

 

20-424-16

 

19/04/2013

 

1509/1060

 

YES

 

HARRISON

WV

 

 

 

WILLIAM M MCDONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

31/01/2013

 

20-424-2

 

N/A

 

N/A

 

 

 

HARRISON

WV

 

 

 

WILLIAM M MCDONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

30/09/2012

 

20-424-2

 

19/11/2012

 

1501/526

 

YES

 

HARRISON

WV

 

 

 

JAMES AND BRENDA RAINES; CLARENCE MUTSCHELKNAUS, PATRICK DEEM

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER FACILITY AGREEMENT

 

23/01/2012

 

7-267-24.2

 

26/01/2012

 

1482/1123

 

YES

 

HARRISON

WV

 

 

 

LORRAIN P. LAVERDIERRE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

20/04/2010

 

7-285-3

 

06/05/2010

 

1146/1010

 

YES

 

HARRISON

WV

 

 

 

CURT MYERS AND JAMES E. RAINES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

07/11/2011

 

9-266A-5

 

21/11/2011

 

1480/25

 

YES

 

HARRISON

WV

 

 

 

DONALD L. PHILLIPS AND MARY V. PHILLIPS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

28/10/2011

 

9-266A-6.1

 

21/11/2011

 

1480/32

 

YES

 

HARRISON

OH

 

MONROE LATERAL

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

21/06/2013

 

21-0080140.000

 

11/03/2014

 

267/306-312
201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

47

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

 

 

MICHAEL AND JUDY ARNOLD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

28/02/2013

 

Buffalo Twshp-Section 28-05-002125.002

 

22/07/2013

 

227/746

 

YES

 

NOBLE

OH

 

 

 

JAMES SINGER AND DENNIS F. GERST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

STORAGE AGREEMENT

 

18/04/2013

 

Section 6-28-2137.000

 

N/A

 

N/A

 

YES

 

NOBLE

WV

 

OHIO-ANNIE

 

TAYLOR, MATTHEW A. AND DAWNA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/12/2012

 

7-11-45

 

21/08/2013

 

292/621 #605076

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BUTLER, ROBERT WILLIAM, & PERACCHIO-BUTLER, CATHLEEN LOUISA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/02/2013

 

7-6-67

 

20/08/2013

 

292/517 #605041

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

MEES, SARAH E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/03/2013

 

7-6-70

 

21/08/2013

 

292/589 #605071

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

TICE, JOHN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/03/2013

 

7-15-7

 

21/08/2013

 

292/614 #605075

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARTLEY, LINDSEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/01/2013

 

4-8-8

 

21/08/2013

 

292/628 #605077

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

CHILDERS, TYRELL W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/12/2012

 

7-6-13

 

21/08/2013

 

292/559 #605067

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARTLETT, LINDSEY & CAROLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/01/2013

 

4-8-18

 

20/08/2013

 

292/503 #605039

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARBER, DARIN J. & EDITH C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/01/2013

 

7-11-27

 

20/08/2013

 

292/496 #605037

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

FINNEY, ROSANNA MARIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/01/2012

 

4-5-11
4-5-12

 

21/08/2013

 

292/575
#605069

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/12/2012

 

4-5-14
4-5-15
4-8-7.3

 

20/08/2013

 

292/538 #605044

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

HEARTWOOD FOREST FUND IV LIMITED

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/02/2013

 

4-5-2; 7-6-64;
7-6-109;7-10-18A

 

21/08/2013

 

292/565 #605068

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/01/2013

 

4-8-3.1

 

20/08/2013

 

292/525 #605042

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE & MELISSA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/12/2012

 

4-8-3.1

 

20/08/2013

 

292/532 #605043

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

KAUFFMAN, ROBERT W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/12/2012

 

4-8-8.3

 

21/08/2013

 

292/582 #605070

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

WESTBROOK, GREGORY A. & BRENDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/01/2013

 

4-8-9;
4-8-10.5
4-8-10.6

 

21/08/2013

 

292/605 #605073

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

HOLMES, ROGER Q.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/03/2013

 

7-11-25.9;7-11-5

 

20/08/2013

 

292/483
#605036

 

NOT REQUIRED

 

PLEASANTS

 

48

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

OHIO-ANNIE

 

HFP, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/01/2013

 

7-11-28
7-11-29

 

21/08/2013

 

292/552 #605066

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

POWELL, JAMES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/01/2012

 

7-11-46; 7-11-47

 

21/08/2013

 

292/596 #605072

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BEN’S RUN LAND COMPANY LIMITED PARTNERSHIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/03/2013

 

7-1-3;7-5-3;
10-7-2

 

19/08/2013

 

423/751 #75555

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARTRUG, MARK W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/03/2012

 

7-16-11.1; 12; 23

 

20/08/2013

 

292/510 #605040

 

NOT REQUIRED

 

PLEASANTS

WV

 

ANNIE WATER IMPOUNDMENT

 

ANNIE B HAYMOND

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

5/-/2012

 

5-14

 

 

 

 

 

 

 

RITCHIE

WV

 

CHARLENE WATER

 

BUTCHER, FLOYD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

01/03/2014

 

3-14-11.10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

JACKSON, KENNETH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/10/2012

 

3-19-9.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GLASS

 

RICHARDS, JOHN W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/05/2012

 

10-13-19

 

28/05/2013

 

321/736 #201300002518

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

RICHARDS, JOHN W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL LINE AGREEMENT

 

29/11/2012

 

10-13-19

 

5/28/2013, corrected Modification  1/31/2014

 

321/742 #201300002519; 324/568 #201400000550

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

HARMS, MARY ET AL (ANTILL/ONEILL)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE AGREEMENT

 

19/07/2012

 

45212

 

04/09/2013

 

322/837 #201300004113

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

HARMS, MARY ET AL (ANTILL/ONEILL)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL LINE AGREEMENT

 

14/12/2012

 

45212

 

30/01/2014

 

324/374 #201400000495

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

ZINN, JUANITA ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT WITH VALVE SITE

 

18/04/2013

 

10-13-24

 

28/05/2013

 

321/761 #201300002523

 

NOT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

GRIMM, BARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

10-9-17

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

O’NEIL FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

15/12/2012

 

10-14-3
10-14-3.1
10-14-10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

TIMOTHY R O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

05/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

SHARON S O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

02/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

MARY FRANCES HARMES & NANCY LOUISE ANTIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

06/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

 

49

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

ROMARLO LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

27/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

KATHLEEN R HOOVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

07/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

KARAH L LOFTIN AND KELCIE J LOFTIN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

03/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

O’NEIL FAMILY TRUST, DANIEL J O’NEIL, SEAN T O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

27/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER NORTH WATER IMPOUNDMENT

 

JASON S HARSHBARGER AND MICHELLE D HARSHBARGER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

06/12/2012

 

15-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

TIMOTH R O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

05/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

SHARON S O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

02/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

MARY FRANCES HARMES & NANCY LOUISE ANTIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

06/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

ROMARLO LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

27/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

KATHLEEN R HOOVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

07/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

KARAH L LOFTIN AND KELCIE J LOFTIN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

03/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

O’NEIL FAMILY TRUST, DANIEL J O’NEIL, SEAN T O’NEIL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AND IMPOUNDMENT

 

27/11/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

HARSHBARGER SOUTH WATER IMPOUNDMENT

 

JASON S HARSHBARGER AND MICHELLE D HARSHBARGER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

06/12/2012

 

15-14

 

 

 

 

 

 

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/02/2012

 

10-9-17

 

23/07/2012

 

317/174 #2476

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

17/09/2012

 

10-9-17

 

28/05/2013

 

321/733 # 201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

17/12/2012

 

10-9-17

 

23/07/2012

 

317/174 #20122476

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

O’NEILL FAMILY TRUST/ANTILL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/06/2012

 

10-14-10,
10-14-3.1
10-14-3

 

28/06/2012

 

316/956 #2131

 

NOT REQUIRED

 

RITCHIE

 

50

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/05/2012

 

10-8-6, 10-9-4
19-9-10,
10-9-12.1,
10-9-12.2,
10-9-27

 

28/12/2012

 

318/642 #4721

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

03/12/2012

 

10-8-6, 10-9-4
19-9-10,
10-9-12.1,
10-9-12.2,
10-9-27

 

21/08/2013

 

322/699 #201300003939

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

03/12/2012

 

10-8-6.2
3-40-25

 

30/01/2014

 

324/500 #201400000512

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

08/10/2012

 

10-9-1.1

 

28/12/2012

 

318/659  201200004724

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/05/2012

 

10-9-1.1,
10-8-6.2,
3-40-25

 

28/12/2012

 

318/651 #4723

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

08/10/2012

 

10-9-10
10-9-12.1
10-9-12.2

 

28/12/2012

 

318/649 #201200004722

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

CAMPBELL, JOHN A. & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/05/2012

 

10-9-10.1

 

11/09/2013

 

322/1006 #201300004222

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

CAMPBELL, JOHN A. & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

15/11/2012

 

10-9-10.1

 

30/01/2014

 

324/505 #201400000513

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

BISHOP, VELDA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EAEMENT AGREEMENT

 

12/12/2012

 

3-4-35

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

BISHOP, VELDA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EAEMENT AGREEMENT

 

12/12/2012

 

3-4-35

 

25/03/2014

 

327/123 #201400001561

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

SCHRIVER, WILLIAM E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2012

 

3-4-36

 

04/09/2014

 

330/894 #20144670

 

 

 

RITCHIE

WV

 

MOUNTAIN

 

KELLY, WILLIAM PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

5-23-1

 

23/05/2013

 

321/650 #201300002467

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

KELLY, WILLIAM PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

01/12/2012

 

5-23-1

 

23/05/2013

 

321/657 #201300002468

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2012

 

3-14-5

 

28/05/2013

 

321/709 #201300002508

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

31/10/2012

 

3-14-5

 

28/05/2013

 

321/716 #201300002509

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

31/10/2012

 

3-14-5

 

28/05/2013

 

321/716 #201300002509

 

NOT REQUIRED

 

RITCHIE

 

51

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

04/05/2013

 

3-14-5

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

04/05/2013

 

3-14-5

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

TERRELL, EDWARD LEE & JUDY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/08/2012

 

3-21-10

 

21/02/2013

 

319/19 #201300000809

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

GARNER, MICHAEL ALLAN & RUBY SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/11/2012

 

3-15-24

 

28/05/2013

 

321/745 #201300002520

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

3-15-17.1

 

23/05/2013

 

321/659 #201300002469

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/02/2013

 

3-15-17.1

 

23/05/2013

 

321/668 #201300002471

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

14/11/2013

 

3-15-17.1

 

23/05/2013

 

321/666 #201300002470

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

WV

 

MOUNTAIN

 

JEWELL, MAX & LINDA S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/10/2012

 

3-15-21
3-21-6

 

04/09/2013

 

322/795 #201300004108

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

JEWELL, MAX & LINDA S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

30/11/2012

 

3-15-21
3-21-6

 

04/09/2013

 

ATTACHED TO 322/795 #201300004108

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

ALBERT, ANDREW E., III ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/10/2012

 

3-15-21.1; 3-21-8

 

28/05/2013

 

321/699 #201300002506

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

ALBERT, ANDREW E., III ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/10/2012

 

3-15-21.1; 3-21-8

 

28/05/2013

 

321/699 #201300002506

 

NOT REQUIRED

 

RITCHIE

 

52

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

06/02/2013

 

3-15-22.1

 

23/05/2013

 

321/676 #201300002473

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

06/02/2013

 

3-15-22.1

 

23/05/2013

 

321/676 #201300002473

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/06/2012

 

3-15-22.1; 3-15-22

 

23/05/2013

 

321/670 #201300002472

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

LAMB, EMMA ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

3-8-1

 

21/08/2012

 

322/690 #201300003938

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

KUHENBEAKER, CLARENCE & PAMELA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/10/2012

 

3-8-4

 

21/08/2013

 

322/661 #201300003934

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/01/2013

 

3-14-5

 

21/08/2013

 

322/682 #201300003937

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

KIRK, TROY C. & JOZETTA CAROL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/11/2012

 

3-18-18.2

 

21/08/2013

 

322/668 #201300003935

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

MCCULLOUGH, TED A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

3-8-1.3

 

21/08/2013

 

322/675

 

NOT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR GARY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/04/2013

 

3-36-11

 

30/01/2014

 

324/552 #201400000548

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, GARY W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & PERMANENT ACCESS ROAD AGREEMENT

 

23/04/2013

 

3-36-11.5

 

24/02/2014

 

326/110 #201400000946

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

TAYLOR, BRIAN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

 

23/04/2013

 

3-36-15
3-36-29

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MCATEE, CAROL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/02/2013

 

3-36-20

 

02/04/2014

 

327/391 #201400001726

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR GARY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/05/2013

 

3-36-21 3-26-11

 

30/01/2014

 

324/361 #201400000493

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/03/2013

 

3-36-21.1

 

30/01/2014

 

324/341 #201400000490

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

RICHARDS, TERRY LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/02/2013

 

3-36-30

 

04/09/2014

 

330/882 #20144968

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

PUGH, ROBERT F. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/04/2013

 

3-36-31
3-40-10.1

 

30/01/2014

 

324/334 #201400000489

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

HALL, RUTH (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/04/2013

 

3-36-32
3-36-33
3-36-19

 

30/01/2014

 

324/367 #201400000494

 

NONE REQUIRED

 

RITCHIE

 

53

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

PRIMM WEST

 

COTTRILL, FAITH E. (AKA BEE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/04/2013

 

3-36-8.2

 

24/02/2014

 

326/117 #201400000947

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

HILVERS, PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

 

03/04/2013

 

3-36-9

 

30/01/2014

 

324/348 #201400000491

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

24/04/2013

 

3-37-1

 

PENDING

 

PENDING

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

DODD, RONALD R. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

10/04/2013

 

3-37-2

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MACKAY, JACK D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/05/2013

 

3-37-3
3-37-3.2
3-37.10

 

30/01/2014

 

324/469 #201400000507

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MACKAY, JACK D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

07/08/2013

 

3-37-3
3-37-3.2
3-37.10

 

30/01/2014

 

324/528 #201400000520

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/01/2013

 

3-37-4

 

30/01/2014

 

324/354 #201400000492

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

WILLIAMS, EDWIN G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/03/2013

 

3-37-5

 

30/01/2014

 

324/328 #201400000488

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

WILLIAMS, ROGER D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/03/2013

 

3-37-5.2

 

30/01/2014

 

324/463 #201400000506

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

SIMMONS, MARY AGNESS WILLIAMS (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

12/03/2013

 

3-37-7

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2012

 

3-14-5

 

28/05/2013

 

321/709 #201300002508

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT

 

13/10/2012

 

3-14-5

 

28/05/2013

 

321/716 #201300002509

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/01/2013

 

3-14-5

 

21/08/2013

 

322/682 3201300003937

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

KUHENBEAKER, CLARENCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/10/2012

 

3-18-18.2

 

21/08/2013

 

322/661 #201300003934

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

MCCULLOUGH, JULIA ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

3-8-1.3

 

21/08/2013

 

322/690 #201300003938

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

MCCULLOUGH, TED

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

3-8-1.3

 

21/08/2013

 

322/675 #201300003936

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

KIRK, TROY C. & JOZETTA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/11/2012

 

3-8-18.2

 

21/08/2013

 

322/668 #201300003935

 

NOT REQUIRED

 

RITCHIE

 

54

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

SUA

 

GOFF, WILLIAM N.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/1/2012
EXTENDED UNTIL 9/20/2016

 

3-25-13

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

SUA

 

CAMPBELL, JOHN A. & LINDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

06/01/2012

 

10-13-28.3

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

SUA

 

CAMPBELL, JOHN A. & LINDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

06/01/2012

 

10-19-4.1

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

03/11/2012

 

3-13-19; 3-13-20; 3-13-21

 

24/09/2013

 

323/17 #201300004413

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

KEHRER, ALBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/03/2012

 

10-9-6

 

24/10/2012

 

318/164 #201200003761

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

KEHRER, ALBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

23/04/2012

 

10-9-6

 

30/01/2014

 

324/511 #201400000515

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

17/09/2012

 

10-9-17

 

28/05/2013

 

321/733 #201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

17/09/2012

 

10-9-17

 

20/12/2012

 

318/591 #201200004621

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/10/2012

 

10-9-17

 

07/02/2013

 

318/962 320130000053

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT. 16” ABOVE GROUND WATER LINE

 

05/10/2012

 

10-9-17

 

07/02/2013

 

318/962 320130000053

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

17/09/2012

 

10-9-17

 

28/05/2013

 

321/733 # 201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

CONSTABLE, FRED ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

18/07/2012

 

10-9-28

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

23/04/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

30/01/2014

 

324/518 #201400000517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

03/12/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

28/12/2012

 

318/651 #201200004723

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/03/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

24/10/2012

 

318/155 #201200003760

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

18/01/2013

 

10-9-1.1

 

30/01/2014

 

324/299 #201400000483

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/05/2012

 

10-9-1.1,
10-8-6.2,
3-40-25

 

28/12/2012

 

318/651 #201200004723

 

NOT REQUIRED

 

RITCHIE

 

55

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/03/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

24/10/2012

 

318/149 #201200003759

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

23/04/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

30/01/2014

 

324/514 #201400000516

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

03/12/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

21/08/2013

 

322/699 #201300003939

 

NOT REQUIRED

 

RITCHIE

WV

 

 

 

LILBURN C WILBURN AND JESSIE G. WILBURN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

28/03/2013

 

10-19-30

 

NA

 

NA

 

YES

 

RITCHIE

WV

 

 

 

ANNIE HAYMOND AND EDDIE LANDRUM

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

24/09/2012

 

3-14-5

 

N/A

 

N/A

 

YES

 

RITCHIE

WV

 

 

 

SHARON S. O’NEILL; ROMARLO LLC; TIMOTHY O’NEILL; KARAH AND KELCIE LOFITIN;
O’NEILL FAMILY TRUST; NANCY ANTILL; MARY HARMS; O’NEILL FAMILY TRUST C/O DANIEL
O’NEILL; KATHLEEN HOOVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

1/19/2013; 1/14/2013; 1/11/13; 1/7/13; 1/9/13 ; 1/11/13; 1/12/13; 1/11/13
1/14/2013

 

10-13-23

 

20/02/2013

 

318/1067; 318/1072; 318/1068;318/1073; 318/1076; 318/1085;318/1082; 318/1079;
319/330

 

YES

 

RITCHIE

WV

 

 

 

ANDREW AND YOLANDA WILLIAMSON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

8/23/12

 

10-14-3.2

 

09/10/2012

 

258/924

 

YES

 

RITCHIE

WV

 

 

 

TRACY AND STEPHANIE KNIGHT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/10/2012

 

10-14-3.3

 

N/A

 

N/A

 

YES

 

RITCHIE

WV

 

 

 

SLEEPY HOLLOW HUNTING CLUB

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

04/03/2013

 

10-19-9,10,12.1, 12.2, 12.3,12.4,12.5,12.6

 

NA

 

NA

 

YES

 

RITCHIE

WV

 

 

 

RITCHIE COUNTY COOPERATIVE MARKETING ASSOCIATION

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

08/02/2013

 

3-34-31

 

02/04/2013

 

319/328

 

YES

 

RITCHIE

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

16/02/2013

 

3-15-23; 3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

30/01/2014

 

324/523 #201400000518

 

NOT REQUIRED

 

RITCHIE AND TYLER

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

04/10/2012

 

3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

19/02/2013

 

408/541 #68565

 

NOT REQUIRED

 

RITCHIE AND TYLER

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

17/12/2012

 

3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

19/02/2013

 

408/549 #68567

 

NOT REQUIRED

 

RITCHIE AND TYLER

 

56

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

HARTLEY

 

HARTLEY, DAVID M

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

13/05/2013

 

6-12-21; 6-12-23; 6-12-27

 

21/08/2013

 

424/52 #76615

 

NOT REQUIRED

 

TYLER

WV

 

HEFLIN WATER IMPOUNDMENT

 

JAMES D CAVEZZA & VIRGINIA CATHERINE CAVEZZA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA AND COMPENSATION

 

27/09/2012

 

32-11

 

 

 

 

 

 

 

TYLER

WV

 

MIDDLE ISLAND CR

 

SCOTT ROGER L. & DONNA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/12/2012

 

3-9-19

 

25/03/2014

 

327/65
#201400001553

 

NOT REQUIRED

 

TYLER

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

01/12/2012

 

1-21-4

 

19/02/2013

 

408/559 #68569

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

CURRY, ROGER & DAVID BELCHER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/12/2012

 

6-12-1

 

19/08/2013

 

423/713 #76549

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

MARKLE, TERRY ALLEN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/12/2012

 

6-15-3

 

19/08/2013

 

423/737 #76553

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

RITCHIE PETROLEUM CORPORATION INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/01/2013

 

6-13-22

 

19/08/2013

 

423/763 #76556

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

27/02/2013

 

6-13-24

 

21/08/2013

 

424/40 #76612

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARTLEY, DAVID M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/01/2013

 

6-12-14; 6-12-15, 6-12-16-, 6-12-17, 6-12-18, 6-12-19, 6-12-21, 6-12-22,
6-12-23, 6-12-27

 

21/08/2013

 

424/57 #76616

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/11/2012

 

6-13-14; 6-13-15

 

21/08/2013

 

424/43 #76613

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT/ VALVE SITE

 

01/03/2013

 

6-13-14; 6-13-16

 

21/08/2013

 

424/50 #76614

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, DANIEL MARK & BRENDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/02/2013

 

6-13-24.3

 

21/08/2013

 

424/19 #76609

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/02/2013

 

6-13-24; 6-14-24.2

 

21/08/2013

 

424/33 #76611

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/03/2013

 

6-13-24; 6-14-24.2

 

21/08/2013

 

424/40 #76612

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

COLLINS, LILA & NEAL A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/12/2012

 

6-15-4.1

 

19/08/2013

 

423/730 #76552

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

MARKLE, TERRY ALLEN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/12/2012

 

6-15-3

 

19/08/2013

 

423/737 #76553

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

COLLINS, NEAL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/12/2012

 

6-15-4.1

 

19/08/2013

 

423/730 #76552

 

NOT REQUIRED

 

TYLER

 

57

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

SNIDER

 

JONES, HATTIE MARKLE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/12/2012

 

6-15-5
6-15-7

 

19/08/2013

 

423/723 #76551

 

NOT REQUIRED

 

TYLER

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/10/2012

 

1-21-4
3-5-25
3-8-2.1
5-17-5

 

19/02/2013

 

408/551 #68568

 

NOT REQUIRED

 

TYLER AND DODDRIDGE

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

01/12/2012

 

1-21-4
3-5-25
3-8-2.1
5-17-5

 

19/02/2013

 

408/559 #68569

 

NOT REQUIRED

 

TYLER AND DODDRIDGE

WV

 

WHITE OAK

 

CUNNINGHAM, NAOMI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/04/2012

 

7-4-1
1-15-29;
1-15-31; 10-9-9

 

23/07/2012

 

317/167 #201200002475

 

NOT REQUIRED

 

TYLER, RITCHIE & DODDRIDGE

PA

 

ROBINSON

 

MOLEK A. RANDALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT

 

11/03/2012

 

700-001-00-00-0016-00
320-012-00-00-0011-00

 

04/06/2012

 

201216256

 

NOT REQUIRED

 

WASHINGTON

WV

 

 

 

FREDERICK, LONNIE AND GREGORY DOERFLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER EASEMENT AGREEMENT

 

4/30/2013

 

PA-West Pike Run Twshp-7000040000000800

 

N/A

 

N/A

 

YES

 

WASHINGTON

OH

 

BARNESVILLE LINE

 

SMEAL, ROBERT

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/10/2013

 

37-0000214.000

 

19/03/2014

 

269/433
#201400074329

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

GROVES, JUDY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/10/2013

 

37-0000330.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

SCHNEGG, ROGER

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

16/11/2013

 

37-0000355.000
37-0000395.003
37-0001288.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

WILCOX, HELEN

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

21/11/2013

 

37-0000358.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

INHERST, FLOYD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/10/2013

 

37-0000377.000

 

21/03/2014

 

466/39
#201400004696

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

PHILLIPS, DANIEL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

01/11/2013

 

37-0000395.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

KETTLEWELL, HARRY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/10/2013

 

37-0000409.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

GROVES, JUDY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/10/2013

 

37-0000446.000

 

24/03/2014

 

465/130
#201400004474

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

DAWSON, JAMES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/09/2013

 

37-0000458.000
37-0000459.000

 

21/03/2014

 

466/31-38
#201400004695

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, WESLEY ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

26/09/2013

 

37-0000461.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

TROYER, RUBEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/10/2013

 

37-0000530.007

 

21/03/2014

 

466/47
#201400004697

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

 

58

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BARNESVILLE LINE

 

TIMMONS, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

05/12/2013

 

37-0000598.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

PERKINS, ERIC ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/10/2013

 

37-0000642.000

 

18/03/2014

 

465/113
# 201400004472

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

CHAPPELL, GEORGE ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

37-0001194.000

 

18/03/2014

 

465/146
#201400004476

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

JOHNSON, FREDERICK, TRUSTEE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

21/11/2013

 

37-0001302.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, RICHARD ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

26/09/2013

 

37-00404.000
37-00403.000
37-00211.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, RICHARD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/09/2013

 

37-00462.000

 

14/03/2014

 

465/138-145
#201400004475

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

HOTHEM 3

 

HOTHEM FAMILY PROPERTIES

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT FW 3

 

19/06/2014

 

37-00365.000 37-00364.000

 

 

 

 

 

 

 

BELMONT

OH

 

 

 

HOTHEM FAMILY PROPERTIES

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT FW 3

 

23/05/2014

 

Section 30 37-00365/37-00364

 

08/07/2014

 

278/796-797

 

YES

 

BELMONT

WV

 

BONNELL TO SWISHER

 

LAURA HURST NESTOR

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

13/12/2013

 

12-7

 

 

 

 

 

YES

 

DODDRIDGE

WV

 

BONNELL TO SWISHER

 

DENNIS AND LAURA COTTRILL

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

13/12/2013

 

13-2

 

NA

 

NA

 

YES

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

DAVIS, DOROTHY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

6-4-38

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

COMSTOCK/SILVESTRE TRUSTS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013
4/26/2013

 

6-8-39

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

DEVOL, NORMAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/08/2013

 

6-8-41

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BOW, CHARLES T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/08/2013

 

6-12-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

KEPLINGER, DALE AND MELISSA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/12/2013

 

6-8-17

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES CORPORATION

 

RATIFICATION AND CONFIRMATION OF AGREEMENTS

 

09/11/2013

 

3-9-31

 

02/01/2014

 

319/423 #190099

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, ETHYLN ET AL

 

ANTERO RESOURCES CORPORATION

 

BELOW GROUND WATER LINE

 

09/07/2013

 

3-6-26.9

 

19/02/2014

 

321/56 #193757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, BRIAN ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/07/2013

 

3-9-2.2

 

19/02/2014

 

321/66 #193759

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

28/08/2013

 

3-2-5

 

19/02/2014

 

321/70 #193760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

DOAK, KENNETH WANYNE & KAREN HALL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

06/08/2013

 

3-2-9

 

19/02/2014

 

321/33#193749

 

NOT REQUIRED

 

DODDRIDGE

 

59

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

CANTON SOUTH AND CANTON WATER

 

LUCAS, ROGER J. & CARRI

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/07/2013

 

3-2-4.1

 

06/09/2013

 

312/269 #182683

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR EASEMENT

 

21/07/2013

 

5-20-13.1

 

25/10/2013

 

429/765 #796645

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES CORPORATION

 

PARMANET EASEMENT AGREEMENT

 

21/07/2013

 

5-20-13.1

 

25/10/2013

 

429/765 #796645

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

JUDITH A. NOLL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

01/10/2013

 

3-13-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

BAKER, MARTY ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY EASEMENT AGREEMENT

 

07/07/2014

 

3-2-2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

BLAND, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

28/10/2013

 

6-2-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAUG, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/10/2013

 

8-9-2

 

07/08/2014

 

332/339 #206962

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

MILLER, DOUG ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/09/2013

 

8-9-3

 

06/12/2013

 

318/564 #188593

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

08/11/2013

 

5-10-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

MOORE, DWIGHT ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

01/09/2013

 

8-9-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAYDUK, ELIZABETH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

06/09/2013

 

3-16-15

 

18/08/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, DELBERT E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/09/2013

 

3-16-15

 

18/08/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, DONNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

06/09/2013

 

3-16-15

 

18/08/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, MICHAEL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

06/09/2013

 

3-16-15

 

18/08/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

SULLIVAN, J NELSON ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/09/2013

 

3-17-17

 

02/01/2014

 

319/443 #190108

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

PENNINGTON, DEAN & MARTHA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/10/2013

 

3-16-21

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYAN JR

 

ANTERO RESOURCES CORPORATION

 

PERMANENT AGREEMENT

 

12/09/2013

 

3-16-1
3-16-4

 

02/01/2014

 

319/408 #190093

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYAN JR

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

03/10/2013

 

3-16-1
3-16-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

15/03/2013

 

3-16-4
3-16-1

 

12/09/2013

 

312/581 #183049

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/10/2013

 

3-5-30
3-5-30.1

 

19/08/2013

 

311/213 #181742

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES CORPORATION

 

VALVE SITE

 

28/03/2013

 

3-5-7; 3-5-8

 

09/09/2013

 

312/319 #182764

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

STANLEY, TOBEY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

01/10/2013

 

3-6-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

60

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/10/2013

 

3-9-3
3-9-4
3-9-19
3-9-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/10/2013

 

6-1-3
6-1-4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/08/2013

 

1-7-1

 

12/09/2013

 

312/523 #183040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FLUHARTY, MICHAEL D., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/09/2013

 

6-15-1

 

10/04/2012

 

299/61 161259

 

 

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CONRAD, ROBERT G. ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

24/06/2013

 

6-15-13.2

 

17/09/2013

 

313/7 #183232

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

LAW, RONALD L.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS

 

27/09/2013

 

6-2-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

RACE, FRANK W., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

22/08/2013

 

8-13-18

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

RILL, ELWOOD P., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/10/2013

 

6-1-3
6-1-4

 

02/10/2014

 

336/89 #212302

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

BALLENGER, JAMES M., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

22/10/2013

 

8-16-5
8-16-6
8-17-2
8-17-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

LAW, RONALD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/08/2013

 

6-2-1

 

19/02/2014

 

321/161 #193872

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

COTTRILL, TIMOTHY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/08/2013

 

8-13-15

 

26/02/2014

 

321/250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

WASMER, SEAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/08/2013

 

8-13-17

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

HALL DRILLING, LLC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/09/2013

 

8-13-16.3

 

02/10/2014

 

336/70 #212299

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

WASMER, RODNEY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/08/2013

 

8-13-16.5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

LEATHERMAN, MICHAEL ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

11/12/2013

 

3-16-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

LEATHERMAN, MICHAEL ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

11/12/2013

 

3-16-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

BLAND, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

13/12/2013

 

3-16-15.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING CANTON WATER

 

LEATHERMAN, DELBERT E. & DONNA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/09/2013

 

3-16-15

 

18/08/2014

 

332/511 #207904

 

 

 

DODDRIDGE

WV

 

HWY 50 XING CANTON WATER

 

LEATHERMAN, DELBERT E. & DONNA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ACCESS ROAD

 

19/08/2014

 

3-16-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING
CANTON WATER

 

WALLS, TERRY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/08/2013

 

8-9-4.1

 

09/12/2013

 

318/634 #188824

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

BOWYER, DAVID

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/09/2013

 

3-16-14

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

BOWYER, DAVID

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

11/09/2013

 

3-16-14

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

JETT, GLORIA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/08/2013

 

3-16-19

 

OPTION ONLY

 

OPTION ONLY

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

61

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

HWY CROSSING

 

STRICKLING, JOHN P., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

16/09/2013

 

8-13-16.1

 

02/10/2014

 

336/78 #212300

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/06/2012

 

1-7-20
(1-6-43)

 

11/09/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/10/2012

 

1-7-20
(1-6-43)

 

08/02/2013

 

305/111 #171726

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEMLEY WATER IMPOUNDMENT

 

HFP LLC

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

16/01/2014

 

5-13

 

 

 

 

 

 

 

DODDRIDGE

WV

 

LEMLEY WATER IMPOUNDMENT

 

MT SALEM REVIVAL GROUNDS

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AGREEMENT

 

15/10/2013

 

10 -13 10.1-13

 

05/12/2013

 

318/452 188519

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

LEMLEY WATER IMPOUNDMENT

 

JEFFEREY D HILL, CRAIG A HILL, AND PHILLIP N HILL

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

02/10/2013

 

11/11.2-13/11.3-13/35-13

 

05/12/2013

 

318/444 188516

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

LEMLEY WATER IMPOUNDMENT

 

BRIAN D LEMLEY/RICK A LEMASTER & CHRISTY M LEMASTER

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

12/11/2013

 

11/11.2-13/11.3-13/35-13

 

23/01/2014

 

320/99 191544

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

M.I.C TO NALLEY

 

FOSTER, YVONNE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/02/2014

 

3-5-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

19/11/2013

 

1-10-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

19/11/2013

 

1-10-20

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

06/12/2013

 

1-10-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

06/12/2013

 

1-10-18.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

DOTSON, ALLEN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/07/2013

 

1-9-23

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

BURTON, VIVIAN E.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

22/07/2013

 

6-15-12

 

10/04/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

10/10/2013

 

6-15-2.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

LORKOVICH, LEONA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/20132

 

3-5-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

COSTILOW, CHARLRES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

29/06/2013

 

3-5-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

JORDAN FAMILY PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/07/2013

 

3-5-7
3-5-8
3-5-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MORRIS

 

HILL, JAMES ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT AGREEMENT

 

22/11/2011

 

3-10-15
3-10-9

 

21/12/2011

 

295-263 #158687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

COTRILL, WILLIAM FINLEY, JR.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

 

27/10/2013

 

1-6-1

 

N/A

 

N/A

 

CONSENT REQUIRED
CONSENT SIGNED 11/15/2013

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

YEATER, REXALL WAYNE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

24/08/2013

 

5-12-35

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, STANLEY R, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/10/2013

 

1-15-2

 

09/01/2014

 

319/570 #190612

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JOSEPH E., ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

17/10/2013

 

1-15-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

62

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

PRIMM WEST

 

BRITTON, ROBERT L., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/10/2013

 

1-11-11

 

02/10/2014

 

336/62 #212298

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, LOREN AND RUTH

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

17/12/2013

 

1-15-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

31/07/2013

 

1-12-3
1-12-17
1-12-30

 

19/09/2013

 

313/225 #183423

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/10/2013

 

1-15-6
1-15-6.4

 

09/01/2014

 

319/586 #190616

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

1-15-6.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

10/10/2013

 

1-15-6.4

 

02/10/2014

 

336/49 #212296

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT C

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/09/2013

 

1-15-6.4
1-12-36
1-12-37

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

RICHARDS WATER LINE

 

PENNINGTON, DEAN & MAUREEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/06/2013

 

6-11-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

SPIKER WATER IMPOUNDMENT

 

SUE ANN SPIKER AND JOHN SPIKER

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AGREEMENT

 

15/10/2013

 

1-3

 

 

 

 

 

 

 

DODDRIDGE

WV

 

SPIKER WATER IMPOUNDMENT

 

GEORGE W ADRIAN, NELSON W ELLMORE & DONNA J ELLMORE, LARRY A BASSETT & CYNTHIA E
BASSETT, PAUL S CROWLEY & RHEMA M CROWLEY, AND RONNIE YOPP

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AGREEMENT

 

10/03/2014

 

1.1.3

 

 

 

 

 

 

 

DODDRIDGE

WV

 

TOMS FORK

 

ADRIAN, GEORGE W., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

28/10/2013

 

6-3-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RANDOLPH, SALLY ANN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/06/2013

 

6-7-8

 

19/09/2013

 

312/299 #182714

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOM’S FORK

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

27/09/2013

 

6-8-35

 

07/08/2014

 

332/347 #206964

 

CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

26/03/2014

 

1-6-37.1

 

 

 

 

 

PRIOR WRITTEN CONSENT NEEDED

 

DODDRIDGE

WV

 

WEBB

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

26/06/2013

 

1-11-8

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CURRENCE TRUST

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASMENT AGREEMENT

 

24/07/2012

 

1-6-38

 

08/02/2013

 

305/184 #171742

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CURRENCE TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

24/07/2012

 

1-6-38

 

08/02/2013

 

305/177 #171741

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WRIGHT, CRAIG ALLEN II

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/07/2012

 

1-10-38

 

08/02/2013

 

305/89 #171722

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. AND ROSALIND

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

21/09/2013

 

1-7-85

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/07/2012

 

1-7-85

 

08/02/2013

 

305/96 #171723

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

09/10/2012

 

1-7-85

 

08/02/2013

 

305/102 #171724

 

NOT REQUIRED

 

DODDRIDGE

 

63

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/08/2012

 

1-10-2

 

11/01/2013

 

304/537 #170542

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

30/08/2012

 

1-10-2

 

11/01/2013

 

304/544 #170543

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

19/11/2012

 

1-10-2

 

11/01/2013

 

304/549 #170544

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

19/11/2012

 

1-10-2

 

11/01/2013

 

304/553 #170545

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

JAMES, WILLIAM P.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/07/2012

 

1-6-6

 

11/09/2013

 

312/431 #182968

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KEY OIL COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/07/2012

 

8-19-7

 

21/09/2013

 

303/66 #166807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

17/07/2012

 

8-19-8

 

22/02/2013

 

305/327 #172478

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/11/2012

 

8-19-8

 

04/09/2013

 

312/200 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/07/2012

 

8-14-14

 

11/01/2013

 

304/564 #170548

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S. ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/10/2012

 

8-14-14

 

11/01/2013

 

304/571 #170549

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

LEWIS, ROBERT K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/10/2012

 

1-10-18

 

08/02/2013

 

305/82 #171721

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CLARK, TERESA L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/09/2012

 

1-10-19

 

08/02/2013

 

305/104 #171725

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CLARK, TERESA L.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

28/05/2013

 

1-10-19

 

04/09/2013

 

312/204 #182515

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

LEWIS, ALBERT L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/10/2012

 

1-10-18.1

 

08/02/2013

 

305/153 #171735

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

24/09/2012

 

1-10-20; 1-10-25

 

08/02/2013

 

305/131 #171731

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

30/10/2012

 

1-10-20; 1-10-25

 

08/02/2013

 

305/129 #171730

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

30/10/2012

 

1-10-20; 1-10-25

 

08/02/2013

 

305/136 #171732

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/07/2013

 

1-10-20; 1-10-25

 

08/02/2013

 

305/123 #171729

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

19/08/2012

 

1-10-27
1-10-28

 

26/08/2013

 

311/494 #182040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

15/10/2012

 

1-10-27
1-10-28

 

26/08/2013

 

311-509  182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

15/10/2012

 

1-10-27
1-10-28

 

26/08/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10-15012

 

1-10-27
1-10-28

 

26/08/2013

 

311-509  182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/06/2012

 

1-6-16, 20, 19, 4

 

11/01/2013

 

304/573 #170550

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

04/10/2012

 

1-6-16, 20, 19, 4

 

11/01/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

 

64

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

14/10/2012

 

1-6-16, 20, 19, 4

 

11/01/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

14/10/2012

 

1-6-16, 20, 19, 4

 

11/01/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/06/2012

 

1-6-31.1

 

08/02/2013

 

305/160 #171736

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

13/10/2012

 

1-6-31.1

 

08/02/2013

 

305/166 #171737

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

GAGNON, GEORGE L. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

18/11/2012

 

1-6-31.2

 

2/8/2013, 2/8/2013

 

305/139 #171733, 305/146 #171734

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

28/08/2012

 

1-7-20
1-5-43

 

08/02/2013

 

305/118 #171727

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

28/10/2012

 

1-7-20
1-5-43

 

11/09/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

28/10/2012

 

1-7-20
1-5-43

 

11/09/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/08/2012

 

8-14-14;1-10-31

 

11/01/2013

 

304/522 #170538

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/10/2012

 

8-14-14;1-10-31

 

11/01/2013

 

304/529 #170539

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/07/2012

 

8-19-6; 8-19-1

 

11/01/2013

 

304/530 #170540

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LEWIS PAUL ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

27/10/2012

 

8-9-1,6

 

11/01/2013

 

304/536 #170541

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN TO HARDWOOD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/08/2014

 

6-8-7

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINNIA

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

19/07/2013

 

6-8-40

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

 

 

TROY D. CUNNINGHAM AND ANNABELLE RIFLE

 

ANTERO RESOURCES CORPORATION

 

TANK PAD AGREEMENT

 

05/07/2013

 

1-6-41

 

23/07/2013

 

310/527

 

YES

 

DODDRIDGE

WV

 

 

 

MT. SALEM REVIVAL GROUNDS, INC

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WATERLINE AGMT

 

21/02/2014

 

3-13-15.1

 

NA

 

NA

 

YES

 

DODDRIDGE

WV

 

 

 

DWIGHT AND TINA MOORE

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WATERLINE AGMT

 

21/02/2014

 

3-13-17,21,22

 

NA

 

NA

 

YES

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

LOWTHER, KENNETH ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

23/06/2013

 

6-8-4

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON NORTH;  CANTON SOUTH;  CANTON WATER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

27/09/2013

 

3-2-1
3-2-4.2
5-12-39
5-17-14
5-17-12.1
5-17-11
5-17-3

 

07/08/2014

 

332/347 #206964

 

CONSENT REQUIRED

 

DODDRIDGE AND TYLER

OH

 

LASKO SFWI

 

TIMOTHY LASKO

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT

 

23/09/2013

 

31-00244
31-00246

 

10/12/2013

 

510/2253-2254

 

YES

 

GEURNSEY

OH

 

LASKO

 

TIMOTHY GEORGE LASKO

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AGREEMENT

 

23/09/2013

 

 

 

 

 

 

 

 

 

GUERNSEY

 

65

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

SALEM TO VARNER WEST

 

CAROLYN PLAUGHER

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

20/11/2013

 

4-6

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

WILLIS MATHEY

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

26/07/2013

 

27-08-166

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

ERIC L COCHRAN

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

17/07/2013

 

302321-78
302321-10

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

FRANK AND MARTHA BRUNETTI

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

11/09/2013

 

302-61
302-66
302-65

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

BLACK ROCK ENTERPRISES

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

18/10/2013

 

302-78
302-51

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

DANIEL AND RACHEL TUCKER

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

24/09/2013

 

321-19

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

ANTHONY FEATHERS

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

26/09/2013

 

321-30

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

MARK AND SABRINA BENEDUM

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

25/08/2013

 

321302-10.1
321302-18

 

NA

 

NA

 

YES

 

HARRISON

WV

 

SALEM TO VARNER WEST

 

LYLE AND BETTY BENEDUM

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WL AG

 

18/10/2013

 

322-6
322-2

 

NA

 

NA

 

YES

 

HARRISON

WV

 

 

 

GAL LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

AMENDMENT OF TEMP WATER WD LEASE AGMT

 

25/04/2014

 

12-424-17.1

 

NA

 

NA

 

YES

 

HARRISON

WV

 

 

 

ROGER AND SANDY WEESE

 

ANTERO RESOURCES CORPORATION

 

WATER WD AND TEMP WATERLINE AGREEMENT OPTION

 

20/01/2014

 

1-4-4/5

 

05/12/2013

 

318-452

 

YES

 

HARRISON

WV

 

 

 

BLACKROCK ENTERPRISES, LLC

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/08/2013

 

18-302-51

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

ERIC L COCHRAN

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

17/07/2013

 

18-302-78;
18-321-10

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

LYLE AND BETTY R BENEDUM

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/08/2013

 

18-302-78; 18-322-6, 2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

MARK AND SABRINA BENEDUM

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

25/08/2013

 

18-321-10.1,18
18-302-22

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

PATRICK J SHAVER

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

03/07/2013

 

18-321-31.2

 

N/A

 

N/A

 

YES

 

HARRISON

WV

 

 

 

FREDDIE DAUGHERTY

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMP WATERLINE AGMT

 

16/12/2013

 

20-383-22

 

NA

 

NA

 

 

 

HARRISON

WV

 

 

 

CAROL HURST, PEGGY HURST, CLARA HURST

 

ANTERO RESOURCES CORPORATION

 

TANK PAD, STORAGE YARD, OFFLOADING AND WARE YARD AGMT

 

07/03/2014

 

20-403-4

 

15/04/2024

 

1531-826

 

YES

 

HARRISON

WV

 

 

 

WILLIAM MCDONALD

 

ANTERO RESOURCES CORPORATION

 

WATER WD AGREEMENT

 

12/03/2014

 

20-424-002

 

21/05/2014

 

1533-1207

 

YES

 

HARRISON

WV

 

 

 

BRENDA AND THOMAS TUCKWILLER

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY PUMPING AREA AGMT

 

17/09/2014

 

20-424-16

 

NA

 

NA

 

YES

 

HARRISON

WV

 

 

 

JAMES RAINES, CLARENCE MUTSCHELKNAUS, PATRICK DEEM

 

ANTERO RESOURCES CORPORATION

 

EXT AND RATIFICATION OF WATER USE AGMT

 

19/02/2014

 

7-267-24.2

 

13/03/2014

 

1528-145

 

YES

 

HARRISON

WV

 

 

 

IL MORRIS, MIKE ROSS INC

 

ANTERO RESOURCES CORPORATION

 

WATER TREATMENT FACILITY AGMT

 

29/07/2014

 

7-285-16

 

03/10/2014

 

1539-758

 

YES

 

HARRISON

OH

 

BARNESVILLE LINE

 

GINGERICH, DANIEL ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/10/2013

 

12-008008.000

 

19/03/2014

 

269/425
#201400074328

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

66

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BARNESVILLE LINE

 

GIRARD, EMIL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

07/11/2013

 

21-007007.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YODER, ANTHONY

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

16/10/2013

 

120020000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PIATT, THOMAS ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

30/09/2013

 

12-009006.0000
12-006007.0000
12-014012.0000
12-009005.0000
12-014013.0000

 

19/03/2014

 

269/379-388
#201400074322

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HOTHEM FAMILY PROPERTIES, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/12/2013

 

12-008006.0000
12-007002.0000

 

19/03/2014

 

269/389
#201400074323

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

POWELL, DONALD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

20/09/2013

 

12-008014

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MELLOT, HENRY ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

24/10/2013

 

12-008002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PFALZGRAF, GEORGE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

06/12/2013

 

20-0130110.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WAHL, JAMES M.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

28/10/2013

 

20-014001.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

STEPHEN, DREW ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/10/2013

 

12-001007.000

 

19/03/2014

 

269/451
#201400074331

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MONTER, ROLLIN J.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

16/09/2013

 

21-005004.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

RUBEL, DAVID ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

15/10/2013

 

21-006009.0000
21-006009

 

24/03/2014

 

269/839
#201400074424

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MCPEEK, JAYNE ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

06/11/2013

 

21-006001.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MILLER, ALLEN ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

26/10/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YOMMER, WILLARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

26/10/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

SMITH, ROBERT

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/11/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

FARNSWORTH, CLAYTON ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

16/11/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

SNYDER, TIMOTHY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

08/11/2013

 

210110000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

67

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BARNESVILLE LINE

 

BRINSON, ROY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

30/11/2013

 

210120000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PATCHIN, TROY

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

18/09/2013

 

120010051000
120010050000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

CHRISTMAN, JOHN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

31/10/2013

 

120010060000
120010090000

 

19/03/2014

 

269/416
#201400074327

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BYLER, ELMER

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

26/10/2013

 

12-0010100.000
12-0060030.000
12-0060160.000

 

13/02/2014

 

265/661
#20140073544

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

STEPHEN, DREW ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

01/11/2013

 

12-001015.0000

 

19/03/2014

 

269/443
#201400074330

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BURKHART, WILMA

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/10/2013

 

12-0050130.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

CAMPBELL, MALVERN ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

09/10/2013

 

12-0060070.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YODER, ADEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2014

 

120060100000
120060200000

 

3/19/2014
3/19/2014

 

269/397
#20140074324

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HILL, MARK, TRUSTEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

08/10/2013

 

12-006014.0000

 

19/03/2014

 

269/407-415
#201400074326

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

VARGO, EDWARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

23/09/2013

 

120060190000
120010020000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WILLIAMS, LEONARD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/11/2013

 

120080040000
37-0000288.000

 

3/18/2014
3/24/2014

 

465/154
#201400004477
269/758
#201400074414

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HILL, MARK, TRUSTEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

08/10/2013

 

12-008006.0000
12-008017.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PFALZGRAF, GEORGE ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

06/12/2013

 

200140100000
200130110000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

GENTILE, ANTHONY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

14/10/2013

 

210013004000
120020030000
120020020000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BROWNFIELD, RANDALL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

16/09/2013

 

210050010000
210050011000
210010030000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HEIDBREDER, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

26/09/2013

 

210050051000
210050050000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

RUSH, VIRGIL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

18/10/2013

 

210060110000
210070110000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

68

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BARNESVILLE LINE

 

WILLS, SHELBA

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

14/12/2013

 

210110090000
210110130000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YOMMER, WILLARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

07/10/2013

 

210130110000
210130030000
210060070000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BURKHART, CYRIL, TRUSTEE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

08/11/2013

 

20-004003.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN LINE

 

CARPENTER, JAMES DALE & CARPENTER, RICHARD ALAN

 

ANTERO RESOURCES CORPORATION

 

EXTRA TEMPORARY WORKSPACE

 

19/11/2013

 

21-002006.0000
21-008002.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

HOTHEM 1

 

HOTHEM FAMILY PROPERTIES

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT FW 1

 

 

 

 

 

 

 

 

 

 

 

MONROE

OH

 

URBAN LATERAL

 

HEFT, URBAN LEWIS JR.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

06/10/2013

 

210110000000

 

03/12/2013

 

259/240-244
#201300072122

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

 

 

FORREST FRANK

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT EXHIBIT A

 

10/03/2014

 

Section 15 and 16 120120050000/120130060000

 

18/04/2014

 

272/92-93

 

YES

 

MONROE

OH

 

 

 

FORREST FRANK

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT EXHIBIT B

 

10/03/2014

 

Section 15 and 16 120120050000/120130060000

 

18/04/2014

 

272/94-95

 

YES

 

MONROE

OH

 

 

 

HOTHEM FAMILY PROPERTIES

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT FW 1&2

 

23/05/2014

 

Section 30 37-00365/37-00364

 

08/07/2014

 

278/936-937

 

YES

 

MONROE

OH

 

BATESVILLE

 

WYSCARVER, JAMES CLINTON AND AMY DIANNE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

02/08/2013

 

01-21323

 

07/03/2014

 

242/618 # 201400063983

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

JANOSKO, JOHN R., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/09/2013

 

36-0051151.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

07/11/2013

 

36-0021026.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/12/2013

 

36-0021026.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/08/2013

 

36-0021028.000

 

14/02/2014

 

241/311

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

21/11/2013

 

36-0021029.000

 

13/02/2014

 

241/106-109
#201400063621

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

21/11/2013

 

36-0021036.000

 

13/02/2014

 

241/106-109
#201400063621

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

21/11/2013

 

36-0021036.000
36-0021029.000

 

13/02/2014

 

241/102-105
#201400063620

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

20/07/2013

 

36-0021036.000
36-0021029.000

 

13/02/2014

 

241/92-101
#201400063619

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

69

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BATESVILLE

 

GREGG, DELMAR H. & JANE E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/07/2013

 

36-0021037.000

 

12/02/2014

 

241/75-82
#201400063614

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

JANOSKO, JOHN R. AND CATHLEEN M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

05/09/2013

 

36-0051151.000

 

14/02/2014

 

241/319 #201400063674

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

21/11/2013

 

36-21029 & 36-21036

 

13/02/2014

 

241/102 # 201400063620

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

GREGG, DELMAR H. & JANE E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

16/07/2013

 

36-21037

 

12/02/2014

 

241/75 # 201400063614

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

GRISSOM, JAMES ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/08/2013

 

01-0021349.000

 

23/09/2013

 

231/438-445
#201300061291

 

GRANTEE HAS THE RIGHT TO ASSIGN THE OPTION; GRANTEE MUST OBTAIN WRITTEN CONSENT
FROM GRANTOR TO ASSIGN THE EASEMENT BUT CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. CONSENT IS NOT A NECESSITY IF GRANTEE IS ASSIGNING THIS EASMENT TO
AFFILIATE OR SUBSIDIARY COMPANY OF THE GRANTEE.

 

NOBLE

OH

 

ERVIN

 

ROE, KATHY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

28/06/2013

 

01-0050111.000

 

03/12/2013

 

236/364-70
#201300062514

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

SLAGLE, PORTER DAVID ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

07/11/2013

 

01-0021195.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

LONG, OMER ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

30/09/2013

 

01-0021196.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

PICKENPAUGH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

08/11/2013

 

01-0021217.000

 

03/12/2013

 

236/409-413
#201300062521

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

MILLER, HARVEY ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

17/10/2013

 

01-0021223.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

14/08/2013

 

01-0021322.001

 

07/03/2014

 

242/642
#201400063987

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

70

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

13/01/2014

 

01-0021322.001

 

07/03/2014

 

242/648
#201400063988

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

13/01/2014

 

01-0021322.001

 

07/03/2014

 

242/654
#201400063989

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

DOLLISON, RICHARD ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF SURFACE FACILITY AGREEMENT

 

07/09/2013

 

01-0021324.000

 

03/12/2013

 

236/396-399
#201300062519

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

PICKENPAUGH, QUINTELLA & MORRIS, PATRICIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

18/11/2013

 

01-0021344.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ROMONT FARMS, LLC

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

28/09/2013

 

02-0022100.000
01-0021195.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL

 

JEFFREY S HILL, TRUSTEE OF THE WILFORD S HILL KEYSTONE INHERITANCE TRUST DATED
MARCH 9 2010

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

28/04/2014

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

PRICE LATERAL

 

PRICE, JOSEPH A. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

13/11/2013

 

31-0021383.003

 

01/04/2014

 

244/665
201400064366

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

POSTLEWAIT, RODNEY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

29/10/2013

 

01-0021367.000
01-0021368.004

 

N/A

 

N/A

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BOMBORIS, RICHARD M. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

14/11/2013

 

01-0021374.004

 

01/04/2014

 

244/652
201400064364

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT WATER LINE

 

07/03/2014

 

01-0021384.003
01-0021385.000
01-0050052.000
36-0021032.000
36-0021033.000
36-0021034.000

 

01/04/2014

 

244/691
201400064369

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

07/03/2014

 

36-0021032.000
36-0021033.000
36-0021034.000
01-0021385.000
01-0021384.003

 

01/04/2014

 

244/691
201400064369

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

TRASKA

 

FRANK TRAKSA AND CHARISE A TRASKA

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION

 

06/08/2013

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

TRASKA SFWI

 

FRANK AND CHARISSE

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT

 

06/08/2013

 

01-21433

 

27/09/2013

 

231/963-964

 

YES

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE SR. ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

03/10/2013

 

01-0021264.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

27/07/2013

 

31-0021104.000

 

19/09/2013

 

231/293-297
201300061257

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

28/07/2013

 

31-0021349.000

 

19/09/2013

 

231/255-262
201300061250

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

28/07/2013

 

31-0021366.000

 

 

 

222/ 447-456; #201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

71

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

WARNER

 

WARNER, AYDREY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2013

 

23-21150

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

ANTERO RESOURCES CORPORATION

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

07/05/2014

 

23-0021150

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

WARNER, AUDREY BETTY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2013

 

23-0021150.000

 

07/03/2014

 

242/706
201400063996

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

IAN ROLFE FRAKES

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WATERLINE AGMT

 

05/12/2013

 

31-21237

 

24/02/2014

 

437-715

 

YES

 

NOBLE

OH

 

 

 

THE HILL PRINCIPLE PROTECTION TRUST

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT

 

18/03/2014

 

Section 18 32.21323

 

14/07/2014

 

250/404-405

 

YES

 

NOBLE

OH

 

 

 

JEFFREY HILL, TRUSTEE OF THE WILFORD HILL KEYSTONE INHERITANCE TRUST

 

ANTERO RESOURCES CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGMT

 

28/04/2014

 

Section 18 37-11330

 

14/07/2014

 

250/406-407

 

YES

 

NOBLE

WV

 

OHIO TO ANNIE

 

MEES, SARAH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

30/09/2013

 

7-6-70

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

SAMS, HARRY N.., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

26/09/2013

 

7-6-71

 

 

 

 

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

TICE, JOHN R.

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF WAREYARD AGREEMENT

 

04/10/2013

 

7-15-7

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTLETT, LINDSEY

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

 

23/10/2013

 

4-8-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

SMITH, JOHN A. AND EDITH U.

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WORKSPACE

 

03/12/2013

 

7-11-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTLETT, LINDSEY, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WAREYARD AGREEMENT

 

23/10/2013

 

4-8-18

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

07/09/2013

 

7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

POWELL, JAMES, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

 

26/10/2013

 

7-11-47
7-12-21

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

POWELL, JAMES, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WAREYARD AGREEMENT

 

26/10/2013

 

7-11-47; 7-11-46

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK W. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD

 

20/11/2013

 

7-16-11.1
7-16-12
7-16-12.1
7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

07/09/2013

 

7-16-12
7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BUTLER, ROBERT W. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD

 

19/11/2013

 

7-6-67
7-6-103

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

 

72

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

OHIO-ANNIE

 

MEES, SARAH E.

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE OF PIPARIAN RIGHTS AND WATER AND LAND USE

 

23/08/2013

 

7-6-70

 

03/09/2013

 

292/679 #605268

 

NOT REQUIRED

 

PLEASANTS

WV

 

CHARLENE

 

DEWBERRY, LINDA TRUSTEE, THE LINDA C. DEWBERRY TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

21/08/2013

 

3-19-49

 

30/01/2014

 

324/393 #201400000496

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

HEFLIN, B. MORGAN, TRUSTEE THE B. MORGAN HEFLIN TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

25/02/2013

 

3-19-9

 

30/01/2014

 

324/401 #201400000497

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

HURST, JEFFERY AND BRENDA

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

18/11/2013

 

3-14-11

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DAVIS, LEWIS PHILLIP, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

22/10/2013

 

3-14-3
3-14-4
3-14-6
3-14-12

 

30/01/2014

 

324/532 #201400000522

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, H. KENNETH, JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

22/10/2013

 

3-19-9.1

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

EDWIN LATERAL WATER

 

MACKAY, EDWIN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/12/2013

 

3-37-3

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN LATERAL WATER

 

WILLIAMS, EDWIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

03/09/2013

 

3-37-5

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

MAHONEY, JAMES D.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT 12/19/2012. MODIFICATION 3/8/2014.

 

08/03/2014

 

3-9-1

 

25/03/2014

 

327/74 #201400001554

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

JONES, LEWIS G.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2012

 

3-4-35.1

 

25/03/2014

 

327/104 #201400001558

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

03/08/2013

 

3-14-5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

03/08/2013

 

3-14-5

 

04/09/2014

 

330/903 #20144972

 

 

 

RITCHIE

WV

 

MOUNTIAN CS

 

KIRK, TROY C. & JOZETTA CAROL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

03/12/2013

 

3-8-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L. AND ROSE M.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

 

 

3-36-21.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

LANGFORD, JACK H, ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE AGREEMENT AND ROAD ACCESS AGREEMENT

 

09/09/2013

 

3-40-25

 

30/01/2014

 

324/323 #201400000487

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

LANGFORD, JACK H., ET UX, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

09/09/2013

 

3-40-25

 

30/01/2014

 

324/316 #201400000486

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

08/11/2013

 

5-20-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

CANTON WATER  CANTON NORTH

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE

 

17/08/2013

 

5-17-12
5-17-13

 

02/01/2014

 

434/180 #81797

 

NOT REQUIRED

 

TYLER

WV

 

HARTLEY

 

HARTLEY, DAVID M

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/08/2013

 

6-12-21; 6-12-23; 6-12-27

 

21/08/2013

 

424/26  #76610

 

NOT REQUIRED

 

TYLER

 

73

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

WV

 

HARTLEY WATER

 

HARTLEY. DAVID

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

06/08/2013

 

6-12-21
6-12-23
6-12-27

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER WATER IMPOUNDMENT

 

RAY EDWARD ADKINS AND SUSAN P ADKINS

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

16/09/2013

 

3-3

 

 

 

 

 

 

 

TYLER

WV

 

MELODY WATER IMPOUNDMENT

 

ROBERT J SMITH AND CINDY L SMITH

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

 

 

9-4

 

 

 

 

 

 

 

TYLER

WV

 

MELODY WATER IMPOUNDMENT

 

LARRY M SAMS AND CAROLYN A SAMS

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

10/07/2013

 

3&4/5/8

 

 

 

 

 

 

 

TYLER

WV

 

MIDDLE ISLAND CR

 

HADLEY, LARRY F. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

09/02/2013

 

1-15-12

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

MIDDLE ISLAND CR

 

HADLEY, LARRY F. ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

09/02/2013

 

1-15-12

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

MIDDLE ISLAND CR

 

UNDERWOOD RALPH JR., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

27/04/2013

 

1-15-25

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

OHIO TO ANNIE

 

HARPER, MATTHEW B., ET UX

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF CONSIDERATION FOR ROAD ACCESS EASEMENT AGREEMENT

 

15/10/2013

 

6-15-14

 

PENDING

 

PENDING

 

 

 

TYLER

WV

 

OHIO TO ANNIE

 

SHEPHERD, DANIEL MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF
TEMPORARY
AGREEMENT

 

12/09/2013

 

6-13-24.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT WATER IMPOUNDMENT

 

LLOYD CARL SECKMAN, JEFFERY ALLEN SECKMAN, RANDALL JOSEPH SECKMAN

 

ANTERO RESOURCES CORPORATION

 

SUA AND COMPENSATION

 

15/07/2013

 

3-4

 

 

 

 

 

 

 

TYLER

WV

 

 

 

BETTY WEESE

 

ANTERO RESOURCES CORPORATION

 

TEMP ABOVE GROUND WATERLINE AGMT

 

22/01/2014

 

Jan-09

 

 

 

 

 

YES

 

TYLER

 

74

--------------------------------------------------------------------------------


 

Water Lands and Water Leases

 

Greenbrier District, Doddridge County, West Virginia Lands:

 

FIRST TRACT:  Beginning at a stake, corner to lands of G. A. Hinkle; thence with
S. E. Bennett and other lots, N 49 W. 180 1/2 feet to a Maple; N. 59 W. 75 feet
to a locust; N. 63 W. 145 1/2  feet to a Sugar; N. 14 3/4  E. 93 feet to a
center of public road; S. 72 1/4  E. 105 3/4  feet to point in road; S. 27 1/4 
W. 14 feet; S. 61 E. 295 1/2 feet to stake in Harriet E. Bailey lands; thence
with same, N. 33 1/2  E. 359 feet to a stone; N. 54 E. 346 3/4 feet to stone in
lands of W. A. Hinkle; thence with same N. 27 1/4 E. 186 1/2 feet to stone,
corner to second tract defined below; thence with line of same, N. 76 3/4  W.
36.7 poles to a point; S. 30 W. 13.8 poles to Hickory; N. 72 3/4  W. 36.7 poles
to stone and Jack Oak pointers; N. 9 1/2  E. 34 poles to stone in original line
of M. B. Richards; thence with same N. 81 W. 917 feet to stone in line of W.
Carder; thence with same S. 8 W. 839 1/2  feet to Walnut on south side of Creek;
S. 16 1/2 W. 1058 feet to Hickory on ridge (Sommerville land); N. 72 E. 69 feet
to point; S. 69 1/4  E. 376 feet to stone; N. 56 E. 392 feet to stone in A. A.
Mowery lands; thence with same, N. 56 E.  831 3/4 feet to Hickory; S. 86 E. 273
feet to stone in G. A. Hinkle lands; thence with same, N. 42 E. 472 feet to
beginning, containing 76.62 acres, by coal survey, but carried on the Land Books
in 1929 as 83.10 acres.

 

SECOND TRACT:  Beginning at a stone in original line of Margaret Adams land;
thence with same, S. 80 1/4  E. 113 poles to a stone in W. T. Sommerville lands,
corner to W. A. Hinkle; thence with same, S. 59 1/4  W. 46.5 poles to a stone
corner to first tract; with a line thereof, N. 76 3/4  W. 36.7 poles to a point;
S. 30 W. 13.8 poles to a Hickory; N. 72 3/4  W. 36.7 poles to a stone and Jack
Oak; N. 9 1/2  E. 34 poles to beginning containing 18.8 acres.

 

BUT EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:

 

(a)         a lot or parcel of land conveyed by deed dated June 14, 1976, of
record in Deed Book No. 173, at page 538, from Callwell J. Hutson and Barbara
Hutson, his wife, to Clifford Corder, Claude Bennett and Eugene Corder, Trustees
of the Big Isaac United Methodist Church, or their successors in office;

 

(b)         a 1 acre, more or less, tract or parcel of land conveyed by deed
dated June 10, 1948, of record in said Clerk’s Office in Deed Book No. 112, at
page 284, from Destie L. Slussar to the Board of Education of the County of
Doddridge;

 

(c)          a tract or parcel of land described as containing 34.91 acres, more
or less, conveyed by deed dated April 28, 2009, of record in said Clerk’s Office
in Deed Book No. 280, at page 578, from Anthony Lake to Karl B. Rowlands and
Stacie B. Rowlands; and

 

(d)         any lots of land referenced in that certain deed dated October 26,
1929, and of record in Deed Book No. 90, at page 372, from W. L. Slussar and
Maud E. Slussar to Destie L. Slussar as “heretofore sold and reserved.”

 

75

--------------------------------------------------------------------------------


 

and being the residue of the tracts or parcels of land conveyed to Anthony Lake
by Donald Huffman by deed dated October 16, 2000, and of record in the Office of
the Clerk of the County Commission of Doddridge County, West Virginia, in Deed
Book No. 247, at page 166.

 

The above described tracts of land were surveyed by David L. Jackson, PS
No. 708, of Clarksburg, West Virginia, and are shown on the plat of survey
attached hereto and made a part of this description dated December 12, 2012, and
entitled “Plat of Survey For Antero Resources, Inc. of the Anthony Lake Tract,
Situate on Laurel Run and WV County Rt. 25, Greenbrier District, Doddridge
County, West Virginia,” and is further described by said surveyor as follows:

 

A tract of land in Greenbrier District, Doddridge County, West Virginia, on the
waters of the Laurel Run, more particularly described as follows:

 

Beginning at a found corner fence post, a corner of Bowers (D.B. 246/279) and in
a line of Gregory (W.B. 40/689); thence with Gregory for a part of one line and
with Gray (D.B. 245/515) for the remainder of said line

 

S 83°21’25” E 924.00 feet to a set 5/8-inch rebar with cap, a corner of Gray;
thence with Gray

 

S 83°59’40” E 1838.35 feet to a 5/8-inch rebar with cap set in a line of
Greynolds (A.B. 30/405), a corner of Gray and of Arbogast (D.B. 132/103), from
which a 32-inch R.O. bears N 61°38’W 1.49 feet; thence with Arbogast for two
lines

 

S 55°30’20” W 756.50 feet to a 5/8-inch rebar with cap set by a found T-post;
thence

 

S 26°26’45” W 186.74 feet to a 5/8-inch rebar found with Jackson cap, a corner
of Arbogast and of McGill (D.B. 266/218); thence with McGill for five lines

 

S 53°14’30” W 347.14 feet to a 5/8-inch rebar with Jackson cap set by a found
T-post; thence

 

S 32°34’30” W 196.53 feet to a 5/8-inch rebar found with Jackson cap; thence

 

N 58°17’20” W 177.45 feet to a 5/8-inch rebar found with Jackson cap; thence

 

N 59°44’10” W 131.85 feet to a 5/8-inch rebar found with Jackson cap; thence

 

S 28°27’20” W at 149.72 feet passing a 5/8-inch rebar found with Jackson cap, in
all 164.92 feet to a point in the centerline of West Virginia County Route
No. 25, a corner of McGill and of Posey et al (D.B. 234/531, W.B. 36/632);
thence with the centerline of said Route 25 for two lines and with Posey et al
for three lines

 

N 73°12’15” W 49.04 feet; thence

 

N 77°16’55” W 41.03 feet to a point in the centerline of said Route 25; thence
leaving the centerline of said Route 25

 

76

--------------------------------------------------------------------------------


 

S 13°14’15” W 14.17 feet to a 5/8-inch rebar found in the southerly right of way
line of said Route 25 and also in a line of said Posey et al, a corner of
Rowlands (D.B. 280/578); thence with the southerly right of way line of said
Route 25

 

N 77°39’55” W 436.44 feet to a point in the southerly right of way line of said
Route 25, and also being in a line of the Big Isaac United Methodist Church
(W.B. 4/229), a corner of Rowlands; thence leaving the southerly right of way
line of said Route 25 and with the lot owned by the Big Isaac United Methodist
Church for two lines

 

N 03°24’50” W at 31.00 feet passing a set 5/8-inch rebar with cap, and at 38.42
feet passing a set 5/8-inch rebar with cap, in all 58.38 feet to a set 5/8-inch
rebar with cap north of said Route 25; thence

 

S 86°41’25” W at 106.34 feet passing a set 5/8-inch rebar with cap, in all
236.07 feet to a point within the right of way limits of said Route 25, a corner
of the lot owned by the Big Isaac United Methodist Church, and also being a
corner of the Methodist E. Church (D.B. 9/396); thence with the lot owned by the
Methodist E. Church

 

S 79°04’45” W 80.22 feet to a point within the right of way limits of said Route
25, a corner of the lot owned by the Methodist E. Church, and also a corner of
the Big Isaac United Methodist Church (D.B. 173/538); thence with the lot owned
by the Big Isaac United Methodist Church for two lines

 

S 75°19’20” W 100.98 feet to a point within the right of way limits of said
Route 25; thence

 

S 01°55’15” E 26.47 feet to point in the southerly right of way line of said
Route 25 and in a line of the lot owned by the Big Isaac United Methodist
Church, a corner of said Rowlands tract, from which a found 2-inch pipe bears
S01°55’15”E 74.91 feet; thence with Rowlands and with the southerly right of way
line of said Route 25

 

S 64°29’10” W 208.39 feet; thence with a curve concave to the northwest having a
radius of 427.52 feet and an arc length of 109.43 feet and a chord of

 

S 75°10’15” W 109.13 feet to a point in the southerly right of way line of said
Route 25, a corner of Rowlands (D.B. 280/578), and a corner of another tract
owned by Rowlands (D.B. 264/478 2”d tract); thence leaving the southerly right
of way of said Route 25 and with said Rowlands 2nd tract

 

N 83°55’05” W 236.83 feet to a point in the southerly right of way line of said
Route 25, a corner of Rowlands 2”d tract, and a corner of another tract owned by
Rowlands (D.B. 264/478 1st tract), from which a found 5/8-inch rebar bears
S07°10’55”W 226.00; thence leaving the southerly right of way of said Route 25

 

N 06°31’05” E at 28.52 feet passing a found 5/8-inch rebar, a corner to Bowers
(D.B. 246/279) and continuing with Bowers, in all 623.27 feet to a 5/8-inch
rebar with cap set in the root hole of a 28-inch hickory stump, a corner of said
Bowers; thence with Bowers

 

N 06°50’15” E 651.47 feet to the beginning, containing 55.86 acres, more or
less.

 

77

--------------------------------------------------------------------------------


 

Water Equipment

 

1.              All existing or imminent buried water pipelines and associated
appurtenances.

 

2.              All existing or imminent temporary surface water pipeline and
associated appurtenances.

 

3.              All water pipeline and associated appurtenances contained in
inventory and designated for future water pipeline projects.

 

4.              All existing or imminent pump stations, transfer pumps, or
booster pumps that are designated for the transfer of water up to the
Contributor’s receiving tanks/pits.

 

5.              All pump stations, transfer pumps, or booster pumps that are
contained in inventory and designated for the future transfer of water up to the
Contributor’s receiving tanks/pits.

 

6.              All existing or imminent operational equipment, tools, telemetry
devices, vehicles necessary for operation of the line.

 

7.              All Fresh Water Impoundments (“FWIs”), including the following
(status as of October 15, 2014):

 

Description

 

State

 

Status

East Law Super Fresh Water Impoundment

 

OH

 

Built

Traska Super Fresh Water Impoundment

 

OH

 

Built

Schroder Impoundment

 

OH

 

Built

Wayne Impoundment

 

OH

 

Built

Carpenter Impoundment

 

OH

 

Built

Wilson East Water Impoundment

 

OH

 

Built

Wilson West Water Impoundment

 

OH

 

Built

Justice Water Impoundment

 

OH

 

Built

Rich Water Impoundment

 

OH

 

Built

Hill Water Impoundment

 

OH

 

Permitted

Lasko Water Impoundment

 

OH

 

Permitted

Hothem 1 Water Impoundment

 

OH

 

Design Phase

Hothem 3 Water Impoundment

 

OH

 

Design Phase

Foreman Water Impoundment

 

WV

 

Built

Lake Water Impoundment

 

WV

 

Built

Harshbarger South Water Impoundment

 

WV

 

Built

Nimorwicz West Water Impoundment

 

WV

 

Built

Hinter Heirs North Water Impoundment

 

WV

 

Built

Pearl Jean North Water Impoundment

 

WV

 

Built

Whitehair Freshwater Impoundment

 

WV

 

Built

Bonnell Water Impoundment

 

WV

 

Built

Annie Water Impoundment

 

WV

 

Built

Pearl Jean South Water

 

WV

 

Built

 

78

--------------------------------------------------------------------------------


 

Impoundment

 

 

 

 

Harshbarger North Water Impoundment

 

WV

 

Built

Bee Lewis Water Impoundment

 

WV

 

Built

Hinter Heirs South Water Impoundment

 

WV

 

Built

Marsden Water Impoundment

 

WV

 

Built

Quinn Water Impoundment

 

WV

 

Built

Nimorwicz East Water Impoundment

 

WV

 

Built

James Webb Fresh Water Impoundment

 

WV

 

Built

Lemley Water Impoundment

 

WV

 

Under Construction

Melody Water Impoundment

 

WV

 

Under Construction

Spiker Water Impoundment

 

WV

 

Under Construction

Heaster Water Impoundment

 

WV

 

Permitting Process

Heflin Water Impoundment

 

WV

 

Built

Pierpoint Water Impoundment

 

WV

 

Built

 

79

--------------------------------------------------------------------------------


 

Water Related Contracts

 

1.                                      Water Use Agreement effective March 7,
2014 by and between Antero Resources Corporation and Noble Energy, Inc.

 

2.                                      Water Supply Agreement, dated as of
August 14, 2014, by and between Antero Resources Corporation and EQT Production
Company

 

80

--------------------------------------------------------------------------------


 

Water Permits

 

Water Permits with the following agencies:

 

Agency

 

Description of Permits/Certifications

Army Corp of Engineers (“ACOE”)

 

Any ACOE permit verification for Section 404 Clean Water Act. Permit
verification can include Nationwide Permit Nos. 12, 14, or 39 for any work,
including construction and dredging, in the Nation’s navigable waters. Also
known as a Pre-Construction Notification (PCN).

US Fish and Wildlife Service (“USFWS”)

 

Any Permit/Consultation regarding RTE (rare, threatened, endangered species;
e.g., Indiana Bats, freshwater mussels) for Ohio and West Virginia.

West Virginia Department of Natural Resources, Wildlife Resources Division

 

Any Permit/Consultation regarding RTE (rare, threatened, endangered species;
e.g., Indiana Bats).

West Virginia State Historic Preservation Office (“SHPO”)

 

Any permits related to projects submitted to the ACOE.

West Virginia Department of Environmental Protection (“WVDEP”) Division of Water
and Waste Management

 

General Water Pollution Control Permit regarding the discharge of stormwater
runoff associated with oil and gas related construction activities or
Aboveground Storage Tank Registration and Permits

West Virginia Department of Environmental Protection (WVDEP) Office of Oil and
Gas

 

Any Certificate of Approval (COA) for centralized freshwater impoundment or
centralized pit

West Virginia Department of Natural Resources Office of Land and Streams

 

Any permits for right-of-entry or crossing associated with projects including
stream crossings (boring or not), rail crossings, wetlands, mussel streams, etc.

West Virginia Division of Highways

 

Permitting covering construction in/around road crossings (boring or
open-cutting a roadway) and project access roads/entrance locations.

West Virginia County Floodplain Offices

 

Approvals for projects within each county floodplain and for all projects in or
not in floodplain.

West Virginia Division of Air Quality

 

Any permits or permit determination forms for pumps or equipment that exceeds
the PTE (potential to emit) of >6 lbs/hr, 10 tons/yr or 144 lbs/day of any
regulated pollutant

Ohio Department of Natural Resources Wildlife Resources Impact Assessment

 

Permits related to searches of the Ohio Natural Heritage Database and other
relevant databases to determine if the project is located within any officially
designated wilderness areas or wilderness preserves and to ascertain if there
were any threatened or endangered species within the proposed project ROW or on
contiguous properties.

Ohio State Historic Preservation Office

 

Permitting related to reviews identifying Phase 1 Surveys or archaeological
sites within the project ROW.

Ohio Environmental Protection Agency (“OEPA”)

 

Individual Section 401 Water Quality Certifications (“WQC”) from the state; ACOE
404 Permits.

Ohio County Floodplain Offices

 

Permitting related to consultation required if project is located within a
100-year floodplain.

Ohio Department of Transportation/Ohio County Engineers

 

Road Use and Maintenance Agreement (RUMA) related to project access
roads/entrance locations and road use.

Ohio Department of Natural Resources Dam Safety

 

Permits related to the construction of freshwater impoundments that exceed
jurisdictional dam limits

 

81

--------------------------------------------------------------------------------


 

Water Conveyed IP

 

None.

 

82

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

EXCLUDED ASSETS

 

1.              Any firm transportation and firm gas sales contracts or any
other contracts relating to the upstream business of Contributor or its
Affiliates.

 

2.              Excluded Gathering and Compression Related Contracts:

 

a.              Master Lease Agreement No. 2248 dated as of May 17,2011, by and
between Bank Capital Services LLC D/B/A F.N.B. Commercial Leasing, and Antero
Resources Appalachian Corporation, and all schedules thereto

b.              Master Lease Agreement dated as of December 16, 2011, by between
U.S. Bank Equipment Finance, a division of U.S. Bank National Association,
successor by merger with U.S. Bancorp Equipment Finance, Inc. and Antero
Resources Appalachian Corporation, and all schedules thereto

c.               Master Lease Number 393698 dated as of April 8, 2013, by and
between Wells Fargo Equipment Finance, Inc. and Antero Resources Appalachian
Corporation, and all supplements thereto

d.              Master Lease Agreement dated as of May 20, 2014, by and between
U.S. Bank Equipment Finance, a division of U.S. Bank National Association,
successor by merger with U.S. Bancorp Equipment Finance, Inc. and Antero
Resources Corporation, and all schedules thereto

 

3.              Excluded Low Pressure and High Pressure Gathering Systems and
Compression Systems

 

Any low pressure and high pressure pipeline gathering systems and compression
systems owned by Summit, Crestwood, E2 Energy Services, ETC, M3, EQT, and
MarkWest.

 

4.              Excluded Water Infrastructure

 

i.                  All above-ground tanks and other temporary storage
facilities on or near Contributor’s fracturing locations that are designated for
use by Contributor for receiving water from NewCo.

 

ii.               All existing pad associated pits designated for use as storage
for onsite flowback water, or for receiving water from NewCo on fracturing
locations.

 

iii.            All pumps required for the transfer of water from Contributor’s
receiving tanks/pits/temporary storage facilities to the onsite working tanks
immediately associated with fracturing activities.

 

iv.           All water pipeline required for the transfer of water from
Contributor’s receiving tanks/pits/temporary storage facilities to the onsite
working tanks immediately associated with fracturing activities.

 

v.              All existing or imminent withdrawal agreements for any
withdrawal points.

 

EXHIBIT B-1

 

1

--------------------------------------------------------------------------------

 


 

5.                                      Assets Relating to Both the Fresh Water
Distribution and Upstream Businesses of Contributor

 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Foreman Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Clevenger, Richard D. & Margeurite A.

 

 

 

21

 

7

 

Greenbrier

 

Doddridge

 

5/3/2012

 

82.68

 

SUA, Memo of SUA

 

5/3/2012

 

Doddridge

 

5/24/2012

 

301/110

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RAA, Memo of RAA

 

8/10/2012

 

Doddridge

 

8/28/2012

 

275/458

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

Bruner Land Company

 

 

 

9

 

7

 

Greenbrier

 

Doddridge

 

7/16/2012

 

144

 

SUA, Memo of SUA

 

7/16/2012

 

Doddridge

 

7/25/2012

 

302/83

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

Dennis Foreman

 

SUA and Compensation

 

10

 

7

 

Greenbrier

 

Doddridge

 

5/3/2012

 

88.28

 

Pipeline Relocation

 

10/3/2013

 

Doddridge

 

 

 

 

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

 

 

Waterline Easement

 

10

 

7

 

Greenbrier

 

Doddridge

 

5-3-12

 

88.28

 

Waterline Easement and ROW

 

4/8/2014

 

Doddridge

 

5/30/2014

 

330-200

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

 

 

SUA

 

10

 

7

 

Greenbrier

 

Doddridge

 

5/3/12

 

88.28

 

SUA, Memo of SUA

 

5/3/2012

 

Doddridge

 

5/24/2012

 

301/108

Foreman Water Impoundment

 

 

 

Antero Resources Appalachian

 

Lawrence J Jones and Jacqueline Jones

 

SUA and Compensation

 

12.2

 

6

 

Greenbrier

 

Doddridge

 

8/16/2012

 

32.187

 

SUA, Memo of SUA

 

8/16/2012

 

Doddridge

 

8/28/2012

 

275/456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Timothy R O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/5/2012

 

218.57

 

Memo of SUA

 

4/20/2010

 

Ritchie

 

5/4/2012

 

256/138

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Timothy R O’Neil

 

SUA

 

10

 

14

 

Greenbrier

 

Doddridge

 

11/5/12

 

218.57

 

Memo of SUA

 

4/20/2012

 

Ritchie

 

5/4/2012

 

256/136, 256/138

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

Memo of SUA (Original sent to Denver)

 

2/29/2012

 

Ritchie

 

3/14/2012

 

255/667

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/95

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/93

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

SUA, Memo of SUA

 

4/17/2012

 

Ritchie

 

5/4/2012

 

256/125

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

SUA, Memo of SUA

 

4/17/2012

 

Ritchie

 

5/4/2012

 

256/108

 

2

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

SUA, Memo of SUA

 

4/19/2012

 

Ritchie

 

5/4/2012

 

256/118

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

SUA, Memo of SUA

 

4/19/2012

 

Ritchie

 

5/4/2012

 

256/113

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

Memo of SUA

 

1/14/2012

 

Ritchie

 

3/14/2012

 

255/676

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/91

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/89

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

Memo of SUA (Original sent to Denver)

 

2/28/2012

 

Ritchie

 

3/14/2012

 

255/673

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

Memo of SUA

 

4/17/2012

 

Ritchie

 

5/4/2012

 

256/134

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/105

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/97

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/102

Harshbarger South Water Impoundment

 

 

 

Antero Resources Appalachian

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

SUA, Memo of SUA

 

4/16/2012

 

Ritchie

 

5/4/2012

 

256/99

Nimorwicz West Water Impoundment

 

 

 

Antero Resources Appalachian

 

Tillman Lee Williams

 

Surface Use Agreement

 

1

 

341

 

Tenmile

 

Harrison

 

4/1/2013

 

55.5

 

SUA, Memo SUA

 

5/9/2012

 

Harrison

 

6/4/2012

 

1492/606

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pearl Jean North Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Dean R Pennington and Martha A Pennington

 

SUA and Compensation

 

21/28/1/51

 

16/17/20/20

 

Grant

 

Doddridge

 

2/8/2013

 

62.63/42.13/0.65/0.1

 

SUA, Memo of SUA

 

2/8/2013

 

Doddridge

 

3/18/2013

 

305-555

 

3

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Whitehair Freshwater Impoundment

 

WV

 

Antero Resources Appalachian

 

Elton D Whitehair & Judith Whitehair

 

Water Impoundment and Compensation

 

18

 

12

 

New Milton

 

Doddridge

 

8/14/2012

 

105.86

 

SUA, Memo of SUA

 

12/9/2011

 

Doddridge

 

1/30/2012

 

262/631

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Elton D Whitehair & Judith Whitehair

 

SUA

 

18

 

12

 

New Milton

 

Doddridge

 

8/14/2012

 

105.86

 

SUA, Memo of SUA

 

12/9/2011

 

Doddridge

 

1/30/2012

 

262/636

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

1/4/2013

 

Doddridge

 

2/25/2013

 

305-371

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

1/4/2013

 

Doddridge

 

2/25/2013

 

305-374

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA and Memo of SUA

 

1/8/2013

 

Doddridge

 

2/25/2013

 

305-369

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

5/13/2013

 

Doddridge

 

7/23/2013

 

310-+585

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

7/25/2013

 

Doddridge

 

9/13/2013

 

312-671

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

12/16/2013

 

Ritchie

 

2/24/2014

 

326/87-88

Whitehair Freshwater Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Costal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

SUA, Memo of SUA

 

2/14/2014

 

Doddridge

 

3-18-14

 

322-73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

SUA and Compensation

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

SUA, Memo of SUA

 

10/27/2011

 

Ritchie

 

11/14/2011

 

294/942

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

SUA

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

SUA, Memo of SUA

 

10/27/2011

 

Ritchie

 

11/14/2011

 

254/940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annie Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Annie B Haymond

 

SUA

 

5

 

14

 

Clay

 

Ritchie

 

5/-/2012

 

637.095

 

SUA, Memo of SUA

 

5/17/2012

 

Ritchie

 

5/31/2012

 

256/468

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bee Lewis Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Lewis Paul Bee

 

SUA and Compensation

 

6

 

19

 

West Union

 

Doddridge

 

8/4/2012

 

70.8

 

SUA, Memo of SUA

 

8/4/2012

 

Doddridge

 

8/21/2012

 

302/444

 

4

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Bee Lewis Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Key Oil Company

 

Water Impoundment and Compensation

 

7

 

19

 

West Union

 

Doddridge

 

2/19/2013

 

27

 

SUA, Memo of SUA

 

7/24/2012

 

Doddridge

 

8/21/2012

 

302/446

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinter Heirs South Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

David & Vivian Burton and Richard and Loreta Delaney

 

Water Impoundment and Compensation

 

12

 

15

 

New Milton

 

Doddridge

 

12/20/2012

 

231.49

 

SUA, Memo of SUA

 

6/23/2011

 

Doddridge

 

8/12/2011

 

294/48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Marsden Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Richard E Marsden & Wilma J Marsden

 

SUA and Compensation

 

16

 

4

 

Greenbrier

 

Doddridge

 

3/-/2012

 

386

 

SUA, Memo of SUA

 

3/29/2012

 

Doddridge

 

4/20/2012

 

299/397

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quinn Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Leonard Courtney

 

Access Road Agreement

 

40/001&003

 

383/403

 

Union

 

Harrison

 

8/3/2012

 

121.1

 

SUA, Memo of SUA

 

10/27/2011

 

Harrison

 

11/21/2011

 

1480/35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James Webb Fresh Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

James E Webb

 

SUA

 

3

 

15

 

Central

 

Doddridge

 

5/8/2013

 

84.89

 

SUA, Memo of SUA

 

6/6/2013

 

Doddridge

 

7/23/2013

 

310-545

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Corporation

 

HFP LLC

 

SUA and Compensation

 

5

 

13

 

Grant

 

Doddridge

 

1/16/2014

 

65

 

SUA, Memo of SUA

 

1/16/2014

 

Doddridge

 

2/28/2014

 

321-337

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Mt Salem Revival Grounds

 

SUA

 

10 and 10.1

 

13

 

Grant

 

Doddridge

 

10/15/2013

 

75.13

 

SUA, Memo of SUA

 

7/23/2012

 

Doddridge

 

8/21/2012

 

302/449

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Appalacian Corp

 

Dennis S Powell and Kay L Powell

 

SUA and Compensation

 

7.8/25

 

10

 

Grant

 

Doddridge

 

2/7/2013

 

41.16/118.25

 

SUA, Memo of SUA

 

2/7/2013

 

Doddridge

 

3/18/2013

 

305-567

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Appalacian Corp

 

Jefferey D Hill, Craig A Hill, and Phillip N Hill

 

SUA

 

11/11.2/11.3/35

 

13

 

Grant

 

Doddridge

 

10/2/2013

 

59.08/50/5.59/2.2

 

SUA, Memo of SUA

 

10/4/2013

 

Doddridge

 

12/5/2013

 

318-449

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Appalacian Corp

 

Jefferey D Hill, Craig A Hill, and Phillip N Hill

 

SUA

 

11/11.2/11.3/35

 

13

 

Grant

 

Doddridge

 

10/2/2013

 

59.08/50/5.59/2.2

 

SUA, Memo of SUA

 

10/4/2013

 

Doddridge

 

12/5/2013

 

318-449

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lemley Water Impoundment

 

WV

 

Antero Resources Corporation

 

Brian D Lemley/Rick A Lemaster & Christy M Lemaster

 

SUA

 

11/11.2/11.3/35

 

13

 

Grant

 

Doddridge

 

11/12/2013

 

59.08/50/5.59/2.2

 

SUA, Memo of SUA

 

11/12/2013

 

Doddridge

 

1/23/2014

 

320-102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Melody Water Impoundment

 

WV

 

Antero Resources Corporation

 

Robert J Smith and Cindy L Smith

 

SUA and Compensation

 

9

 

4

 

Grant

 

Doddridge

 

4-4-13

 

112

 

SUA, Memo of SUA

 

4/4/2013

 

Doddridge

 

6/3/2013

 

309-391

Melody Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Robert J Smith and Cindy L Smith

 

SUA and Compensation

 

9

 

4

 

Grant

 

Doddridge

 

4-4-13

 

112

 

SUA, and Memo of SUA

 

4/4/2013

 

Doddridge

 

6/3/2013

 

309-389

 

5

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Melody Water Impoundment

 

WV

 

Antero Resources Corporation

 

Robert J Smith and Cindy L Smith

 

SUA and Compensation

 

9

 

4

 

Grant

 

Doddridge

 

 

 

112

 

SUA, Memo of SUA

 

3/4/2014

 

Doddridge

 

4/15/2014

 

328-526

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Melody Water Impoundment

 

WV

 

Antero Resources Corporation

 

Larry M Sams and Carolyn A Sams

 

 

 

3&4/5/8

 

4

 

Grant

 

Doddridge

 

7/10/2013

 

21.63/25/15

 

SUA, Memo of SUA

 

7/16/2013

 

Doddridge

 

9/13/2013

 

312-692

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heaster Water Impoundment

 

WV

 

Antero Resources Corporation

 

Ray Edward Adkins and Susan P Adkins

 

SUA and Compensation

 

3

 

3

 

Centerville

 

Tyler

 

9/16/2013

 

100

 

SUA, Memo of SUA

 

9/16/2013

 

Tyler

 

12/23/2014

 

433-606

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heflin Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Clifford Bash

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

1/6/2012

 

22

 

SUA, Memo of SUA

 

1/6/2013

 

Doddridge

 

2/25/2013

 

305-363

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

James D Cavezza & Virginia Catherine Cavezza

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

9/27/2012

 

22

 

SUA, Memo of SUA, W-9

 

9/27/2012

 

Doddridge

 

10/25/2012

 

303/604

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Jeffrey J Ford

 

SUA and Compensation

 

36

 

11

 

Greenbrier

 

Doddridge

 

10/26/2012

 

89.74

 

Memo of SUA, SUA

 

10/26/2012

 

Doddridge

 

11/8/2012

 

303/723

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Bernard Hurst Jr and Carol Hurst

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

10/9/2012

 

22

 

SUA, Memo of SUA

 

10/9/2012

 

Doddridge

 

11/8/2012

 

304-13

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Laura Matunda

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

12/14/2012

 

22

 

SUA, Memo of SUA

 

12/14/2012

 

Doddridge

 

2/25/2013

 

305-386

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Kristi Nicholson

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

10/17/2012

 

22

 

SUA and Memo of SUA, W-9

 

10/17/2012

 

Doddridge

 

11/8/2012

 

304-23

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Clarence Everett Sperry and Josephine H Sperry

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

11/9/2012

 

22

 

Memo of SUA, SUA

 

11/9/2012

 

Doddridge

 

12/5/2012

 

304-197

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Janet Sperry

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

11/3/2012

 

22

 

SUA, Memo of SUA

 

11/3/2012

 

Doddridge

 

12/5/2012

 

304-195

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Diane Sperry

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

11/5/2012

 

22

 

SUA, Memo of SUA

 

11/5/2012

 

Doddridge

 

12/5/2012

 

304-199

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Jean A Nicholson

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

10/10/2012

 

22

 

SUA, Memo of SUA

 

10/10/2012

 

Harrison

 

11/8/2012

 

304-21

 

6

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Heflin Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Gary L Nicholson and Shirley Nicholson

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

11/5/2012

 

22

 

SUA, Memo of SUA

 

11/5/2012

 

Doddridge

 

12/5/2012

 

304-209

Heflin Water Impoundment

 

 

 

Antero Resources Appalachian Corp

 

Katherine Taylor

 

SUA and Compensation

 

32

 

11

 

Greenbrier

 

Doddridge

 

4/30/2013

 

22

 

SUA, Memo of SUA

 

4/30/2013

 

Doddridge

 

7/23/2013

 

310-509

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pierpoint Water Impoundment

 

 

 

Antero Resources Corporation

 

Lloyd Carl Seckman, Jeffery Allen Seckman, Randall Joseph Seckman

 

SUA and Compensation

 

3

 

4

 

Centerville

 

Tyler

 

7/15/2013

 

128.5

 

SUA, Memo of SUA

 

7/15/2013

 

Tyler

 

9/9/2013

 

425-457

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carpenter

 

OH

 

Antero Resources Appalachian Corporation

 

Wallace R & Judy A Carpenter Vol 177PG 430

 

SUA

 

 

 

21-017003-000

 

Section 21

 

Seneca Township, Monroe

 

7-6-12

 

137

 

SUA, Memo of SUA, acknowledgement agreement

 

7/6/2012

 

Monroe Co OH

 

8/20/2012

 

225/24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Justice

 

OH

 

Antero Resources Appalachian Corporation

 

Timoth J Justice OR 94 P 673 46.92 AC 31-21275.000

 

SUA

 

 

 

31-21275.000

 

Section 18

 

Seneca Township, Noble

 

9-12-12

 

46.92

 

SUA, Memo Of SUA

 

9/12/2012

 

Noble

 

11/7/2012

 

213/197

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rich

 

OH

 

Antero Resources Appalachian Corporation

 

Louise Annette Rich et al Vol 129 pg11 127.15 AC P.N. 31-0021366.000

 

SUA

 

 

 

31-00-21366.00;31-00-21349.00

 

Section 20;29

 

Seneca Township, Noble

 

8-26-12

 

157.12;104

 

SUA, Memo of SUA

 

8/26/2012

 

Noble

 

10/5/2012

 

211/700

Rich

 

 

 

Antero Resources Appalachian Corporation

 

Jack R & Norma R Miley Trustees SOR Vol 3 Pg 629 71.14 AC P.N. 31-0021369.000

 

Access Road Agreement

 

 

 

31-21264.000;31-51214.005

 

Section 21;21

 

Seneca Township, Noble

 

8-27-12

 

40;66

 

SUA, Memo of SUA, O&G Affidavit, W-9

 

6/3/2013

 

Noble, OH

 

7/22/2013

 

227/740

Rich

 

 

 

Antero Resources Appalachian Corporation

 

Louise Annette Rich et al Vol 129 Pg 11 104.00 P.N. 31-0021349.000

 

Access Road Agreement

 

 

 

31-21349.000;31-21366.000

 

Section 20;29

 

Seneca Township, Noble

 

11-5-12

 

104;157.12

 

SUA, Memo of SUA

 

11/25/2012

 

Noble

 

1/28/2013

 

217/941-943

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lasko

 

OH

 

Antero Resources Corporation

 

Timothy George Lasko

 

SUA

 

 

 

31-00244/31-00-246

 

Range 2, Section Lot 38 Richland Township

 

Guernsey

 

9/23/2013

 

71.32

 

SUA, Memo of SUA

 

4/18/2013

 

Guernsey, Oh

 

12/10/2013

 

510/2253-2254

 

7

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Hill

 

OH

 

Antero Resources Corporation

 

Jeffrey S Hill, Trustee of the Wilford S Hill Keystone Inheritance Trust Dated
March 9 2010

 

Water Impoundment and Compensation

 

 

 

37-11330.000/37-21294.000

 

Section 18, Seneca Township

 

Noble

 

4/28/2014

 

41.37/40

 

SUA, Memo SUA, O&G Affidavit, W-9

 

8/22/2013

 

Noble OH

 

12/27/2013

 

238/15-16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hill

 

OH

 

Antero Resources Appalachan Corporation

 

Jeffrey S Hill, Trustee of the Wilford S Hill Keystone Inheritance Trust Dated
March 9 2011

 

SUA

 

 

 

37-11330.000/37-21294.000

 

Section 18, Seneca Township

 

Noble

 

4/28/2014

 

41.37/40

 

SUA (Parcel Id change from original)

 

4/17/2012

 

Noble

 

5-4-12

 

203/124-126

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Timothy R O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/5/2012

 

218.57

 

Memo of WI and Road Access Agreement, WI and Road Access Agreement

 

11/5/2012

 

Ritchie

 

11/26/2012

 

318/416-417

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

RAA, Memo of RAA

 

7/23/2012

 

Ritchie

 

8/17/2012

 

258/136, 258/141, 258/121, 258/123, 258/125, 258/127,258/130, 258/133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Sharon S O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/2/2012

 

218.57

 

WI and Access Road Agmt, Memo of WI and Access Road Agmt

 

11/2/2012

 

Ritchie

 

11/26/2012

 

318/418

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

RAA, Memo of RAA

 

7/23/2012

 

Ritchie

 

8/17/2012

 

258/136, 258/141, 258/121, 258/123, 258/125, 258/127,258/130, 258/133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Mary Frances Harmes & Nancy Louise Antil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/6/2012

 

218.57

 

WI and Access Road Agmt, Memo of WI and Access Road Agmt

 

11/28/2012

 

Ritchie

 

1/9/2013

 

318-765/767

 

8

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Romarlo LLC

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

WI and Access Road Agmt, Memo of WI and Access Road Agmt

 

11/27/2012

 

Ritchie

 

1/9/2013

 

318-768/769

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

RAA, Memo of RAA

 

7/23/2012

 

Ritchie

 

8/17/2012

 

258/136, 258/141, 258/121, 258/123, 258/125, 258/127,258/130, 258/133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Kathleen R Hooven

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/7/2012

 

218.57

 

WI and Access Road Agmt, Memo of WI and Access Road Agmt

 

11/7/2012

 

Ritchie

 

12/4/2012

 

318-482/484

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

RAA, Memo of RAA

 

7/23/2012

 

Ritchie

 

8/17/2012

 

258/136, 258/141, 258/121, 258/123, 258/125, 258/127,258/130, 258/133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Karah L Loftin and Kelcie J Loftin

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/3/2012

 

218.57

 

WI and Access Road Agmt, Memo of WI and Access Road Agmt

 

11/2/2012

 

Ritchie

 

12/4/2012

 

318-479/481

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

RAA, Memo of RAA

 

7/23/2012

 

Ritchie

 

8/17/2012

 

258/136, 258/141, 258/121, 258/123, 258/125, 258/127,258/130, 258/133

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

Access Road and Impoundment

 

10

 

14

 

Union

 

Ritchie

 

11/27/2012

 

218.57

 

WI, Memo of WI

 

11/28/2012

 

Ritchie

 

1/9/2013

 

318-770/772

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harshbarger South Water Impoundment

 

WV

 

Antero Resources Appalachian

 

Jason S Harshbarger and Michelle D Harshbarger

 

Water Impoundment and Compensation

 

15

 

14

 

Union

 

Ritchie

 

12/7/2012

 

135

 

Access Road Agreement, Memo of Access Road Agreement

 

4/22/2014

 

Ritchie

 

5/21/2014

 

329/715-716

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Whitehair Freshwater Impoundment

 

Wv

 

Antero Resources Appalachian Corp

 

Coastal Forest Resource Company

 

SUA

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

Road ROW

 

1/24/2014

 

Tyler

 

3-20-12

 

393-206

 

9

--------------------------------------------------------------------------------

 


 

Impoundment

 

State

 

Grantee

 

Grantor

 

Item

 

Parcel #

 

Tax
Map #

 

District

 

County

 

Date

 

Acres

 

Instrument

 

Execution
Date

 

Recording
County

 

Recorded Date

 

Recorded
Instrument No.

Whitehair Freshwater Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

Coastal Forest Resource Company

 

Road ROW Agreement

 

17

 

12

 

New Milton

 

Doddridge

 

3/6/2012

 

118.95

 

Road ROW, Memo of Road ROW

 

2/14/2014

 

Doddridge

 

3/18/2014

 

322-73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hinter Heirs South Water Impoundment

 

WV

 

Antero Resources Appalachian Corp

 

David & Vivian Burton and Richard and Loreta Delaney

 

Access Road Agreement

 

12

 

15

 

New Milton

 

Doddridge

 

12/20/2012

 

231.49

 

Access Road Agreement, Memo of Access Road Agreement

 

12/20/2012

 

Doddridge

 

2/25/2013

 

305-381

 

10

--------------------------------------------------------------------------------

 


 

EXHIBIT B-2

 

RETAINED LIABILITIES

 

Any liabilities associated with Environmental Protection Agency consent decrees.

 

EXHIBIT B-2

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

RETAINED THIRD PARTY MIDSTREAM AGREEMENTS

 

Scadalynx Monitoring Agreement between Contributor and eLynx Technologies, LLC,
expiring December 31, 2013. Notice has been served for renewal effective
January 1, 2014 through December 31, 2014.

 

EXHIBIT B-3

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GATHERING AGREEMENT

 

[attached.]

 

--------------------------------------------------------------------------------


 

GATHERING AND COMPRESSION AGREEMENT

 

BY AND BETWEEN

 

ANTERO RESOURCES CORPORATION

 

AND

 

ANTERO MIDSTREAM LLC

 

DATED AS OF

 

[                  ], 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

SHIPPER COMMITMENTS

9

Section 2.1

Shipper’s Dedication

9

Section 2.2

Conflicting Dedications

9

Section 2.3

Shipper’s Reservations

9

Section 2.4

Covenant Running with the Land

10

Section 2.5

Additional Oil and Gas Interests or Gathering Facilities

10

Section 2.6

Priority of Dedicated Production

12

 

 

 

ARTICLE 3

SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

12

Section 3.1

Gatherer Service Commitment

12

Section 3.2

Development Plan; Gathering System Plan; Exchange and Review of Information

13

Section 3.3

Expansion of Gathering System; Connection of Well Pads; Delivery Points

14

Section 3.4

Compression

16

Section 3.5

High Pressure Services

17

Section 3.6

Liquids Gathering

18

Section 3.7

Production Removed for Lease Operations

18

Section 3.8

Right of Way and Access

18

Section 3.9

Cooperation

19

 

 

 

ARTICLE 4

TERM

19

Section 4.1

Term

19

 

 

 

ARTICLE 5

FEES AND CONSIDERATION

19

Section 5.1

Fees

19

 

 

 

ARTICLE 6

ALLOCATIONS

22

Section 6.1

Allocation of Lost and Unaccounted For Gas

22

Section 6.2

Allocation of Fuel

22

Section 6.3

Allocation of Condensate Recovered from the Gathering System

22

Section 6.4

Allocation of Liquid Hydrocarbons

23

 

 

 

ARTICLE 7

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

23

Section 7.1

Operational Control of Gatherer’s Facilities

23

Section 7.2

Maintenance

23

Section 7.3

Firm Capacity Production; Capacity Allocations on the Gathering System

24

Section 7.4

Arrangements After Redelivery

24

Section 7.5

Line Pack

24

 

 

 

ARTICLE 8

PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS

24

Section 8.1

Pressures at Receipt Points

24

 

i

--------------------------------------------------------------------------------


 

Section 8.2

Pressures at Delivery Points

24

Section 8.3

Shipper Facilities

24

 

 

 

ARTICLE 9

NOMINATION AND BALANCING

25

Section 9.1

Gatherer Notifications

25

Section 9.2

Nominations

25

Section 9.3

Balancing

25

 

 

 

ARTICLE 10

QUALITY

25

Section 10.1

Receipt Point Gas Quality Specifications

25

Section 10.2

Non-Conforming Gas

26

Section 10.3

Delivery Point Gas Quality Specifications

26

Section 10.4

Liquid Hydrocarbons Quality Requirements

26

Section 10.5

Greenhouse Gas Emissions

27

 

 

 

ARTICLE 11

MEASUREMENT EQUIPMENT AND PROCEDURES

27

Section 11.1

Equipment

27

Section 11.2

Gas Measurement Standards

27

Section 11.3

Liquid Hydrocarbons Measurement Standards

28

Section 11.4

Gas Measurement

28

Section 11.5

Notice of Measurement Facilities Inspection and Calibration

29

Section 11.6

Measurement Accuracy Verification

30

Section 11.7

Special Tests

30

Section 11.8

Metered Flow Rates in Error

31

Section 11.9

Record Retention

31

Section 11.10

Access

31

 

 

 

ARTICLE 12

NOTICES

32

Section 12.1

Notices

32

 

 

 

ARTICLE 13

PAYMENTS

33

Section 13.1

Invoices

33

Section 13.2

Right to Suspend on Failure to Pay

33

Section 13.3

Audit Rights

33

Section 13.4

Payment Disputes

34

Section 13.5

Interest on Late Payments

34

Section 13.6

Credit Assurance

34

Section 13.7

Excused Performance

35

 

 

 

ARTICLE 14

FORCE MAJEURE

35

Section 14.1

Suspension of Obligations

35

Section 14.2

Definition of Force Majeure

35

Section 14.3

Settlement of Strikes and Lockouts

36

Section 14.4

Payments for Gas Delivered

36

 

 

 

ARTICLE 15

INDEMNIFICATION

36

Section 15.1

Gatherer

36

 

ii

--------------------------------------------------------------------------------


 

Section 15.2

Shipper

36

 

 

 

ARTICLE 16

CUSTODY AND TITLE

36

Section 16.1

Custody

36

Section 16.2

Shipper Warranty

37

Section 16.3

Title

37

 

 

 

ARTICLE 17

TAXES; ROYALTIES

37

Section 17.1

Taxes

37

Section 17.2

Royalties

38

 

 

 

ARTICLE 18

MISCELLANEOUS

38

Section 18.1

Rights

38

Section 18.2

Applicable Laws

38

Section 18.3

Governing Law; Jurisdiction

39

Section 18.4

Successors and Assigns

39

Section 18.5

Severability

40

Section 18.6

Confidentiality

40

Section 18.7

Entire Agreement, Amendments and Waiver

41

Section 18.8

Limitation of Liability

42

Section 18.9

Headings

42

Section 18.10

Rights and Remedies

42

Section 18.11

No Partnership

42

Section 18.12

Rules of Construction

42

Section 18.13

No Third Party Beneficiaries

43

Section 18.14

Further Assurances

43

Section 18.15

Counterpart Execution

43

Section 18.16

Memorandum of Agreement

43

 

Exhibit A

Excluded Wells

Exhibit B

Delivery Points

Exhibit C

Gathering System

Exhibit D

Initial Development Plan

Exhibit E

Conflicting Dedications

Exhibit F

Initial Gathering System Plan

Exhibit G

Form of Connection Notice

Exhibit H

Deemed Connection Notices

Exhibit I

Cost of Service Fee

Exhibit J

Memorandum of Agreement

 

iii

--------------------------------------------------------------------------------


 

GATHERING AND COMPRESSION AGREEMENT

 

This Gathering and Compression Agreement (this “Agreement”), dated as of
[               ], 2014 (the “Effective Date”), is by and between ANTERO
RESOURCES CORPORATION, a Delaware corporation (“Shipper”), and ANTERO MIDSTREAM
LLC, a Delaware limited liability company (“Gatherer”).  Shipper and Gatherer
may be referred to herein individually as a “Party” or collectively as the
“Parties.”

 

RECITALS

 

A.                                    Shipper owns Oil and Gas Interests and
intends to produce Gas and/or Liquid Hydrocarbons from Wells in the Initial
Dedication Area and may from time to time own Oil and Gas Interests and may
produce Gas and Liquid Hydrocarbons from Wells in other areas.

 

B.                                    Gatherer has acquired the Gathering
System, which gathers Gas and Liquid Hydrocarbons from certain Wells of Shipper,
from Shipper. Gatherer anticipates the expansion of the Gathering System to
connect additional Wells of Shipper.

 

C.                                    Shipper desires to contract with Gatherer
to provide the Services on the Gathering System with respect to Dedicated
Production, including compressing Dedicated Gas at the System Compression
Stations, and Gatherer desires to provide the Services to Shipper, in each case
in accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

 

Adequate Assurance of Performance.  As defined in Section 13.6(a).

 

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent (50%) or more of
the voting securities of such Person, or if fifty percent (50%) or more of the
voting securities of the specified Person and such Person are under common
control.

 

Agreement.  As defined in the preamble hereof.

 

Barrel.  Forty-two Gallons.

 

1

--------------------------------------------------------------------------------


 

Btu.  The amount of heat required to raise the temperature of one pound of pure
water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.

 

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.

 

Completion Deadline.  As defined in Section 3.3(c).

 

Compression Fee.  As defined in Section 5.1(a)(iii).

 

Condensate.  Gas that condenses at the wellhead or in the Gathering System at
ambient temperatures and is recovered from the Gathering System or at the
wellhead as a hydrocarbon liquid.

 

Confidential Information.  As defined in Section 18.6(a).

 

Conflicting Dedication.  Any gathering agreement or other commitment or
arrangement that would require Dedicated Production to be gathered and/or
compressed on any gathering system other than the Gathering System.

 

Connection Notice.  As defined in Section 3.3(c).

 

Contract Year.  Each of (i) the period from the Effective Date to the last Day
of the Month in which the first anniversary of the Effective Date occurs and
(ii) each period of twelve (12) Months thereafter.

 

Cost of Service Fee.  As defined in Section 5.1(e).

 

CPI.  As defined in Section 5.1(b).

 

CS Facility.  As defined in Section 5.1(e).

 

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 psia and 60 degrees Fahrenheit, respectively.

 

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.  Daily shall have the correlative meaning.

 

Dedicated Gas.  Gas constituting Dedicated Production.

 

Dedicated Production.  All Production that is attributable to any Dedicated
Property (including all Production attributable to third parties that is
produced from a Well located on such Dedicated Property) that Shipper has the
right to control and deliver for gathering and that is produced on or after the
Dedication Effective Date with respect to such Dedicated Property, except for
Gas being produced from the wells identified in Exhibit A.

 

Dedicated Properties.  All Oil and Gas Interests now owned or hereafter acquired
by Shipper and located wholly or partly within the Dedication Area or pooled,
unitized or

 

2

--------------------------------------------------------------------------------


 

communitized with Oil and Gas Interests located wholly or partly within the
Dedication Area; provided that Dedicated Properties shall not include any Oil
and Gas Interests that are unitized or pooled with the properties of third
parties that are not Dedicated Properties if Shipper is not the operator of such
unit.

 

Dedication Area.  The Initial Dedication Area and any other area that becomes
part of the Dedication Area pursuant to Section 2.5.

 

Dedication Effective Date.  With respect to Dedicated Properties owned by
Shipper as of the Effective Date, the Effective Date; and with respect to
Dedicated Properties acquired by Shipper after the Effective Date, the date such
Oil and Gas Interests become Dedicated Properties pursuant to Section 2.5.

 

Delivery Point.  Each point at which point Gatherer will redeliver Production to
Shipper or for its account, which shall be (i) in the case of Gas, the point of
interconnection of the Gathering System with the facilities of a Processing
Plant or Downstream Pipeline, including those points more particularly described
on Exhibit B, (ii) in the case of Liquid Hydrocarbons recovered at the wellhead,
the inlet flange of the storage tank at the facilities nominated by Shipper into
which such Liquid Hydrocarbons are delivered from the Gathering System or from
the truck, including those points more particularly described on Exhibit B, and
(iii) in the case of Condensate that is recovered from Gas gathering facilities
at a System Compressor Station, the outlet flange of the storage tank at such
System Compressor Station into which such Condensate is delivered.

 

Delivery Point Gas.  A quantity of Gas having a Thermal Content equal to the
total Thermal Content of the Dedicated Gas received by Gatherer from Shipper at
the Receipt Points, less (i) the Thermal Content of Gas used for Fuel, (ii) the
Thermal Content of Condensate recovered from the Gathering System, and (iii) the
Thermal Content of Lost and Unaccounted for Gas, in each case, as allocated to
Shipper in accordance with this Agreement.

 

Development Plan.  As defined in Section 3.2(a).

 

Downstream Pipeline.  Any Gas pipeline or any facilities of any end-user or
local distribution company, in each case downstream of the Gathering System,
into which Shipper’s Gas is delivered from the Gathering System or a Processing
Plant.

 

Effective Date.  As defined in the preamble of this Agreement.

 

Emissions Charges.  As defined in Section 10.5.

 

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Gatherer and reasonably
acceptable to Shipper.

 

FERC.  As defined in Section 18.2.

 

Firm Capacity Production.  Production that is accorded the highest priority on
the Gathering System with respect to capacity allocations, interruptions, or
curtailments, specifically

 

3

--------------------------------------------------------------------------------


 

including (i) Dedicated Production and (ii) Production delivered to the
Gathering System from any Person for which Gatherer is contractually obligated
to provide the highest priority. Firm Capacity Production will be the last
Production removed from the relevant part of the Gathering System in the event
of an interruption or curtailment and all Firm Capacity Production, including
Dedicated Production, will be treated equally in the event an allocation is
necessary.

 

Force Majeure.  As defined in Section 14.2.

 

Fuel.  Gas and electric power used in the operation of the Gathering System,
including fuel consumed in System Compressor Stations and dehydration facilities
that are part of the Gathering System.

 

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

 

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

 

Gas Quality Specifications.  As defined in Section 10.1.

 

Gatherer.  As defined in the preamble of this Agreement.

 

Gathering Fee.  As defined in Section 5.1(a)(i).

 

Gathering System.  The gathering system described in Exhibit C being acquired by
Gatherer from Shipper as of the date hereof, together with any additional System
Segments constructed after the date hereof, as such gathering system is expanded
after the date hereof, including, in each case, to the extent now in existence
or constructed or installed in the future, Low Pressure Gas gathering pipelines,
Liquid Hydrocarbons gathering pipelines, High Pressure Gas gathering pipelines,
System Compressor Stations, Gas dehydration facilities, Receipt Points, Delivery
Points (including all interconnection facilities), Measurement Facilities,
Condensate handling facilities, pig receiving facilities, slug catchers and
other inlet facilities at Processing Plants, rights of way, fee parcels, surface
rights, and permits, and all appurtenant facilities.

 

Gathering System Plan.  As defined in Section 3.2(b).

 

Gross Heating Value.  The number of Btus produced by the complete combustion in
air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.

 

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

 

4

--------------------------------------------------------------------------------


 

High Pressure.  Pipelines gathering or transporting Gas that has been dehydrated
and compressed to the pressure of the Downstream Pipelines or Processing Plants
at the Delivery Points.

 

High Pressure Gathering Fee.  As defined in Section 5.1(a)(ii).

 

Ideal Gas Laws.  The thermodynamic laws applying to perfect gases.

 

Imbalance.  As defined in Section 9.3.

 

Index Price.  For Gas produced from the Marcellus formation in West Virginia,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Columbia Gas/Appalachia”.  For Gas produced from the Utica formation in Ohio,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Texas Eastern M-2 Receipts”.  For other Gas production, an index price
determined by Shipper and reasonably acceptable to Gatherer based on where such
Gas production is being sold, or, if no appropriate index is available, a price
based on a netback calculation determined by Shipper and reasonably acceptable
to Gatherer.

 

Initial Dedication Area.  For Gas, the states of Pennsylvania, West Virginia,
and Ohio; for Liquid Hydrocarbons, the states of West Virginia and Ohio.

 

Initial Development Plan.  The Development Plan attached hereto as Exhibit D.

 

Interruptible Production.  Production that is accorded the lowest priority on
the Gathering System with respect to capacity allocations, interruptions, or
curtailments.  Interruptible Production will be the first Production removed
from the Gathering System in the event of an interruption or curtailment.

 

Liquids Gathering Fee.  As defined in Section 5.1(a)(iv).

 

Liquid Hydrocarbons.  Oil, Condensate, natural gasoline and all the liquid
hydrocarbon production from wells, or a blend of such, in its natural form, not
having been processed, other than for removal of water at the wellhead.

 

Lost and Unaccounted For Gas.  Gas received into the Gathering System that is
released or lost through piping, equipment, operations, or measurement losses or
inaccuracies or that is vented, flared or lost in connection with the operation
of the Gathering System.

 

Low Pressure.  Pipelines gathering Gas at or near wellhead pressure that has yet
to be compressed (other than by well pad gas lift compression or dedicated well
pad compressors) and dehydrated.

 

Made Available for Delivery.  In connection with deliveries of Dedicated
Production under this Agreement, Dedicated Production that is unable to be
delivered to the applicable point as a result of Gatherer’s failure to perform
its obligations under this Agreement.

 

Maintenance.  As defined in Section 7.2.

 

5

--------------------------------------------------------------------------------


 

Mcf.  One thousand (1,000) Cubic Feet.

 

Measurement Facilities.  Any facility or equipment used to measure the volume of
Gas or Liquid Hydrocarbons, which may include meter tubes, LACT units, isolation
valves, tank strappings, recording devices, communication equipment, buildings
and barriers.

 

Minimum Compression Volume Commitment.  With respect to any Contract Year from
the Contract Year in which the first System Compressor Station is placed in
service through the earlier of the Contract Year in which occurs the tenth
(10th) anniversary of the placement in service of the last System Compressor
Station to be placed in service or the expiration or termination of the term of
this Agreement, a volume of Dedicated Gas, stated in Mcf, equal to the sum of
all such volumes calculated at each System Compressor Station that has been in
service for ten (10) years or less, each of which shall be calculated as
follows: the product of (i) the total design capacity, stated in Mcf per Day, of
the relevant System Compressor Station, multiplied by (ii) subject to the
immediately following sentence, the number of Days in such Contract Year,
multiplied by (iii) 0.70.  For purposes of the foregoing calculation the design
capacity of a particular System Compressor Station shall be included (1) only to
the extent that such capacity has been installed at the direction of the Shipper
in accordance with Section 3.4(a) and does not represent additional capacity
installed at such System Compressor Station by Gatherer as permitted by
Section 3.4(a), (2) for not more than the 10 year period after it is first
placed in service, (3) in the Contract Year in which it is placed in service,
only for the number of Days in such Contract Year after it has been placed in
service, and (4) if arising prior to the expiration or termination of the term
of this Agreement, in the Contract Year in which the 10th anniversary of its
placement in service occurs, only for the number of Days through such
10th anniversary.

 

Minimum High Pressure Volume Commitment.  With respect to any Contract Year from
the Contract Year in which the first System High Pressure Line is placed in
service through the earlier of the Contract Year in which occurs the tenth
(10th) anniversary of the placement in service of the last System High Pressure
Line to be placed in service or the expiration or termination of the term of
this Agreement, a volume of Dedicated Gas, stated in Mcf, equal to the sum of
all such volumes calculated at each System High Pressure Line that has been in
service for ten (10) years or less, each of which shall be calculated as
follows: the product of (i) the total design capacity, stated in Mcf per Day, of
the relevant System High Pressure Line, as reasonably calculated by Gatherer
based on the capacity of the relevant System Compressor Station and the length
and diameter of such System High Pressure Line, multiplied by (ii) subject to
the immediately following sentence, the number of Days in such Contract Year,
multiplied by (iii) 0.75.  For purposes of the foregoing calculation the design
capacity of a particular System High Pressure Line shall be included (1) for not
more than the 10 year period after it is first placed in service, (2) in the
Contract Year in which it is placed in service, only for the number of Days in
such Contract Year after it has been placed in service, and (3) if arising prior
to the expiration or termination of the term of this Agreement, in the Contract
Year in which the 10th anniversary of its placement in service occurs, only for
the number of Days through such 10th anniversary.

 

MMBtu.  One million (1,000,000) Btus.

 

6

--------------------------------------------------------------------------------


 

MMcf.  One million (1,000,000) Cubic Feet.

 

Monitoring Services Provider.  As defined in Section 11.10(a).

 

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

 

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

 

Parties.  As defined in the preamble of this Agreement.

 

Party.  As defined in the preamble of this Agreement.

 

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

 

Planned Well.  As defined in Section 3.2(a).

 

Planned Well Pad.  As defined in Section 3.2(a).

 

Production.  Gas and/or Liquid Hydrocarbons.

 

Processing Plant. Any Gas processing facility downstream of any portion of the
Gathering System to which Shipper has dedicated Gas for processing or at which
Shipper has arranged for Gas to be processed prior to delivery to a Downstream
Pipeline.

 

psia.  Pounds per square inch, absolute.

 

psig.  Pounds per square inch, gauge.

 

Receipt Point.  The inlet valve at the Measurement Facilities located at or
nearby or assigned to a Well Pad where one or more Wells are connected to the
Gathering System or, in the case of Liquid Hydrocarbons, the outlet of the pump
connected to one or more of Shipper’s tanks receiving Liquid Hydrocarbons from
such Wells,.

 

Remote Monitoring Data.  As defined in Section 11.10(a).

 

Required Compressor Station.  As defined in Section 3.4(a).

 

Required High Pressure Lines.  As defined in Section 3.5.

 

Services.  As defined in Section 3.1.

 

Shipper.  As defined in the preamble of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Shipper’s GHG Emissions.  As defined in Section 10.5.

 

System Compressor Station.  As defined in Section 3.4(a).

 

System Delivery Point.  Each point at which Gatherer redelivers Production from
the Gathering System to or for the account of shippers, including the Delivery
Points.

 

System High Pressure Line.  As defined in Section 3.5.

 

System Receipt Point.  Each point where Production first enters the Gathering
System, including the Receipt Points.

 

System Segment.  A physically separate segment of the Gathering System that
connects one or more of Shipper’s Wells to one or more Delivery Points,
including all Low Pressure Gas gathering pipelines, Liquid Hydrocarbons
gathering pipelines, High Pressure Gas gathering pipelines, System Compressor
Stations, Gas dehydration facilities, Receipt Points, Delivery Points,
Measurement Facilities, Condensate handling facilities, rights of way, fee
parcels, surface rights, and permits, and all appurtenant facilities.

 

Target Completion Date.  As defined in Section 3.3(c).

 

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Production, or upon the Services, including
gathering, transportation, handling, transmission, compression, processing,
treating, conditioning, distribution, sale, use, receipt, delivery or redelivery
of Production, including, without limitation, gross receipts taxes, and
including all of the foregoing now existing or in the future imposed or
promulgated.

 

Thermal Content.  For Gas, the product of (i) a volume of Gas in Cubic Feet and
(ii) the Gross Heating Value of such Gas, as expressed in MMBtus.  For
Condensate, the product of the measured volume in Gallons multiplied by the
Gross Heating Value per Gallon determined in accordance with the GPA 2145-09
Table of Physical Properties for Hydrocarbons and GPA 8173 Method for Converting
Mass of Natural Gas Liquids and Vapors to Equivalent Liquid Volumes, in each
case as revised from time to time; provided, however, that if sufficient data
has not been obtained to make such calculation, the Thermal Content of
Condensate shall be deemed to be 0.115 MMBtu per Gallon.

 

Third Party Production.  Production produced by Persons other than Shipper and
not considered Dedicated Production hereunder.

 

Well.  A well for the production of hydrocarbons in which Shipper owns an
interest that produces or is intended to produce Dedicated Production or
otherwise is connected or is required to be connected to the Gathering System in
accordance with this Agreement.

 

Well Pad.  The surface installation on which one or more Wells are located.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 2
SHIPPER COMMITMENTS

 

Section 2.1                                   Shipper’s Dedication.  Subject to
Section 2.2 through Section 2.4, (a) Shipper exclusively dedicates and commits
to deliver to Gatherer, as and when produced, all Dedicated Production for
gathering through the Gathering System under this Agreement, including (in the
case of Dedicated Gas) High Pressure gathering and compression in the System
Compressor Stations, and (b) Shipper agrees not to deliver any Dedicated
Production to any other gathering system or compressor station.

 

Section 2.2                                   Conflicting Dedications.  Shipper
shall have the right to comply with each of the Conflicting Dedications set
forth in Exhibit E hereto and any other Conflicting Dedication entered into by a
non-Affiliated predecessor-in-interest to Shipper that is applicable as of the
date of acquisition thereof to any Dedicated Property acquired after the
Effective Date (but not any entered into in connection with such acquisition);
provided, however, that Shipper shall have the right to comply with Conflicting
Dedications only until the first Day of the Month following the termination of
such Conflicting Dedication and shall not take any voluntary action (including
the exercise of any right to extend) to extend the term of such Conflicting
Dedication beyond the minimum term provided for in the document evidencing such
Conflicting Dedication.  Shipper represents that, except as set forth in
Exhibit E, Dedicated Production is not as of the Effective Date subject to any
Conflicting Dedication.  If Dedicated Production produced from a Well on a Well
Pad is subject to a Conflicting Dedication that Shipper has the right to comply
with under this Section 2.2, Shipper has the right, in complying with such
Conflicting Dedication, to deliver all Dedicated Production from such Well Pad
in accordance with the Conflicting Dedication, even if all Wells on such Well
Pad are not subject to such Conflicting Dedication.

 

Section 2.3                                   Shipper’s Reservations.  Shipper
reserves the following rights with respect to Dedicated Production for itself
and for the operator of the relevant Dedicated Properties:  (a) to operate Wells
producing Dedicated Production as a reasonably prudent operator in its sole
discretion, including the right, but never the obligation, to drill new Wells,
to repair and rework old Wells, to renew or extend, in whole or in part, any Oil
and Gas Interest covering any of the Dedicated Properties, and to cease
production from or abandon any Well or surrender any such Oil and Gas Interest,
in whole or in part, when no longer deemed by Shipper to be capable of producing
Production in paying quantities under normal methods of operation; (b) to use
Dedicated Production for operations (including reservoir pressure maintenance
and drilling or fractionation fuel); (c) to deliver or furnish to Shipper’s
lessors and holders of other existing similar burdens on production such
Production as is required to satisfy the terms of the applicable leases or other
applicable instruments; (d) to acquire Wells connected to existing gathering
systems and to continue to deliver to such gathering systems Production produced
from such Wells, provided that, to the extent that Production from such Wells
constitutes Dedicated Production, Shipper delivers a Connection Notice to
Gatherer with respect to any such Well not later than 30 Days after its
acquisition and thereafter delivers Production to such gathering system only
until Gatherer has connected such Well to the Gathering System in accordance
with Section 3.3; (e) to pool, communitize, or unitize Shipper’s Oil and Gas
Interests with respect to Dedicated Production, provided that the share of
Production produced from such pooled, communitized, or unitized Oil and Gas
Interests shall be committed and dedicated to this

 

9

--------------------------------------------------------------------------------


 

Agreement; and (f) to gather Liquid Hydrocarbons produced from the Marcellus
formation in trucks.

 

Section 2.4                                   Covenant Running with the Land. 
The dedication and commitment made by Shipper under this Article 2 is a covenant
running with the land. For the avoidance of doubt and in addition to that which
is provided in Section 18.4, in the event Shipper sells, transfers, conveys,
assigns, grants, or otherwise disposes of any or all of its interest in the
Dedicated Properties, then any such sale, transfer, conveyance, assignment,
grant, or other disposition shall be expressly subject to this Agreement and any
instrument of conveyance shall so state.  Notwithstanding the foregoing, Shipper
shall be permitted to sell, transfer, convey, assign, grant, or otherwise
dispose of Dedicated Properties free of the dedication hereunder (i) in a sale
or other disposition in which a number of net acres of Dedicated Properties
that, when added to the total of net acres of Dedicated Properties theretofore
and, where applicable, simultaneously disposed of free of dedication hereunder
pursuant to this Section 2.4, does not exceed the aggregate number of net acres
of Dedicated Properties acquired by Gatherer after the Effective Date, including
in a transaction in which Dedicated Properties are exchanged for other
properties located in the Dedication Area that would be subject to dedication
hereunder or (ii) in a sale of Wells located on Dedicated Properties that are
pooled or unitized with the properties of third parties that are not Dedicated
Properties if Shipper is not the operator of such unit; provided, however, that
any such sale, transfer, conveyance, assignment, grant or other disposition of
Dedicated Properties shall not include, and there shall be expressly excluded
therefrom, any Well that is or has been connected to the Gathering System
(whether producing, shut-in, temporarily abandoned or which has been spud or as
to which drilling, completion, reworking or other well operations have
commenced) or which is located on a Well Pad for which a Connection Notice has
previously been delivered by Shipper (unless the completion of such Well has
been delayed and Shipper has paid the costs and expenses incurred by Gatherer in
connection therewith in accordance with Section 3.3(d)).  At the request of
Gatherer, the Parties shall execute and record an amendment to the memorandum of
this Agreement previously entered into, as provided in Section 18.16, to reflect
additions to the Dedicated Properties.

 

Section 2.5                                   Additional Oil and Gas Interests
or Gathering Facilities.

 

(a)                                 If Shipper acquires any existing gathering
facilities gathering Production from any Oil and Gas Interests, it shall, by
notice to Gatherer on or before the 10th Day after such acquisition, which
notice shall include a reasonable description of such gathering facilities and
such Oil and Gas Interests (including an update to the Development Plan
reflecting such Oil and Gas Interests) and the price paid by Shipper for such
gathering facilities, including any liabilities assumed by Shipper, offer to
sell to Gatherer such gathering facilities, including all Low Pressure Gas
gathering pipelines, High Pressure Gas gathering pipelines, Liquid Hydrocarbons
gathering pipelines, compressor stations, Gas dehydration facilities, receipt
points, delivery points, measurement facilities, Condensate handling facilities,
rights of way, fee parcels, surface rights, and permits, and all appurtenant
facilities, as well as any third party shipper contracts for Production gathered
on such gathering facilities, at the same price at which such gathering
facilities were acquired by Shipper, including the assumption of any liabilities
with respect thereto assumed by Shipper.  Gatherer shall have the right, to be
exercised by notice to Shipper on or before the 60th Day after Shipper’s notice
of its acquisition of such gathering facilities, to acquire such gathering
facilities at such price (including the assumption of such

 

10

--------------------------------------------------------------------------------


 

liabilities).  If Gatherer does not give such notice to Shipper on or before
such 60th Day, Gatherer shall be deemed to have waived its right to acquire such
gathering facilities, except in the case of a third party gathering offer as
provided below, and (i) Shipper shall have the right to own and operate such
facilities to gather the Production from the Oil and Gas Interests described in
such notice and/or (ii) Shipper shall have the right to solicit proposals from a
third party gatherer to acquire, own, and operate such facilities to gather the
Production from the Oil and Gas Interests described in such notice on the basis
that Shipper will dedicate to such gatherer all Oil and Gas Interests owned by
Shipper the Production from which is being gathered by such gathering facilities
as well as the area (including all geological strata and production zones)
within two miles of any such Oil and Gas Interest.  If Shipper obtains any such
third party proposal, it shall, by notice to Gatherer, provide Gatherer with all
the terms and conditions thereof, and Gatherer shall have the right to elect, by
notice to Shipper on or before the 60th Day after its receipt of Shipper’s
notice containing the terms and conditions of such proposal, to acquire such
gathering facilities and provide such services on the same terms and conditions
as those offered by the third party gatherer.  If Gatherer does not so elect on
or before such 60th Day, Gatherer shall be deemed to have waived its right to
acquire such gathering facilities and provide such services, and Shipper shall
have the right to contract with such third party gatherer to acquire such
facilities and to provide such services on such terms and conditions and to
dedicate to such gatherer all Oil and Gas Interests owned by Shipper the
Production from which is being gathered by such gathering facilities as well as
the area (including all geological strata and production zones) within two miles
of any such Oil and Gas Interest.  If Gatherer elects to acquire such gathering
facilities, the closing of Gatherer’s purchase of such gathering facilities from
Shipper shall take place as soon as reasonably practicable following Gatherer’s
exercise of its right to acquire such gathering facilities.  From and after the
closing of such purchase by Gatherer, all Oil and Gas Interests owned by Shipper
the Production from which is being gathered by such gathering facilities shall
be Dedicated Properties, the area (including all geological strata and
production zones) within two miles of any such Dedicated Property shall become
part of the Dedication Area, and such gathering facilities shall be deemed to be
part of the Gathering System.  In any transaction in which Shipper so acquires
gathering facilities, Shipper shall use reasonable efforts to cause the
transaction documents for such acquisition to state a separate purchase price
(and separately state any assumed liabilities) for such gathering facilities. 
If notwithstanding such reasonable efforts the transaction documents for such
acquisition do not state a separate purchase price, the purchase price to be
paid by Gatherer to Shipper for such gathering facilities shall be equal to the
Fair Market Value of such gathering facilities, and Gatherer shall assume all
liabilities in respect of such gathering facilities to the extent arising from
the ownership and operation of such gathering facilities and/or any occurrence
from and after the closing of the purchase of such gathering facilities by
Gatherer.

 

(b)                                 If at any time Shipper desires to construct,
own, and operate, or to have constructed and operated, gathering facilities to
gather Production from Oil and Gas Interests located outside the then-existing
Dedication Area, Shipper shall, by notice to Gatherer specifying (i) the
facilities it desires and the receipt points and delivery points it plans to
connect, (ii) the Oil and Gas Interests acquired by Shipper the Production from
which will be gathered using such facilities, and (iii) a proposed update to the
Development Plan reflecting the Wells to be drilled on such Oil and Gas
Interests during the period of at least 18 Months after such notice, including
production forecasts for all such Wells, offer to Gatherer the opportunity to
construct, own, and operate such facilities as part of the Gathering System on
the terms set forth in this Agreement.

 

11

--------------------------------------------------------------------------------


 

Gatherer shall have the right, to be exercised by notice to Shipper on or before
the 60th Day after Shipper’s notice, to elect to construct, own, and operate
such facilities.  If Gatherer exercises such right, from and after the date of
Gatherer’s notice of exercise, all Oil and Gas Interests owned by Shipper
described in Gatherer’s notice shall be Dedicated Properties, the area
(including all geological strata and production zones) within two miles of any
such Dedicated Property shall become part of the Dedication Area, such gathering
facilities as they are constructed shall be deemed to be part of the Gathering
System, and the proposed development plan included in Shipper’s notice shall
become part of the Development Plan.  If Gatherer does not give such notice to
Shipper on or before such 60th Day, Gatherer shall be deemed to have waived its
right to construct, own, and operate the facilities set forth in Shipper’s
notice as part of the Gathering System on the terms set forth in this Agreement,
except in the case of a third party gathering offer as provided below, and
(1) Shipper shall have the right to construct, own, and operate such facilities
to gather the Production from the Oil and Gas Interests described in such notice
or (2) Shipper shall have the right to solicit proposals from a third party
gatherer to construct, own, and operate such facilities to gather the Production
from the Oil and Gas Interests described in such notice on the basis that
Shipper will dedicate to such gatherer all Oil and Gas Interests described in
such notice as well as the area (including all geological strata and production
zones) within two miles of any such Oil and Gas Interest.  If Shipper obtains
any such third party proposal, it shall, by notice to Gatherer, provide Gatherer
with all the terms and conditions thereof, and Gatherer shall have the right to
elect, by notice to Shipper on or before the 60th Day after its receipt of
Shipper’s notice containing the terms and conditions of such proposal, to
construct, own, and operate such facilities to gather the Production from the
Oil and Gas Interests described in such notice on the same terms and conditions
as those offered by the third party gatherer.  If Gatherer does not so elect on
or before such 60th Day, Gatherer shall be deemed to have waived its right to
provide such services, and Shipper shall have the right to contract with such
third party gatherer to provide such services on such terms and conditions and
to dedicate to such gatherer the Oil and Gas Interests described in such notice
as well as the area (including all geological strata and production zones)
within two miles of any such Oil and Gas Interest.

 

Section 2.6                                   Priority of Dedicated Production. 
Dedicated Production tendered under this Agreement shall be Firm Capacity
Production.

 

ARTICLE 3
SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

 

Section 3.1                                   Gatherer Service Commitment. 
Subject to and in accordance with the terms and conditions of this Agreement,
Gatherer commits to providing the following services (collectively, the
“Services”) to Shipper:

 

(a)                                 receive, or cause to be received, into the
Gathering System, from or for the account of Shipper, at each Receipt Point, all
Dedicated Production tendered by Shipper;

 

(b)                                 compress and dehydrate Dedicated Gas
received into the Gathering System at the System Compressor Stations;

 

12

--------------------------------------------------------------------------------


 

(c)                                  deliver, or cause to be delivered, to or
for the account of Shipper, at the nominated Delivery Point for Gas, Delivery
Point Gas allocated to Shipper; and

 

(d)                                 make available for delivery, to or for the
account of Shipper, at each Delivery Point for Liquid Hydrocarbons, the Liquid
Hydrocarbons received into the Gathering System or into Gatherer’s trucks and
gathered to or delivered into storage tanks at such Delivery Point allocated to
Shipper in accordance with Section 6.4.

 

Section 3.2                                   Development Plan; Gathering System
Plan; Exchange and Review of Information.

 

(a)                                 The Initial Development Plan describes the
planned development, drilling, and production activities relating to the
Dedicated Properties through the date that is 18 months after the Effective Date
(such plan, as updated as hereinafter provided, and including any proposed
development plan that becomes part of the Development Plan pursuant to
Section 2.5(b), the “Development Plan”).  Following the Effective Date, Shipper
shall provide Gatherer an updated Development Plan describing the planned
development, drilling, and production activities relating to the Dedicated
Properties for the 18-Month period commencing on the date of such updated
Development Plan on or before the last Day of each Month.  Each Development Plan
will include (i) information as to the Wells that Shipper expects will be
drilled during such period (each such Well reflected in a Development Plan, a
“Planned Well”), information as to each Well Pad expected to be constructed
during such period (each such Well Pad reflected in a Development Plan, a
“Planned Well Pad”) and the approximate locations thereof, the earliest date on
which one or more Wells at each such Well Pad are expected to be completed, and
the Delivery Points at which Production produced from such Wells is to be
redelivered to Shipper and (ii) good faith and reasonable production forecasts
for all Wells connected as of, and estimated to be connected to the Gathering
System during the 18-Month period following, the date of such Development Plan
(to the extent not previously provided or, if earlier provided, as revised in
Shipper’s good faith estimation).  Shipper shall make its representatives
available to discuss the Development Plan from time to time with Gatherer and
its representatives, in order to facilitate advance planning for expansion or
improvement of the Gathering System and to address other matters relating to the
construction and installation of additions to the Gathering System.  Shipper may
provide updated or amended Development Plans to Gatherer at any time and shall
provide its then-current Development Plan to Gatherer from time to time on or
prior to the fifth (5th) Business Day after Gatherer’s request therefor.

 

(b)                                 Attached hereto as Exhibit F is a Gathering
System plan describing and/or depicting the Gathering System, including all
pipelines, all Receipt Points and Delivery Points, and all compression and
dehydration facilities and other major physical facilities, together with their
locations, sizes and other physical specifications, operating parameters,
capacities, and other relevant specifications, and together with a schedule for
completing the construction and installation of the planned portions thereof, in
each case as currently in existence, under construction, or planned (such plan,
as updated as hereinafter provided, the “Gathering System Plan”).  Based on the
Development Plans and such other information about the expected development of
the Dedicated Properties as shall be provided to Gatherer by or on behalf of
Shipper, Gatherer shall periodically update the Gathering System Plan.  Without
limiting the generality of the foregoing, Gatherer shall ensure that the
Gathering System Plan reflects each

 

13

--------------------------------------------------------------------------------


 

Monthly Development Plan not later than 30 Days after such Development Plan is
delivered. Gatherer shall make the Gathering System Plan available for
inspection by Shipper and its representatives from time to time and shall make
representatives of Gatherer available to discuss the Gathering System Plan from
time to time with Shipper and its representatives.  Gatherer shall provide
Shipper updates not less frequently than monthly on the progress of work on all
facilities necessary to connect Planned Wells to the Gathering System and to
connect the Gathering System to the Delivery Points as set forth in the
then-current Gathering System Plan.

 

(c)                                  The Parties recognize that the plans for
the development of the Dedicated Properties set forth in the Development Plans,
as well as all information provided by Shipper to Gatherer regarding its
intentions with respect to the development of the Dedicated Properties, are
subject to change and revision at any time at the discretion of Shipper, and
that such changes may impact the timing, configuration, and scope of the planned
activities of Gatherer.  The exchange of such information and any changes
thereto shall not give rise to any rights or liabilities as between the Parties
except as expressly set forth in this Agreement, and Gatherer shall determine at
its own risk the time at which it begins to work on and incur costs in
connection with particular Gathering System expansion projects, including the
acquisition of rights of way, equipment, and materials.  Without limiting the
generality of the foregoing, Shipper has no obligation to Gatherer under this
Agreement to develop or produce any hydrocarbons from the Dedicated Properties
or to pursue or complete any drilling or development on the Dedicated
Properties, whether or not envisioned in the Development Plan.

 

Section 3.3                                   Expansion of Gathering System;
Connection of Well Pads; Delivery Points.

 

(a)                                 The Gathering System shall be designed,
developed, and constituted for the purpose of providing Services as and when
needed to support the upstream development of the Dedicated Properties, and
Gatherer shall be obligated, at its sole cost and expense, subject to the
provisions of this Agreement, to plan, procure, construct, install, own, and
operate the Gathering System so as to timely connect the Planned Wells to the
Gathering System, connect the Gathering System to Delivery Points on the
Downstream Pipelines, at the Processing Plants, or other facilities specified by
Shipper, and timely commence providing the full scope of Services, with respect
to all Dedicated Production produced from the Planned Wells from and after their
completion, all in accordance with this Section 3.3; provided, that the
foregoing shall not preclude Gatherer from also designing, developing and
constituting the